Exhibit 10.1
EXECUTION VERSION
     FOURTH AMENDMENT AND RESTATEMENT AGREEMENT dated as of September 30, 2011
(this “Amendment”), to the THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as
of August 23, 2006, as amended and restated on January 29, 2007, as further
amended and restated on May 23, 2007, as further amended and restated on
October 22, 2010 (as heretofore amended, the “Existing Credit Agreement”), among
TRAVELPORT LLC, a Delaware limited liability company (the “Borrower”),
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À.R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), UBS AG, STAMFORD BRANCH, as Administrative Agent,
Collateral Agent and L/C Issuer, UBS LOAN FINANCE LLC, as Swing Line Lender, the
Lenders from time to time party thereto, CREDIT SUISSE SECURITIES (USA) LLC, as
Syndication Agent, and the other parties thereto.
          A. The Borrower has requested an amendment to the Existing Credit
Agreement pursuant to which certain provisions of the Existing Credit Agreement
will be amended as set forth herein. The Borrower and the other Loan Parties
have further requested amendments to the Guaranty and the Security Agreement as
set forth herein.
          B. The existing Dollar Revolving Credit Lenders who have an entry
opposite their names on Schedule 2.01A hereto under the headings “Extended
Dollar Revolving Credit Commitments” and/or “Extended Dollar Revolving Credit
Loans” (such Lenders being collectively referred to as the “Extended Dollar
Revolving Credit Lenders”) have agreed to extend the Maturity Date of their
Dollar Revolving Credit Commitments and Dollar Revolving Credit Loans, if any,
in the principal amounts reflected for each such Lender under such applicable
headings (the Dollar Revolving Credit Commitments and the Dollar Revolving
Credit Loans so extended being collectively referred to as the “Extended Dollar
Revolving Credit Commitments” and “Extended Dollar Revolving Credit Loans”,
respectively), in each case on the terms and subject to the conditions set forth
herein.
          C. The existing Alternative Currency Revolving Credit Lenders who have
an entry opposite their names on Schedule 2.01A hereto under the headings
“Extended Alternative Currency Revolving Credit Commitments” and/or “Extended
Alternative Currency Revolving Credit Loans” (such Lenders being collectively
referred to as the “Extended Alternative Currency Revolving Credit Lenders”)
have agreed to extend the Maturity Date of their Alternative Currency Revolving
Credit Commitments and Alternative Currency Revolving Credit Loans, if any, in
the principal amounts reflected for each such Lender under such applicable
headings (the Alternative Currency Revolving Credit Commitments and the
Alternative Currency Revolving Credit Loans so extended being collectively
referred to as the “Extended Alternative Currency



--------------------------------------------------------------------------------



 



2

Revolving Credit Commitments” and “Extended Alternative Currency Revolving
Credit Loans”, respectively), in each case on the terms and subject to the
conditions set forth herein.
          D. In order to effect the foregoing, the Borrower and the other
parties hereto desire to amend and restate, as of the Fourth Amendment and
Restatement Effective Date, the Existing Credit Agreement, the Guaranty and the
Security Agreement, in each case on the terms and subject to the conditions set
forth herein.
          Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, Holdings, Intermediate Parent, TDS Intermediate
Parent, the Administrative Agent, the Collateral Agent, the L/C Issuers, the
Swing Line Lender, the Amendment Arrangers (as defined below) and the Lenders
party hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein (including the preliminary statements hereto) have the meanings
assigned to them in the Existing Credit Agreement or the Restated Credit
Agreement (as defined below), as the context may require. The provisions of
Section 1.02 of the Existing Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis. The term “Amendment Arrangers” means Credit
Suisse Securities (USA) LLC and UBS Securities LLC, in their capacities as the
joint lead arrangers and joint bookrunners for this Amendment.
          SECTION 2. Amendment and Restatement. (a) Effective as of the Fourth
Amendment and Restatement Effective Date:
          (i) the Existing Credit Agreement is hereby amended and restated in
its entirety to be in the form of the Fourth Amended and Restated Credit
Agreement attached as Exhibit A hereto (the Existing Credit Agreement as so
amended and restated, the “Restated Credit Agreement”);
          (ii) Exhibit A to the Existing Credit Agreement is hereby amended and
restated to be in the form of Exhibit B hereto;
          (iii) Exhibit D to the Existing Credit Agreement is hereby amended and
restated to be in the form of Exhibit C hereto;
          (iv) Exhibit E to the Existing Credit Agreement is hereby amended and
restated to be in the form of Exhibit D hereto;
          (v) Exhibit F to the Existing Credit Agreement is hereby amended and
restated to be in the form of Exhibit E hereto;
          (vi) Exhibit G to the Existing Credit Agreement is hereby amended and
restated to be in the form of Exhibit F hereto;



--------------------------------------------------------------------------------



 



3

          (vii) Schedule 5.12 to the Existing Credit Agreement is hereby amended
and restated to be in the form of Schedule 5.12 hereto; and
          (viii) Schedule 7.02(f) to the Existing Credit Agreement is hereby
amended and restated to be in the form of Schedule 7.02(f) hereto.
          (b) Except as expressly set forth above, all schedules and exhibits
referred to in the Restated Credit Agreement shall be deemed to refer to the
corresponding schedules and exhibits to the Existing Credit Agreement.
          SECTION 3. Concerning the Revolving Credit Commitments and the
Revolving Credit Loans. (a) On the Fourth Amendment and Restatement Effective
Date, the Dollar Revolving Credit Commitments and the Dollar Revolving Credit
Loans of each Extended Dollar Revolving Credit Lender in an aggregate principal
amount set forth on Schedule 2.01A under the headings “Extended Dollar Revolving
Credit Commitments” and “Extended Dollar Revolving Credit Loans”, respectively,
in each case opposite the name of such Lender shall convert into Extended Dollar
Revolving Credit Commitments and Extended Dollar Revolving Credit Loans of such
Lender, respectively, and shall continue to be in effect and outstanding under
the Restated Credit Agreement on the terms and conditions set forth therein. In
the event the Dollar Revolving Credit Loans of any Extended Dollar Revolving
Credit Lender outstanding on the Fourth Amendment and Restatement Effective Date
(immediately prior to the consummation of such conversion), if any, shall be of
more than one Type or, in the case of Eurocurrency Rate Loans, shall have more
than one Interest Period, such conversion shall be accomplished by means of each
such Dollar Revolving Credit Loan converting into an Extended Dollar Revolving
Credit Loan of the same Type as such original Loan (and, where applicable,
having the initial Interest Period that ends on the last day of the Interest
Period applicable to such original Loan) in the same proportion as the aggregate
principal amount set forth on Schedule 2.01A under the heading “Extended Dollar
Revolving Credit Loans” opposite the name of such Lender bears to the aggregate
principal amount of all the Dollar Revolving Credit Loans of such Lender as of
the Fourth Amendment and Restatement Effective Date (determined immediately
prior to the consummation of such conversion).
          (b) On the Fourth Amendment and Restatement Effective Date, the
Alternative Currency Revolving Credit Commitments and the Alternative Currency
Revolving Credit Loans of each Extended Alternative Currency Revolving Credit
Lender in an aggregate principal amount set forth on Schedule 2.01A under the
headings “Extended Alternative Currency Revolving Credit Commitments” and
“Extended Alternative Currency Revolving Credit Loans”, respectively, in each
case opposite the name of such Lender shall convert into Extended Alternative
Currency Revolving Credit Commitments and Extended Alternative Currency
Revolving Credit Loans of such Lender, respectively, and shall continue to be in
effect and outstanding under the Restated Credit Agreement on the terms and
conditions set forth therein. In the event the Alternative Currency Revolving
Credit Loans of any Extended Alternative Currency Revolving Credit Lender
outstanding on the Fourth Amendment and Restatement Effective Date (immediately
prior to the consummation of such conversion), if any, shall





--------------------------------------------------------------------------------



 



4



be denominated in more than one Alternative Currency or of more than one Type
or, in the case of Eurocurrency Rate Loans, shall have more than one Interest
Period, such conversion shall be accomplished by means of each such Alternative
Currency Revolving Credit Loan converting into an Alternative Currency Revolving
Credit Loan denominated in the same Alternative Currency and of the same Type as
such original Loan (and, where applicable, having the initial Interest Period
that ends on the last day of the Interest Period applicable to such original
Loan) in the same proportion as the aggregate principal amount set forth on
Schedule 2.01A under the heading “Extended Alternative Currency Revolving Credit
Loans” opposite the name of such Lender bears to the aggregate principal amount
of all the Alternative Currency Revolving Credit Loans of such Lender as of the
Fourth Amendment and Restatement Effective Date (determined immediately prior to
the consummation of such conversion).
          (c) The Dollar Revolving Credit Commitments and the Dollar Revolving
Credit Loans of any Dollar Revolving Credit Lender that are not Extended Dollar
Revolving Credit Commitments and Extended Dollar Revolving Credit Loans,
respectively, shall constitute “Non-Extended Dollar Revolving Credit
Commitments” and “Non-Extended Dollar Revolving Credit Loans”, respectively, and
the Alternative Currency Revolving Credit Commitments and the Alternative
Currency Revolving Credit Loans of any Alternative Currency Revolving Credit
Lender that are not Extended Alternative Currency Revolving Credit Commitments
and Extended Alternative Currency Revolving Credit Loans, respectively, shall
constitute “Non-Extended Alternative Currency Revolving Credit Commitments” and
“Non-Extended Alternative Currency Revolving Credit Loans”, respectively, in
each case under the Restated Credit Agreement and shall continue to be in effect
and outstanding under the Restated Credit Agreement on the terms and conditions
set forth therein.
          (d) None of transactions set forth in this Section 3 shall be deemed
to be a conversion of any Revolving Credit Loan into a Loan of a different Type
or with a different Interest Period or a payment or prepayment of any Revolving
Credit Loan, and the parties hereto hereby agree that no breakage or similar
costs will accrue solely as a result of the transactions contemplated by this
Section 3.
          SECTION 4. [Reserved].
          SECTION 5. Representations and Warranties. Holdings, Intermediate
Parent, TDS Intermediate Parent and the Borrower hereby represent and warrant to
each other party hereto that:
          (a) The execution, delivery and performance by Holdings, Intermediate
Parent, TDS Intermediate Parent and the Borrower of this Amendment, and the
consummation of the transactions contemplated hereby, are within their
respective corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of any such Person’s Organization Documents, (ii) conflict with
or result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01 of the Restated Credit Agreement), or
require any payment to be made under (A)



--------------------------------------------------------------------------------



 



5

any Contractual Obligation to which such Person is a party or which affects such
Person or the properties of such Person or any of its Subsidiaries, or (B) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or any of its properties is subject, or
(iii) violate any material Law; except with respect to any conflict, breach,
contravention or payment (but not creation of Liens) referred to in clause
(ii)(A), to the extent that such conflict, breach, contravention or payment
could not reasonably be expected to have a Material Adverse Effect.
          (b) This Amendment has been duly executed and delivered by each of
Holdings, Intermediate Parent, TDS Intermediate Parent and the Borrower, and
constitutes a legal, valid and binding obligation of each such Person,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.
          (c) None of the Collateral Documents in effect on the Fourth Amendment
and Restatement Effective Date will be rendered invalid, non-binding or
unenforceable against any Loan Party party thereto as a result of this
Amendment. The Guarantees created under such Collateral Documents will continue
to guarantee the Obligations (as the Obligations are modified hereunder) to the
same extent as they guaranteed the Obligations immediately prior to the Fourth
Amendment and Restatement Effective Date. Except as set forth on Schedule 5A
hereto, (i) the Liens created under such Collateral Documents will continue to
secure the Obligations (as the Obligations are modified hereunder), and will
continue to be perfected, in each case, to the same extent as they secured the
Obligations or were perfected immediately prior to the Fourth Amendment and
Restatement Effective Date, and (ii) no further document, instrument or
agreement, or any recording, filing, re-recording or re-filing of any such
Collateral Document or any notice of a Lien created thereby, is required, as a
result of this Amendment in order to maintain the effectiveness, perfection and
priority of such Liens or to maintain the validity, binding effect or
enforceability of such Guarantees.
          (d) The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Restated Credit Agreement or any other
Loan Document are true and correct in all material respects on and as of the
Fourth Amendment and Restatement Effective Date (in each case, except to the
extent that any representation or warranty specifically refers to an earlier
date, in which case such representation or warranty is true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language is true and correct in all respects on such respective dates.
          (e) After giving effect to the Restated Credit Agreement, no Default
has occurred and is continuing.
          SECTION 6. Effectiveness. This Amendment shall become effective on and
as of the date on which each of the following conditions precedent is satisfied
(such date, the “Fourth Amendment and Restatement Effective Date”):





--------------------------------------------------------------------------------



 



6



          (a) The Amendment Arrangers shall have executed a counterpart hereof
and shall have received duly executed counterparts of this Amendment that, when
taken together, bear the signatures of Holdings, Intermediate Parent, TDS
Intermediate Parent, the Borrower, the Administrative Agent, the Collateral
Agent, the Amendment Arrangers, each L/C Issuer, the Swing Line Lender, each
Extended Dollar Revolving Credit Lender, each Extended Alternative Currency
Revolving Credit Lender and other Lenders that, together with the Lenders
referred to above, constitute at least the Required Lenders (it being understood
that each Lender’s delivery of an executed signature page shall be irrevocable
except to the extent set forth in the Memorandum to Lenders dated as of
September 28, 2011).
          (b) [Reserved].
          (c) The Amendment Arrangers shall have received the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party:
          (i) such documents and certificates as the Amendment Arrangers may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the transactions contemplated hereby and
any other legal matters relating to each Loan Party, the Loan Documents or the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Amendment Arrangers;
          (ii) favorable legal opinions from (A) Skadden, Arps, Slate, Meagher &
Flom LLP, New York counsel to the Loan Parties, (B) Conyers Dill & Pearman,
Bermuda counsel to Parent, (C) Hassans, Gibraltar counsel to Intermediate Parent
and (D) Arendt & Medernach, Luxembourg counsel to Intermediate Parent and TDS
Intermediate Parent, in each case in form and substance reasonably satisfactory
to the Amendment Arrangers;
          (iii) a certificate from the Chief Financial Officer of the Borrower
dated the Fourth Amendment and Restatement Effective Date, certifying as to the
accuracy of the representations and warranties set forth in Section 5 hereof;
          (iv) evidence that all actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent; and
          (v) a solvency certificate from the Chief Financial Officers of the
Borrower, in form and substance reasonably satisfactory to the Amendment
Arrangers.
          (d) The Administrative Agent shall have received payment from the
Borrower, in Same Day Funds, for the account of each Term Lender and each
Synthetic L/C Lender (other than any Defaulting Lender) that delivers an
executed counterpart signature page to this Amendment at or prior to 5:00 p.m.,
New York City time, on



--------------------------------------------------------------------------------



 



7

September 23, 2011 (each, a “Consenting Term Lender”), a consent fee in an
aggregate amount equal to (i) (x) the aggregate principal amount of the Term
Loans and the Synthetic L/C Commitment (whether used or unused) of such Lender
as of such time divided by (y) the aggregate principal amount of the Term Loans
and the Synthetic L/C Commitments (whether used or unused) of all Consenting
Term Lenders as of such time multiplied by (ii) 4.00% of the aggregate principal
amount of the Term Loans and the Synthetic L/C Commitments (whether used or
unused) of all Lenders as of such time.
          (e) The Administrative Agent shall have received payment from the
Borrower, in Same Day Funds, for the account of each Revolving Credit Lender
(other than any Defaulting Lender and regardless of whether such Revolving
Credit Lender is an Extended Revolving Credit Lender or a Non-Extended Revolving
Credit Lender) that delivers an executed counterpart signature page to this
Amendment at or prior to 5:00 p.m., New York City time, on September 23, 2011
(each, a “Consenting Revolving Lender”), a consent fee in an aggregate amount
equal to (i) (x) the aggregate principal amount of the Revolving Credit Exposure
and the unused Revolving Credit Commitment of such Lender as of such time
divided by (y) the aggregate principal amount of the Revolving Credit Exposure
and the unused Revolving Credit Commitments of all Consenting Revolving Lenders
as of such time multiplied by (ii) 2.00% of the aggregate principal amount of
the Revolving Credit Exposure and the unused Revolving Credit Commitments of all
Revolving Credit Lenders as of such time.
          (f) [Reserved].
          (g) The Administrative Agent and the Amendment Arrangers shall have
received all other fees and other amounts due and payable to them in connection
with this Amendment and invoiced before the Fourth Amendment and Restatement
Effective Date, including reimbursement or payment of all reasonable documented
out-of-pocket expenses (including reasonable fees, disbursements and other
charges of counsel) required to be reimbursed or paid by any Loan Party in
connection with the Amendment.
          (h) Each Loan Party shall have entered into a written instrument in
form and substance reasonably satisfactory to the Amendment Arrangers pursuant
to which it confirms that it consents to this Amendment and reaffirms that the
Collateral Documents to which it is party will continue to apply in respect of
the Restated Credit Agreement and the Obligations of such Loan Party hereunder
and thereunder.
          (i) Each Loan Party, the Collateral Agent, the Administrative Agent,
the Second Lien Collateral Agent and the Second Lien Administrative Agent shall
have delivered executed counterparts of the Intercreditor Agreement.
          (j) An amended and restated Guaranty substantially in the form of
Exhibit D hereto shall have been executed and delivered by the parties thereto.
          (k) An amended and restated Security Agreement substantially in the
form of Exhibit E hereto shall have been executed and delivered by the parties
thereto, and the parties thereto shall have executed and delivered any
amendments to the Collateral





--------------------------------------------------------------------------------



 



8



Documents as shall be reasonably requested by the Collateral Agent to give
effect to the Amendment and the Restructuring Transaction.
          (l) Concurrently with the effectiveness of the Restated Credit
Agreement, the Borrower shall have delivered to the Administrative Agent
executed copies of each of the Second Lien Debt Documents that are to be
executed and delivered on the Fourth Amendment and Restatement Effective Date,
each in form and substance reasonably satisfactory to the Amendment Arrangers.
          (m) The Administrative Agent shall have received evidence that
Holdings has obtained the Required Consents (as defined in the RSA (as defined
in the PIK Credit Agreement)).
          SECTION 7. Effect of this Amendment; Amendment Arrangers; Certain
Authorizations. (a) Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Agents, the Arrangers, the L/C
Issuers, the Swing Line Lender or the Lenders under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Credit Agreement or any other Loan Document in similar or
different circumstances.
          (b) On and after the Fourth Amendment and Restatement Effective Date,
each reference in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import, and each reference to
the Existing Credit Agreement in any other Loan Document, shall be deemed to be
a reference to the Existing Credit Agreement as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Existing Credit
Agreement, the Restated Credit Agreement and the other Loan Documents.
          (c) The L/C Issuers, the Swing Line Lender and the Lenders party
hereto hereby authorize the Administrative Agent to enter into such amendment or
amendments to the Restated Credit Agreement or any other Loan Document as shall
be appropriate, in the judgment of the Administrative Agent, to give effect to
the transactions contemplated hereby (including the Loan and Commitment
conversions) or to cure any ambiguity, omission, defect or inconsistency
relating to effectuation of the transactions contemplated hereby.
          (d) On and after the Fourth Amendment and Restatement Effective Date,
the Amendment Arrangers and their respective officers, directors, employees,
agents and attorneys-in-fact (collectively, the “Amendment Arranger Related
Persons”) shall have the benefit of all the exculpatory, reimbursement and
indemnity provisions that are set forth in the Restated Credit Agreement or any
other Loan Document for the benefit of





--------------------------------------------------------------------------------



 



9



the Administrative Agent, any other Agent or any other Agent-Related Person.
Without limiting the foregoing, each L/C Issuer, the Swing Line Lender and each
Lender party hereto (i) acknowledges that it has made its own analysis and
decision to enter into the Existing Credit Agreement, this Amendment and the
other Loan Documents, and that neither the Amendment Arrangers nor any other
Amendment Arranger Related Person has made any express or implied representation
or warranty, or shall be deemed to have any responsibility or duty, with respect
to the completeness, sufficiency or performance thereof, (ii) acknowledges that
it has made its own analysis and evaluation of the Restructuring Transaction and
the Investment Transaction, including the Intercreditor Agreement and the other
Second Lien Debt Documents, and that neither the Amendment Arrangers nor any
other Amendment Arranger Related Person has made any express or implied
representation or warranty, or shall be deemed to have any responsibility or
duty, with respect to the Restructuring Transaction and the Investment
Transaction or the terms and conditions of any Second Lien Debt Document, and
(iii) by delivering its signature page to this Amendment shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Amendment Arrangers on the
Fourth Amendment and Restatement Effective Date pursuant to the terms hereof.
          (e) The L/C Issuers, the Swing Line Lender and the Lenders party
hereto acknowledge that obligations of the Borrower and the Guarantors under the
Second Lien Credit Agreement, the Second Lien Debt Documents, Permitted
Refinancing Indebtedness and the Permitted Refinancing Indebtedness Documents,
and certain obligations related thereto, may be secured by Liens on assets of
the Borrower and the Guarantors that constitute Collateral. The L/C Issuers, the
Swing Line Lender and the Lenders party hereto hereby irrevocably (i) authorize
the Administrative Agent and/or the Collateral Agent to execute and deliver the
Intercreditor Agreement, any intercreditor agreement referred to in the
definition of the term “Permitted Refinancing Indebtedness” or any documents
relating thereto (including any amendments to the Collateral Documents), as the
case may be, in each case as the Administrative Agent shall determine to be
appropriate to cause the Indebtedness under the Second Lien Debt Documents, the
Permitted Refinancing Indebtedness, and certain obligations related thereto, as
the case may be, to be secured on a second priority basis with the Obligations
(or, to the extent permitted by the definition of “Permitted Refinancing
Indebtedness”, first priority basis with the Obligations), in each case without
any further consent, authorization or other action by any L/C Issuer, the Swing
Line Lender or any Lender, (ii) agree that, upon the execution and delivery of
the Intercreditor Agreement or any such intercreditor agreement or any such
document, as the case may be, each L/C Issuer, the Swing Line Lender and each
Lender will be bound by the provisions thereof as if it were a signatory thereto
and will take no actions contrary to the provisions thereof and (iii) agree that
none of the L/C Issuers, the Swing Line Lender, the Lenders or any other Secured
Party shall have any right of action whatsoever against the Administrative Agent
or the Collateral Agent as a result of any action taken by such Agent pursuant
to this paragraph or in accordance with the terms of the Intercreditor
agreement, any such intercreditor agreement or any such document, as the case
may be.



--------------------------------------------------------------------------------



 



10

          SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.
          SECTION 9. Governing Law. (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO (OTHER THAN INTERMEDIATE PARENT
AND TDS INTERMEDIATE PARENT) CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
(OTHER THAN INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT) IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
          SECTION 10. Headings. Section headings used herein are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the date first above
written.

            TRAVELPORT LLC, as Borrower,
      by   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        Title:  
Authorized Person        TRAVELPORT LIMITED, as Holdings,
      by   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        Title:  
Senior Vice President and Assistant Secretary        WALTONVILLE LIMITED, as
Intermediate Parent,
      by   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        Title:  
Director        TDS INVESTOR (LUXEMBOURG),
S.À.R.L., as TDS Intermediate Parent,
      by   /s/ John Sutherland         Name:   John Sutherland        Title:  
Manager     





--------------------------------------------------------------------------------



 



 



            UBS AG, STAMFORD BRANCH, as
Administrative Agent, Collateral Agent and
L/C Issuer,
      by   /s/ Irja R. Otsa         Name:   Irja R. Otsa       Title:  
Associate Director
Banking Products Services, US              by   /s/ Joselin Fernandes        
Name:   Joselin Fernandes        Title:   Associate Director
Banking Products Services, US     





--------------------------------------------------------------------------------



 



 



            CREDIT SUISSE SECURITIES (USA)
LLC, as Amendment Arranger,
      by   /s/ Joseph Kieffer         Name:   Joseph Kieffer        Title:  
Director     





--------------------------------------------------------------------------------



 



 



            UBS SECURITIES LLC, as Amendment
Arranger,
      by   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director
Banking Products Services, US              by   /s/ Joselin Fernandes        
Name:   Joselin Fernandes        Title:   Associate Director
Banking Products Services, US     

[THE REMAINDER OF THE LENDERS’ SIGNATURE PAGES ARE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 



SCHEDULE 2.01A TO
FOURTH AMENDMENT AND RESTATEMENT AGREEMENT
TO CREDIT AGREEMENT OF TRAVELPORT LLC
Schedule 2.01A
Extended Revolving Credit Commitments and Extended Revolving Credit Loans
[As distributed to each individual Lender]

 



--------------------------------------------------------------------------------



 



SCHEDULE 5A TO
FOURTH AMENDMENT AND RESTATEMENT AGREEMENT
TO CREDIT AGREEMENT OF TRAVELPORT LLC
Schedule 5A
          The filing and recording of the Third Mortgage Amendment encumbering
the Mortgaged Property located at 5350 South Valentia Way, Greenwood Village,
Colorado, and the discharge of any encumbrances affecting such Mortgaged
Property arising after the Original Closing Date to the extent otherwise
required under the Restated Credit Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO THE FOURTH
AMENDMENT AND RESTATEMENT
AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 23, 2006
As Amended and Restated as of September 30, 2011,
among
TRAVELPORT LLC (F/K/A TRAVELPORT INC.),
as Borrower,
TRAVELPORT LIMITED (F/K/A TDS INVESTOR (BERMUDA) LTD.),
as Holdings,
WALTONVILLE LIMITED,
as Intermediate Parent,
TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent,
UBS AG, STAMFORD BRANCH,
as Administrative Agent and L/C Issuer,
UBS LOAN FINANCE LLC,
as Swing Line Lender,
THE OTHER LENDERS PARTY HERETO,
CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent,
and
LEHMAN BROTHERS INC.,
J.P. MORGAN SECURITIES INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Documentation Agents
 
UBS SECURITIES LLC and
CREDIT SUISSE SECURITIES (USA) LLC,
as Co-Lead Arrangers
UBS SECURITIES LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
LEHMAN BROTHERS INC.,
J.P. MORGAN SECURITIES INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Bookrunners
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
 



--------------------------------------------------------------------------------



 



 

THE TERM LOANS ARE ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION
1271 ET SEQ. OF THE UNITED STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME. BEGINNING NO LATER THAN 10 DAYS AFTER THE FOURTH AMENDMENT AND
RESTATEMENT EFFECTIVE DATE, A LENDER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR SUCH LOAN BY
SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE BORROWER AT THE
FOLLOWING ADDRESS: 300 GALLERIA PARKWAY, ATLANTA, GA 30339, ATTENTION OF CHIEF
FINANCIAL OFFICER (FAX NO. (770)563-7878)



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
Definitions and Accounting Terms
       
 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Other Interpretive Provisions
    73  
SECTION 1.03. Accounting Terms
    74  
SECTION 1.04. Rounding
    74  
SECTION 1.05. References to Agreements, Laws, Etc
    74  
SECTION 1.06. Times of Day
    75  
SECTION 1.07. Timing of Payment or Performance
    75  
SECTION 1.08. Currency Equivalents Generally
    75  
 
       
ARTICLE II
       
 
       
The Commitments and Credit Extensions
       
 
       
SECTION 2.01. The Loans
    76  
SECTION 2.02. Borrowings, Conversions and Continuations of Loans
    79  
SECTION 2.03. Letters of Credit
    82  
SECTION 2.04. Swing Line Loans
    99  
SECTION 2.05. Prepayments
    103  
SECTION 2.06. Termination or Reduction of Commitments and Credit-Linked Deposits
    110  
SECTION 2.07. Repayment of Loans
    114  
SECTION 2.08. Interest
    116  
SECTION 2.09. Fees
    117  
SECTION 2.10. Computation of Interest and Fees
    118  
SECTION 2.11. Evidence of Indebtedness
    119  
SECTION 2.12. Payments Generally
    120  
SECTION 2.13. Sharing of Payments
    122  
SECTION 2.14. [Intentionally Omitted]
    123  
SECTION 2.15. Currency Equivalents
    123  
SECTION 2.16. Defaulting Lenders
    124  
SECTION 2.17. Revolving Credit Loan Modification Offers
    124  
 
       
ARTICLE III
       
 
       
Taxes, Increased Costs Protection and Illegality
       
 
       
SECTION 3.01. Taxes
    126  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 3.02. Illegality
    129  
SECTION 3.03. Inability to Determine Rates
    129  
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
    130  
SECTION 3.05. Funding Losses
    132  
SECTION 3.06. Matters Applicable to All Requests for Compensation
    132  
SECTION 3.07. Replacement of Lenders under Certain Circumstances
    134  
SECTION 3.08. Survival
    135  
 
       
ARTICLE IV
       
 
       
Conditions Precedent to Effectiveness and Credit Extensions
       
 
       
SECTION 4.01. [Reserved.]
    135  
SECTION 4.02. Fourth Amendment and Restatement Effective Date
    135  
SECTION 4.03. Conditions to All Credit Extensions
    135  
 
       
ARTICLE V
       
 
       
Representations and Warranties
       
 
       
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws
    136  
SECTION 5.02. Authorization; No Contravention
    136  
SECTION 5.03. Governmental Authorization; Other Consents
    137  
SECTION 5.04. Binding Effect
    137  
SECTION 5.05. Financial Statements; No Material Adverse Effect
    137  
SECTION 5.06. Litigation
    139  
SECTION 5.07. No Default
    139  
SECTION 5.08. Ownership of Property; Liens
    140  
SECTION 5.09. Environmental Compliance
    140  
SECTION 5.10. Taxes
    141  
SECTION 5.11. ERISA Compliance
    141  
SECTION 5.12. Subsidiaries; Equity Interests
    142  
SECTION 5.13. Margin Regulations; Investment Company Act
    142  
SECTION 5.14. Disclosure
    143  
SECTION 5.15. Intellectual Property; Licenses, Etc
    143  
SECTION 5.16. Solvency
    143  
SECTION 5.17. Subordination of Junior Financing
    143  
SECTION 5.18. Labor Matters
    144  
 
       
ARTICLE VI
       
 
       
Affirmative Covenants
       
 
       
SECTION 6.01. Financial Statements
    144  
SECTION 6.02. Certificates; Other Information
    145  

ii



--------------------------------------------------------------------------------



 



              Page
SECTION 6.03. Notices
    147  
SECTION 6.04. Payment of Obligations
    147  
SECTION 6.05. Preservation of Existence, Etc
    147  
SECTION 6.06. Maintenance of Properties
    148  
SECTION 6.07. Maintenance of Insurance
    148  
SECTION 6.08. Compliance with Laws
    148  
SECTION 6.09. Books and Records
    148  
SECTION 6.10. Inspection Rights
    148  
SECTION 6.11. Covenant to Guarantee Obligations and Give Security
    149  
SECTION 6.12. Compliance with Environmental Laws
    151  
SECTION 6.13. Further Assurances and Post-Closing Conditions
    152  
SECTION 6.14. Designation of Subsidiaries
    153  
SECTION 6.15. Flood Insurance
    154  
SECTION 6.16. Orbitz Indebtedness
    154  
SECTION 6.17. Post-Closing Matters
    154  
 
       
ARTICLE VII
       
 
       
Negative Covenants
       
 
       
SECTION 7.01. Liens
    156  
SECTION 7.02. Investments
    160  
SECTION 7.03. Indebtedness
    164  
SECTION 7.04. Fundamental Changes
    167  
SECTION 7.05. Dispositions
    169  
SECTION 7.06. Restricted Payments
    172  
SECTION 7.07. Change in Nature of Business
    175  
SECTION 7.08. Transactions with Affiliates
    175  
SECTION 7.09. Burdensome Agreements
    176  
SECTION 7.10. Use of Proceeds
    178  
SECTION 7.11. Maximum Total Leverage Ratio
    178  
SECTION 7.12. Maximum First Lien Leverage Ratio
    178  
SECTION 7.13. Minimum Liquidity
    178  
SECTION 7.14. Accounting Changes
    179  
SECTION 7.15. Prepayments, Etc. of Indebtedness
    179  
SECTION 7.16. Equity Interests of the Borrower and Restricted Subsidiaries
    180  
SECTION 7.17. Holding Company; Foreign Subsidiaries
    180  
 
       
ARTICLE VIII
       
 
       
Events of Default and Remedies
       
 
       
SECTION 8.01. Events of Default
    180  
SECTION 8.02. Remedies Upon Event of Default
    183  
SECTION 8.03. Exclusion of Immaterial Subsidiaries
    184  
SECTION 8.04. Application of Funds
    184  

iii



--------------------------------------------------------------------------------



 



              Page
SECTION 8.05. Borrower’s Right to Cure
    185  
 
       
ARTICLE IX
       
 
       
Administrative Agent and Other Agents
       
 
       
SECTION 9.01. Appointment and Authorization of Agents
    186  
SECTION 9.02. Delegation of Duties
    187  
SECTION 9.03. Liability of Agents
    187  
SECTION 9.04. Reliance by Agents
    188  
SECTION 9.05. Notice of Default
    188  
SECTION 9.06. Credit Decision; Disclosure of Information by Agents
    189  
SECTION 9.07. Indemnification of Agents
    190  
SECTION 9.08. Agents in their Individual Capacities
    190  
SECTION 9.09. Successor Agents
    191  
SECTION 9.10. Administrative Agent May File Proofs of Claim
    192  
SECTION 9.11. Collateral and Guaranty Matters
    193  
SECTION 9.12. Other Agents; Arrangers and Managers
    194  
SECTION 9.13. Appointment of Supplemental Administrative Agents
    194  
 
       
ARTICLE X
       
 
       
Miscellaneous
       
 
       
SECTION 10.01. Amendments, Etc
    195  
SECTION 10.02. Notices and Other Communications; Facsimile Copies
    198  
SECTION 10.03. No Waiver; Cumulative Remedies
    199  
SECTION 10.04. Attorney Costs, Expenses and Taxes
    199  
SECTION 10.05. Indemnification by the Borrower
    200  
SECTION 10.06. Payments Set Aside
    201  
SECTION 10.07. Successors and Assigns
    202  
SECTION 10.08. Confidentiality
    206  
SECTION 10.09. Setoff
    207  
SECTION 10.10. Interest Rate Limitation
    208  
SECTION 10.11. Counterparts
    208  
SECTION 10.12. Integration
    209  
SECTION 10.13. Survival of Representations and Warranties
    209  
SECTION 10.14. Severability
    209  
SECTION 10.15. Tax Forms
    209  
SECTION 10.16. GOVERNING LAW
    212  
SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY
    212  
SECTION 10.18. Binding Effect
    212  
SECTION 10.19. Judgment Currency
    213  
SECTION 10.20. Lender Action
    213  
SECTION 10.21. USA PATRIOT Act
    214  
SECTION 10.22. Agent for Service of Process
    214  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01A
  [Reserved]
1.01B
  Certain Security Interests and Guarantees
1.01C
  Unrestricted Subsidiaries
1.01D
  Mandatory Cost
1.01E
  Existing Letters of Credit
1.01F
  [Reserved]
1.01G
  Excluded Subsidiaries
2.01
  Commitments
2.03(a)(iii)(B)
  Certain Letters of Credit
5.05
  Certain Liabilities
5.09(b)
  Environmental Matters
5.09(d)
  Hazardous Materials
5.10
  Taxes
5.11(a)
  ERISA Compliance
5.12
  Subsidiaries and Other Equity Investments
7.01(b)
  Existing Liens
7.02(f)
  Existing Investments
7.03(b)
  Existing Indebtedness
7.04(f)
  Permitted Subsidiary Fundamental Changes
7.05(k)
  Dispositions
7.05(m)
  Permitted Subsidiary Dispositions
7.08
  Transactions with Affiliates
7.09
  Existing Restrictions
10.02
  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

      Form of    
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C
  [Reserved]
D
  Compliance Certificate
E
  Assignment and Assumption
F
  Guaranty
G
  Security Agreement
H
  [Reserved]
I
  [Reserved]
J
  Intellectual Property Security Agreement
K
  Intercreditor Agreement

v



--------------------------------------------------------------------------------



 



     FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 23, 2006,
as amended and restated as of September 30, 2011, among TRAVELPORT LLC (F/K/A
TRAVELPORT INC.), a Delaware limited liability company (the “Borrower”),
TRAVELPORT LIMITED (F/K/A TDS INVESTOR (BERMUDA) LTD.), a company incorporated
under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a company
incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR
(LUXEMBOURG) S.À.R.L., a société à responsabilité limitée incorporated under the
laws of Luxembourg (“TDS Intermediate Parent”), UBS AG, STAMFORD BRANCH, as
Administrative Agent, Collateral Agent and L/C Issuer, UBS LOAN FINANCE LLC, as
Swing Line Lender, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), CREDIT SUISSE SECURITIES (USA) LLC, as
Syndication Agent, and LEHMAN BROTHERS INC., J.P. MORGAN SECURITIES INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P., as Co-Documentation Agents.
PRELIMINARY STATEMENTS
          The Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent,
UBS AG, Stamford Branch, as Administrative Agent and an L/C Issuer, UBS Loan
Finance LLC, as Swing Line Lender, Credit Suisse Securities (USA) LLC, as
Syndication Agent, and Lehman Brothers Inc., Citicorp North America, Inc. and
Deutsche Bank AG New York Branch, as Co-Documentation Agents, and the lenders
party thereto (the “Original Lenders”) have previously entered into a Credit
Agreement dated as of August 23, 2006 (the “Original Credit Agreement”).
          The Original Credit Agreement was amended and restated as of
January 29, 2007 (as so amended and restated, the “First Amended and Restated
Credit Agreement”), was further amended and restated as of May 23, 2007 (as so
amended and restated, the “Second Amended and Restated Credit Agreement”) and
was further amended and restated as of October 22, 2010 (as so amended and
restated, and as further amended by Amendment No. 1, dated as of March 14, 2011,
the “Third Amended and Restated Credit Agreement”).
          On the Fourth Amendment and Restatement Effective Date, (a) Holdings
and the Borrower have entered into the Second Lien Credit Agreement providing
for Second Lien Term Loans in an aggregate principal amount of $342,500,000 in
exchange for the Tranche A Intercompany Note and the Tranche B Intercompany Note
and (b) the Third Amended and Restated Credit Agreement has been amended and
restated in the form of this Agreement.



--------------------------------------------------------------------------------



 



2

          The proceeds of the Existing Term Loans have been used for the
purposes set forth in the Original Credit Agreement or the Second Amended and
Restated Credit Agreement, as applicable. The proceeds of the Tranche S Term
Loans made on the Third Amendment and Restatement Effective Date have been
deposited in the Tranche S Collateral Account and applied as set forth in the
Third Amended and Restated Credit Agreement. The proceeds of Revolving Credit
Loans made on or after the Fourth Amendment and Restatement Effective Date will
be used for working capital and other general corporate purposes of Holdings and
its Subsidiaries, including the financing of Permitted Acquisitions. Swing Line
Loans and Letters of Credit will be used for general corporate purposes of
Holdings and its Subsidiaries.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
Definitions and Accounting Terms
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:
          “2016 Senior Notes” means $250,000,000 in aggregate principal amount
of the Borrower’s 9% senior dollar fixed rate notes due 2016.
          “2016 Senior Notes Indenture” means the Indenture for the 2016 Senior
Notes, dated as of August 18, 2010.
          “5% Shareholder” means any Person that, to the knowledge of the
Borrower (after due inquiry), together with its Affiliates, directly or
indirectly holds 5% or more of the outstanding Equity Interests of Holdings and
shall include the Affiliates of any such Person.
          “Accepting Revolving Credit Lenders” has the meaning assigned to such
term in Section 2.17(a).
          “Acquired EBITDA” means, with respect to any Acquired Entity or
Business for any period, the amount for such period of Consolidated EBITDA of
such Acquired Entity or Business (determined as if references to Holdings,
Borrower and the Restricted Subsidiaries in the definition of Consolidated
EBITDA were references to such Acquired Entity or Business and its
Subsidiaries), all as determined on a consolidated basis for such Acquired
Entity or Business.
          “Acquired Entity or Business” has the meaning specified in the
definition of the term “Consolidated EBITDA” .
          “Act” has the meaning specified in Section 10.21.



--------------------------------------------------------------------------------



 



3

          “Administrative Agent” means UBS AG, Stamford Branch, in its capacity
as administrative agent under the Loan Documents, or any successor
administrative agent.
          “Administrative Agent’s Office” means, with respect to any currency,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affected Revolving Credit Class” has the meaning assigned to such
term in Section 2.17(a).
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
          “Agent-Related Persons” means the Agents, together with their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
          “Agents” means, collectively, the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Co-Documentation Agents and the Supplemental
Administrative Agents (if any).
          “Aggregate Commitments” means, at any time, the aggregate Commitments
of all the Lenders at such time.
          “Aggregate Alternative Currency Revolving Credit Commitments” means,
at any time, the aggregate Alternative Currency Revolving Credit Commitments of
all the Alternative Currency Revolving Credit Lenders at such time.
          “Aggregate Dollar Revolving Credit Commitments” means, at any time,
the aggregate Dollar Revolving Credit Commitments of all the Dollar Revolving
Credit Lenders at such time.
          “Aggregate Extended Alternative Currency Revolving Credit Commitments”
means, at any time, the aggregate Extended Alternative Currency Revolving Credit
Commitments of all the Extended Alternative Currency Revolving Credit Lenders at
such time.



--------------------------------------------------------------------------------



 



4

          “Aggregate Extended Dollar Revolving Credit Commitments” means, at any
time, the aggregate Extended Dollar Revolving Credit Commitments of all the
Extended Dollar Revolving Credit Lenders at such time.
          “Aggregate Extended Synthetic L/C Commitments” means, at any time, the
aggregate Extended Synthetic L/C Commitments of all the Extended Synthetic L/C
Lenders at such time.
          “Aggregate Non-Extended Synthetic L/C Commitments” means, at any time,
the aggregate Non-Extended Synthetic L/C Commitments of all the Non-Extended
Synthetic L/C Lenders at such time.
          “Aggregate Synthetic L/C Commitments” means, at any time, the
aggregate Synthetic L/C Commitments of all the Synthetic L/C Lenders at such
time.
          “Agreement” means this Fourth Amended and Restated Credit Agreement;
provided that, where the context so requires, such term means the Third Amended
and Restated Credit Agreement.
          “Agreement Currency” has the meaning specified in Section 10.19.
          “Allocable Revolving Share” means, at any time, (a) with respect to
the Non-Extended Revolving Credit Commitments or the Non-Extended Revolving
Credit Lenders, the percentage of the aggregate Revolving Credit Commitments
represented at such time by the aggregate Non-Extended Revolving Credit
Commitments, (b) with respect to the Extended Revolving Credit Commitments or
the Extended Revolving Credit Lenders, the percentage of the aggregate Revolving
Credit Commitments represented at such time by the aggregate Extended Revolving
Credit Commitments, (c) with respect to the Non-Extended Dollar Revolving Credit
Commitments or the Non-Extended Dollar Revolving Credit Lenders, the percentage
of the Aggregate Dollar Revolving Credit Commitments represented at such time by
the Non-Extended Dollar Revolving Credit Commitments, (d) with respect to the
Extended Dollar Revolving Credit Commitments or the Extended Dollar Revolving
Credit Lenders, the percentage of the Aggregate Dollar Revolving Credit
Commitments represented at such time by the Extended Dollar Revolving Credit
Commitments, (e) with respect to the Non-Extended Alternative Currency Revolving
Credit Commitments or the Non-Extended Alternative Currency Revolving Credit
Lenders, the percentage of the Aggregate Alternative Currency Revolving Credit
Commitments represented at such time by the Non-Extended Alternative Currency
Revolving Credit Commitments and (f) with respect to the Extended Alternative
Currency Revolving Credit Commitments or the Extended Alternative Currency
Revolving Credit Lenders, the percentage of the Aggregate Alternative Currency
Revolving Credit Commitments represented at such time by the Extended
Alternative Currency Revolving Credit Commitments.
          “Alternative Currency” means Sterling or Euros.
          “Alternative Currency Revolving Credit Borrowing” means a borrowing
consisting of simultaneous Alternative Currency Revolving Credit Loans of



--------------------------------------------------------------------------------



 



5

the same Type, and denominated in the same Alternative Currency, and having the
same Interest Period made by each of the Alternative Currency Revolving Credit
Lenders pursuant to Section 2.01(c)(ii).
          “Alternative Currency Revolving Credit Commitments” means a
Non-Extended Alternative Currency Revolving Credit Commitment or an Extended
Alternative Currency Revolving Credit Commitment, or a combination thereof, as
the context may require.
          “Alternative Currency Revolving Credit Exposure” means, as to each
Lender, the sum of the outstanding principal amount of such Lender’s Alternative
Currency Revolving Credit Loans and its Pro Rata Share (determined on the basis
of the aggregate amount of its Alternative Currency Revolving Credit Commitment
as a percentage of the Aggregate Alternative Currency Revolving Credit
Commitments) of the Alternative Currency Revolving L/C Obligations at such time.
          “Alternative Currency Revolving Credit Facility” means, at any time,
the aggregate Dollar Amount of the Alternative Currency Revolving Credit
Commitments, and the extensions of credit made thereunder, at such time.
          “Alternative Currency Revolving Credit Lender” means a Non-Extended
Alternative Currency Revolving Credit Lender or an Extended Alternative Currency
Revolving Credit Lender, or a combination thereof, as the context may require.
          “Alternative Currency Revolving Credit Loan” has the meaning specified
in Section 2.01(c)(ii).
          “Alternative Currency Revolving Exposure Readjustment Date” has the
meaning specified in Section 2.03(a)(ii).
          “Alternative Currency Revolving L/C Advance” means, with respect to
each Alternative Currency Revolving Credit Lender, such Lender’s funding of its
participation in any Alternative Currency Revolving L/C Borrowing in accordance
with its Pro Rata Share (determined on the basis of the aggregate amount of its
Alternative Currency Revolving Credit Commitment as a percentage of the
Aggregate Alternative Currency Revolving Credit Commitments).
          “Alternative Currency Revolving L/C Borrowing” means an extension of
credit resulting from a drawing under any Alternative Currency Revolving Letter
of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as an Alternative Currency Revolving Credit Borrowing.
          “Alternative Currency Revolving L/C Credit Extension” means, with
respect to any Alternative Currency Revolving Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
          “Alternative Currency Revolving L/C Issuer” means UBS AG, Stamford
Branch and any other Lender that becomes an Alternative Currency Revolving



--------------------------------------------------------------------------------



 



6

L/C Issuer in accordance with Section 2.03(j) or 10.07(j), in each case, in its
capacity as an issuer of Alternative Currency Revolving Letters of Credit
hereunder, or any successor issuer of Alternative Currency Revolving Letters of
Credit hereunder.
          “Alternative Currency Revolving L/C Obligations” means, as at any date
of determination, the aggregate maximum amount then available to be drawn under
all outstanding Alternative Currency Revolving Letters of Credit (whether or not
such maximum amount is then in effect under any such Alternative Currency
Revolving Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Alternative Currency Revolving Letter of Credit)
plus the aggregate of all Unreimbursed Amounts in respect of Alternative
Currency Revolving Letters of Credit, including, without duplication, all
Alternative Currency Revolving L/C Borrowings.
          “Alternative Currency Revolving Letter of Credit” means a Letter of
Credit denominated in an Alternative Currency.
          “Applicable Rate” means a percentage per annum equal to:
     (a) with respect to Non-Extended Revolving Credit Loans, unused
Non-Extended Revolving Credit Commitments, Letter of Credit fees relating to the
Non-Extended Revolving Credit Commitments, Non-Extended Tranche B Dollar Term
Loans, Non-Extended Euro Term Loans and Non-Extended Synthetic L/C Facility
fees, the following percentages per annum, based upon the Total Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

                                                              Eurocurrency      
                                  Rate for Non-                          
Eurocurrency             Extended                           Rate for   Base Rate
        Revolving   Base Rate                   Non-Extended   for        
Credit Loans   for                   Tranche B   Non-         and   Non-        
  Non-   Dollar Term   Extended         Non-Extended   Extended          
Extended   Loans and   Tranche         Revolving   Revolving           Synthetic
  Non-Extended   Dollar Pricing   Total Leverage   Letter of   Credit  
Commitment   L/C   Euro Term   Term Level   Ratio   Credit Fees   Loans   Fee
Rate   Facility Fee   Loans   Loans
1
  >4.5:1     2.75 %     1.75 %     0.50 %     2.50 %     2.50 %     1.50 %
2
  <4.5:1 but >4.0:1     2.50 %     1.50 %     0.50 %     2.25 %     2.25 %    
1.25 %
3
  <4.0:1 but >3.5:1     2.25 %     1.25 %     0.50 %     2.25 %     2.25 %    
1.25 %
4
  <3.5:1 but >3.0:1     2.00 %     1.00 %     0.375 %     2.25 %     2.25 %    
1.25 %
5
  <3.0:1     1.75 %     0.75 %     0.375 %     2.25 %     2.25 %     1.25 %

     (b) with respect to Extended Revolving Credit Loans, unused Extended
Revolving Credit Commitments and Letter of Credit fees relating to the Extended
Revolving Credit Commitments, the following percentages per annum:



--------------------------------------------------------------------------------



 



7

          Eurocurrency         Rate for         Extended         Revolving      
  Credit Loans   Base Rate     and   for     Extended   Extended     Revolving  
Revolving     Letter of   Credit   Commitment Credit Fees   Loans   Fee Rate
4.50%   3.50%   0.75%

     (c) with respect to Extended Tranche B Dollar Term Loans, Extended Euro
Term Loans and Tranche S Term Loans, the following percentages per annum:

      Eurocurrency Rate for     Extended Tranche B   Base Rate for Dollar Term
Loans,   Extended Tranche B Extended Euro Term   Dollar Term Loans Loans and
Tranche S   and Tranche S Term Term Loans   Loans 4.50%   3.50%

     (d) Any increase or decrease in the Applicable Rate under clause (a) above
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b); provided that at the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply (i) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply) and (ii) as of the
first Business Day after an Event of Default under Section 8.01(a) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
     It is understood and agreed that (x) the “Applicable Rate” (as defined
herein immediately prior to giving effect to the Fourth Amendment and
Restatement Agreement) shall apply for all periods prior to the Fourth Amendment
and Restatement Effective Date and (y) the “Applicable Rate” (as defined herein
immediately after giving effect to the Fourth Amendment and Restatement
Agreement) shall apply for all periods on and after the Fourth Amendment and
Restatement Effective Date.
          “Appropriate Lender” means, at any time, (a) with respect to
Commitments or Loans of any Class, the Lenders of such Class, (b) with respect
to



--------------------------------------------------------------------------------



 



8

Letters of Credit, (i) the relevant L/C Issuers and (ii) (x) with respect to any
Dollar Revolving Letters of Credit issued pursuant to Section 2.03(a), the
Dollar Revolving Credit Lenders, (y) with respect to any Alternative Currency
Revolving Letters of Credit issued pursuant to Section 2.03(a), the Alternative
Currency Revolving Credit Lenders and (z) with respect to any Synthetic L/C
Letters of Credit issued pursuant to Section 2.03(a), the Synthetic L/C Lenders
and (c) with respect to the Swing Line Facility, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Dollar Revolving Credit Lenders.
          “Approved Bank” has the meaning specified in clause (c) of the
definition of “Cash Equivalents” .
          “Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
          “Arrangers” means UBS Securities LLC and Credit Suisse Securities
(USA) LLC, each in its capacity as a Joint Bookrunner and a Co-Lead Arranger
under this Agreement.
          “Assignees” has the meaning specified in Section 10.07(b).
          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.
          “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
          “Attributable Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
          “Audited Financial Statements” means the Original Closing Date Audited
Financial Statements and the Worldspan Closing Date Audited Financial
Statements.
          “Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
          “Base Rate” means, for any day, a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by UBS
AG, Stamford Branch as its “prime rate.” The “prime rate” is a rate set by UBS
AG, Stamford Branch based upon various factors, including UBS AG, Stamford
Branch costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by UBS
AG, Stamford Branch shall take effect at the opening of business on the day
specified in the public announcement of such change.



--------------------------------------------------------------------------------



 



9

          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.
          “Borrower” has the meaning specified in the introductory paragraph to
this Agreement.
          “Borrowing” means a Revolving Credit Borrowing, a Swing Line
Borrowing, a Term Borrowing or a Non-Extended Synthetic L/C Borrowing, as the
context may require.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euros, any fundings, disbursements, settlements and
payments in Euros in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euros to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day; and
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Sterling, any fundings, disbursements, settlements and
payments in Sterling in respect of any such Eurocurrency Rate Loan, or any other
dealings in Sterling to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Sterling are conducted by and between banks in the London interbank
eurodollar market.
          “Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries, (b) all Capitalized
Software Expenditures for such period and (c) the value of all assets under
Capitalized Leases incurred by Holdings, the Borrower and the Restricted
Subsidiaries during such period; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with (x)



--------------------------------------------------------------------------------



 



10

insurance proceeds paid on account of the loss of or damage to the assets being
replaced, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) the purchase of plant, property or
equipment or software to the extent financed with the proceeds of Dispositions
that are not required to be applied to prepay Term Loans pursuant to Section
2.05(b), (iv) expenditures that constitute any part of Consolidated Lease
Expense, (v) expenditures that are accounted for as capital expenditures by
Holdings, the Borrower or any Restricted Subsidiary and that actually are paid
for by a Person other than Holdings, the Borrower or any Restricted Subsidiary
and for which none of Holdings, the Borrower or any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (vi) the book value of any asset owned by
Holdings, the Borrower or any Restricted Subsidiary prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (x) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period in which such expenditure actually is made and (y) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired, or (vii) expenditures that constitute Permitted
Acquisitions.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
          “Capitalized Software Expenditures” means, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities)
by the Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.
          “Cash Collateral” has the meaning specified in Section 2.03(f).
          “Cash Collateral Account” means a blocked account at UBS AG, Stamford
Branch (or another commercial bank selected in compliance with Section 9.09) in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.
          “Cash Collateralize” has the meaning specified in Section 2.03(f).



--------------------------------------------------------------------------------



 



11

          “Cash Equivalents” means any of the following types of Investments, to
the extent owned by Holdings, the Borrower or any Restricted Subsidiary:
     (a) Dollars, Euros or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;
     (b) readily marketable obligations issued or directly and fully guaranteed
or insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, in each case having
average maturities of not more than 12 months from the date of acquisition
thereof; provided that the full faith and credit of the United States or a
member nation of the European Union is pledged in support thereof;
     (c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;
     (d) commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation rated A-2 (or the equivalent thereof)
or better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in
each case with average maturities of not more than 12 months from the date of
acquisition thereof;
     (e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;
     (f) securities with average maturities of 12 months or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government having
an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);



--------------------------------------------------------------------------------



 



12

     (g) Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
     (h) instruments equivalent to those referred to in clauses (a) through
(g) above denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and
     (i) Investments, classified in accordance with GAAP as current assets of
Holdings, the Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (h) of this definition.
          “Cash Management Bank” means any Lender or any Affiliate of a Lender
providing cash management services to Holdings, the Borrower or any Restricted
Subsidiary.
          “Cash Management Obligations” means obligations owed by Holdings, the
Borrower or any Restricted Subsidiary to any Lender or any Affiliate of a Lender
in respect of any overdraft and related liabilities arising from treasury,
depository and cash management services (including in respect of liabilities
arising from purchase cards, travel and entertainment cards, or other card
services) or any automated clearing house transfers of funds.
          “Casualty Event” means any event that gives rise to the receipt by
Holdings, the Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as subsequently amended.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.
          “Change of Control” means the earliest to occur of:
     (a) the Permitted Holders ceasing to have the power, directly or
indirectly, to vote or direct the voting of securities having a majority of the
ordinary voting



--------------------------------------------------------------------------------



 



13

power for the election of directors of Holdings; provided that the occurrence of
the foregoing event shall not be deemed a Change of Control if:
     (i) any time prior to the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) the Permitted Holders otherwise have the right, directly
or indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings at such time or (B) the Permitted Holders own a majority
of the outstanding voting Equity Interests of Holdings at such time, or
     (ii) at any time upon or after the consummation of a Qualifying IPO, and
for any reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the then outstanding
voting stock of Holdings and (y) the percentage of the then outstanding voting
stock of Holdings owned, directly or indirectly, beneficially by the Permitted
Holders, and (B) during each period of twelve (12) consecutive months, the board
of directors of Holdings shall consist of a majority of the Continuing
Directors; or
     (b) any “Change of Control” (or any comparable term) in any Second Lien
Debt Document or in any document pertaining to the 2016 Senior Notes, the High
Yield Notes, any Junior Financing or any Permitted Refinancing Indebtedness with
an aggregate outstanding principal amount in excess of the Threshold Amount; or
     (c) at any time prior to a Qualifying IPO of the Borrower, the Borrower
ceasing to be a directly or indirectly wholly owned Subsidiary of Holdings.
          “Class” (a) when used with respect to Lenders, refers to whether such
Lenders are Extended Dollar Revolving Credit Lenders, Non-Extended Dollar
Revolving Credit Lenders, Extended Alternative Currency Revolving Credit
Lenders, Non-Extended Alternative Currency Revolving Credit Lenders, Extended
Tranche B Dollar Term Lenders, Non-Extended Tranche B Dollar Term Lenders,
Extended Euro Term Lenders, Non-Extended Euro Term Lenders, Extended Synthetic
L/C Lenders or Non-Extended Synthetic L/C Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Extended Dollar Revolving
Credit Commitments, Non-Extended Dollar Revolving Credit Commitments, Extended
Alternative Currency Revolving Credit Commitments, Non-Extended Alternative
Currency Revolving Credit Commitments, Extended Synthetic L/C Commitments or
Non-Extended Synthetic L/C Commitments, (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Extended Dollar Revolving Credit Loans, Non-



--------------------------------------------------------------------------------



 



14

Extended Dollar Revolving Credit Loans, Extended Alternative Currency Revolving
Credit Loans, Non-Extended Alternative Currency Revolving Credit Loans, Extended
Tranche B Dollar Term Loans, Non-Extended Tranche B Dollar Term Loans, Extended
Euro Term Loans, Non-Extended Euro Term Loans, Tranche S Term Loans or
Non-Extended Synthetic L/C Loans, (d) when used with respect to Facilities,
refers to whether such Facility is the Extended Dollar Revolving Credit
Facility, the Non-Extended Dollar Revolving Credit Facility, the Extended
Alternative Currency Revolving Credit Facility, the Non-Extended Alternative
Currency Revolving Credit Facility, the Extended Tranche B Dollar Term Facility,
the Non-Extended Tranche B Dollar Term Facility, the Extended Euro Term
Facility, the Non-Extended Euro Term Facility, the Extended Synthetic L/C
Facility or the Non-Extended Synthetic L/C Facility, and (e) when used with
respect to Synthetic L/C Exposure, refers to whether such exposure is Extended
Synthetic L/C Exposure or the Non-Extended Synthetic L/C Exposure.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time, and rules and regulations related thereto.
          “Co-Documentation Agents” means Lehman Brothers Inc., J.P. Morgan
Securities Inc. and Goldman Sachs Credit Partners L.P., as Co-Documentation
Agents under this Agreement.
          “Collateral” means all of the “Collateral” , or terms of similar
import, as defined in any Collateral Document, including the Mortgaged
Properties.
          “Collateral Agent” means UBS AG, Stamford Branch, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent.
          “Collateral and Guarantee Requirement” means, at any time, the
requirement that:
     (a) the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Original Closing Date pursuant to
Section 4.01(a)(iii) of the Original Credit Agreement, (ii) on the Worldspan
Closing Date pursuant to Section 4.01(a)(iii) of the Second Amended and Restated
Credit Agreement or (iii) pursuant to Section 6.11 at such time, duly executed
by each Loan Party thereto;
     (b) all Obligations shall have been unconditionally guaranteed on or prior
to the Fourth Amendment and Restatement Effective Date by Holdings, TDS
Intermediate Parent, any Intermediate Holding Company that is not an Excluded
Subsidiary and each Restricted Subsidiary of Holdings that is a Domestic
Subsidiary and not an Excluded Subsidiary;
     (c) all guarantees issued or to be issued in respect of the Senior
Subordinated Notes (i) shall be subordinated to the Guaranties to the same
extent that the Senior Subordinated Notes are subordinated to the Obligations
and (ii) shall provide for their automatic release upon a release of the
corresponding Guaranty;



--------------------------------------------------------------------------------



 



15

     (d) the Obligations and the Guaranties delivered on or prior to the Fourth
Amendment and Restatement Effective Date shall have been secured by a
first-priority security interest in: (i) all of the Equity Interests of the
Borrower, (ii) all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of any Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 7.03(g)) of each wholly owned direct
Subsidiary of Holdings, TDS Intermediate Parent, an Intermediate Holding
Company, the Borrower or a Domestic Subsidiary of Holdings that is a Guarantor
on the Fourth Amendment and Restatement Effective Date, and (iii) 65% of the
issued and outstanding Equity Interests of each wholly owned Foreign Subsidiary
that is directly owned by Holdings, an Intermediate Holding Company, the
Borrower or any Domestic Subsidiary of Holdings that is a Guarantor on the
Fourth Amendment and Restatement Effective Date;
     (e) except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guaranties shall have been secured
by a perfected security interest in, and mortgages on, substantially all
tangible and intangible assets of Holdings, the Borrower and each other Domestic
Guarantor (including accounts (other than deposit accounts or other bank or
securities accounts, which are the subject of clause (f) below), inventory,
equipment, investment property, contract rights, intellectual property, other
general intangibles, owned (but not leased) real property and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents; provided that security interests in real property shall be limited to
the Mortgaged Properties;
     (f) with respect to each domestic deposit account and other domestic bank
and securities accounts (other than (i) the Tranche S Collateral Account and
(ii) such deposit accounts or other bank or securities accounts, the average
daily balance of which has not, for any period of twenty (20) consecutive
Business Days after the Fourth Amendment Restatement Effective Date, exceeded
$5,000,000 for any such account), maintained by the Borrower or any Domestic
Guarantor with any depositary bank or securities intermediary, the Collateral
Agent shall have, subject to Section 6.17, received a counterpart, duly executed
and delivered by the Borrower or the applicable Domestic Guarantor and such
depositary bank or securities intermediary, as the case may be, of a control
agreement;
     (g) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01;
     (h) the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to (x) the owned real property of the Loan Parties located at 5350
South Valentia Way, Greenwood Village, Colorado delivered in accordance with
Section 6.16 of the Original Credit Agreement and (y) each owned property
required to be delivered pursuant to Section 6.11 (the “Mortgaged Properties”)
duly executed and delivered by the record owner of such property, (ii) a policy
or policies of title insurance issued by a nationally recognized title insurance



--------------------------------------------------------------------------------



 



16

company insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except as expressly permitted by
Section 7.01, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, and (iii) such existing
surveys, existing abstracts, existing appraisals, legal opinions and other
documents as the Administrative Agent may reasonably request with respect to any
such Mortgaged Property;
     (i) subject to Section 6.17 and clause (k) below, Holdings and the Borrower
shall use commercially reasonable best efforts to ensure that, to the extent
permitted by Law and subject to no material adverse tax, regulatory or legal
consequences (as determined by Holdings in good faith after consultation with
the Administrative Agent), the Obligations shall be unconditionally guaranteed
in full by each Restricted Subsidiary of Holdings (other than an Excluded
Subsidiary) that is not required to provide a guarantee pursuant to clause
(b) above, and upon the actual execution and delivery of each such guarantee
pursuant to this Agreement, such guarantee will also be considered a Guaranty
and such guarantor will also be considered a Guarantor for all purposes of this
Agreement and the other Loan Documents;
     (j) subject to Section 6.17 and clause (k) below, Holdings and the Borrower
shall use commercially reasonable best efforts to ensure that, to the extent
permitted by Law and subject to no material adverse tax, regulatory or legal
consequences (as determined by Holdings in good faith after consultation with
the Administrative Agent), the Obligations and the Guaranties shall have been
secured by a first-priority security interest in: (i) 100% of the Equity
Interests of each direct wholly owned Foreign Subsidiary of Holdings (to the
extent not already subject to a 100% pledge pursuant to clause (d) above),
(ii) 100% of the issued and outstanding non-voting Equity Interests of each
direct wholly owned Foreign Subsidiary of a Guarantor (other than Holdings) or
of the Borrower (to the extent not already subject to a 100% pledge pursuant to
clause (d) above) and (iii) 65% of the issued and outstanding voting Equity
Interests of each direct wholly owned Foreign Subsidiary of a Guarantor (other
than Holdings) or of the Borrower (to the extent not already subject to a 65%
pledge pursuant to clause (d) above); provided that with respect to each direct
wholly owned Foreign Subsidiary of a Guarantor (other than Holdings) or of the
Borrower the non-voting Equity Interests of such Foreign Subsidiary pledged
pursuant to the foregoing clause (ii) and voting Equity Interests of such
Foreign Subsidiary pledged pursuant to the foregoing clause (iii) shall
collectively not exclude more than an immaterial portion of the economic value
of such Foreign Subsidiary; and
     (k) no Restricted Subsidiary shall be required to provide a guarantee
pursuant to clause (i) above (and any such Restricted Subsidiary shall be
automatically released from its obligations under a Guaranty) or have its Equity
Interests pledged pursuant to clause (j) above (and any such Equity Interest
pledged shall be automatically released) if it is determined by Holdings acting
in



--------------------------------------------------------------------------------



 



17

good faith that (i) the total assets of such Restricted Subsidiary on a
consolidated basis have a value of less than $2,500,000 as of the date of the
most recent financial information prepared for such Restricted Subsidiary (or,
if such financial information has not been prepared within the prior 12 months,
as of a reasonably recent date determined by such Restricted Subsidiary) or
(ii) there are holders of minority interests in such Restricted Subsidiary or
pledges or Liens on the assets of such Restricted Subsidiary or any other
arrangement that would prevent the economic value of such Restricted Subsidiary
from being available to the Secured Parties in an Insolvency Proceeding (as
defined in the Intercreditor Agreement) of Holdings.
          For purposes of clauses (i) and (j) above, commercially reasonable
best efforts shall include appropriate amendments to charters and/or the
interposition of intermediate holding companies in furtherance of the
requirements of this definition.
          The foregoing definition shall not require the creation or perfection
of pledges of or security interests in, or the obtaining of title insurance or
surveys with respect to, particular assets if and for so long as, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance or surveys in respect of
such assets shall be excessive in view of the benefits to be obtained by the
Lenders therefrom. The Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance with
respect to particular assets (including extensions beyond the Fourth Amendment
and Restatement Effective Date for the perfection of security interests in the
assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.
          Notwithstanding the foregoing provisions of this definition or
anything in this Agreement or any other Loan Document to the contrary, (a) with
respect to leases of real property entered into by the Borrower or any other
Domestic Guarantor, the Borrower shall not be required to take any action with
respect to creation or perfection of security interests with respect to such
leases and (b) Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Collateral Documents as in effect on the Fourth
Amendment and Restatement Effective Date and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Borrower.
          Notwithstanding anything to the contrary herein or in any other Loan
Document, the Obligations and Guaranties shall not be secured by any Person’s
rights, title or interest in or to the Second Lien Term Loans held by such
Person.
          Notwithstanding the foregoing, no Liens shall be permitted to exist
directly or indirectly on the Tranche A Intercompany Note or the Second Lien
Tranche A Term Loans until the Permitted Transfer Date.



--------------------------------------------------------------------------------



 



18

          “Collateral Documents” means, collectively, the Intercreditor
Agreement, the Security Agreement, the Intellectual Property Security Agreement,
the Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements, control agreements or other
similar agreements delivered to the Collateral Agent for the benefit of the
Lenders pursuant to Section 6.11, Section 6.13 or Section 6.17, the Guaranty and
each of the other agreements, instruments or documents that creates or purports
to create a Lien or Guarantee in favor of the Administrative Agent or the
Collateral Agent, as the case may be, for the benefit of the Secured Parties.
          “Commitment” means a Revolving Credit Commitment or a Synthetic L/C
Commitment, as the context may require.
          “Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
          “Compensation Period” has the meaning specified in
Section 2.12(c)(ii).
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.
          “Consolidated EBITDA” means, for any period, the Consolidated Net
Income for such period, plus:
     (a) without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:
     (i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities;
     (ii) provision for taxes based on income, profits or capital of Holdings,
the Borrower and the Restricted Subsidiaries, including state, franchise and
similar taxes (such as the Pennsylvania capital tax) and foreign withholding
taxes paid or accrued during such period;
     (iii) depreciation and amortization including amortization of Capitalized
Software Expenditures;
     (iv) Non-Cash Charges;
     (v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension



--------------------------------------------------------------------------------



 



19

and post-retirement employee benefit plans (other than any amounts that could be
added back to Consolidated EBITDA pursuant to clause (vi) or (ix) below, but for
the cap contained therein);
     (vi) restructuring charges or reserves (including restructuring costs
related to acquisitions after the Original Closing Date and to
closure/consolidation of facilities), which amount, when combined with the
amounts added pursuant to clause (ix) below, shall not exceed $35,000,000 for
any period consisting of four consecutive fiscal quarters;
     (vii) any deductions attributable to minority interests;
     (viii) the amount of management, monitoring, consulting and advisory fees
and related expenses paid to the Sponsor to the extent permitted hereunder;
     (ix) the amount of any restructuring charges, integration costs or other
business optimization expenses or reserves deducted (and not added back) in such
period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions after the Original Closing Date and
costs related to the closure and/or consolidation of facilities, the separation
from Cendant Corporation and the business-to-consumer platform, which amount,
when combined with the amounts added pursuant to clause (vi) above, shall not
exceed $35,000,000 for any period consisting of four consecutive fiscal
quarters;
     (x) any costs or expenses incurred by Holdings, the Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of Holdings, the
Borrower or net cash proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests); and
     (xi) on and after the Worldspan Closing Date, any payments with respect to
the FASA Credits; less
     (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
     (i) extraordinary gains and unusual or non-recurring gains;
     (ii) (a) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period) and (b) for the year ended
December 31, 2005, an aggregate of (i) $12.5 million applicable to changes in
estimates with respect to the allowance for



--------------------------------------------------------------------------------



 



20

doubtful accounts, (ii) $11.1 million applicable to changes in estimates of
breakage revenues relating to vendor liabilities and (iii) $2.7 million
applicable to changes in estimates with respect to Orbitz’s affinity credit
card-related liability, in each case as recorded on a quarterly basis;
     (iii) gains on asset sales (other than asset sales in the ordinary course
of business);
     (iv) any net after-tax income from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments;
     (v) all gains from investments recorded using the equity method; provided
that Consolidated EBITDA shall be increased by the amount of dividends or
distributions or other payments from such investment to a Loan Party or the
Restricted Subsidiary which made the investment that are actually paid in cash
during such period (or to the extent converted into cash during such period);
and
     (vi) United EBITDA;
in each case, as determined on a consolidated basis for Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP; provided that, to the
extent included in Consolidated Net Income,
     (i) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses (after any offset) related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk);
     (ii) there shall be excluded in determining Consolidated EBITDA for any
period any adjustments (after any offset) resulting from the application of
Statement of Financial Accounting Standards No. 133; and
     (iii) there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person, property,
business or asset acquired by Holdings, Intermediate Parent, TDS Intermediate
Parent, the Borrower or any Restricted Subsidiary during such period (but not
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), based on the
actual Acquired EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) and (B) for
the purposes of the definition of the term “Permitted Acquisition” ,
Section 7.11 and Section 7.12, an adjustment in respect of each Acquired Entity
or Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired



--------------------------------------------------------------------------------



 



21

Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Lenders and the Administrative Agent
and (C) for purposes of determining the Total Leverage Ratio and the First Lien
Leverage Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
sold, transferred or otherwise disposed of by Holdings, the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”), based on the
actual Disposed EBITDA of such Sold Entity or Business for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition).
For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) non-cash losses on discontinued operations and asset sales, disposals
or abandonments (including, without limitation, the Travel 2 Travel 4 operations
being disposed), (b) any impairment charge or asset write-off including, without
limitation, those related to intangible assets, long-lived assets, and
investments in debt and equity securities, in each case, pursuant to GAAP, (c)
all losses from investments recorded using the equity method, (d) stock-based
awards compensation expense, and (e) other non-cash charges including, without
limitation, the amortization of up-front bonuses in connection with the supplier
services business (provided that if any non-cash charges referred to in this
clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).
          “Consolidated Lease Expense” means, for any period, all rental
expenses of Holdings, the Borrower and the Restricted Subsidiaries during such
period under operating leases for real or personal property (including in
connection with sale-leaseback transactions permitted by Section 7.05(f)),
excluding real estate taxes, insurance costs and common area maintenance charges
and net of sublease income, other than (a) obligations under vehicle leases
entered into in the ordinary course of business, (b) all such rental expenses
associated with assets acquired pursuant to a Permitted Acquisition to the
extent such rental expenses relate to operating leases in effect at the time of
(and immediately prior to) such acquisition and related to periods prior to such
acquisition and (c) all obligations under Capitalized Leases, all as determined
on a consolidated basis in accordance with GAAP.
          “Consolidated Net Income” means, for any period, the net income
(loss) of Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) the net income of any Restricted Subsidiary of Holdings (other
than any Guarantors) during such period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
that income is not permitted by operation of the terms of its organizational
documents or any agreement, instrument or requirement of law or regulation
applicable to that Restricted Subsidiary during such period unless



--------------------------------------------------------------------------------



 



22

such restriction has been legally waived, (b) extraordinary items for such
period, (c) the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income, (d) in the case
of any period that includes a period ending prior to or during the fiscal
quarter ending June 30, 2007, Transaction Expenses, (e) any fees and expenses
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Original Closing Date and any such
transaction undertaken but not completed) and any charges or integration or
non-recurring merger costs incurred during such period as a result of any such
transaction (including, without limitation, (i) bonuses paid in connection with
the Gullivers Travel Associates Acquisition and (ii) any adjustments to
liabilities owing to former owners of Orbitz under a tax sharing agreement), (f)
any income (loss) for such period attributable to the early extinguishment of
Indebtedness and (g) (i) accruals and reserves that are established within
twelve months after the Original Closing Date that are so required to be
established as a result of the Original Closing Date Transactions in accordance
with GAAP and (ii) accruals and reserves that are established within twelve
months after the Worldspan Closing Date that are so required to be established
as a result of the Worldspan Transactions in accordance with GAAP; provided
that, for the avoidance of doubt, any net income attributable to a Restricted
Subsidiary shall only constitute Consolidated Net Income after deducting for any
minority interests in such Restricted Subsidiary. There shall be excluded from
Consolidated Net Income for any period the purchase accounting effects of
adjustments to property and equipment, software and other intangible assets,
deferred revenue and debt line items in component amounts required or permitted
by GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to Holdings, the Borrower and the Restricted
Subsidiaries), as a result of the Transaction, any acquisition consummated prior
to the Original Closing Date, any Permitted Acquisitions, or the amortization or
write-off of any amounts thereof, net of taxes (other than the impact of
unfavorable contract liabilities and commission agreements under purchase
accounting). In addition, on and after the Worldspan Closing Date, FASA Credits
provided by Worldspan, L.P. to Northwest or Delta shall reduce consolidated net
income in the period in which such credit was provided regardless of accounting
treatment in accordance with GAAP, except to the extent FASA Credits have been
prepaid with the proceeds of debt issuances by Worldspan.
          “Consolidated Total First Lien Debt” means, as of any date of
determination, the aggregate principal amount of Indebtedness of Holdings, the
Borrower and the Restricted Subsidiaries outstanding on such date, determined on
a consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transaction or any Permitted Acquisition),
consisting of Indebtedness for borrowed money and debt obligations evidenced by
promissory notes or similar instruments that, in each case as of such date, is
secured by a first priority Lien on any asset or property of Holdings, the
Borrower or any of its Restricted Subsidiaries.



--------------------------------------------------------------------------------



 



23

          “Consolidated Total Debt” means, as of any date of determination,
(a)(i) the aggregate principal amount of Indebtedness of Holdings, the Borrower
and the Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transaction or any Permitted Acquisition),
consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments, plus (ii) on and after the Worldspan Closing Date, the present
value of all remaining payments due under the FASA Credits at an assumed 11%
discount rate (unless remaining payments under the FASA Credits are classified
as a liability on the consolidated balance sheet of Holdings, the Borrower and
the Restricted Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP, in which case, the amount under this clause (ii) shall be
the amount of such liability), minus (b) without duplication, the aggregate
amount of cash and Cash Equivalents credited to the Tranche S Collateral Account
as of such date and the aggregate amount of cash and Cash Equivalents (in each
case, free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(a), Section 7.01(l),
Section 7.01(r), Section 7.01(s), clauses (i) and (ii) of Section 7.01(u) and
Section 7.01(aa)) included in the consolidated balance sheet of Holdings, the
Borrower and the Restricted Subsidiaries as of such date; provided that
Consolidated Total Debt shall not include the Synthetic L/C Facilities or the
Credit-Linked Deposits, except to the extent of Unreimbursed Amounts thereunder
and outstanding Tranche S Term Loans and Non-Extended Synthetic L/C Loans;
provided further that notwithstanding the foregoing, Consolidated Total Debt
shall include all outstanding Second Lien Term Loans.
          “Consolidated Working Capital” means, at any date, the excess of
(a) the sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries at such date over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries on such date, including
deferred revenue but excluding, without duplication, (i) the current portion of
any Funded Debt, (ii) all Indebtedness consisting of Loans, L/C Obligations or
Second Lien Term Loans to the extent otherwise included therein, (iii) the
current portion of interest and (iv) the current portion of current and deferred
income taxes.
          “Continuing Directors” means the directors of Holdings on the Original
Closing Date, as elected or appointed after giving effect to the Original
Closing Date Transactions and the other transactions contemplated hereby, and
each other director, if, in each case, such other directors’ nomination for
election to the board of directors of Holdings (or the Borrower after a
Qualifying IPO of the Borrower) is recommended by a majority of the then
Continuing Directors or such other director receives the vote of the Permitted
Holders in his or her election by the stockholders of Holdings (or the Borrower
after a Qualifying IPO of the Borrower).



--------------------------------------------------------------------------------



 



24

          “Contract Consideration” has the meaning specified in the definition
of “Excess Cash Flow” .
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” has the meaning specified in the definition of “Affiliate.”
          “Credit Extension” means (a) a Borrowing or (b) an L/C Credit
Extension.
          “Credit-Linked Deposit” means, with respect to each Non-Extended
Synthetic L/C Lender, the amount, if any, on deposit in the Credit-Linked
Deposit Account to the credit of such Lender, as such amount may be (a) reduced
from time to time pursuant to Section 2.06(d), (b) increased from time to time
pursuant to Section 2.05(a)(v) or (c) reduced or increased from time to time
pursuant to Section 2.03(c)(viii) or pursuant to assignments by or to such
Lender pursuant to Section 10.07. The initial amount of the Credit-Linked
Deposit of each Non-Extended Synthetic L/C Lender shall be equal to the cash
deposit made by such Lender to the Credit-Linked Deposit Account pursuant to
this Agreement as in effect prior to the Third Amendment and Restatement
Effective Date or, in the case of any Non-Extended Synthetic L/C Lender that
shall have acquired its Credit-Linked Deposit pursuant to an Assignment and
Assumption, the amount set forth in such Assignment and Assumption.
          “Credit-Linked Deposit Account” means the operating and/or investment
account of, and established by, the Administrative Agent under its exclusive
dominion and control that shall be used for the purposes set forth in
Sections 2.03(c)(viii) and 2.03(k).
          “Credit-Linked Deposit Cost Amount” means, for any Interest Period
with respect to the Credit-Linked Deposits, an amount (expressed in basis
points) reasonably determined by the Administrative Agent in good faith to
represent the Administrative Agent’s administrative cost for investing the
Credit-Linked Deposits and maintaining the Credit-Linked Deposit Account for
such Interest Period, which amount shall not exceed 12.5 basis points for such
Interest Period.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.



--------------------------------------------------------------------------------



 



25

          “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans under the
applicable Facility plus (c) 2.0% per annum; provided that with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate and any Mandatory Cost) otherwise
applicable to such Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.
          “Defaulting Lender” shall mean any Lender, as determined by the
Administrative Agent, that (a) has failed to fund any portion of its Loans or
participations in Revolving L/C Obligations or Swing Line Obligations required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, (b) has notified the Administrative Agent, the
applicable Revolving L/C Issuer, the Swing Line Lender, any Lender and/or the
Borrower in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Revolving Letters of Credit and Swing Line
Loans, (d) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) in the case of a Lender that has a Commitment, Revolving L/C
Obligations or Swing Line Obligations outstanding at such time, shall take, or
is the Subsidiary of any person that has taken, any action or be (or is) the
subject of any action or proceeding of a type described in Section 8.01(f) or
(g) (or any comparable proceeding initiated by a regulatory authority having
jurisdiction over such Lender or such person).
          “Delayed Draw Term Loan” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Delta” means Delta Air Lines, Inc., a Delaware corporation.
          “Delta FASA” means the Delta Founder Airline Services Agreement, dated
as June 30, 2003, between Delta and the Borrower.
          “Designated Non-Cash Consideration” means the fair market value of
non-cash consideration received by Holdings, the Borrower or a Restricted
Subsidiary in connection with a Disposition pursuant to Section 7.05(j) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).
          “Disposed EBITDA” means, with respect to any Sold Entity or Business
for any period, the amount for such period of Consolidated EBITDA of such Sold
Entity or Business (determined as if references to Holdings, the Borrower and
the Restricted



--------------------------------------------------------------------------------



 



26

Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.
          “Disqualified Equity Interests” means any Equity Interest which, by
its terms (or by the terms of any security or other Equity Interests into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, event of loss or asset
disposition so long as any rights of the holders thereof upon the occurrence of
a change of control, event of loss or asset disposition event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and all outstanding
Letters of Credit), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Latest Maturity Date in effect at
the time such Equity Interest is issued.
          “Dollar” and “$” mean lawful money of the United States.
          “Dollar Amount” means, at any time:
     (a) with respect to any Loan denominated in Dollars (including, with
respect to any Swing Line Loan, any funded participation therein), the principal
amount thereof then outstanding (or in which such participation is held);
     (b) with respect to any Loan denominated in an Alternative Currency, the
principal amount thereof then outstanding in the relevant Alternative Currency,
converted to Dollars in accordance with Section 1.08 and Section 2.15(a); and
     (c) with respect to any L/C Obligation (or any risk participation therein),
(A) if denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, the amount thereof converted to Dollars in accordance with
Section 1.08 and Section 2.15(b).
          “Dollar Refinanced Term Loans” has the meaning specified in
Section 10.01.



--------------------------------------------------------------------------------



 



27

          “Dollar Replacement Term Loans” has the meaning specified in
Section 10.01.
          “Dollar Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Dollar Revolving Credit Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by the Dollar
Revolving Credit Lenders pursuant to Section 2.01(c)(i).
          “Dollar Revolving Credit Commitment” means a Non-Extended Dollar
Revolving Credit Commitment or an Extended Dollar Revolving Credit Commitment,
or a combination thereof, as the context may require.
          “Dollar Revolving Credit Exposure” means, as to each Lender, the sum
of the outstanding principal amount of such Lender’s Dollar Revolving Credit
Loans and its Pro Rata Share (determined on the basis of the aggregate amount of
its Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the Dollar Revolving L/C Obligations and the
Swing Line Obligations at such time.
          “Dollar Revolving Credit Facility” means, at any time, the aggregate
Dollar Amount of the Dollar Revolving Credit Commitments, and the extensions of
credit thereunder, at such time.
          “Dollar Revolving Credit Lender” means a Non-Extended Dollar Revolving
Credit Lender or an Extended Dollar Revolving Credit Lender, or a combination
thereof, as the context may require.
          “Dollar Revolving Credit Loan” has the meaning specified in
Section 2.01(c)(i).
          “Dollar Revolving Exposure Readjustment Date” has the meaning
specified in Section 2.03(a)(ii).
          “Dollar Revolving L/C Advance” means, with respect to each Dollar
Revolving Credit Lender, such Lender’s funding of its participation in any
Dollar Revolving L/C Borrowing in accordance with its Pro Rata Share (determined
on the basis of the aggregate amount of its Dollar Revolving Credit Commitment
as a percentage of the Aggregate Dollar Revolving Credit Commitments).
          “Dollar Revolving L/C Borrowing” means an extension of credit
resulting from a drawing under any Dollar Revolving Letter of Credit which has
not been reimbursed on the applicable Honor Date or refinanced as a Dollar
Revolving Credit Borrowing.
          “Dollar Revolving L/C Credit Extension” means, with respect to any
Dollar Revolving Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.



--------------------------------------------------------------------------------



 



28

          “Dollar Revolving L/C Issuer” means UBS AG, Stamford Branch and any
other Lender that becomes a Dollar Revolving L/C Issuer in accordance with
Section 2.03(j) or 10.07(j), in each case, in its capacity as an issuer of
Dollar Revolving Letters of Credit hereunder, or any successor issuer of Dollar
Revolving Letters of Credit hereunder.
          “Dollar Revolving L/C Obligation” means, as at any date of
determination, the aggregate maximum amount then available to be drawn under all
outstanding Dollar Revolving Letters of Credit (whether or not such maximum
amount is then in effect under any such Dollar Revolving Letter of Credit if
such maximum amount increases periodically pursuant to the terms of such Dollar
Revolving Letter of Credit) plus the aggregate of all Unreimbursed Amounts in
respect of Dollar Revolving Letters of Credit, including, without duplication,
all Dollar Revolving L/C Borrowings.
          “Dollar Revolving Letter of Credit” means a Letter of Credit
denominated in Dollars that is designated as a “Revolving Letter of Credit” in
accordance with Section 2.03.
          “Dollar Revolving Letter of Credit Sublimit” means, at any time, an
amount equal to the lesser of (a) $50,000,000 and (b) the aggregate Dollar
Amount of the Dollar Revolving Credit Commitments at such time.
          “Domestic Guarantor” means any Guarantor that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
          “ECF Percentage” has the meaning specified in Section 2.05(b).
          “Eligible Assignee” means any Assignee permitted by and consented to
in accordance with Section 10.07(b).
          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or to the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective



--------------------------------------------------------------------------------



 



29

Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Interests” means, with respect to any Person, all of the
shares, interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
          “Equity Investors” means the Sponsor, the Other Sponsor and the
Management Stockholders.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is under common control with any Loan Party within the
meaning of Section 414 of the Code or Section 4001 of ERISA.
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate.
          “Euro” and “EUR” means the lawful currency of the Participating Member
States introduced in accordance with EMU Legislation.
          “Euro Refinanced Term Loans” has the meaning specified in
Section 10.01.



--------------------------------------------------------------------------------



 



30

          “Euro Replacement Term Loans” has the meaning specified in
Section 10.01.
          “Euro Term Commitment” has the meaning specified in the Second Amended
and Restated Credit Agreement.
          “Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan or any Credit-Linked Deposit:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Dow Jones Market
screen (or any successor thereto) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars or Sterling (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period,
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars or
Sterling (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the London Interbank Market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period,
     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars or Sterling for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by UBS AG, Stamford
Branch and with a term equivalent to such Interest Period would be offered by a
London Affiliate of UBS AG, Stamford Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period or,
if different, the date on which quotations would customarily be provided by
leading banks in the London Interbank Market for deposits of amounts in the
relevant currency for delivery on the first day of such Interest Period,
     (d) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the Telerate page 248 (or any



--------------------------------------------------------------------------------



 



31

successor thereto) for deposits in Euros (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (Brussels time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in Euros for delivery on the first day
of such Interest Period,
     (e) if the rate referenced in the preceding clause (d) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
Banking Federation of the European Union Interest Settlement Rate for deposits
in Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the European interbank market for deposits of
amounts in Euros for delivery on the first day of such Interest Period, or
     (f) if the rates referenced in the preceding clauses (d) and (e) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Euros for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by UBS AG, Stamford Branch and with
a term equivalent to such Interest Period would be offered by a London Affiliate
of UBS AG, Stamford Branch to major banks in the European interbank market at
their request at approximately 11:00 a.m. (Brussels time) two (2) Business Days
prior to the first day of such Interest Period or, if different, the date on
which quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period.
          “Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars
or in an Alternative Currency, that bears interest at a rate based on the
Eurocurrency Rate.
          “Euro Term Lender” means an Extended Euro Term Lender or a
Non-Extended Euro Term Lender.
          “Euro Term Loan” means an Extended Euro Term Loan or a Non-Extended
Euro Term Loan.
          “Event of Default” has the meaning specified in Section 8.01.
          “Excess Cash Flow” means, for any period, an amount equal to the
excess of:
     (a) the sum, without duplication, of:



--------------------------------------------------------------------------------



 



32

     (i) Consolidated Net Income for such period,
     (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,
     (iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions (other than acquisitions of inventory in the ordinary course of
business) by Holdings, the Borrower and the Restricted Subsidiaries completed
during such period)), and
     (iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over
     (b) the sum, without duplication, of:
     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (f) of the definition of Consolidated Net Income,
     (ii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Capital Expenditures made in cash, except
to the extent that such Capital Expenditures were financed with the proceeds of
Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,
     (iii) the aggregate amount of all principal payments of Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) any
Mandatory Bond Prepayments and (C) the amount of any mandatory prepayment of
Term Loans pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (x) all other prepayments of
Term Loans and (y) all prepayments of Revolving Credit Loans and Swing Line
Loans) made during such period (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,
     (iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,



--------------------------------------------------------------------------------



 



33

     (v) increases in Consolidated Working Capital and long-term account
receivables for such period (other than any such increases arising from
acquisitions by Holdings, the Borrower and the Restricted Subsidiaries during
such period),
     (vi) cash payments by Holdings, the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of Holdings,
the Borrower and the Restricted Subsidiaries other than Indebtedness,
     (vii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made during
such period pursuant to Section 7.02(b), (i) or (n) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of Holdings, the Borrower and the Restricted Subsidiaries,
     (viii) [Reserved],
     (ix) the aggregate amount of expenditures actually made by Holdings, the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,
     (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings, the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness,
     (xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings,
the Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and
     (xii) the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period.
          “Exchange Act” means the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------



 



34

          “Exchange Rate” means on any day with respect to any currency other
than Dollars, the rate at which such currency may be exchanged into Dollars, as
set forth at approximately 11:00 a.m. (London time) on such day on the Reuters
World Currency Page for such currency; in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of Dollars for delivery two Business Days later.
          “Excluded Subsidiary” means (a) any Subsidiary that is not a wholly
owned Subsidiary of Holdings, (b) each Subsidiary listed on Schedule 1.01G
hereto, (c) any Subsidiary that is prohibited by applicable Law from
guaranteeing the Obligations, (d) any Domestic Subsidiary that is a Subsidiary
of (i) a Foreign Subsidiary of Borrower or (ii) a Foreign Subsidiary (other than
an Intermediate Holding Company or a Subsidiary of Borrower) of Holdings,
(e) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 7.03(g) and each
Restricted Subsidiary thereof that guarantees such Indebtedness, provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (e) if such secured Indebtedness is repaid or becomes unsecured or
if such Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, and (f) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.
          “Existing Credit-Linked Deposit” means a “Post-First Amendment and
Restatement Credit-Linked Deposit” as defined in the Second Amended and Restated
Credit Agreement.
          “Existing Euro Term Loan” means a “Euro Term Loan” as defined in the
Second Amended and Restated Credit Agreement.
          “Existing Letters of Credit” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Existing Revolving Credit Loans” means a “Revolving Credit Loan” as
defined in the Third Amended and Restated Credit Agreement.
          “Existing Revolving Credit Commitment” means a “Revolving Credit
Commitment” as defined in the Third Amended and Restated Credit Agreement.
          “Existing Synthetic L/C Commitments” means the “Post-First Amendment
and Restatement Synthetic L/C Commitments” as defined in the Second Amended and
Restated Credit Agreement.



--------------------------------------------------------------------------------



 



35

          “Existing Term Loans” means the Existing Euro Term Loans and the
Existing Tranche B Dollar Term Loans.
          “Existing Tranche B Dollar Term Loan” means a “Tranche B Dollar Term
Loan” as defined in the Second Amended and Restated Credit Agreement.
          “Extended Alternative Currency Revolving Credit Commitment” means, as
to each Lender, its obligation, if any, to (a) make Alternative Currency
Revolving Credit Loans to the Borrower pursuant to Section 2.01(c)(ii) and
(b) purchase participations in Alternative Currency Revolving L/C Obligations,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01A to the Fourth
Amendment and Restatement Agreement under the caption “Extended Alternative
Currency Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate Dollar Amount of the Extended Alternative Currency Revolving Credit
Commitments on the Fourth Amendment and Restatement Effective Date is $0.
          “Extended Alternative Currency Revolving Credit Facility” means, at
any time, the aggregate Dollar Amount of the Extended Alternative Currency
Revolving Credit Commitments, and the extensions of credit thereunder, at such
time.
          “Extended Alternative Currency Revolving Credit Lender” means, at any
time, any Lender that has an Extended Alternative Currency Revolving Credit
Commitment, an Extended Alternative Currency Revolving Loan or any Alternative
Currency Revolving Credit Exposure in respect of an Extended Alternative
Currency Revolving Credit Commitment at such time.
          “Extended Alternative Currency Revolving Credit Loan” means an
Alternative Currency Revolving Credit Loan made by a Lender pursuant to its
Extended Alternative Currency Revolving Credit Commitment.
          “Extended Dollar Revolving Credit Commitment” means, as to each
Lender, its obligation, if any, to (a) make Dollar Revolving Credit Loans to the
Borrower pursuant to Section 2.01(c)(i), (b) purchase participations in Dollar
Revolving L/C Obligations and (c) purchase participations in Swing Line Loans,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01A to the Fourth
Amendment and Restatement Agreement under the caption “Extended Dollar Revolving
Credit Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of the
Extended Dollar Revolving Credit Commitments on the Fourth Amendment and
Restatement Effective Date is $0.



--------------------------------------------------------------------------------



 



36

          “Extended Dollar Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Extended Dollar Revolving Credit Commitments, and
the extensions of credit thereunder, at such time.
          “Extended Dollar Revolving Credit Lender” means, at any time, any
Lender that has an Extended Dollar Revolving Credit Commitment, an Extended
Dollar Revolving Loan or any Dollar Revolving Credit Exposure in respect of an
Extended Dollar Revolving Credit Commitment at such time.
          “Extended Dollar Revolving Credit Loan” means a Dollar Revolving
Credit Loan made by a Lender pursuant to its Extended Dollar Revolving Credit
Commitment.
          “Extended Euro Term Facility” means the Extended Euro Term Loans.
          “Extended Euro Term Lender” means, at any time, any Lender that has an
Extended Euro Term Loan at such time.
          “Extended Euro Term Loan” means an Existing Euro Term Loan that shall
have been converted to an “Extended Euro Term Loan” under the Third Amendment
and Restatement Agreement.
          “Extended Revolving Credit Commitments” means, collectively, the
Extended Dollar Revolving Credit Commitments and the Extended Alternative
Currency Revolving Credit Commitments.
          “Extended Revolving Credit Facilities” means the collective reference
to the Extended Dollar Revolving Credit Facility and the Extended Alternative
Currency Revolving Credit Facility.
          “Extended Revolving Credit Lender” means any Extended Dollar Revolving
Credit Lender or Extended Alternative Currency Revolving Credit Lender.
          “Extended Revolving Credit Loan” means a Revolving Credit Loan made by
a Lender pursuant to its Extended Revolving Credit Commitment.
          “Extended Synthetic L/C Commitment” means, as to each Lender, its
obligation, if any, to (a) fund a Tranche S Term Loan on the Third Amendment and
Restatement Effective Date pursuant to Section 4(a)(ii) of the Third Amendment
and Restatement Agreement and (b) purchase participations in Synthetic L/C
Obligations in an aggregate amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01A to the Third
Amendment and Restatement Agreement under the caption “Extended Synthetic L/C
Commitments” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate amount of the Extended
Synthetic L/C Commitments on the Fourth Amendment and Restatement Effective Date
is $136,792,213.15.



--------------------------------------------------------------------------------



 



37

          “Extended Synthetic L/C Exposure” means, as to each Lender, the
product of (a) such Lender’s Extended Synthetic L/C Percentage and (b) such
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Synthetic L/C Commitments as a percentage of the Aggregate Synthetic L/C
Commitments) of the Synthetic L/C Obligations at such time; provided that, if
any Unreimbursed Amount under a Synthetic L/C Letter of Credit shall have been
refinanced, in part, with Non-Extended Synthetic L/C Loans, then, for so long as
such Loans shall be outstanding, the Extended Synthetic L/C Exposure of any
Lender shall include such Lender’s Pro Rata Share (determined on the basis of
its Extended Synthetic L/C Commitment as a percentage of the Aggregate Extended
Synthetic L/C Commitments) of the amount withdrawn from the Tranche S Collateral
Account pursuant to Section 2.03(c)(viii)(B) to reimburse, in part, such
Unreimbursed Amount.
          “Extended Synthetic L/C Facility” means the Extended Synthetic L/C
Commitments, and the extensions of credit made thereunder, including the Tranche
S Term Loans.
          “Extended Synthetic L/C Lender” means, at any time, any Lender that
has an Extended Synthetic L/C Commitment, a Tranche S Term Loan or an Extended
Synthetic L/C Exposure at such time.
          “Extended Synthetic L/C Percentage” means, with respect to any
Extended Synthetic L/C Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Extended Synthetic L/C Commitment of such Lender at such time
and the denominator of which is the aggregate amount of the Synthetic L/C
Commitments of such Lender at such time.
          “Extended Synthetic L/C Pro Rata Share Amount” means, when used with
respect to the portion of any Unreimbursed Amount under a Synthetic L/C Letter
of Credit allocable to any Extended Synthetic L/C Lender, the product of
(a) such Lender’s Pro Rata Share (determined on the basis of the aggregate
amount of its Synthetic L/C Commitments as a percentage of the Aggregate
Synthetic L/C Commitments) of such Unreimbursed Amount and (b) such Lender’s
Extended Synthetic L/C Percentage.
          “Extended Term Loan” means an Extended Euro Term Loan or an Extended
Tranche B Dollar Term Loan.
          “Extended Tranche B Dollar Term Facility” means the Extended Tranche B
Dollar Term Loans.
          “Extended Tranche B Dollar Term Lender” means, at any time, any Lender
that has an Extended Tranche B Dollar Term Loan at such time.
          “Extended Tranche B Dollar Term Loan” means an Existing Tranche B
Dollar Term Loan that shall have been converted to an “Extended Tranche B Dollar
Term Loan” under the Third Amendment and Restatement Agreement.



--------------------------------------------------------------------------------



 



38

          “Facility” means the Extended Tranche B Dollar Term Facility, the
Non-Extended Tranche B Dollar Term Facility, the Extended Euro Term Facility,
the Non-Extended Euro Term Facility, the Extended Dollar Revolving Credit
Facility, the Non-Extended Dollar Revolving Credit Facility, the Extended
Alternative Currency Revolving Credit Facility, the Non-Extended Alternative
Currency Revolving Credit Facility, the Extended Synthetic L/C Facility or the
Non-Extended Synthetic L/C Facility, as the context may require, and are
referred to collectively as the “Facilities” .
          “FASA Credits” means the Delta FASA Credits and the Northwest FASA
Credits, as defined in the Delta FASA and the Northwest FASA, respectively.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to UBS AG, Stamford
Branch on such day on such transactions as determined by the Administrative
Agent.
          “First Amendment and Restatement Effective Date” has the meaning
specified in the Second Amended and Restated Credit Agreement.
          “First Lien Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total First Lien Debt as of the last day of such
Test Period to (b) Consolidated EBITDA for such Test Period.
          “Foreign Guarantor” means any Guarantor that is not a Domestic
Guarantor.
          “Foreign Holdco” means a direct wholly owned Subsidiary of Holdings
which shall hold all of Holdings’ interests in all of its other Foreign
Subsidiaries.
          “Foreign Lender” has the meaning specified in Section 10.15(a)(i).
          “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
any Loan Party or any Subsidiary with respect to employees employed outside the
United States.
          “Foreign Subsidiary” means any direct or indirect Restricted
Subsidiary of Holdings which is not a Domestic Subsidiary.
          “Fourth Amendment and Restatement Agreement” means the Fourth
Amendment and Restatement Agreement dated as of September 30, 2011, among the
Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, the
Administrative



--------------------------------------------------------------------------------



 



39

Agent, the Collateral Agent, the L/C Issuers, the Swing Line Lender, the
Syndication Agent and the other Lenders party thereto.
          “Fourth Amendment and Restatement Effective Date” has the meaning
specified in the Fourth Amendment and Restatement Agreement.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
          “Funded Debt” means all Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans and
Indebtedness under the Second Lien Debt Documents.
          “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Original Closing Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
          “Granting Lender” has the meaning specified in Section 10.07(h).
          “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such



--------------------------------------------------------------------------------



 



40

Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or monetary other obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Original Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
          “Guarantor” means each Person that is required to and has
unconditionally guaranteed all Obligations to the extent set forth in the
definition of “Collateral and Guarantee Requirement”.
          “Guaranty” means (a) the guaranty made by Holdings and the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F and (b) each other guaranty and
guaranty supplement delivered pursuant to Section 6.11.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
          “Hedge Bank” means (i) UBS AG, London branch, with respect to those
certain three cross currency swaps executed by Borrower with UBS AG, London
branch, each with an effective date of August 23, 2006 and (ii) any Person that
is a Lender or an Affiliate of a Lender at the time it enters into a Secured
Hedge Agreement, in its capacity as a party thereto.
          “High Yield Notes” means the Senior Notes and Senior Subordinated
Notes.



--------------------------------------------------------------------------------



 



41

          “High Yield Notes Documentation” means the High Yield Notes, and all
documents executed and delivered with respect to the High Yield Notes, including
the Senior Notes Indenture and the Senior Subordinated Notes Indenture.
          “Holdings” has the meaning specified in the introductory paragraph to
this Agreement.
          “Honor Date” has the meaning specified in Section 2.03(c)(i).
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
     (f) all Attributable Indebtedness;
     (g) all obligations of such Person in respect of Disqualified Equity
Interests; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is



--------------------------------------------------------------------------------



 



42

otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Debt and (B) in the case of Holdings and
its Subsidiaries, exclude all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary of business consistent with past practice. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.
          “Indemnified Liabilities” has the meaning specified in Section 10.05.
          “Indemnitees” has the meaning specified in Section 10.05.
          “Information” has the meaning specified in Section 10.08.
          “Intellectual Property Security Agreement” means the Intellectual
Property Security Agreement, substantially in the form attached as Exhibit J.
          “Intercreditor Agreement” means (i) the Intercreditor Agreement,
substantially in the form of Exhibit K to this Agreement, among the
Administrative Agent, the Collateral Agent, the Second Lien Administrative
Agent, the Second Lien Collateral Agent, the Borrower and the other Loan Parties
or (ii) any other intercreditor agreement among the Administrative Agent, the
Collateral Agent, the Second Lien Administrative Agent (if then in effect), the
Second Lien Collateral Agent (if then in effect), the Borrower and the other
Loan Parties on terms that are no less favorable in any material respect to the
Secured Parties as those contained in the form attached as Exhibit K to this
Agreement, in each case, as amended, restated, supplemented or otherwise
modified from time to time.
          “Interest Payment Date” means (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made; and (c) as to any Credit-Linked Deposit, the last day of each
Interest Period therefor or the date of any prepayment thereof.
          “Interest Period” means (a) as to each Eurocurrency Rate Loan, the
period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and ending on the date
one, two, three or six months thereafter, or to the extent available to each
Lender of such Eurocurrency Rate Loan, nine or twelve months or less than one
month thereafter, as selected by the Borrower in its Committed Loan Notice
(except for any Non-Extended Synthetic L/C



--------------------------------------------------------------------------------



 



43

Loan or any Tranche S Term Loan, which shall initially have an Interest Period
coincident with the Interest Period in effect for the Credit-Linked Deposits at
the time such Loan is made, subject to subsequent conversion in accordance with
Section 2.02), and (b) as to any Credit-Linked Deposit, the period commencing on
the date specified in the Second Amended and Restated Credit Agreement with
respect to such Credit-Linked Deposit and ending on the next succeeding day
thereafter that is the last Business Day of March, June, September or December,
and thereafter, the period commencing on the last day of the preceding Interest
Period with respect thereto; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan or Credit-Linked Deposit was made.
          “Intermediate Holding Company” means any Subsidiary of Holdings that,
directly or indirectly, owns 100% of the issued and outstanding Equity Interests
of the Borrower.
          “Intermediate Parent” has the meaning specified in the introductory
paragraph to this Agreement.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
          “Investment Transaction” means (a) the contribution of the Second Lien
Tranche A Term Loans to the Travelport Guarantor as a capital contribution,
(b) the



--------------------------------------------------------------------------------



 



44

guaranty by the Travelport Guarantor of certain obligations under the PIK Credit
Agreement and the pledge of the Second Lien Tranche A Term Loans to secure the
Travelport Guarantor’s obligations under such guaranty, and the escrow
arrangements related thereto, (c) the consummation of any other transactions
incidental to any of the foregoing, and (d) the payment of fees and expenses in
connection with any of the foregoing.
          “IP Collateral” means all “Intellectual Property Collateral” referred
to in the Collateral Documents and all of the other IP Rights that are or are
required by the terms hereof or of the Collateral Documents to be subject to
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.
          “IP Rights” has the meaning specified in Section 5.15.
          “IRS” means the United States Internal Revenue Service.
          “Joint Bookrunners” means UBS Securities LLC, Credit Suisse Securities
(USA) LLC and Lehman Brothers Inc., each in its capacity as a Joint Bookrunner
under this Agreement.
          “Judgment Currency” has the meaning specified in Section 10.19.
          “Junior Financing” has the meaning specified in Section 7.15(a).
          “Junior Financing Documentation” means any documentation governing any
Junior Financing.
          “Latest Maturity Date” means, at any date of determination, the latest
date that is a Maturity Date applicable to any Loan or Commitment hereunder at
such time, determined after giving effect to any extension of the Maturity Dates
hereunder and assuming, in the case of any Maturity Date that is determined by
reference to the satisfaction or non-satisfaction of any condition, that such
Maturity Date is to occur on the latest of the dates specified therefor.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “L/C Borrowing” means a Revolving L/C Borrowing or a Non-Extended
Synthetic L/C Borrowing.
          “L/C Credit Extension” means a Revolving L/C Credit Extension or a
Synthetic L/C Credit Extension.



--------------------------------------------------------------------------------



 



45

          “L/C Issuer” means a Revolving L/C Issuer or the Synthetic L/C Issuer.
          “L/C Obligations” means the Revolving L/C Obligations and the
Synthetic L/C Obligations.
          “Lender” has the meaning specified in the introductory paragraph to
this Agreement and, as the context requires, includes an L/C Issuer and the
Swing Line Lender, and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a “Lender.”
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Letter of Credit” means any Existing Letter of Credit or any letter
of credit issued hereunder. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the relevant L/C Issuer.
          “Letter of Credit Expiration Date” means (a) with respect to Letters
of Credit issued under the Revolving Credit Facilities, the day that is five
(5) Business Days prior to the latest scheduled Maturity Date then in effect for
the Revolving Credit Facilities (or, if such day is not a Business Day, the next
preceding Business Day) and (b) with respect to Letters of Credit issued under
the Synthetic L/C Facilities, the day that is five (5) Business Days prior to
the latest scheduled Maturity Date then in effect for the Synthetic L/C
Facilities (or, if such day is not a Business Day, the next preceding Business
Day).
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
          “Loan” means an extension of credit made by a Lender to the Borrower
under Article II (including such extensions of credit that were made prior to
the Fourth Amendment and Restatement Effective Date and acknowledged in
Section 2.01 as of such date) in the form of a Tranche B Dollar Term Loan, a
Euro Term Loan, a Revolving Credit Loan, a Non-Extended Synthetic L/C Loan, a
Tranche S Term Loan or a Swing Line Loan.
          “Loan Documents” means, collectively, (i) this Agreement, (ii) the
Notes, (iii) the Guaranty, (iv) the Collateral Documents and, except for
purposes of Section



--------------------------------------------------------------------------------



 



46

10.01, the Tranche S Collateral Account Agreement and (v) each Letter of Credit
Application.
          “Loan Parties” means, collectively, the Borrower and each Guarantor.
          “Management Stockholders” means the members of management of Holdings
or any of its Subsidiaries who are investors in Holdings or any direct or
indirect parent thereof.
          “Mandatory Bond Prepayments” has the meaning specified in
Section 6.18.
          “Mandatory Cost” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1.01D.
          “Master Agreement” has the meaning specified in the definition of
“Swap Contract.”
          “Material Adverse Effect” means (a) a material adverse effect on the
business, operations, assets, liabilities (actual or contingent) or financial
condition of Holdings and its Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.
          “Maturity Date” means (a) with respect to the Non-Extended Revolving
Credit Commitments, the Non-Extended Revolving Credit Loans and the Non-Extended
Revolving Credit Facilities, the sixth anniversary of the Original Closing Date,
(b) with respect to the Extended Revolving Credit Commitments, the Extended
Revolving Credit Loans and the Extended Revolving Credit Facilities, April 28,
2014, (c) with respect to the Non-Extended Term Loans and the Non-Extended
Synthetic L/C Facility, the seventh anniversary of the Original Closing Date and
(d) with respect to the Extended Term Loans and the Extended Synthetic L/C
Facility, the ninth anniversary of the Original Closing Date; provided that, in
the case of clause (d), the Maturity Date with respect to the Extended Term
Loans and the Extended Synthetic L/C Facility (including the Tranche S Term
Loans) shall instead be May 29, 2014, if the Senior Notes shall not have been
repaid, redeemed, defeased, refinanced or otherwise satisfied in full on or
prior to May 29, 2014 (with any such repayment, redemption, defeasance,
refinancing or other satisfaction financed, in whole or in part, with the
proceeds of Indebtedness qualifying as such for purposes of this definition only
if (i) the stated final maturity of such Indebtedness shall not be earlier than
91 days after the Latest Maturity Date in effect on the date of incurrence
thereof, and such stated final maturity shall not be subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such 91st day (it being understood that acceleration or mandatory
repayment, prepayment, redemption or repurchase of such Indebtedness upon the
occurrence of an event of default, a change in control, an event of loss or an
asset disposition shall not be



--------------------------------------------------------------------------------



 



47

deemed to constitute a change in the stated final maturity thereof) and (ii)
such Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default, a change in control, an event
of loss or an asset disposition) prior to the date that is 91 days after the
Latest Maturity Date in effect on the date of incurrence thereof, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Indebtedness shall be permitted so long as the Weighted
Average Life to Maturity of such Indebtedness shall be longer than the remaining
Weighted Average Life to Maturity of each Class of the Term Loans outstanding as
of the date of incurrence thereof); provided, further, that if any day that
would otherwise be a Maturity Date is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day.
          “Maximum Rate” has the meaning specified in Section 10.10.
          “Minimum Amount” means, on any date, $75,000,000; provided that if the
Revolving Credit Commitments are less than $125,000,000 on such date then the
Minimum Amount shall be reduced by the difference between $125,000,000 and the
amount of the Revolving Credit Commitments on such date but in no event shall be
less than $70,000,000.
          “Minimum Cash” means, on any date, the Dollar Amount of cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Section 7.01(a),
Section 7.01(l), Section 7.01(r), Section 7.01(s), clauses (i) and (ii) of
Section 7.01(u) and Section 7.01(aa)) included in the consolidated balance sheet
of Holdings, the Borrower and the Restricted Subsidiaries as of such date, minus
the aggregate amount of cash and Cash Equivalents credited to the Tranche S
Collateral Account as of such date.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage” means a document in form and substance reasonably
satisfactory to the Administrative Agent.
          “Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).
          “Mortgaged Properties” has the meaning specified in paragraph (h) of
the definition of “Collateral and Guarantee Requirement”.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA
Affiliate makes or is obligated to make contributions or, during the preceding
five plan years, has made or been obligated to make contributions.



--------------------------------------------------------------------------------



 



48

          “Net Cash Proceeds” means:
     (a) with respect to the Disposition of any asset by Holdings, the Borrower
or any Restricted Subsidiary or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents and Permitted Refinancing Indebtedness), (B) the
out-of-pocket expenses (including attorneys’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by Holdings, the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserves for adjustment in
respect of (x) the sale price of such assets or assets established in accordance
with GAAP, including working capital adjustments, (y) any liabilities associated
with such asset or assets and retained by Holdings, the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters, and (z) any indemnification obligations associated with
such asset or assets or such transaction (provided that, solely with respect to
the Permitted Disposition, amounts deducted from Net Cash Proceeds pursuant to
this subclause (D) shall not exceed, individually or in the aggregate,
$30,000,000), it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the Borrower or any Restricted Subsidiary in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve is not reversed within three hundred
and sixty-five (365) days after such Disposition or Casualty Event, the amount
of such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed a Dollar Amount of $7,250,000 and (y) no such net cash proceeds
shall constitute Net Cash Proceeds under this clause (a) in any fiscal year
until the aggregate amount of all such net cash proceeds in such fiscal year
shall exceed a Dollar Amount of $21,750,000 (and thereafter only



--------------------------------------------------------------------------------



 



49

net cash proceeds in excess of such amount shall constitute Net Cash Proceeds
under this clause (a)); and
     (b) with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary, the excess, if any, of
(i) the sum of the cash received in connection with such incurrence or issuance
over (ii) the investment banking fees, underwriting discounts, commissions,
costs and other out-of-pocket expenses and other customary expenses incurred by
Holdings, the Borrower or such Restricted Subsidiary in connection with such
incurrence or issuance.
          “New Post-First Amendment and Restatement Synthetic L/C Commitment”
has the meaning specified in the Second Amended and Restated Credit Agreement.
          “New Post-First Amendment and Restatement Synthetic L/C Lender” has
the meaning specified in the Second Amended and Restated Credit Agreement.
          “Non-Cash Charges” has the meaning specified in the definition of the
term “Consolidated EBITDA”.
          “Non-Consenting Lender” has the meaning specified in Section 3.07(d).
          “Non-Extended Alternative Currency Revolving Credit Commitment” means,
as to each Lender, its obligation, if any, to (a) make Alternative Currency
Revolving Credit Loans to the Borrower pursuant to Section 2.01(c)(ii) and
(b) purchase participations in Alternative Currency Revolving L/C Obligations,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01A to the Fourth
Amendment and Restatement Agreement under the caption “Non-Extended Alternative
Currency Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate Dollar Amount of the Non-Extended Alternative Currency Revolving
Credit Commitments on the Fourth Amendment and Restatement Effective Date is
$100,000,000.00.
          “Non-Extended Alternative Currency Revolving Credit Facility” means,
at any time, the aggregate Dollar Amount of the Non-Extended Alternative
Currency Revolving Credit Commitments, and the extensions of credit thereunder,
at such time.
          “Non-Extended Alternative Currency Revolving Credit Lender” means, at
any time, any Lender that has a Non-Extended Alternative Currency Revolving
Credit Commitment, a Non-Extended Alternative Currency Revolving Loan or any
Alternative Currency Revolving Credit Exposure in respect of a Non-Extended
Alternative Currency Revolving Credit Commitment at such time.



--------------------------------------------------------------------------------



 



50

          “Non-Extended Alternative Currency Revolving Credit Loan” means an
Alternative Currency Revolving Credit Loan made by a Lender pursuant to its
Non-Extended Alternative Currency Revolving Credit Commitment.
          “Non-Extended Dollar Revolving Credit Commitment” means, as to each
Lender, its obligation, if any, to (a) make Dollar Revolving Credit Loans to the
Borrower pursuant to Section 2.01(c)(i), (b) purchase participations in Dollar
Revolving L/C Obligations and (c) purchase participations in Swing Line Loans,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01A to the Fourth
Amendment and Restatement Agreement under the caption “Non-Extended Dollar
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Non-Extended Dollar Revolving Credit Commitments on the Fourth
Amendment and Restatement Effective Date is $200,000,000.00.
          “Non-Extended Dollar Revolving Credit Facility” means, at any time,
the aggregate Dollar Amount of the Non-Extended Dollar Revolving Credit
Commitments, and the extensions of credit thereunder, at such time.
          “Non-Extended Dollar Revolving Credit Lender” means, at any time, any
Lender that has a Non-Extended Dollar Revolving Credit Commitment, a
Non-Extended Dollar Revolving Loan or any Dollar Revolving Credit Exposure in
respect of a Non-Extended Dollar Revolving Credit Commitment at such time.
          “Non-Extended Dollar Revolving Credit Loan” means a Dollar Revolving
Credit Loan made by a Lender pursuant to its Non-Extended Dollar Revolving
Credit Commitment.
          “Non-Extended Euro Term Facility” means the Non-Extended Euro Term
Loans.
          “Non-Extended Euro Term Lender” means, at any time, any Lender that
has a Non-Extended Euro Term Loan at such time.
          “Non-Extended Euro Term Loan” means an Existing Euro Term Loan that
shall not have been converted to an “Extended Euro Term Loan” under the Third
Amendment and Restatement Agreement.
          “Non-Extended Revolving Credit Commitments” means, collectively, the
Non-Extended Dollar Revolving Credit Commitments and the Non-Extended
Alternative Currency Revolving Credit Commitments.
          “Non-Extended Revolving Credit Facilities” means the collective
reference to the Non-Extended Dollar Revolving Credit Facility and the
Non-Extended Alternative Currency Revolving Credit Facility.



--------------------------------------------------------------------------------



 



51

          “Non-Extended Revolving Credit Lender” means any Non-Extended Dollar
Revolving Credit Lender or Non-Extended Alternative Currency Revolving Credit
Lender.
          “Non-Extended Revolving Credit Loan” means a Revolving Credit Loan
made by a Lender pursuant to its Non-Extended Revolving Credit Commitment.
          “Non-Extended Synthetic L/C Borrowing” means a borrowing consisting of
simultaneous Non-Extended Synthetic L/C Loans deemed made by each of the
Non-Extended Synthetic L/C Lenders pursuant to Section 2.03(c)(viii) and having
the same Interest Period.
          “Non-Extended Synthetic L/C Commitment” means, as to each Lender, its
obligation, if any, to (a) make Non-Extended Synthetic L/C Loans to the Borrower
pursuant to Section 2.03(c)(viii) and (b) purchase participations in Synthetic
L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount of such Lender’s Existing Synthetic L/C Commitment as
in effect immediately prior to the Third Amendment and Restatement Effective
Date (less any portion thereof that shall have been converted to an Extended
Synthetic L/C Commitment pursuant to the Third Amendment and Restatement
Agreement) or the amount set forth in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Non-Extended Synthetic L/C Commitments on the Fourth Amendment and
Restatement Effective Date is $13,207,786.85.
          “Non-Extended Synthetic L/C Exposure” means, as to each Lender, the
sum of (a) the outstanding principal amount of such Lender’s Non-Extended
Synthetic L/C Loans and (b) the product of (i) such Lender’s Non-Extended
Synthetic L/C Percentage and (ii) such Lender’s Pro Rata Share (determined on
the basis of the aggregate amount of its Synthetic L/C Commitments as a
percentage of the Aggregate Synthetic L/C Commitments) of the Synthetic L/C
Obligations at such time.
          “Non-Extended Synthetic L/C Facility” means the Non-Extended Synthetic
L/C Commitments and the extensions of credit made thereunder.
          “Non-Extended Synthetic L/C Lender” means, at any time, any Lender
that has a Non-Extended Synthetic L/C Commitment or a Non-Extended Synthetic L/C
Exposure at such time.
          “Non-Extended Synthetic L/C Loans” means the loans deemed made by the
Non-Extended Synthetic L/C Lenders to the Borrower pursuant to Section
2.03(c)(viii) to reimburse, in part, drawings under a Synthetic L/C Letter of
Credit, which loans are funded by reducing the Credit-Linked Deposits by a like
amount.
          “Non-Extended Synthetic L/C Percentage” means, with respect to any
Non-Extended Synthetic L/C Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Non-Extended Synthetic L/C Commitment of such Lender at such
time and the denominator



--------------------------------------------------------------------------------



 



52

of which is the aggregate amount of the Synthetic L/C Commitments of such Lender
at such time.
          “Non-Extended Synthetic L/C Pro Rata Share Amount” means, when used
with respect to the portion of any Unreimbursed Amount under a Synthetic L/C
Letter of Credit allocable to any Non-Extended Synthetic L/C Lender, the product
of (a) such Lender’s Pro Rata Share (determined on the basis of the aggregate
amount of its Synthetic L/C Commitments as a percentage of the Aggregate
Synthetic L/C Commitments) of such Unreimbursed Amount and (b) such Lender’s
Non-Extended Synthetic L/C Percentage.
          “Non-Extended Term Loan” means a Non-Extended Euro Term Loan or a
Non-Extended Tranche B Dollar Term Loan.
          “Non-Extended Tranche B Dollar Term Facility” means the Non-Extended
Tranche B Dollar Term Loans.
          “Non-Extended Tranche B Dollar Term Lender” means, at any time, any
Lender that has a Non-Extended Tranche B Dollar Term Loan at such time.
          “Non-Extended Tranche B Dollar Term Loan” means an Existing Tranche B
Dollar Term Loan that shall not have been converted to an “Extended Tranche B
Dollar Term Loan” under the Third Amendment and Restatement Agreement.
          “Nonrenewal Notice Date” has the meaning specified in Section
2.03(b)(iii).
          “Northwest” means Northwest Airlines, Inc., a Minnesota corporation.
          “Northwest FASA” means the Northwest Founder Airline Services
Agreement, dated as of June 30, 2003, between Northwest and the Borrower.
          “Not Otherwise Applied” means, with reference to any amount of Net
Cash Proceeds of any transaction or event that is proposed to be applied to a
particular use or transaction, that such amount (a) was not required to be
applied to prepay the Loans pursuant to Section 2.05(b) and (b) was not
previously applied, or is not simultaneously being applied, to any Investment,
Restricted Payment or prepayment, redemption, purchase, defeasance or other
payment in respect of Indebtedness under any Second Lien Debt Document or a
Junior Financing pursuant to Section 7.02(n), 7.06(g)(i), 7.06(i) or 7.15(a).
          “Note” means any promissory note of the Borrower payable to a Lender
under any Facility or Facilities (or its registered assigns) evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from extensions
of credit made by such Lender under such Facility or Facilities. Notes issued on
and after the Third Amendment and Restatement Effective Date shall be in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent.



--------------------------------------------------------------------------------



 



53

          “Notice of Intent to Cure” has the meaning specified in
Section 6.02(b).
          “NPL” means the National Priorities List under CERCLA.
          “Obligations” means all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party and its Subsidiaries
arising under any Loan Document or otherwise with respect to any Loan or Letter
of Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (b) obligations of any
Loan Party and its Subsidiaries arising under any Secured Hedge Agreement, and
(c) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (i) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or its Subsidiaries under any Loan Document and (ii) the obligation
of any Loan Party or any of its Subsidiaries to reimburse any amount in respect
of any of the foregoing that any Lender, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party or such Subsidiary.
          “OID” has the meaning specified in the definition of the term
“Permitted Refinancing Indebtedness”.
          “Orbitz Business” means the Subsidiaries of Holdings whose assets and
operations comprise the Orbitz Worldwide Business division of Holdings (as such
division is currently comprised) and do not contain any portion (other than de
minimis portions) of any business, operations or assets of Holdings or any of
its Subsidiaries other than the Orbitz Worldwide Business (as such division is
currently comprised).
          “Orbitz IPO” means an initial public offering of common Equity
Interests of Orbitz TopCo.
          “Orbitz TopCo” means a Subsidiary that is part of the Orbitz Business
that owns any and all of the other Subsidiaries of Holdings comprising the
Orbitz Business.
          “Organization Documents” means (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable



--------------------------------------------------------------------------------



 



54

Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
          “Original Closing Date” means August 23, 2006.
          “Original Closing Date Audited Financial Statements” means the audited
combined balance sheets of the Travelport business of Cendant Corporation as of
each of December 31, 2005 and 2004, and the related audited consolidated
statements of income, stockholders’ equity and cash flows for the Travelport
business of Cendant Corporation for the fiscal years ended December 31, 2005,
2004 and 2003, respectively.
          “Original Closing Date Pro Forma Balance Sheet” has the meaning
specified in Section 5.05(a)(ii).
          “Original Closing Date Pro Forma Financial Statements” has the meaning
specified in Section 5.05(a)(ii).
          “Original Closing Date Transactions” has the meaning specified in the
Second Amended and Restated Credit Agreement.
          “Original Closing Date Unaudited Financial Statements” means the
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Target and its Subsidiaries for each
subsequent fiscal quarter ended at least forty-five (45) days before the
Original Closing Date, which financial statements shall be prepared in
accordance with GAAP.
          “Original Credit Agreement” has the meaning specified in the
preliminary statements hereto.
          “Original Post-First Amendment and Restatement Synthetic L/C
Commitment” has the meaning specified in the Second Amended and Restated Credit
Agreement.
          “Original Post-First Amendment and Restatement Synthetic L/C Lender”
has the meaning specified in the Second Amended and Restated Credit Agreement.
          “Other Indebtedness” has the meaning specified in the definition of
the term “Permitted Refinancing Indebtedness”.
          “Other Sponsor” shall mean another financial sponsor identified to the
Administrative Agent that is a purchaser of Equity Interests in Holdings on or
prior to December 4, 2008.
          “Other Taxes” has the meaning specified in Section 3.01(b).
          “Outstanding Amount” means (a) with respect to the Tranche B Dollar
Term Loans, Euro Term Loans, Revolving Credit Loans, Non-Extended Synthetic L/C



--------------------------------------------------------------------------------



 



55

Loans, Tranche S Term Loans and Swing Line Loans on any date, the Dollar Amount
thereof after giving effect to any borrowings and prepayments or repayments of
Tranche B Dollar Term Loans, Euro Term Loans, Revolving Credit Loans (including
any refinancing of outstanding Unreimbursed Amounts under Revolving Letters of
Credit as a Revolving Credit Borrowing), Non-Extended Synthetic L/C Loans,
Tranche S Term Loans and Swing Line Loans, as the case may be, occurring on such
date, and (b) with respect to any L/C Obligations on any date, the Dollar Amount
thereof on such date after giving effect to any related L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding Unreimbursed Amounts under
related Letters of Credit (including any refinancing of outstanding Unreimbursed
Amounts under related Letters of Credit as a Revolving Credit Borrowing or
Non-Extended Synthetic L/C Borrowing, as the case may be) or any reductions in
the maximum amount available for drawing under related Letters of Credit taking
effect on such date.
          “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the Federal Funds Rate, and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of UBS AG,
Stamford Branch in the applicable offshore interbank market for such currency to
major banks in such interbank market.
          “Participant” has the meaning specified in Section 10.07(e).
          “Participating Member State” means each state so described in any EMU
Legislation.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.
          “Permitted Acquisition” has the meaning specified in Section 7.02(i).
          “Permitted Amendments” has the meaning specified in Section 2.17(c).
          “Permitted Disposition” means the disposition of GTA Holdco Limited,
GTA Americas LLC, Columbus Technology Developments Limited and Octopus
Travel.com (USA) Ltd, in each case pursuant to the Permitted Disposition
Agreement.



--------------------------------------------------------------------------------



 



56

          “Permitted Disposition Agreement” means the Share Purchase Agreement,
dated as of March 5, 2011 by and among Gullivers Services Limited, Travelport
(Bermuda) Ltd. and Travelport Inc., as the sellers, Travelport Limited, as the
Travelport guarantor, Kuoni Holdings Plc, Kuoni Holding Delaware, Inc. and KIT
Solution AG, as the purchasers, and Kuoni Reisen Holding AG, as the Kuoni
guarantor.
          “Permitted Equity Issuance” means any sale or issuance of any
Qualified Equity Interests of Holdings (and, after a Qualifying IPO, of the
Borrower or an Intermediate Holding Company) to the extent permitted hereunder.
          “Permitted Holders” means each of (i) the Sponsor, (ii) the Management
Stockholders and (iii) the Other Sponsor; provided that if the Management
Stockholders own beneficially or of record more than fifteen percent (15%) of
the outstanding voting stock of Holdings in the aggregate, they shall be treated
as Permitted Holders of only fifteen percent (15%) of the outstanding voting
stock of Holdings at such time; provided further that if the Other Sponsor owns
beneficially or of record more than fifteen percent (15%) of the outstanding
voting stock of Holdings in the aggregate, it shall be treated as a Permitted
Holder of only fifteen percent (15%) of the outstanding voting stock of Holdings
at such time.
          “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, and (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(b), 7.03(t) or 7.03(v), (i) to
the extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the



--------------------------------------------------------------------------------



 



57

Indebtedness being modified, refinanced, refunded, renewed or extended; provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor of
the Indebtedness being modified, refinanced, refunded, renewed or extended.
          “Permitted Refinancing Indebtedness” means (a) Indebtedness of the
Borrower and any Guarantees thereof by the Guarantors incurred to refinance the
Term Loans (any such Indebtedness being referred to in this definition as “Other
Indebtedness”); provided that (i) the stated final maturity of such Other
Indebtedness is not earlier than 91 days after the Latest Maturity Date in
effect on the date of incurrence thereof, and such stated final maturity is not
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes such 91st day (it being understood that
acceleration or mandatory repayment, prepayment, redemption or repurchase of
such Other Indebtedness upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition shall not be deemed to
constitute a change in the stated final maturity thereof), (ii) such Other
Indebtedness is not required to be repaid, prepaid, redeemed, repurchased or
defeased, whether on one or more fixed dates, upon the occurrence of one or more
events or at the option of any holder thereof (except, in each case, upon the
occurrence of an event of default, a change in control, an event of loss or an
asset disposition) prior to the date that is 91 days after the Latest Maturity
Date in effect on the date of incurrence thereof, provided that, notwithstanding
the foregoing, scheduled amortization payments (however denominated) of such
Other Indebtedness shall be permitted so long as the Weighted Average Life to
Maturity of such Other Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of each Class of the Term Loans outstanding as of the
date of incurrence thereof, (iii) such Other Indebtedness shall not be an
obligation (including pursuant to a Guarantee) of any Person other than the
Borrower and the Guarantors, (iv) 100% of the Net Cash Proceeds of such Other
Indebtedness shall be applied, on the date of the incurrence thereof, (A) to
repay or prepay all or any portion of the outstanding Non-Extended Term Loans or
to refinance all or any portion of the Non-Extended Synthetic L/C Facility (with
a concomitant reduction of the Non-Extended Synthetic L/C Commitments) and
(B)(x) following the repayment or refinancing in full of all the outstanding
Non-Extended Term Loans, to repay or prepay all or any portion of the
outstanding Extended Term Loans and (y) following the expiration and repayment
in full of the Non-Extended Synthetic L/C Facility, to refinance all or any
portion of the Extended Synthetic L/C Facility (with a concomitant reduction of
the Extended Synthetic L/C Commitments), (v) such Other Indebtedness shall not
be secured by any Lien on any property or assets of Holdings or any Subsidiary,
provided that any such Other Indebtedness 100% of the Net Cash Proceeds of which
are applied in accordance with



--------------------------------------------------------------------------------



 



58

clause (iv) above may be secured on a second priority basis (and subject to an
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and with terms substantially the same as the Intercreditor
Agreement) by such property and assets of Holdings and the Subsidiaries as
secure the Obligations (other than the Tranche S Collateral Account and funds
credited thereto), provided further that any such Other Indebtedness 100% of the
Net Cash Proceeds of which are applied in accordance with clause (iv)(A) above
may be secured on a first priority basis (and subject to an intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent) by such property and assets of Holdings and the Subsidiaries as secure
the Obligations (other than the Tranche S Collateral Account and funds credited
thereto), (vi) with respect to any such Other Indebtedness secured on a first
priority basis in accordance with the preceding clause (v), if the initial yield
on such Other Indebtedness (as determined by the Administrative Agent to be
equal to the sum of (x) the margin above the Eurocurrency Rate or similar
interest rate spread on such Other Indebtedness for a three-month Interest
Period commencing on such date (which shall be increased by the amount that any
“LIBOR floor” applicable to such Other Indebtedness on the date such Other
Indebtedness is incurred would exceed the Eurocurrency Rate or similar interest
rate spread that would be in effect for a three-month Interest Period commencing
on such date) and (y) if such Other Indebtedness is initially incurred at a
discount or the lenders making the same receive a fee directly or indirectly
from Holdings or any Subsidiary for doing so, but excluding customary
arrangement fees and commitment fees paid to the arrangers (the amount of such
discount or fee, expressed as a percentage of such Other Indebtedness, being
referred to herein as “OID”), the amount of such OID divided by the lesser of
(x) the average life to maturity of such Other Indebtedness and (y) four)
exceeds the sum of (A) the margin then in effect for any Term Loan of any Class
(which, with respect to the Term Loans of any such Class, shall be the sum of
the Applicable Rate then in effect for such Term Loans of such Class increased
by the amount that any “LIBOR floor” applicable to such Term Loans of such Class
on the date such Other Indebtedness is incurred would exceed the Eurocurrency
Rate that would be in effect for a three-month Interest Period commencing on
such date) plus (B) the amount of OID initially paid in respect of the Term
Loans of such Class divided by the lesser of (x) the average life to maturity of
the Term Loans of such Class as in effect at the time such Term Loans were made
as reasonably determined by the Administrative Agent and (y) four (the amount of
such excess being referred to herein as the “Yield Differential”), then the
Applicable Rate then in effect for each such affected Class of Term Loans shall
automatically be increased by the Yield Differential, effective upon the
incurrence of such Other Indebtedness and (vii) both immediately prior and after
giving effect thereto, no Default exists or would result therefrom and (b) any
Permitted Refinancing in respect of the Indebtedness referred to in clause
(a) above.
          “Permitted Refinancing Indebtedness Documentation” means any
documentation governing any Permitted Refinancing Indebtedness.
          “Permitted Transfer Date” has the meaning specified in the form of the
PIK Credit Agreement attached as Exhibit A to Exhibit F (Amendment Agreement) to
the Disclosure Statement, dated September 28, 2011, and filed by Holdings with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



59

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “PIK Credit Agreement” means the Amended and Restated Credit Agreement
among Travelport Holdings, Wells Fargo Bank, National Association, as
administrative agent, each lender from time to time party thereto and the other
agents and arrangers named therein in substantially the form attached as
Exhibit A to Exhibit F (Amendment Agreement) to the Disclosure Statement, dated
September 28, 2011, and filed by Holdings with the Securities and Exchange
Commission, as such Amended and Restated Credit Agreement may be amended,
amended and restated, supplemented or otherwise modified from time to time.
          “PIK Guarantee” means any Guarantee by Holdings, the Borrower or any
Restricted Subsidiary in respect of any obligations of Travelport Holdings under
the PIK Credit Agreement.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.
          “Pledged Debt” has the meaning specified in the Security Agreement.
          “Pledged Equity” has the meaning specified in the Security Agreement.
          “Post-Acquisition Period” means, with respect to the acquisition of an
Acquired Entity or Business, the period beginning on the date such acquisition
is consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such acquisition is consummated.
          “Principal L/C Issuer” means (a) any L/C Issuer that has issued
Letters of Credit under any Revolving Credit Facility having an aggregate
Outstanding Amount in excess of $10,000,000 and (b) the Synthetic L/C Issuer.
          “Pro Forma Adjustment” means, for any Test Period that includes all or
any part of a fiscal quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of the Borrower, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected
by the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Holdings, the Borrower and the Restricted Subsidiaries; provided
that, so long as such actions are taken during such Post-Acquisition Period or
such costs are incurred during such Post-Acquisition Period, as applicable, the
cost savings related to such actions or such additional costs, as applicable, it
may be assumed, for purposes of



--------------------------------------------------------------------------------



 



60

projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.
          “Pro Forma Basis” , “Pro Forma Compliance” and “Pro Forma Effect”
mean, with respect to compliance with any test or covenant hereunder, that
(A) if compliance for a Test Period ending on or before June 30, 2007 is being
determined, the Transaction shall have been deemed to have been consummated on
the first day of such applicable Test Period, (B) to the extent applicable, the
Pro Forma Adjustment shall have been made and (C) all Specified Transactions and
the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test or covenant: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Equity Interests in
any Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on Holdings, the Borrower and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.
          “Pro Rata Share” means, with respect to each Lender at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.



--------------------------------------------------------------------------------



 



61

          “Purchase Agreement” means the Purchase Agreement by and among Cendant
Corporation, Travelport LLC and TDS Investor LLC dated as of June 30, 2006.
          “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
          “Qualifying IPO” means the issuance by Holdings, any direct or
indirect parent of Holdings, any Intermediate Holding Company or the Borrower of
its common Equity Interests in an underwritten primary public offering (other
than an offering solely in respect of an employee stock purchase program) in the
United States, Canada, Switzerland or any member nation of the European Union.
          “Register” has the meaning specified in Section 10.07(d).
          “Rejection Notice” has the meaning specified in Section 2.05(b)(vi).
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA or the regulations issued thereunder, other than events for
which the thirty (30) day notice period has been waived.
          “Request for Credit Extension” means (a) with respect to a Borrowing,
or a conversion or continuation of Term Loans of any Class, Revolving Credit
Loans of any Class or Non-Extended Synthetic L/C Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the sum of the (a) Total Outstandings (with the
aggregate Dollar Amount of each Lender’s risk participation and funded
participation in Dollar L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition), (b) aggregate unused Tranche B
Dollar Term Commitments, (c) aggregate unused Euro Term Commitments,
(d) aggregate unused Revolving Credit Commitments and (e) aggregate Unused
Synthetic L/C Commitments; provided that the unused Tranche B Dollar Term
Commitment, unused Euro Term Commitment, unused Revolving Credit Commitment and
Unused Synthetic L/C Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender or Holdings or any Affiliate
thereof shall be excluded for purposes of making a determination of Required
Lenders.
          “Responsible Officer” means the chief executive officer, president,
vice president, chief financial officer, treasurer or assistant treasurer or
other similar officer of a Loan Party and, as to any document delivered on the
Original Closing Date, the First Amendment and Restatement Effective Date or the
Worldspan Closing Date, any secretary or assistant secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.



--------------------------------------------------------------------------------



 



62

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest of
Holdings, the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to Holdings or the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof).
          “Restricted Subsidiary” means any Subsidiary of Holdings (including
any Intermediate Holding Company) other than an Unrestricted Subsidiary and
other than the Borrower.
          “Restructuring Transaction” means, collectively, (a) the amendment of
the Third Amended and Restated Credit Agreement pursuant to the Fourth Amendment
and Restatement Agreement, (b) the formation of the Travelport Guarantor,
(c) the execution, delivery and performance by the Loan Parties of the Second
Lien Debt Documents to which they are a party on the Fourth Amendment and
Restatement Effective Date, (d) the incurrence by the Borrower of the Second
Lien Term Loans made on the Fourth Amendment and Restatement Effective Date,
(e) the sale of the Second Lien Term Loans to Holdings on the Fourth Amendment
and Restatement Effective Date in exchange for the Tranche A Intercompany Note
and the Tranche B Intercompany Note, (f) a cash dividend in the amount of
$89,500,000 from the Borrower to its direct or indirect parent companies, the
proceeds of which shall be used by Holdings to make a cash dividend to
Travelport Holdings on the Fourth Amendment and Restatement Effective Date,
(g) the dividend of the Second Lien Tranche B Term Loans by Holdings to
Travelport Holdings on or after the Fourth Amendment and Restatement Effective
Date, (h) the consummation of any other transactions incidental to any of the
foregoing and as disclosed to the Administrative Agent and the Lenders prior to
the Fourth Amendment and Restatement Effective Date and (i) the payment of fees
and expenses in connection with any such other transaction or any of the
foregoing.
          “Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing
or an Alternative Currency Revolving Credit Borrowing.
          “Revolving Credit Commitments” means the collective reference to the
Dollar Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.
          “Revolving Credit Exposure” means the collective reference to the
Dollar Revolving Credit Exposure and the Alternative Currency Revolving Credit
Exposure.
          “Revolving Credit Facilities” means the collective reference to the
Dollar Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.
          “Revolving Credit Lenders” means the collective reference to the
Dollar Revolving Credit Lenders and the Alternative Currency Revolving Credit
Lenders.



--------------------------------------------------------------------------------



 



63

          “Revolving Credit Loan Modification Agreement” shall mean a Revolving
Credit Loan Modification Agreement in form and substance reasonably satisfactory
to the Revolving Credit Loan Modification Offer Arranger, the Administrative
Agent and the Borrower, among the Borrower, the other Loan Parties, one or more
Accepting Revolving Credit Lenders, the Revolving Credit Loan Modification Offer
Arranger and the Administrative Agent.
          “Revolving Credit Loan Modification Offer” has the meaning specified
in Section 2.17.
          “Revolving Credit Loan Modification Offer Arranger” means, with
respect to any Revolving Credit Loan Modification Offer, any Person or Persons
appointed by the Borrower as an arranger thereof.
          “Revolving Credit Loans” means the collective reference to the Dollar
Revolving Credit Loans and the Alternative Currency Revolving Credit Loans.
          “Revolving L/C Advances” means the collective reference to Dollar
Revolving L/C Advances and Alternative Currency Revolving L/C Advances.
          “Revolving L/C Borrowings” means the collective reference to Dollar
Revolving L/C Borrowings and Alternative Currency Revolving L/C Borrowings.
          “Revolving L/C Credit Extensions” means the collective reference to
the Dollar Revolving L/C Credit Extensions and the Alternative Currency
Revolving L/C Credit Extensions.
          “Revolving L/C Issuer” means the collective reference to the Dollar
Revolving L/C Issuer and the Alternative Currency Revolving L/C Issuer.
          “Revolving L/C Obligations” means the collective reference to the
Dollar Revolving L/C Obligations and the Alternative Currency Revolving L/C
Obligations.
          “Revolving Letters of Credit” means the collective reference to Dollar
Revolving Letters of Credit and Alternative Currency Revolving Letters of
Credit.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Same Day Funds” means (a) with respect to disbursements and payments
in Dollars, immediately available funds, and (b) with respect to disbursements
and payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.



--------------------------------------------------------------------------------



 



64

          “Second Amended and Restated Credit Agreement” has the meaning
specified in the preliminary statements to this Agreement.
          “Second Amendment and Restatement Effective Date” has the meaning
specified in the Second Amended and Restated Credit Agreement.
          “Second Lien Administrative Agent” means Wells Fargo Bank, National
Association, acting through such of its branches or affiliates as it deems
appropriate, in its capacity as administrative agent under the Second Lien Debt
Documents or, subsequent to any refinancing of the Second Lien Term Loans
permitted by this Agreement and the Intercreditor Agreement, the trustee,
administrative agent or similar agent under the Second Lien Credit Agreement and
each of their successors in such capacities.
          “Second Lien Collateral Agent” means Wells Fargo Bank, National
Association, acting through such of its branches or affiliates as it deems
appropriate, in its capacity as collateral agent, collateral trustee or similar
agent under any of the Second Lien Debt Documents, or any successor collateral
agent, collateral trustee or similar agent.
          “Second Lien Collateral Documents” has the meaning assigned to the
term “Collateral Documents” in the Second Lien Credit Agreement.
          “Second Lien Credit Agreement” means that certain credit agreement
dated as of September 30, 2011, among the Loan Parties, Wells Fargo Bank,
National Association, acting through such of its branches or affiliates as it
deems appropriate, as administrative agent and collateral agent for the Second
Lien Secured Parties, as amended, restated, supplemented or modified from time
to time to the extent permitted by this Agreement and the Intercreditor
Agreement, and shall also include any renewal, extension, refunding,
restructuring, replacement or refinancing thereof permitted by this Agreement
and the Intercreditor Agreement (whether with the original lenders or with an
administrative agent or agents or other lenders, whether provided under the
original Second Lien Credit Agreement or any other credit or other agreement or
indenture and whether entered into prior to, concurrently with or subsequent to
the termination of the prior Second Lien Credit Agreement). Any reference to the
Second Lien Credit Agreement herein shall be deemed a reference to any Second
Lien Credit Agreement then in existence.
          “Second Lien Debt Documents” means each Second Lien Credit Agreement,
the Second Lien Collateral Documents and the other “Loan Documents” as defined
in any Second Lien Credit Agreement, including each mortgage and other security
documents, guaranties and the notes, if any, issued thereunder. For the
avoidance of doubt, any Indebtedness incurred or outstanding pursuant to Section
7.03(v) shall be deemed to have been incurred and outstanding under the Second
Lien Debt Documents.



--------------------------------------------------------------------------------



 



65

          “Second Lien Secured Parties” means the Second Lien Administrative
Agent, the Second Lien Collateral Agent and each person that is a lender or
investor under the Second Lien Credit Agreement.
          “Second Lien Term Loans” means the senior secured second lien term
loans under the Second Lien Credit Agreement (or any other Indebtedness under
the Second Lien Credit Agreement that refinances such senior secured second lien
term loans and is permitted by the terms of this Agreement).
          “Second Lien Tranche A Term Loans” means the “Tranche A Term Loans” as
defined in the Second Lien Credit Agreement as of the Fourth Amendment and
Restatement Effective Date.
          “Second Lien Tranche B Term Loans” means the “Tranche B Term Loans” as
defined in the Second Lien Credit Agreement as of the Fourth Amendment and
Restatement Effective Date.
          “Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.
          “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.01(c).
          “Securities Act” means the Securities Act of 1933.
          “Security Agreement” means, collectively, the Security Agreement
executed by the Loan Parties, substantially in the form of Exhibit G, together
with each other security agreement supplement executed and delivered pursuant to
Section 6.11.
          “Security Agreement Supplement” has the meaning specified in the
Security Agreement.
          “Senior Notes” means, collectively, (a) $450,000,000 in aggregate
principal amount of the Borrower’s 97/8% senior dollar fixed rate notes due
2014, (b) $150,000,000 in aggregate principal amount of the Borrower’s dollar
floating rate senior unsecured notes due 2014 and (c) €235,000,000 in aggregate
principal amount of the Borrower’s euro floating rate senior unsecured notes due
2014.
          “Senior Notes Indenture” means the Indenture for the Senior Notes,
dated as of August 23, 2006.
          “Senior Subordinated Notes” means, collectively, (a) $300,000,000 in
aggregate principal amount of the Borrower’s 117/8% senior subordinated notes
due 2016



--------------------------------------------------------------------------------



 



66

and (b) €160,000,000 in aggregate principal amount of the Borrower’s 107/8%
senioreuro fixed rate notes due 2016.
          “Senior Subordinated Notes Indenture” means the Indenture for the
Senior Subordinated Notes, dated as of August 23, 2006.
          “Sold Entity or Business” has the meaning specified in the definition
of the term “Consolidated EBITDA”.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
          “SPC” has the meaning specified in Section 10.07(h).
          “Specified Default” means any Event of Default under Section 8.01(a),
(f) or (g).
          “Specified Transaction” means any Investment, Disposition, incurrence
or repayment of Indebtedness, Restricted Payment or Subsidiary designation that
by the terms of this Agreement requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.
          “Sponsor” means The Blackstone Group and its Affiliates, but not
including, however, any of its portfolio companies.
          “Sponsor Management Agreement” means the management agreement between
certain of the management companies associated with the Sponsor and the
Borrower.
          “Sponsor Termination Fees” means the one time payment under the
Sponsor Management Agreement of a termination fee to the Sponsor and its
Affiliates in the event of either a Change of Control or the completion of a
Qualifying IPO.
          “Sterling” and “£” mean the lawful currency of the United Kingdom.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of



--------------------------------------------------------------------------------



 



67

securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.
          “Subsidiary Guarantor” means, collectively, the Subsidiaries of
Holdings that are Guarantors.
          “Successor Borrower” has the meaning specified in Section 7.04(d).
          “Supplemental Administrative Agent” has the meaning specified in
Section 9.13, and “Supplemental Administrative Agents” shall have the
corresponding meaning.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.



--------------------------------------------------------------------------------



 



68

          “Swing Line Facility” means the revolving credit facility made
available by the Swing Line Lender pursuant to Section 2.04.
          “Swing Line Lender” means UBS Loan Finance LLC, in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
          “Swing Line Loan” has the meaning specified in Section 2.04(a).
          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.
          “Swing Line Obligations” means, as at any date of determination, the
aggregate principal amount of all Swing Line Loans outstanding.
          “Swing Line Sublimit” means, at any time, an amount equal to the
lesser of (a) $20,000,000 and (b) the aggregate Dollar Amount of the Dollar
Revolving Credit Commitments at such time. The Swing Line Sublimit is part of,
and not in addition to, the Dollar Revolving Credit Commitments.
          “Syndication Agent” means Credit Suisse Securities (USA), LLC, as
Syndication Agent under this Agreement.
          “Synthetic L/C Commitment” means an Extended Synthetic L/C Commitment
or a Non-Extended Synthetic L/C Commitment.
          “Synthetic L/C Credit Extension” means, with respect to any Synthetic
L/C Letter of Credit, the issuance thereof or extension of the expiry date
thereof, or the renewal or increase of the amount thereof.
          “Synthetic L/C Exposure” means the collective reference to the
Extended Synthetic L/C Exposure and the Non-Extended Synthetic L/C Exposure.
          “Synthetic L/C Exposure Readjustment Date” has the meaning specified
in Section 2.03(a)(ii).
          “Synthetic L/C Facilities” means the collective reference to the
Extended Synthetic L/C Facility and the Non-Extended Synthetic L/C Facility.
          “Synthetic L/C Issuer” means UBS AG, Stamford Branch and its
successors (including pursuant to Section 10.07(j)).
          “Synthetic L/C Lender” means an Extended Synthetic L/C Lender or a
Non-Extended Synthetic L/C Lender.
          “Synthetic L/C Letter of Credit” means a Letter of Credit denominated
in Dollars that is designated, or deemed to be designated, as a “Synthetic L/C
Letter of Credit” in accordance herewith.



--------------------------------------------------------------------------------



 



69

          “Synthetic L/C Loan” means a Non-Extended Synthetic L/C Loan.
          “Synthetic L/C Obligations” means, as at any date of determination,
the aggregate maximum amount then available to be drawn under all outstanding
Synthetic L/C Letters of Credit (whether or not such maximum amount is then in
effect under any such Synthetic L/C Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Synthetic L/C Letter of
Credit) plus the aggregate of all Unreimbursed Amounts in respect of Synthetic
L/C Letters of Credit.
          “Target” means Travelport LLC (formerly known as Cendant Travel
Distribution Services Group, Inc.), a Delaware corporation and an indirect
wholly owned subsidiary of Cendant Corporation.
          “TARGET Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.
          “Taxes” has the meaning specified in Section 3.01(a).
          “TDS Intermediate Parent” has the meaning specified in the
introductory paragraph to this Agreement.
          “Term Borrowing” means a borrowing consisting of Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period.
          “Term Lender” means a Tranche B Dollar Term Lender or a Euro Term
Lender, as the context may require.
          “Term Loan” means a Tranche B Dollar Term Loan, a Euro Term Loan or a
Tranche S Term Loan, as the context may require.
          “Test Period” in effect at any time shall mean the most recent period
of four consecutive fiscal quarters of Holdings ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b); provided that, prior to the first
date that financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b), the Test Period in effect shall be the
period of four consecutive fiscal quarters of the Target ended June 30, 2006. A
Test Period may be designated by reference to the last day thereof (i.e., the
“March 31, 2007 Test Period” refers to the period of four consecutive fiscal
quarters of Holdings ended March 31, 2007), and a Test Period shall be deemed to
end on the last day thereof.
          “Third Amendment and Restatement Agreement” means the Third Amendment
and Restatement Agreement dated as of October 22, 2010, among the Borrower,
Holdings, Intermediate Parent, the Administrative Agent, the Collateral Agent,



--------------------------------------------------------------------------------



 



70

the L/C Issuers, the Swing Line Lender, the Syndication Agent and the other
Lenders party thereto.
          “Third Amendment and Restatement Effective Date” has the meaning
specified in the Third Amendment and Restatement Agreement.
          “Third Mortgage Amendment” has the meaning specified in Section 6.17.
          “Threshold Amount” means $36,250,000.
          “Total Assets” means the total assets of the Borrower, Holdings and
Holdings’ Restricted Subsidiaries on a consolidated basis, as shown on the most
recent balance sheet of Holdings delivered pursuant to Section 6.01(a) or
(b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Unaudited Financial Statements.
          “Total Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations; provided that the amount of Total Outstandings in
respect of the Extended Synthetic L/C Facility, and the portion of Total
Outstandings held by any Extended Synthetic L/C Lender, shall be determined
solely on the basis of the Tranche S Term Loans, without duplicative inclusion
of the Extended Synthetic L/C Exposures.
          “Tranche A Intercompany Note” means that certain subordinated
promissory note, dated as of the Fourth Amendment and Restatement Effective Date
made by Holdings to the Borrower in an amount equal to the initial aggregate
principal amount of the Second Lien Tranche A Term Loans made on the Fourth
Amendment and Restatement Effective Date, which shall be in form and substance
reasonably satisfactory to the Administrative Agent.
          “Tranche B Dollar Term Commitment” has the meaning specified in the
Second Amended and Restated Credit Agreement.
          “Tranche B Dollar Term Lender” means an Extended Tranche B Dollar Term
Lender or a Non-Extended Tranche B Dollar Term Lender.
          “Tranche B Dollar Term Loan” means an Extended Tranche B Dollar Term
Loan or a Non-Extended Tranche B Dollar Term Loan.
          “Tranche B Intercompany Note” means that certain subordinated
promissory note, dated as of the Fourth Amendment and Restatement Effective Date
made by Holdings to the Borrower in an amount equal to the initial aggregate
principal amount of the Second Lien Tranche B Term Loans made on the Fourth
Amendment and



--------------------------------------------------------------------------------



 



71

Restatement Effective Date, which shall be in form and substance reasonably
satisfactory to the Administrative Agent.
          “Tranche S Collateral Account” means the “Account” as defined in the
Tranche S Collateral Account Agreement, which as of the Third Amendment and
Restatement Date is a blocked account maintained at the Synthetic L/C Issuer
under its sole dominion and control that was initially funded with the proceeds
of the Tranche S Term Loans on the Third Amendment and Restatement Effective
Date pursuant to Section 4(a)(ii) of the Third Amendment and Restatement
Agreement.
          “Tranche S Collateral Account Agreement” means the Tranche S
Collateral Account Agreement dated as of the Third Amendment and Restatement
Effective Date.
          “Tranche S Collateral Account Amount” means, at any time, the amount
of proceeds of the Tranche S Term Loans deposited in the Tranche S Collateral
Account on the Third Amendment and Restatement Effective Date, less any portion
thereof withdrawn therefrom pursuant to Section 2.03(c)(viii) or
Section 2.06(d)(iii) as of such time, plus any amounts deposited thereto
pursuant to Section 2.03(c)(viii) or 2.05(a)(v) as of such time.
          “Tranche S Term Loan” means a Tranche S Term Loan that was funded on
the Third Amendment and Restatement Effective Date pursuant to Section 4(a) of
the Third Amendment and Restatement Agreement.
          “Transaction” means the Original Closing Date Transactions and the
Worldspan Transactions.
          “Travelport Holdings” means Travelport Holdings Limited, a Bermuda
company.
          “Travelport Guarantor” means Travelport Guarantor LLC, a Delaware
limited liability company, which is a direct wholly owned Subsidiary of
Holdings.
          “Type” means, with respect to a Loan denominated in Dollars, its
character as a Base Rate Loan or a Eurocurrency Rate Loan.
          “UBS AG, Stamford Branch” means UBS AG, Stamford Branch, and its
successors.
          “Unaudited Financial Statements” means the Original Closing Date
Unaudited Financial Statements and the Worldspan Closing Date Unaudited
Financial Statements.
          “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code,
as the same may from time to time be in effect in the State of New York, or the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.



--------------------------------------------------------------------------------



 



72

          “United EBITDA” means (i) for each fiscal quarter ending on or prior
to March 31, 2012, $60,000,000, (ii) for the fiscal quarter ending June 30,
2012, $45,000,000, (iii) for the fiscal quarter ending September 30, 2012,
$30,000,000, (iv) for the fiscal quarter ending December 31, 2012, $15,000,000
and (v) for any subsequent fiscal quarter, $0.
          “United States” and “U.S.” mean the United States of America.
          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
Unreimbursed Amount in respect of any Revolving Letter of Credit shall be
reduced to the extent any portion thereof is refinanced with Revolving Credit
Loans as provided in Section 2.03(c). Unreimbursed Amount in respect of any
Synthetic L/C Letter of Credit shall be reduced to the extent any portion
thereof (a) is refinanced with Non-Extended Synthetic L/C Loans as provided in
Section 2.03(c)(viii) or (b) is reimbursed with funds withdrawn from the Tranche
S Collateral Account as provided in Section 2.03(c)(viii) but only (except as
such term is used in the definition of “Consolidated Total Debt” herein or in
the definition of “Required Collateral Amount” in the Tranche S Collateral
Account Agreement) to the extent the corresponding withdrawal from the
Credit-Linked Deposits shall have resulted in Non-Extended Synthetic L/C Loans
pursuant to Section 2.03(c)(viii).
          “Unrestricted Subsidiary” means (a) each Subsidiary of Holdings listed
on Schedule 1.01C and (b) any Subsidiary of Holdings designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Original Closing Date, and any Subsidiary of such Subsidiary.
          “Unused Synthetic L/C Commitments” means, at any time, the Aggregate
Non-Extended Synthetic L/C Commitments at such time, less the Outstanding Amount
of the Non-Extended Synthetic L/C Loans at such time and the aggregate amount of
the Synthetic L/C Obligations allocated to the Non-Extended Synthetic L/C
Lenders at such time.
          “U.S. Lender” has the meaning specified in Section 10.15(b).
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.
          “wholly owned” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (a) directors’ qualifying shares and (b) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.



--------------------------------------------------------------------------------



 



73

          “Worldspan” means Worldspan Technologies Inc.
          “Worldspan Acquisition” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Worldspan Closing Date” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Worldspan Closing Date Audited Financial Statements” means (a) the
audited combined balance sheets of the Travelport business of Cendant
Corporation as of each of December 31, 2006, 2005 and 2004, and the related
audited consolidated statements of income, stockholders’ equity and cash flows
for the Travelport business of Cendant Corporation for the fiscal years ended
December 31, 2006, 2005 and 2004, respectively, and (b) the audited consolidated
balance sheets of Worldspan and its Subsidiaries as of each of December 31,
2006, 2005 and 2004, and the related audited consolidated statements of income
and cash flows for Worldspan and its Subsidiaries for the fiscal years ended
December 31, 2006, 2005 and 2004, respectively.
          “Worldspan Closing Date Pro Forma Balance Sheet” has the meaning
specified in Section 5.05(a)(iii).
          “Worldspan Closing Date Unaudited Financial Statements” has the
meaning specified in the Second Amended and Restated Credit Agreement.
          “Worldspan Merger Agreement” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Worldspan Transactions” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Yield Differential” has the meaning specified in the definition of
the term “Permitted Refinancing Indebtedness”.
          SECTION 1.02. Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
          (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
          (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
          (iii) The term “including” is by way of example and not limitation.



--------------------------------------------------------------------------------



 



74

          (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
          (c) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” ; the words
“to” and “until” each mean “to but excluding” ; and the word “through” means “to
and including”.
          (d) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
          SECTION 1.03. Accounting Terms.
          (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.
          (b) Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Total Leverage Ratio and the First Lien Leverage Ratio shall be calculated with
respect to such period and such Specified Transaction on a Pro Forma Basis.
          SECTION 1.04. Rounding. Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
          SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.



--------------------------------------------------------------------------------



 



75

          SECTION 1.06. Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
          SECTION 1.07. Timing of Payment or Performance. When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of Interest Period)
or performance shall extend to the immediately succeeding Business Day.
          SECTION 1.08. Currency Equivalents Generally.
          (a) Any amount specified in this Agreement (other than in Articles II,
IX and X or as set forth in paragraph (b) of this Section) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount to be determined at
the rate of exchange quoted by the Reuters World Currency Page for the
applicable currency at 11:00 a.m. (London time) on such day (or, in the event
such rate does not appear on any Reuters World Currency Page, by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such rate shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later); provided that the
determination of any Dollar Amount shall be made in accordance with
Section 2.15. Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.08
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.
          (b) For purposes of determining compliance under Sections 7.02, 7.05,
7.06, 7.12 and 7.13, any amount in a currency other than Dollars will be
converted to Dollars based on the average Exchange Rate for such currency for
the most recent twelve-month period immediately prior to the date of
determination determined in a manner consistent with that used in calculating
EBITDA for the applicable period. For purposes of determining compliance with
Section 7.11, the Borrower shall determine the Dollar Amount of each Loan
denominated in an Alternative Currency after taking into account any net
obligations under any Swap Contract relating to such Loan.



--------------------------------------------------------------------------------



 



76

ARTICLE II
The Commitments and Credit Extensions
SECTION 2.01. The Loans.
          (a) The Tranche B Dollar Term Borrowings. The Borrower and the Tranche
B Dollar Term Lenders (i) acknowledge (A) the making of the Existing Tranche B
Dollar Term Loans under the Original Credit Agreement or, in the case of the
Existing Tranche B Dollar Term Loans that constitute Delayed Draw Term Loans,
the Second Amended and Restated Credit Agreement and (B) the conversion and
redesignation of Existing Tranche B Dollar Term Loans into Extended Tranche B
Dollar Term Loans or Non-Extended Tranche B Dollar Term Loans, as applicable,
under the Third Amended and Restated Credit Agreement and (ii) agree that, to
the extent outstanding on the Fourth Amendment and Restatement Effective Date,
the Extended Tranche B Dollar Term Loans and the Non-Extended Tranche B Dollar
Term Loans shall continue to be outstanding as Extended Tranche B Dollar Term
Loans and Non-Extended Tranche B Dollar Term Loans, as the case may be, pursuant
to the terms and conditions of this Agreement and the other Loan Documents.
Amounts repaid or prepaid in respect of the Tranche B Dollar Term Loans may not
be reborrowed. Tranche B Dollar Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
          (b) The Euro Term Borrowings. The Borrower and the Euro Term Lenders
(i) acknowledge (A) the making of the Existing Euro Term Loans under the
Original Credit Agreement and (B) the conversion and redesignation of Existing
Euro Term Loans into Extended Euro Term Loans or Non-Extended Euro Term Loans,
as applicable, under the Third Amended and Restated Credit Agreement and
(ii) agree that, to the extent outstanding on the Fourth Amendment and
Restatement Effective Date, the Extended Euro Term Loans and the Non-Extended
Euro Term Loans shall continue to be outstanding as Extended Euro Term Loans and
Non-Extended Euro Term Loans, as the case may be, pursuant to the terms and
conditions of this Agreement and the other Loan Documents. Amounts repaid or
prepaid in respect of the Euro Term Loans may not be reborrowed. Euro Term Loans
must be Eurocurrency Rate Loans, as further provided herein.
          (c) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, (i) each Dollar Revolving Credit Lender severally
agrees to make loans denominated in Dollars to the Borrower as elected by the
Borrower pursuant to Section 2.02 (each such loan, a “Dollar Revolving Credit
Loan”) from time to time, on any Business Day until the Maturity Date with
respect to its Dollar Revolving Credit Commitment, in an aggregate Dollar Amount
not to exceed at any time outstanding the amount of such Lender’s Dollar
Revolving Credit Commitment; provided that after giving effect to any Dollar
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Dollar
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
(determined on the basis of the aggregate amount of its Dollar Revolving Credit
Commitment as a percentage of the Aggregate Dollar Revolving Credit Commitments)
of the Outstanding Amount of all Dollar Revolving L/C Obligations, plus



--------------------------------------------------------------------------------



 



77

such Lender’s Pro Rata Share (determined on the basis of the aggregate amount of
its Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Dollar Revolving Credit Commitment; and (ii) each
Alternative Currency Revolving Credit Lender severally agrees to make loans
denominated in an Alternative Currency to the Borrower as elected by the
Borrower pursuant to Section 2.02 (each such loan, an “Alternative Currency
Revolving Credit Loan”) from time to time, on any Business Day until the
Maturity Date with respect to its Alternative Currency Revolving Credit
Commitment, in an aggregate Dollar Amount not to exceed at any time outstanding
the amount of such Lender’s Alternative Currency Revolving Credit Commitment;
provided that after giving effect to any Alternative Currency Revolving Credit
Borrowing, the aggregate Outstanding Amount of the Alternative Currency
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
(determined on the basis of the aggregate amount of its Alternative Currency
Revolving Credit Commitment as a percentage of the Aggregate Alternative
Currency Revolving Credit Commitments) of the Outstanding Amount of all
Alternative Currency Revolving L/C Obligations, shall not exceed such Lender’s
Alternative Currency Revolving Credit Commitment. Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(c), prepay
under Section 2.05, and reborrow under this Section 2.01(c). Dollar Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein, and Alternative Currency Revolving Credit Loans must be
Eurocurrency Rate Loans, as further provided herein. For the avoidance of doubt,
all Revolving Credit Loans under the Dollar Revolving Credit Facility and the
Alternative Currency Revolving Credit Facility will be made by all Dollar
Revolving Credit Lenders or Alternative Currency Revolving Lenders (in each case
including both Non-Extended Revolving Credit Lenders and Extended Revolving
Credit Lenders), as applicable, in accordance with their Pro Rata Shares
(determined, in the case of any Lender, on the basis of the aggregate amount of
its Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments or on the basis of the aggregate amount of its
Alternative Currency Revolving Credit Commitment as a percentage of the
Aggregate Alternative Currency Revolving Credit Commitments, as the case may
be), until the Maturity Date with respect to the Non-Extended Revolving Credit
Commitments; thereafter all Revolving Credit Loans under the Dollar Revolving
Credit Facility and the Alternative Currency Revolving Credit Facility will be
made by all Extended Dollar Revolving Credit Lenders or Extended Alternative
Currency Revolving Lenders, as applicable, in accordance with their Pro Rata
Shares.
          (d) Credit-Linked Deposits and Tranche S Term Loans.
          (i) Each Original Post-First Amendment and Restatement Synthetic L/C
Lender and each New Post-First Amendment and Restatement Synthetic L/C Lender
has remitted to the Administrative Agent prior to the Third Amendment and
Restatement Effective Date an amount in Dollars equal to such Lender’s Original
Post-First Amendment and Restatement Synthetic L/C Commitment or such Lender’s
New Post-First Amendment and Restatement Synthetic L/C Commitment, as
applicable, in each case as its “Credit-Linked



--------------------------------------------------------------------------------



 



78

Deposit”. The Administrative Agent deposited all such amounts received by it
into the Credit-Linked Deposit Account.
          (ii) On the Third Amendment and Restatement Effective Date, pursuant
to Section 4(a)(ii) of the Third Amendment and Restatement Agreement, a portion
of each Extended Synthetic L/C Lender’s Existing Credit-Linked Deposit equal to
its Extended Synthetic L/C Commitment was withdrawn from the Credit-Linked
Deposit Account and applied to fund such Lender’s Tranche S Term Loan, and the
proceeds of the Tranche S Term Loans were deposited in the Tranche S Collateral
Account. Amounts repaid or prepaid in respect of the Tranche S Term Loans may
not be reborrowed. Tranche S Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
          (iii) Each Non-Extended Synthetic L/C Lender irrevocably and
unconditionally agrees that its Credit-Linked Deposit shall be available (A) to
pay to the Synthetic L/C Issuer such Lender’s Non-Extended Synthetic L/C Pro
Rata Share Amount in respect of any Unreimbursed Amount under any Synthetic L/C
Letter of Credit that is not reimbursed by the Borrower and (B) to fund such
Lender’s Non-Extended Synthetic L/C Loans, in each case, pursuant to
Section 2.03(c). Non-Extended Synthetic L/C Loans may be prepaid without
reducing the Non-Extended Synthetic L/C Commitments.
          (iv) No Person (other than the Administrative Agent) shall have the
right to make any withdrawal from the Credit-Linked Deposit Account or to
exercise any other right or power with respect thereto. Each Non-Extended
Synthetic L/C Lender agrees that its right, title and interest in and to the
Credit-Linked Deposit Account shall be limited to the right to require its
Credit-Linked Deposit to be applied as provided in Section 2.03(c) and that it
will have no right to require the return of its Credit-Linked Deposit other than
as expressly provided in Section 2.06. Each Non-Extended Synthetic L/C Lender
hereby acknowledges that (i) its Credit-Linked Deposit constitutes payment for
its participations in Synthetic L/C Letters of Credit issued, deemed issued or
to be issued hereunder, (ii) its Credit-Linked Deposit and any investments made
therewith shall secure its obligations to the Synthetic L/C Issuer hereunder
(and each Non-Extended Synthetic L/C Lender hereby grants to the Administrative
Agent, for the benefit of the Synthetic L/C Issuer, a security interest in its
Credit-Linked Deposit and all of its rights in the Credit-Linked Deposit Account
to secure its obligations under Section 2.01(d) and agrees that the
Administrative Agent, as holder of the Credit-Linked Deposits and any
investments made therewith, will be acting as collateral agent for the Synthetic
L/C Issuer) and (iii) the Synthetic L/C Issuer will be issuing, amending,
renewing and extending Synthetic L/C Letters of Credit in reliance on the
availability of such Lender’s Credit-Linked Deposit to discharge such Lender’s
obligations in connection with any Unreimbursed Amount in respect thereof in
accordance with Section 2.03(c). The Synthetic L/C Issuer hereby appoints the
Administrative Agent as its collateral agent for the purpose of holding the
Credit-Linked Deposits, any investments made therewith and the Credit-Linked
Deposit Account. The Administrative Agent hereby grants a



--------------------------------------------------------------------------------



 



79

security interest to the Synthetic L/C Issuer in all of its rights, title and
interest to the Credit-Linked Deposit Account. The funding of the Credit-Linked
Deposits and the agreements with respect thereto set forth in this Agreement
constitute arrangements among the Administrative Agent, the Synthetic L/C Issuer
and the Non-Extended Synthetic L/C Lenders with respect to the funding
obligations of such Lenders under this Agreement, and the Credit-Linked Deposits
do not constitute assets of, or loans or extensions of credit to, any Loan
Party. Without limiting the generality of the foregoing, each party hereto
acknowledges and agrees that the Credit-Linked Deposits are and at all times
will continue to be property of the Non-Extended Synthetic L/C Lenders, and that
no amount on deposit at any time in the Credit-Linked Deposit Account shall be
the property of any Loan Party, constitute “Collateral” under the Loan Documents
or otherwise be available in any manner to satisfy any Obligations of any Loan
Party under the Loan Documents.
          (v) No Person (other than the Synthetic L/C Issuer) shall have the
right to make any withdrawal from the Tranche S Collateral Account or to
exercise any other right or power with respect thereto. Each party hereto hereby
consents to the terms and performance of the Tranche S Collateral Account
Agreement.
          (vi) Each Lender hereby acknowledges that (A) pursuant to the Tranche
S Collateral Account Agreement the Borrower has granted to the Synthetic L/C
Issuer a first priority perfected Lien on the Tranche S Collateral Account, the
funds credited thereto and the proceeds thereof to secure the Borrower’s
obligations in respect of the Synthetic L/C Letters of Credit, which Lien inures
to the sole benefit of the Synthetic L/C Issuer in its capacity as the Synthetic
L/C Issuer (and not in its capacities as the Administrative Agent or the
Collateral Agent), (B) no Lien created under the Collateral Documents on the
Tranche S Collateral Account, the funds credited thereto or the proceeds thereof
will be perfected as a result of the Tranche S Collateral Account Agreement or
any agreements of the Borrower set forth therein and (C) any Liens created under
the Collateral Documents on the Tranche S Collateral Account, the funds credited
thereto or the proceeds thereof that are unperfected are effectively
subordinated to the Lien thereon for the benefit of the Synthetic L/C Issuer
created under the Tranche S Collateral Account Agreement to the extent such Lien
is perfected.
SECTION 2.02.Borrowings, Conversions and Continuations of Loans.
          (a) Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans, Revolving Credit Loans or Non-Extended Synthetic L/C
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 p.m. (New York, New York time or
London, England time in the case of any Borrowing denominated in an Alternative
Currency) (i) three (3) Business



--------------------------------------------------------------------------------



 



80

Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Dollars or any conversion of Base Rate
Loans to Eurocurrency Rate Loans denominated in Dollars, (ii) four (4) Business
Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency, and (iii) one
(1) Business Day before the requested date of any Borrowing of or conversion to
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of (x)
$2,500,000 or a whole multiple of $500,000 in excess thereof in the case of
Tranche B Dollar Term Loans and Tranche S Term Loans, (y) €2,500,000 or a whole
multiple of €500,000 in excess thereof in the case of Euro Term Loans or
Alternative Currency Revolving Credit Loans denominated in Euros or (z)
£2,500,000 or a whole multiple of £500,000 in excess thereof in the case of
Alternative Currency Revolving Credit Loans denominated in Sterling. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Dollar Revolving Credit Borrowing, an Alternative Currency Revolving Credit
Borrowing, a conversion of Tranche B Dollar Term Loans, Tranche S Term Loans,
Revolving Credit Loans or Non-Extended Synthetic L/C Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount and Class of Loans to be borrowed,
converted or continued, (iv) the currency in which the Loans to be borrowed are
to be denominated, (v) the Type of Loans to be borrowed or to which existing
Term Loans, Revolving Credit Loans or Non-Extended Synthetic L/C Loans are to be
converted, and (vi) if applicable, the duration of the Interest Period with
respect thereto. If with respect to Loans denominated in Dollars the Borrower
fails to specify a Type of Loan in a Committed Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans, Revolving Credit Loans or Non-Extended Synthetic L/C Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest Period
(or fails to give a timely notice requesting a continuation of Eurocurrency Rate
Loans denominated in an Alternative Currency), it will be deemed to have
specified an Interest Period of one (1) month. If no currency is specified, the
requested Borrowing shall be in Dollars.
          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Borrowing, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan



--------------------------------------------------------------------------------



 



81

available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than 1:00 p.m. (London time),
in the case of any Loan denominated in an Alternative Currency, in each case on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.03, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of UBS AG, Stamford Branch with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or Revolving L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such Revolving L/C Borrowings, second, to the payment in full of any such
Swing Line Loans, and third, to the Borrower as provided above. The provisions
of this paragraph shall not apply to (i) Non-Extended Synthetic L/C Loans, which
shall be made and applied as set forth in Section 2.03(c), (ii) Revolving Credit
Loans deemed requested and made as set forth in Section 2.03(c) or 2.04(c) or
(iii) Tranche S Term Loans, which were made pursuant to Section 4(a) of the
Third Amendment and Restatement Agreement.
          (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the UBS AG, Stamford Branch prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans, Revolving Credit Loans or
Non-Extended Synthetic L/C Loans from one Type to the other, and all
continuations of Term Loans, Revolving Credit Loans or Non-Extended Synthetic
L/C Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect.
          (f) The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the



--------------------------------------------------------------------------------



 



82

failure of any other Lender to make the Loan to be made by such other Lender on
the date of any Borrowing.
          (g) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may, with the Borrower’s consent, assume that such
Lender has made such portion available to the Administrative Agent on the date
of such Borrowing in accordance with paragraph (b) above, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Borrower at the rate per annum applicable
to ABR Loans under the relevant Facility (except in the case of any Euro Term
Loans, in which case such amount shall bear interest at the rate applicable to
Eurocurrency Rate Loans under the relevant Facility), on demand, from the
Borrower. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and the Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(g) shall cease.
SECTION 2.03. Letters of Credit.
          (a) The Letter of Credit Commitments.
          (i) On and after the Original Closing Date, the Existing Letters of
Credit will constitute Letters of Credit under this Agreement and for purposes
hereof will be deemed to have been issued on the Original Closing Date or the
Worldspan Closing Date, as applicable.
          (ii) Subject to the terms and conditions set forth herein, (A)(1) each
Dollar Revolving L/C Issuer agrees, in reliance upon the agreements of the other
Dollar Revolving Credit Lenders set forth in this Section 2.03, (x) from time to
time on any Business Day during the period from the Original Closing Date



--------------------------------------------------------------------------------



 



83

until the Letter of Credit Expiration Date applicable to Dollar Revolving
Letters of Credit, to issue Dollar Revolving Letters of Credit for the account
of the Borrower (provided that any Dollar Revolving Letter of Credit may be for
the benefit of any Subsidiary of the Borrower) and to amend or renew Dollar
Revolving Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (y) to honor drafts under the Dollar Revolving Letters of
Credit and (2) the Dollar Revolving Credit Lenders severally agree to
participate in Dollar Revolving Letters of Credit issued pursuant to this
Section 2.03, (B)(1) each Alternative Currency Revolving L/C Issuer agrees, in
reliance upon the agreements of the other Alternative Currency Revolving Credit
Lenders set forth in this Section 2.03, (x) from time to time on any Business
Day during the period from the Original Closing Date until the Letter of Credit
Expiration Date applicable to Alternative Currency Revolving Letters of Credit,
to issue Alternative Currency Revolving Letters of Credit denominated in an
Alternative Currency for the account of the Borrower (provided that any
Alternative Currency Revolving Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend or renew Alternative Currency Revolving
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (y) to honor drafts under the Alternative Currency Revolving Letters of
Credit and (2) the Alternative Currency Revolving Credit Lenders severally agree
to participate in Alternative Currency Revolving Letters of Credit issued
pursuant to this Section 2.03 and (C)(1) the Synthetic L/C Issuer agrees, in
reliance upon the agreements of the Synthetic L/C Lenders and the Borrower set
forth in this Section 2.03, (x) from time to time on any Business Day during the
period from the First Amendment and Restatement Effective Date until the Letter
of Credit Expiration Date applicable to Letters of Credit issued under the
Synthetic L/C Facilities, to issue Synthetic L/C Letters of Credit for the
account of the Borrower (provided that any Synthetic L/C Letter of Credit may be
for the benefit of any Subsidiary) and to amend or renew Synthetic L/C Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(y) to honor drafts under the Synthetic L/C Letters of Credit and (2) the
Synthetic L/C Lenders severally agree to participate in Synthetic L/C Letters of
Credit issued pursuant to this Section 2.03; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Lender shall be obligated to participate in any Letter of Credit,
if as of the date of such L/C Credit Extension (and after giving effect to such
L/C Credit Extension) (I) in the case of the Revolving Letters of Credit,
(v) the Dollar Revolving Credit Exposure of any Lender would exceed such
Lender’s Dollar Revolving Credit Commitment, (w) the Alternative Currency
Revolving Credit Exposure of any Lender would exceed such Lender’s Alternative
Currency Revolving Credit Commitment, (x) the Outstanding Amount of the Dollar
Revolving L/C Obligations would exceed the Dollar Revolving Letter of Credit
Sublimit, (y) in the case of any Dollar Revolving Letter of Credit with an
expiry date extending beyond the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the Non-Extended Dollar Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day) (such day, the “Dollar Revolving



--------------------------------------------------------------------------------



 



84

Exposure Readjustment Date”), the aggregate face amount (determined as the
maximum amount thereof (after giving effect to any prior permanent reductions
thereof)) of the Dollar Revolving Letters of Credit expiring after such Dollar
Revolving Exposure Readjustment Date plus the aggregate principal amount of
outstanding Swing Line Loans and Extended Dollar Revolving Credit Loans would
exceed the Aggregate Extended Dollar Revolving Credit Commitments at such time
or (z) in the case of any Alternative Currency Revolving Letter of Credit with
an expiry date extending beyond the day that is five (5) Business Days prior to
the scheduled Maturity Date then in effect for the Non-Extended Alternative
Currency Revolving Credit Facility (or, if such day is not a Business Day, the
next preceding Business Day) (such day, the “Alternative Currency Revolving
Exposure Readjustment Date”), the aggregate face amount (determined as the
maximum amount thereof (after giving effect to any prior permanent reductions
thereof)) of the Alternative Currency Revolving Letters of Credit expiring after
such Alternative Currency Revolving Exposure Readjustment Date plus the Dollar
Amount of Extended Alternative Currency Revolving Credit Loans would exceed the
Aggregate Extended Alternative Currency Revolving Credit Commitments at such
time or (II) in the case of the Synthetic L/C Letters of Credit, (x) the
Synthetic L/C Obligations would exceed the sum of the aggregate amount of the
Credit-Linked Deposits and the Tranche S Collateral Account Amount and (y) in
the case of any Synthetic L/C Letter of Credit with an expiry date extending
beyond the day that is five (5) Business Days prior to the scheduled Maturity
Date then in effect for any Synthetic L/C Facility (or, if such day is not a
Business Day, the next preceding Business Day) (such day, the “Synthetic L/C
Exposure Readjustment Date”), the aggregate face amount (determined as the
maximum amount thereof (after giving effect to any prior permanent reductions
thereof)) of the Synthetic L/C Letters of Credit expiring after such Synthetic
L/C Exposure Readjustment Date would exceed the Aggregate Synthetic L/C
Commitments that are scheduled to remain in effect after such scheduled Maturity
Date. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. If the Borrower shall fail to specify whether
any requested Letter of Credit denominated in Dollars is to be a Revolving
Letter of Credit or a Synthetic L/C Letter of Credit, then the requested Letter
of Credit shall be deemed to be requested as a Synthetic L/C Letter of Credit
unless the issuance thereof would not be permitted by the foregoing provisions
of this paragraph, in which case it shall be deemed to be requested as a
Revolving Letter of Credit. Notwithstanding any such specification or deemed
specification, the Borrower may request in writing that a Letter of Credit
issued under any Facility be deemed to be issued under any other Facility (and
such redesignation shall become effective on the date of receipt by the
Administrative Agent of such written request, which shall be a Business Day) so
long as at the time of the Administrative Agent’s receipt of such request, the
issuance of such a Letter of Credit would be permitted under such Facility by
the foregoing



--------------------------------------------------------------------------------



 



85

provisions of this paragraph. All Synthetic L/C Letters of Credit will be
denominated in Dollars.
          (iii) An L/C Issuer shall be under no obligation to issue any Letter
of Credit if:
          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Original Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Original
Closing Date (for which such L/C Issuer is not otherwise compensated hereunder);
          (B) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit (other than the Letters of Credit listed on Schedule
2.03(a)(iii)(B)) would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;
          (C) the expiry date of such requested Letter of Credit would occur
after the applicable Letter of Credit Expiration Date, unless all the Lenders of
the applicable Class or Classes shall have approved such expiry date; or
          (D) the issuance of such Letter of Credit would violate any Laws
binding upon such L/C Issuer.
          (iv) An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.
          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and



--------------------------------------------------------------------------------



 



86

the Administrative Agent not later than 12:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (g) the currency in which the requested Letter of Credit
will be denominated, (h) in the case of any Letter of Credit denominated in
Dollars, whether such Letter of Credit is to be a Revolving Letter of Credit or
a Synthetic L/C Letter of Credit (which designation shall be made in accordance
with this Agreement); and (i) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.
          (ii) Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, subject to the
terms and conditions hereof such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of (x) each Dollar
Revolving Letter of Credit, each Dollar Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, acquire from the
relevant L/C Issuer a risk participation in such Dollar Revolving Letter of
Credit in an amount equal to the product of such Dollar Revolving Credit
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) times the amount of such Dollar Revolving Letter
of Credit, (y) each Alternative Currency Revolving Letter of Credit, each
Alternative Currency Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Alternative Currency Revolving Letter of Credit in
an amount equal to the product of such Alternative Currency Revolving Credit
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Alternative Currency Revolving Credit Commitment as a percentage of the



--------------------------------------------------------------------------------



 



87

Aggregate Alternative Currency Revolving Credit Commitments) times the amount of
such Alternative Currency Revolving Letter of Credit and (z) each Synthetic L/C
Letter of Credit, each Synthetic L/C Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the Synthetic L/C Issuer
a risk participation in such Synthetic L/C Letter of Credit in an amount equal
to the product of such Synthetic L/C Lender’s Pro Rata Share (determined on the
basis of the aggregate amount of its Synthetic L/C Commitments as a percentage
of the Aggregate Synthetic L/C Commitments) times the amount of such Synthetic
L/C Letter of Credit.
          (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or 2.03(a)(iii), or otherwise) or (B) the relevant L/C
Issuer has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent, any Revolving Credit Lender or any Synthetic L/C
Lender, as applicable, or the Borrower that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied.
          (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m. on the Business Day immediately following the date of any



--------------------------------------------------------------------------------



 



88

payment by an L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Appropriate Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the Dollar Amount thereof in the
case of an Alternative Currency) (the “Unreimbursed Amount”), and the amount of
such Appropriate Lender’s Pro Rata Share thereof (determined, (x) in the case of
an Unreimbursed Amount under a Synthetic L/C Letter of Credit, on the basis of
the aggregate amount of its Synthetic L/C Commitments as a percentage of the
Aggregate Synthetic L/C Commitments, (y) in the case of an Unreimbursed Amount
under a Dollar Revolving Letter of Credit, on the basis of the aggregate amount
of its Dollar Revolving Credit Commitment as a percentage of the Aggregate
Dollar Revolving Credit Commitments and (z) in the case of an Unreimbursed
Amount under an Alternative Currency Revolving Letter of Credit, on the basis of
the aggregate amount of its Alternative Credit Revolving Credit Commitment as a
percentage of the Aggregate Alternative Credit Revolving Credit Commitments). In
such event, (x) in the case of an Unreimbursed Amount under a Dollar Revolving
Letter of Credit, the Borrower shall be deemed to have requested a Dollar
Revolving Credit Borrowing of Base Rate Loans, (y) in the case of an
Unreimbursed Amount under an Alternative Currency Revolving Letter of Credit,
the Borrower shall be deemed to have requested an Alternative Currency Revolving
Credit Borrowing of Eurocurrency Rate Loans and (z) in the case of an
Unreimbursed Amount under a Synthetic L/C Letter of Credit, the Borrower shall
be deemed to have requested from the Non-Extended Synthetic L/C Lenders a
Non-Extended Synthetic L/C Borrowing of Eurocurrency Rate Loans as described in
clause (viii) below, in each case to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount (less, in the case of an Unreimbursed Amount
under a Synthetic L/C Letter of Credit, the aggregate amount directed to be
withdrawn from the Tranche S Collateral Account on account thereof pursuant to
Section 2.03(c)(viii)(B)), without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Eurocurrency Rate Loans or Base Rate
Loans, but subject, in each case, to the conditions set forth in Section 4.03
(other than the delivery of a Committed Loan Notice and any condition that would
not be satisfied solely as a result of the failure by the Borrower to reimburse
such Unreimbursed Amount in accordance with this paragraph) and provided that
(A) in the case of any such request for a Dollar Revolving Credit Borrowing,
after giving effect thereto, the aggregate Outstanding Amount of the Dollar
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
(determined on the basis of the aggregate amount of its Dollar Revolving Credit
Commitment as a percentage of the Aggregate Dollar Revolving Credit Commitments)
of the Outstanding Amount of all Dollar Revolving L/C Obligations, plus such
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s



--------------------------------------------------------------------------------



 



89

Dollar Revolving Credit Commitment, (B) in the case of any such request for an
Alternative Currency Revolving Credit Borrowing, after giving effect thereto,
the aggregate Outstanding Amount of the Alternative Currency Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share (determined on the basis
of the aggregate amount of its Alternative Currency Revolving Credit Commitment
as a percentage of the Aggregate Alternative Currency Revolving Credit
Commitments) of the Outstanding Amount of all Alternative Currency Revolving L/C
Obligations shall not exceed such Lender’s Alternative Currency Revolving Credit
Commitment and (C) in the case of any such request for a Non-Extended Synthetic
L/C Borrowing, after giving effect thereto, the Non-Extended Synthetic L/C
Exposure of any Lender shall not exceed such Lender’s Non-Extended Synthetic L/C
Commitment. Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
          (ii) Each Dollar Revolving Credit Lender (including any such Lender
acting as an L/C Issuer) shall, upon any notice pursuant to Section 2.03(c)(i),
make funds available to the Administrative Agent for the account of the relevant
Revolving L/C Issuer at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share (determined on the basis of the aggregate
amount of its Dollar Revolving Credit Commitment as a percentage of the
Aggregate Dollar Revolving Credit Commitments) of any Unreimbursed Amount in
respect of a Dollar Revolving Letter of Credit not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Dollar Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the relevant Revolving L/C Issuer. Each Alternative
Currency Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall, upon any notice pursuant to Section 2.03(c)(i), make funds
available to the Administrative Agent for the account of the relevant Revolving
L/C Issuer at the Administrative Agent’s Office for payments in an amount equal
to its Pro Rata Share (determined on the basis of the aggregate amount of its
Alternative Currency Revolving Credit Commitment as a percentage of the
Aggregate Alternative Currency Revolving Credit Commitments) of any Unreimbursed
Amount in respect of an Alternative Currency Revolving Letter of Credit not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Alternative Currency Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant Revolving L/C Issuer.
          (iii) With respect to any Unreimbursed Amount in respect of a Dollar
Revolving Letter of Credit that is not fully refinanced by a Dollar



--------------------------------------------------------------------------------



 



90

Revolving Credit Borrowing of Base Rate Loans because the applicable conditions
set forth in Section 4.03 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the relevant Revolving L/C Issuer
a Dollar Revolving L/C Borrowing in the amount of the Unreimbursed Amount that
is not so refinanced, which Dollar Revolving L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Dollar Revolving Credit Lender’s payment to
the Administrative Agent for the account of the relevant Revolving L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Dollar Revolving L/C Borrowing and shall constitute a
Dollar Revolving L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03. With respect to any
Unreimbursed Amount in respect of an Alternative Currency Revolving Letter of
Credit that is not fully refinanced by an Alternative Currency Revolving Credit
Borrowing of Base Rate Loans because the applicable conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant Revolving L/C Issuer an Alternative
Currency Revolving L/C Borrowing in the amount of the Unreimbursed Amount that
is not so refinanced, which Alternative Currency Revolving L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Alternative Currency Revolving Credit
Lender’s payment to the Administrative Agent for the account of the relevant
Revolving L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such Alternative Currency Revolving L/C
Borrowing and shall constitute an Alternative Currency Revolving L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.03.
          (iv) Until each Revolving Credit Lender funds its Revolving Credit
Loan or Revolving L/C Advance pursuant to this Section 2.03(c) to reimburse the
relevant Revolving L/C Issuer for any amount drawn under any Revolving Letter of
Credit, interest in respect of such Lender’s Pro Rata Share (determined, in the
case of any Lender, on the basis of the aggregate amount of its Dollar Revolving
Credit Commitment as a percentage of the Aggregate Dollar Revolving Credit
Commitments or on the basis of the aggregate amount of its Alternative Currency
Revolving Credit Commitment as a percentage of the Aggregate Alternative
Currency Revolving Credit Commitments, as the case may be) of such amount shall
be solely for the account of the relevant Revolving L/C Issuer.
          (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or Revolving L/C Advances to reimburse a Revolving L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant Revolving L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of



--------------------------------------------------------------------------------



 



91

a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.03 (other than delivery by the
Borrower of a Committed Loan Notice and any condition that would not be
satisfied solely as a result of the failure by the Borrower to reimburse the
applicable Unreimbursed Amount in accordance with Section 2.03(c)(i)). No such
making of a Revolving L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant Revolving L/C Issuer for
the amount of any payment made by such Revolving L/C Issuer under any Revolving
Letter of Credit, together with interest as provided herein.
          (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant Revolving L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), such
Revolving L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Revolving L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of the relevant Revolving L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
          (vii) If, at any time after a Revolving L/C Issuer has made a payment
under any Revolving Letter of Credit and has received from any Revolving Credit
Lender such Lender’s Revolving L/C Advance in respect of such payment in
accordance with this Section 2.03(c), the Administrative Agent receives for the
account of such Revolving L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s Revolving L/C
Advance was outstanding and any differential in the interest payable to such
Lender attributable to the Applicable Rate for such Lender’s Revolving L/C
Advance as an Extended Revolving Credit Lender or a Non-Extended Revolving
Credit Lender, as applicable) in the same funds as those received by the
Administrative Agent.
          (viii) If the Synthetic L/C Issuer shall not have received from the
Borrower the payment required to be made by Section 2.03(c)(i) with respect to
any Synthetic L/C Letter of Credit within the time specified in such Section,
the Synthetic L/C Issuer will promptly notify the Administrative Agent of the
Unreimbursed Amount. In each such event:



--------------------------------------------------------------------------------



 



92

          (A) the Administrative Agent will promptly notify each Non-Extended
Synthetic L/C Lender of such Unreimbursed Amount and of such Lender’s
Non-Extended Synthetic L/C Pro Rata Share Amount with respect thereto, and each
Non-Extended Synthetic L/C Lender hereby authorizes and directs the
Administrative Agent to reimburse the Synthetic L/C Issuer, from such Lender’s
Credit-Linked Deposit, in an amount equal to such Lender’s Non-Extended
Synthetic L/C Pro Rata Share Amount, and the Administrative Agent will promptly
pay to the Synthetic L/C Issuer such amount, which payment shall reduce such
Lender’s Credit-Linked Deposit in a like amount. Upon any such payment, each
Non-Extended Synthetic L/C Lender shall be deemed to have made a Non-Extended
Synthetic L/C Loan in an amount equal to its Non-Extended Synthetic L/C Pro Rata
Share Amount, which Non-Extended Synthetic L/C Loans shall initially be
Eurocurrency Rate Loans having Interest Periods set forth in clause (ix) below;
provided, however, that if the conditions precedent to borrowing set forth in
Section 4.03 have not been satisfied (other than delivery of a Committed Loan
Notice or any condition that is not satisfied solely as a result of the failure
by the Borrower to reimburse the applicable Unreimbursed Amount in accordance
with Section 2.03(c)(i)), then payment of such Non-Extended Synthetic L/C Pro
Rata Share Amount shall not be deemed to constitute Non-Extended Synthetic L/C
Loans and shall not relieve the Borrower of its obligation to reimburse such
Unreimbursed Amount; and
          (B) the Borrower hereby authorizes and directs the Synthetic L/C
Issuer to withdraw from the Tranche S Collateral Account in respect of each
Extended Synthetic L/C Lender’s participation in such Unreimbursed Amount an
amount equal to such Lender’s Extended Synthetic L/C Pro Rata Share Amount,
which amount shall solely be utilized to reimburse the Synthetic L/C Issuer for
the applicable portion of such Unreimbursed Amount. The Administrative Agent
shall promptly upon request advise the Synthetic L/C Issuer of the aggregate
amount of any such permitted withdrawal, and the Synthetic L/C Issuer shall
promptly advise the Administrative Agent of the amount of any such reimbursement
it shall effect with the proceeds of any such withdrawal.
Notwithstanding anything herein to the contrary, (x) the funding obligation of
each Non-Extended Synthetic L/C Lender in respect of its participation in
Synthetic L/C Letters of Credit shall have been satisfied in full upon the
funding of its Credit-Linked Deposit and (y) the funding obligation of each
Extended Synthetic L/C Lender in respect of its participation in Synthetic L/C
Letters of Credit shall have been satisfied in full upon the funding of its
Tranche S Term Loan. Any amounts received by the Administrative Agent thereafter
pursuant to Section 2.03(c) in respect of an Unreimbursed Amount under a
Synthetic L/C Letter of Credit will be promptly remitted by the Administrative
Agent to the Credit-Linked Deposit Account, for the ratable account of the
Non-Extended Synthetic L/C Lenders, and the Tranche S Collateral Account (such
remittance to



--------------------------------------------------------------------------------



 



93

be allocated between the Credit-Linked Deposit Account and the Tranche S
Collateral Account ratably) (it being understood that, thereafter, such amounts
will be available to reimburse the Synthetic L/C Issuer in accordance with this
Section 2.03).
          (ix) On each date on which the Administrative Agent charges the
Credit-Linked Deposit Account to reimburse an Unreimbursed Amount in respect of
a Synthetic L/C Letter of Credit as provided in Section 2.03(c)(viii), (A) if
such amount is deemed to constitute Non-Extended Synthetic L/C Loans, the
Borrower shall have the right either to reimburse such amount or to allow such
amount to remain outstanding as Non-Extended Synthetic L/C Loans with an initial
Interest Period coincident with the then-applicable Interest Periods for the
Credit-Linked Deposits, subject to subsequent conversion in accordance with
Section 2.02, and (B) if such amount is not deemed to constitute Non-Extended
Synthetic L/C Loans, then such amount shall be deemed to be payment in respect
of the Non-Extended Synthetic L/C Lenders’ participations in such Unreimbursed
Amount and such Unreimbursed Amount (to the extent of such participations) shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate (which rate shall be determined by reference to the Applicable
Rate that would have been applicable to the Non-Extended Synthetic L/C Loans),
with such interest accruing for the account of the Non-Extended Synthetic L/C
Lenders that shall have been deemed to have made such payment. For the avoidance
of doubt, no interest shall accrue and be payable to Extended Synthetic L/C
Lenders in respect of the portion of any Unreimbursed Amount that is allocable
to the Extended Synthetic L/C Lenders and funded with funds withdrawn from the
Tranche S Collateral Account, other than the interest payable in respect of the
Tranche S Term Loans.
          (x) If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
(A) in the case of a Revolving Letter of Credit, each Revolving Credit Lender
shall pay to the Administrative Agent for the account of such Revolving L/C
Issuer its Pro Rata Share (determined, in the case of any Lender, on the basis
of the aggregate amount of its Dollar Revolving Credit Commitment as a
percentage of the Aggregate Dollar Revolving Credit Commitments or on the basis
of the aggregate amount of its Alternative Currency Revolving Credit Commitment
as a percentage of the Aggregate Alternative Currency Revolving Credit
Commitments, as the case may be) thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect and (B) in the case of a Synthetic L/C Letter
of Credit, (1) each Non-Extended Synthetic L/C Lender hereby authorizes and
directs the Administrative Agent to reimburse the Synthetic L/C Issuer, from
such Lender’s Credit-Linked Deposits, in an amount equal to such Lender’s
Non-Extended Synthetic L/C Percentage of its Pro Rata Share (determined on the
basis



--------------------------------------------------------------------------------



 



94

of the aggregate amount of its Synthetic L/C Commitments as a percentage of the
Aggregate Synthetic L/C Commitments) of such returned amount and (2) the
Borrower hereby authorizes the Synthetic L/C Issuer to reimburse itself from the
Tranche S Collateral Account in an amount equal to each Extended Synthetic L/C
Lender’s Extended Synthetic L/C Percentage of its Pro Rata Share (determined on
the basis of the aggregate amount of its Synthetic L/C Commitments as a
percentage of the Aggregate Synthetic L/C Commitments) of such returned amount,
in each case plus interest thereon from the date of such return to the date such
amount is so reimbursed, at a rate per annum equal to the Eurocurrency Rate for
Eurocurrency Rate Loans denominated in Dollars.
          (d) Obligations Absolute. The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;
          (ii) the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
          (iv) any payment by the relevant L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
relevant L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;
          (v) any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or

 



--------------------------------------------------------------------------------



 



95

          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.
          (e) Role of L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
          (f) Cash Collateral. (i) If any Event of Default occurs and is
continuing and the Administrative Agent or the Required Lenders, as applicable,
require the



--------------------------------------------------------------------------------



 



96

Borrower to Cash Collateralize the Revolving L/C Obligations pursuant to
Section 8.02(c) or (ii) an Event of Default set forth under Section 8.01(f) or
(g) occurs and is continuing, then the Borrower shall Cash Collateralize the
then Outstanding Amount of all Revolving L/C Obligations (in an amount equal to
105% of such Outstanding Amount determined as of the date of such Event of
Default), and shall do so not later than 2:00 p.m., New York City time, on
(x) in the case of the immediately preceding clause (i), (1) the Business Day
that the Borrower receives notice thereof, if such notice is received on such
day prior to 12:00 Noon, New York City time, or (2) if clause (1) above does not
apply, the Business Day immediately following the day on which the Borrower
receives such notice and (y) in the case of the immediately preceding clause
(ii), the Business Day on which an Event of Default set forth under
Section 8.01(f) or (g) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant Revolving L/C Issuer and the Revolving
Credit Lenders, as collateral for the Revolving L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
Revolving L/C Issuer (which documents are hereby consented to by the Revolving
Credit Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Revolving Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked accounts at UBS AG, Stamford Branch
and may be invested in readily available Cash Equivalents. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than 105% of the aggregate Outstanding Amount of all Revolving L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at UBS AG, Stamford Branch as aforesaid, an amount
equal to the excess of (a) 105% of such aggregate Outstanding Amount over
(b) the total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Revolving Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Law, to reimburse the relevant L/C Issuer. To
the extent the amount of any Cash Collateral exceeds 105% of the then
Outstanding Amount of such Revolving L/C Obligations and so long as no Event of
Default has occurred and is continuing, the excess shall be refunded to the
Borrower. If such Event of Default is cured or waived and no other Event of
Default is then occurring and continuing, the amount of any Cash Collateral
shall be refunded to the Borrower.
          (g) Letter of Credit Fees.
          (i) The Borrower shall pay to the Administrative Agent for the account
of each Non-Extended Dollar Revolving Credit Lender and each Extended Dollar
Revolving Credit Lender in accordance with its Pro Rata Share of the
Non-Extended Dollar Revolving Credit Commitments and the Extended



--------------------------------------------------------------------------------



 



97

Dollar Revolving Credit Commitments, respectively, a Letter of Credit fee for
each Dollar Revolving Letter of Credit issued pursuant to this Agreement equal
to the Applicable Rate in respect of such respective Dollar Revolving Credit
Commitments times the Allocable Revolving Share of the Non-Extended Dollar
Revolving Credit Lenders and the Extended Dollar Revolving Credit Lenders, as
the case may be, of the daily maximum amount then available to be drawn under
such Dollar Revolving Letter of Credit (whether or not such maximum amount is
then in effect under such Dollar Revolving Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Dollar Revolving
Letter of Credit). Such letter of credit fees shall be computed on a quarterly
basis in arrears. Such letter of credit fees shall be due and payable in Dollars
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Dollar Revolving Letter of Credit, on the Maturity Date for the
Non-Extended Dollar Revolving Credit Commitments (with respect to the fees
accrued for the accounts of the Non-Extended Revolving Credit Lenders), on the
Letter of Credit Expiration Date relating to Dollar Revolving Letters of Credit
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Dollar Revolving Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period in such quarter during which such Applicable Rate was in effect.
          (ii) The Borrower shall pay to the Administrative Agent for the
account of each Non-Extended Alternative Currency Revolving Credit Lender and
each Extended Alternative Currency Revolving Credit Lender in accordance with
its Pro Rata Share of the Non-Extended Alternative Currency Revolving Credit
Commitments and the Extended Alternative Currency Revolving Credit Commitments,
respectively, a Letter of Credit fee for each Alternative Currency Revolving
Letter of Credit issued pursuant to this Agreement equal to the Applicable Rate
in respect of such respective Alternative Currency Revolving Credit Commitments
times the Allocable Revolving Share of the Non-Extended Alternative Currency
Revolving Credit Lenders and the Extended Alternative Currency Revolving Credit
Lenders, as the case may be, of the daily maximum amount then available to be
drawn under such Alternative Currency Revolving Letter of Credit (whether or not
such maximum amount is then in effect under such Alternative Currency Revolving
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Alternative Currency Revolving Letter of Credit). Such letter of
credit fees shall be computed on a quarterly basis in arrears. Such letter of
credit fees shall be due and payable in Dollars on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Alternative Currency Revolving
Letter of Credit, on the Maturity Date for the Non-Extended Alternative Currency
Revolving Credit Commitments (with respect to the fees accrued for the accounts
of the Non-Extended Revolving Credit Lenders), on the Letter of Credit
Expiration Date relating to Alternative Currency Revolving Letters of Credit and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each



--------------------------------------------------------------------------------



 



98

Alternative Currency Revolving Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period in such quarter during which
such Applicable Rate was in effect.
          (h) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Revolving Letter of Credit issued by it
equal to 0.125% per annum of the daily maximum amount then available to be drawn
under such Revolving Letter of Credit (whether or not such maximum amount is
then in effect under such Revolving Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Revolving Letter of
Credit). Such fronting fees shall be computed on a quarterly basis in arrears.
Such fronting fees shall be due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Revolving Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable. The
Borrower shall also pay to the L/C Issuers such other fees as may be agreed to
by the Borrower and the applicable L/C Issuer in respect of Letters of Credit
issued by such L/C Issuer.
          (i) Conflict with Letter of Credit Application. Notwithstanding
anything else to the contrary in any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
          (j) Addition of a Revolving L/C Issuer.
          (i) A Dollar Revolving Credit Lender may become an additional Dollar
Revolving L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Dollar Revolving Credit Lender. The
Administrative Agent shall notify the Dollar Revolving Credit Lenders of any
such additional Dollar Revolving L/C Issuer.
          (ii) An Alternative Currency Revolving Credit Lender may become an
additional Alternative Currency Revolving L/C Issuer hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such
Alternative Currency Revolving Credit Lender. The Administrative Agent shall
notify the Alternative Currency Revolving Credit Lenders of any such additional
Alternative Currency Revolving L/C Issuer.
          (k) Credit-Linked Deposit Account.
          (i) Each of the Administrative Agent, the Synthetic L/C Issuer and
each Non-Extended Synthetic L/C Lender hereby acknowledges and agrees that



--------------------------------------------------------------------------------



 



99

(x) each Non-Extended Synthetic L/C Lender or its predecessor in interest has
funded its Credit-Linked Deposit to the Administrative Agent for application in
the manner contemplated by Section 2.03(c)(viii) and (y) the Administrative
Agent may invest the Credit-Linked Deposits in such investments as may be
determined from time to time by the Administrative Agent. The Administrative
Agent hereby agrees to pay to each Non-Extended Synthetic L/C Lender, on each
Interest Payment Date for the Credit-Linked Deposits, interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) on the
amount of such Non-Extended Synthetic L/C Lender’s Pro Rata Share (determined on
the basis of its Non-Extended Synthetic L/C Commitment as a percentage of the
Aggregate Non-Extended Synthetic L/C Commitments) of the aggregate amount of the
Credit-Linked Deposits during such Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period less the Credit-Linked Deposit
Cost Amount. With respect to any Interest Period during which a Non-Extended
Synthetic L/C Loan is deemed made, the Administrative Agent shall determine the
amount of interest payable by the Borrower on such Non-Extended Synthetic L/C
Loan for the portion of such Interest Period during which such Non-Extended
Synthetic L/C Loan is outstanding and the amount of interest payable by the
Administrative Agent on the Credit-Linked Deposits during such Interest Period
pursuant to the applicable provisions of this Agreement, and such determination
shall be conclusive absent manifest error.
          (ii) None of Holdings, the Borrower or any Subsidiary shall have any
right, title or interest in or to the Credit-Linked Deposit Account or the
Credit-Linked Deposits or obligations with respect thereto other than as
expressly provided in this Agreement. Without limiting the foregoing, the
obligation to return the Credit-Linked Deposits to the Non-Extended Synthetic
L/C Lenders is solely an obligation of the Administrative Agent, and none of
Holdings, the Borrower or any Subsidiary shall have any liability or obligation
in respect of the principal amount of the Credit-Linked Deposits.
          (l) Synthetic L/C Facilities. Notwithstanding anything to the
contrary, the Letters of Credit under the Synthetic L/C Facilities shall only be
issued by the Synthetic L/C Issuer.
          SECTION 2.04. Swing Line Loans.
          (a) The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day until
the Maturity Date applicable to the Extended Dollar Revolving Credit Facility in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share (determined on the basis of the aggregate
amount of its Dollar Revolving Credit Commitment as a percentage of the
Aggregate Dollar Revolving Credit Commitments) of the Outstanding Amount of
Dollar Revolving Credit Loans and Dollar Revolving L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such



--------------------------------------------------------------------------------



 



100

Lender’s Dollar Revolving Credit Commitment; provided that, after giving effect
to any Swing Line Loan, the aggregate Outstanding Amount of the Dollar Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share (determined on the
basis of the aggregate amount of its Dollar Revolving Credit Commitment as a
percentage of the Aggregate Dollar Revolving Credit Commitments) of the
Outstanding Amount of all Dollar Revolving L/C Obligations, plus such Lender’s
Pro Rata Share (determined on the basis of the aggregate amount of its Dollar
Revolving Credit Commitment as a percentage of the Aggregate Dollar Revolving
Credit Commitments) of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Dollar Revolving Credit Commitment then in effect; provided
further that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans
shall only be denominated in Dollars. Immediately upon the making of a Swing
Line Loan, each Dollar Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share (determined on the basis of the aggregate amount of
its Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) times the amount of such Swing Line Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Dollar Revolving Credit Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.03 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.



--------------------------------------------------------------------------------



 



101

          (c) Refinancing of Swing Line Loans.
          (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Dollar
Revolving Credit Lender make a Dollar Revolving Credit Loan that is a Base Rate
Loan in an amount equal to such Lender’s Pro Rata Share (determined on the basis
of the aggregate amount of its Dollar Revolving Credit Commitment as a
percentage of the Aggregate Dollar Revolving Credit Commitments) of the amount
of Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in
Section 4.03 and provided that after giving effect thereto, the aggregate
Outstanding Amount of the Dollar Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the Outstanding Amount of all Dollar Revolving
L/C Obligations, plus such Lender’s Pro Rata Share (determined on the basis of
the aggregate amount of its Dollar Revolving Credit Commitment as a percentage
of the Aggregate Dollar Revolving Credit Commitments) of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Dollar Revolving Credit
Commitment. The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Dollar Revolving Credit Lender shall make an amount
equal to its Pro Rata Share (determined on the basis of the aggregate amount of
its Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments) of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for Dollar
denominated payments not later than 1:00 p.m. on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Dollar
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Dollar Revolving Credit Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
          (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Dollar Revolving Credit Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
therein shall be deemed to be a request by the Swing Line Lender that each of
the Dollar Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Dollar Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.



--------------------------------------------------------------------------------



 



102

          (iii) If any Dollar Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
          (iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.03. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
          (d) Repayment of Participations.
          (i) At any time after any Dollar Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share (determined on the basis of
the aggregate amount of its Dollar Revolving Credit Commitment as a percentage
of the Aggregate Dollar Revolving Credit Commitments) of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded and any
differential in the interest payable to such Lender attributable to the
Applicable Rate for such Lender’s risk participation as an Extended Dollar
Revolving Credit Lender or a Non-Extended Dollar Revolving Credit Lender, as the
case may be) in the same funds as those received by the Swing Line Lender.
          (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line



--------------------------------------------------------------------------------



 



103

Lender its Pro Rata Share (determined on the basis of the aggregate amount of
its Dollar Revolving Credit Commitment as a percentage of the Aggregate Dollar
Revolving Credit Commitments and appropriately adjusted, in the case of interest
payments to reflect any differential in the interest payable to such Lender
attributable to the Applicable Rate for such Lender’s risk participation as an
Extended Revolving Credit Lender or a Non-Extended Revolving Credit Lender, as
the case may be) thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender.
          (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Dollar Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share (determined on the basis of the aggregate amount of its Dollar
Revolving Credit Commitment as a percentage of the Aggregate Dollar Revolving
Credit Commitments) of any Swing Line Loan, interest in respect of such Pro Rata
Share (determined on the basis of the aggregate amount of its Dollar Revolving
Credit Commitment as a percentage of the Aggregate Dollar Revolving Credit
Commitments) shall be solely for the account of the Swing Line Lender.
          (f) Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
          SECTION 2.05. Prepayments.
          (a) Optional.
          (i) The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans of any Class, Revolving
Credit Loans of any Class and Non-Extended Synthetic L/C Loans in whole or in
part without premium or penalty; provided that (A) no prepayment of the Extended
Tranche B Dollar Term Loans shall be made pursuant to this paragraph unless the
remaining Non-Extended Tranche B Dollar Term Loans, if any, shall be prepaid at
least ratably, (B) no prepayment of the Extended Euro Term Loans shall be made
pursuant to this paragraph unless the remaining Non-Extended Euro Term Loans, if
any, shall be prepaid at least ratably, (C) no prepayment of the Extended Dollar
Revolving Credit Loans shall be made pursuant to this paragraph unless the
remaining Non-Extended Dollar Revolving Credit Loans, if any, shall be prepaid
at least ratably, (D) no prepayment of the Extended Alternative Currency
Revolving Credit Loans shall be made pursuant to this paragraph unless the
remaining Non-Extended Alternative Currency Revolving Credit Loans, if any,
shall be prepaid at least ratably, (E) no prepayment of the Tranche S Term Loans
shall be made pursuant to this paragraph unless (1) the Extended Synthetic L/C
Commitments are reduced in a



--------------------------------------------------------------------------------



 



104

like amount and (2) the Non-Extended Synthetic L/C Commitments are reduced at
least ratably and (F) prepayments of Non-Extended Synthetic L/C Loans shall
comply with clause (v) below; provided further that (1) such notice must be
received by the Administrative Agent not later than 12:00 p.m. (New York, New
York time or London, England time in the case of Loans denominated in an
Alternative Currency) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four
(4) Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in an Alternative Currency and (C) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of (x) $2,500,000 or a whole multiple of $500,000 in excess
thereof in the case of Tranche B Dollar Term Loans, (y) €2,500,000 or a whole
multiple of €500,000 in excess thereof in the case of Euro Term Loans or
Alternative Currency Revolving Credit Loans denominated in Euros or (z)
£2,500,000 or a whole multiple of £500,000 in excess thereof in the case of
Alternative Currency Revolving Credit Loans denominated in Sterling; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding (it being understood that Base
Rate Loans shall be denominated in Dollars only). Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of principal of, and interest on, Alternative Currency Revolving
Credit Loans shall be made in the relevant Alternative Currency (even if the
Borrower is required to convert currency to do so). Each prepayment of the Loans
pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares.
          (ii) The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. All Swing Line Loans shall be
denominated in Dollars only.



--------------------------------------------------------------------------------



 



105

          (iii) Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or shall otherwise be delayed.
          (iv) Each voluntary prepayment of Term Loans of any Class pursuant to
this Section 2.05(a) shall be applied to repayments thereof required pursuant to
Section 2.07 as directed by the Borrower.
          (v) Voluntary prepayments of Non-Extended Synthetic L/C Loans made
other than in connection with a corresponding reduction of the Non-Extended
Synthetic L/C Commitments shall be made to the Administrative Agent, which shall
promptly remit the same to the Credit-Linked Deposit Account for the ratable
account of the Non-Extended Synthetic L/C Lenders (it being understood that,
thereafter, such amounts will be available to reimburse the Synthetic L/C Issuer
in accordance with Section 2.03); provided that no such prepayment and
remittance to the Credit-Linked Deposit Account may be made unless the Borrower
shall simultaneously make a ratable deposit in the Tranche S Collateral Account.
          (b) Mandatory. The provisions of this paragraph (b) shall not apply to
the Tranche S Term Loans, and each reference in this paragraph (b) to “Term
Loans” shall accordingly be deemed to exclude the Tranche S Term Loans.
          (i) Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall cause to be
prepaid an aggregate Dollar Amount of Term Loans equal to (A) 100% (such
percentage as it may be reduced as described below, the “ECF Percentage”) of
Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the fiscal year ended December 31, 2007) minus
(B) the sum of (i) all voluntary prepayments of Term Loans during such fiscal
year and (ii) all voluntary prepayments of Revolving Credit Loans during such
fiscal year to the extent the Revolving Credit Commitments are voluntarily
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (i) and (ii), to the extent such prepayments are
not funded with the proceeds of Indebtedness; provided that (x) if the First
Lien Leverage Ratio for any fiscal year ended after the Fourth Amendment and
Restatement Effective Date and on or prior to December 31, 2013, is less than
3.60:1, the ECF Percentage for such fiscal year shall be 50%, (y) if the First
Lien Leverage Ratio for the fiscal year ended December 31, 2014, is less than
3.45:1, the ECF Percentage for such fiscal year shall be 50% and (z) if the
First Lien Leverage Ratio for any fiscal year ended after December 31, 2014, is
less than 3.25:1, the ECF Percentage for such fiscal year shall be 50%; provided
further that if the Minimum Cash as of the end of such fiscal year after giving
pro forma effect to such prepayment of Term Loans would be less than the Minimum
Amount on



--------------------------------------------------------------------------------



 



106

such date, the amount of prepayments required pursuant to this sentence shall be
reduced such that after giving pro forma effect to such prepayment of Term
Loans, the Minimum Cash as of the end of such fiscal year would be equal to the
Minimum Amount on such date (except for any difference in a de minimis amount to
the extent necessary because of minimum repayment or repurchase amounts or
similar requirements). In the event that the ECF Percentage for any fiscal year
is 50%, within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall (1) cause to be
prepaid an aggregate Dollar Amount of Term Loans and/or (2) prepay, retire,
redeem, purchase, defease or otherwise satisfy Senior Notes and/or 2016 Senior
Notes from (other than in the case of ratable redemptions) Persons other than 5%
Shareholders at prices no greater than par plus any redemption premium and
accrued and unpaid interest, in an aggregate amount equal to (A) 50% of Excess
Cash Flow, if any, for such fiscal year minus, to the extent not deducted from
the application of Excess Cash Flow in the immediately preceding sentence,
(B) the sum of (i) all voluntary prepayments of Term Loans during such fiscal
year and (ii) all voluntary prepayments of Revolving Credit Loans during such
fiscal year to the extent the Revolving Credit Commitments are voluntarily
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (i) and (ii), to the extent such prepayments are
not funded with the proceeds of Indebtedness; provided that if the Minimum Cash
as of the end of such fiscal year after giving pro forma effect to (1) the
prepayment of Term Loans pursuant to the immediately prior sentence, (2) the
prepayment of Term Loans pursuant to this sentence and/or (3) the prepayment,
retirement, redemption, purchase, defeasance or other satisfaction of Senior
Notes and/or 2016 Senior Notes pursuant to this sentence would be less than the
Minimum Amount on such date, the amount of prepayments and/or retirements,
redemptions, purchases, defeasances or other satisfaction required pursuant to
this sentence shall be reduced such that after giving pro forma effect to such
actions, the Minimum Cash as of the end of such fiscal year would be equal to
the Minimum Amount on such date (except for any difference in a de minimis
amount to the extent necessary because of minimum repayment or repurchase
amounts or similar requirements).
          (ii) (A) If (x) Holdings, the Borrower or any Restricted Subsidiary
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition by any Restricted Subsidiary to a Loan Party), (e),
(g) or (h)) or (y) any Casualty Event occurs, which in the aggregate results in
the realization or receipt by Holdings, the Borrower or such Restricted
Subsidiary of Net Cash Proceeds, the Borrower shall cause to be prepaid on or
prior to the date which is ten (10) Business Days (but in the case of a
Disposition effected pursuant to Section 7.05(p), five (5) Business Days) after
the date of the realization or receipt of such Net Cash Proceeds an aggregate
Dollar Amount of Term Loans equal to 100% (or, in the case of a Disposition made
solely pursuant to Section 7.05(o), such lesser percentage of Net Cash Proceeds
as may be specified in



--------------------------------------------------------------------------------



 



107

Section 7.05(o) with respect to such Disposition) of all Net Cash Proceeds
realized or received; provided that, other than in the case of a Disposition
made pursuant to Section 7.05(n) or 7.05(p), no such prepayment shall be
required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of
such Net Cash Proceeds that the Borrower shall have, on or prior to such date,
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing).
          (B) With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than (I) any Disposition specifically excluded
from the application of Section 2.05(b)(ii)(A) or (II) any Disposition pursuant
to Section 7.05(n) or 7.05(p)) or any Casualty Event, at the option of the
Borrower, the Borrower may reinvest all or any portion of such Net Cash Proceeds
in assets useful for the business of Holdings and/or its Subsidiaries within
(x) fifteen (15) months following receipt of such Net Cash Proceeds or (y) if
the Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within fifteen (15) months following receipt thereof, within one
hundred and eighty (180) days of the date of such legally binding commitment;
provided that (i) so long as an Event of Default shall have occurred and be
continuing, the Borrower (x) shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(y) shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Revolving Credit Loans to the prepayment of Term
Loans until such time as the relevant investment period has expired and no Event
of Default is continuing and (ii) if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans as set forth in this
Section 2.05(b).
          (iii) If Holdings, the Borrower or any Restricted Subsidiary incurs or
issues any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03, the Borrower shall cause to be prepaid an aggregate
Dollar Amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.
          (iv) If for any reason the aggregate Dollar Revolving Credit Exposures
at any time exceed the aggregate Dollar Revolving Credit Commitments then in
effect (including as a result of the termination of the Non-Extended Dollar
Revolving Credit Commitments on the Maturity Date thereof), the Borrower shall
promptly (and, in the case of an excess caused by the



--------------------------------------------------------------------------------



 



108

termination of the Non-Extended Dollar Revolving Credit Commitments on the
Maturity Date thereof, not later than such Maturity Date) prepay or cause to be
promptly prepaid Dollar Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the Dollar Revolving L/C Obligations in an aggregate amount equal
to such excess; provided that the Borrower shall not be required to Cash
Collateralize the Dollar Revolving L/C Obligations pursuant to this
Section 2.05(b)(iv) unless, after the prepayment in full of the Dollar Revolving
Credit Loans and Swing Line Loans, the aggregate Dollar Revolving Credit
Exposures exceed the aggregate Dollar Revolving Credit Commitments then in
effect. If for any reason the aggregate Alternative Currency Revolving Credit
Exposures at any time exceed the aggregate Alternative Currency Revolving Credit
Commitments then in effect (including as a result of the termination of the
Non-Extended Alternative Currency Revolving Credit Commitments on the Maturity
Date thereof), the Borrower shall promptly (and, in the case of an excess caused
by the termination of the Non-Extended Dollar Revolving Credit Commitments on
the Maturity Date thereof, not later than such Maturity Date) prepay or cause to
be promptly prepaid Alternative Currency Revolving Credit Loans and/or Cash
Collateralize the Alternative Currency Revolving L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the Alternative Currency Revolving L/C Obligations pursuant
to this Section 2.05(b)(iv) unless, after the prepayment in full of the
Alternative Currency Revolving Credit Loans, the aggregate Alternative Currency
Revolving Credit Exposures exceed the aggregate Alternative Currency Revolving
Credit Commitments then in effect. If for any reason, at any time during the
five (5) Business Day period immediately preceding the Maturity Date for the
Non-Extended Dollar Revolving Credit Commitments, (x) the Non-Extended Dollar
Revolving Credit Lenders’ Allocable Revolving Share of the Dollar Revolving
Credit Exposures attributable to Dollar Revolving L/C Obligations and Swing Line
Obligations exceeds (y) the amount of the Extended Dollar Revolving Credit
Commitments minus the Extended Dollar Revolving Credit Lenders’ Allocable
Revolving Share of the total Dollar Revolving Credit Exposures of all Lenders at
such time, then the Borrower shall promptly (and in no event later than the
Maturity Date for the Non-Extended Revolving Credit Commitments) prepay or cause
to be promptly prepaid Dollar Revolving Credit Loans and Swing Line Loans and/or
Cash Collateralize the Dollar Revolving L/C Obligations in an aggregate amount
necessary to eliminate such excess; provided that the Borrower shall not be
required to Cash Collateralize the Dollar Revolving L/C Obligations pursuant to
this sentence unless after the prepayment in full of the Dollar Revolving Credit
Loans and Swing Line Loans such excess has not been eliminated. If for any
reason, at any time during the five (5) Business Day period immediately
preceding the Maturity Date for the Non-Extended Alternative Currency Revolving
Credit Commitments, (x) the Non-Extended Alternative Currency Revolving Credit
Lenders’ Allocable Revolving Share of the Alternative Currency Revolving Credit
Exposures attributable to Alternative Currency Revolving L/C Obligations exceeds
(y) the amount of the Extended Alternative Currency Revolving Credit Commitments
minus the Extended



--------------------------------------------------------------------------------



 



109

Alternative Currency Revolving Credit Lenders’ Allocable Revolving Share of the
total Alternative Currency Revolving Credit Exposures of all Lenders at such
time, then the Borrower shall promptly (and in no event later than the Maturity
Date for the Non-Extended Revolving Credit Commitments) prepay or cause to be
promptly prepaid Alternative Currency Revolving Credit Loans and/or Cash
Collateralize the Alternative Currency Revolving L/C Obligations in an aggregate
amount necessary to eliminate such excess; provided that the Borrower shall not
be required to Cash Collateralize the Alternative Currency Revolving L/C
Obligations pursuant to this sentence unless after the prepayment in full of the
Alternative Currency Revolving Credit Loans such excess has not been eliminated.
          (v) Each prepayment of Term Loans pursuant to this Section 2.05(b)
shall be allocated among the Classes of Term Loans on a ratable basis and,
within each Class of Term Loans, shall be applied in direct order of maturity to
repayments thereof required pursuant to Section 2.07; and each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata Shares
subject to clause (vi) of this Section 2.05(b). Prior to the Maturity Date with
respect to the Non-Extended Dollar Revolving Credit Commitments, each prepayment
of Dollar Revolving Credit Loans and Swing Line Loans pursuant to this
Section 2.05(b) shall be allocated among the Extended Dollar Revolving Credit
Lenders and the Non-Extended Dollar Revolving Credit Lenders on a ratable basis
and within each such Class of Lenders on a ratable basis. From and after the
Maturity Date with respect to the Non-Extended Dollar Revolving Credit
Commitments, each prepayment of Dollar Revolving Credit Loans and Swing Line
Loans pursuant to this Section 2.05(b) shall be allocated among the Extended
Dollar Revolving Credit Lenders on a ratable basis. Prior to the Maturity Date
with respect to the Non-Extended Alternative Currency Revolving Credit
Commitments, each prepayment of Alternative Currency Revolving Credit Loans
pursuant to this Section 2.05(b) shall be allocated among the Extended
Alternative Currency Revolving Credit Lenders and the Non-Extended Alternative
Currency Revolving Credit Lenders on a ratable basis and within each such Class
of Lenders on a ratable basis. From and after the Maturity Date with respect to
the Non-Extended Alternative Currency Revolving Credit Commitments, each
prepayment of Alternative Currency Revolving Credit Loans pursuant to this
Section 2.05(b) shall be allocated among the Extended Alternative Currency
Revolving Credit Lenders on a ratable basis.
          (vi) The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory



--------------------------------------------------------------------------------



 



110

prepayment of Term Loans required to be made pursuant to clauses (i) through
(iii) of this Section 2.05(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
(New York time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment; provided that
any Rejection Notice may be rejected by the Borrower by 5:00 p.m. (New York
time) on the day of its receipt and shall thereupon become ineffective. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term Loans. In the
event a Lender rejects all or any portion of its Pro Rata Share of any mandatory
prepayment of Term Loans required pursuant to clauses (i) through (iii) of this
Section 2.05(b), the rejected portion of such Lender’s Pro Rata Share of such
prepayment shall be retained by the Borrower.
          (vii) Notwithstanding any of the other provisions of Section 2.05(b)
(other than clause (b)(iv)), so long as no Event of Default shall have occurred
and be continuing, if any prepayment of Eurocurrency Rate Loans is required to
be made under this Section 2.05(b) (other than pursuant to such clause (b)(iv))
other than on the last day of the Interest Period therefor, the Borrower may, in
its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder into a Cash Collateral Account until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05(b). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).
          (c) Interest, Funding Losses, Etc. All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurocurrency Rate Loan (other than
a Non-Extended Synthetic L/C Loan to the extent such prepayment is applied to
increase the Credit-Linked Deposits) on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such Eurocurrency Rate
Loan pursuant to Section 3.05.
          SECTION 2.06. Termination or Reduction of Commitments and
Credit-Linked Deposits.
          (a) Optional. The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class; provided
that (A) until



--------------------------------------------------------------------------------



 



111

the Non-Extended Dollar Revolving Credit Commitments shall have been terminated
or expired, no termination or reduction of Extended Dollar Revolving Credit
Commitments shall be made pursuant to this paragraph unless the Non-Extended
Dollar Revolving Credit Commitments are terminated or reduced on a ratable
basis, (B) until the Non-Extended Alternative Currency Revolving Credit
Commitments shall have been terminated or expired, no termination or reduction
of Extended Alternative Currency Revolving Credit Commitments shall be made
pursuant to this paragraph unless the Non-Extended Alternative Currency
Revolving Credit Commitments are terminated or reduced on a ratable basis,
(C) no termination or reduction of Extended Synthetic L/C Commitments shall be
made pursuant to this paragraph unless the Tranche S Term Loans are prepaid in a
like amount and (D) until the Non-Extended Synthetic L/C Commitments shall have
been terminated or expired, no termination or reduction of the Extended
Synthetic L/C Commitments shall be made pursuant to this paragraph unless the
remaining Non-Extended Synthetic L/C Commitments shall be reduced at least
ratably; provided further that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction (or such shorter period as may be agreed by the Administrative Agent
in its sole discretion), (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof, (iii) if, after giving effect to any reduction of the Commitments, the
Dollar Revolving Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Dollar Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess and (iv) the Borrower shall
not terminate or reduce the Synthetic L/C Commitments of any Class if (x) the
aggregate amount of the Synthetic L/C Exposures of such Class would exceed the
aggregate amount of the Synthetic L/C Commitments of such Class or (y) the
aggregate amount of the Synthetic L/C Exposures would exceed the aggregate
amount of the Synthetic L/C Commitments. Subject to clause (iii) above, the
amount of any such Commitment reduction shall not be applied to the Dollar
Revolving Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by the Borrower. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.
          (b) Mandatory. The Non-Extended Revolving Credit Commitments shall
terminate on the Maturity Date applicable to the Non-Extended Revolving Credit
Facilities. The Extended Revolving Credit Commitments shall terminate on the
Maturity Date applicable to the Extended Revolving Credit Facilities. The
Synthetic L/C Commitments of any Class shall terminate on the Maturity Date
applicable to the Synthetic L/C Facility of such Class.
          (c) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Dollar Revolving Letter of Credit Sublimit,
or the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such



--------------------------------------------------------------------------------



 



112

Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07).
          (d) Credit-Linked Deposits and Tranche S Collateral Account.
          (i) Concurrently with each optional reduction of the Aggregate
Non-Extended Synthetic L/C Commitments pursuant to and in accordance with
Section 2.06(a) (other than any such reduction to zero), the Administrative
Agent shall withdraw from the Credit-Linked Deposit Account and pay to each
Non-Extended Synthetic L/C Lender such Lender’s Non-Extended Synthetic L/C
Percentage of its Pro Rata Share (determined on the basis of its Non-Extended
Synthetic L/C Commitment as a percentage of the Aggregate Non-Extended Synthetic
L/C Commitments) of any amount by which the sum of (A) the Credit-Linked
Deposits credited to the account of the Non-Extended Synthetic L/C Lenders plus
(B) the aggregate principal amount of the Non-Extended Synthetic L/C Loans would
exceed, after giving effect to such reduction of the Aggregate Non-Extended
Synthetic L/C Commitments, the greater of the Aggregate Non-Extended Synthetic
L/C Commitments and the aggregate amount of the Non-Extended Synthetic L/C
Exposures.
          (ii) Concurrently with any termination or reduction of the Aggregate
Non-Extended Synthetic L/C Commitments to zero pursuant to and in accordance
with this Section 2.06 or Article VIII, the Administrative Agent shall withdraw
from the Credit-Linked Deposit Account and pay to each Non-Extended Synthetic
L/C Lender such Lender’s Pro Rata Share (determined on the basis of its
Non-Extended Synthetic L/C Commitment as a percentage of the Aggregate
Non-Extended Synthetic L/C Commitments) of the excess at such time of the
aggregate amount of the Credit-Linked Deposits credited to the account of the
Non-Extended Synthetic L/C Lenders over the Non-Extended Synthetic L/C Exposure
(excluding any portion thereof attributable to Non-Extended Synthetic L/C
Loans).
          (iii) Concurrently with each optional termination or reduction of the
Aggregate Extended Synthetic L/C Commitments pursuant to and in accordance with
Section 2.06(a), the Synthetic L/C Issuer shall release to the Borrower from the
Tranche S Collateral Account funds in an amount equal to the amount of such
reduction, but only to the extent that, after giving effect thereto, the
aggregate amount of the Extended Synthetic L/C Exposures (determined without
giving effect to the proviso contained in the definition of “Extended Synthetic
L/C Exposure”) would not exceed the Tranche S Collateral Account Amount.
          (e) Termination of the Non-Extended Revolving Credit Commitments. On
the Maturity Date of the Non-Extended Dollar Revolving Credit Commitments, the
Non- Extended Dollar Revolving Credit Commitments will terminate and the
Non-Extended Dollar Revolving Credit Lenders will have no further obligation to
make Dollar Revolving Credit Loans to the Borrower pursuant to Section
2.01(c)(i), purchase or fund



--------------------------------------------------------------------------------



 



113

participations in Dollar Revolving L/C Obligations or purchase or fund
participations in Swing Line Loans; provided that (x) the foregoing will not
release any Non-Extended Dollar Revolving Credit Lender from any such obligation
to make Dollar Revolving Credit Loans, purchase or fund participations in Dollar
Revolving L/C Obligations or purchase or fund participations in Swing Line Loans
that was required to be performed on or prior to the Maturity Date of the
Non-Extended Dollar Revolving Credit Commitments and (y) the foregoing will not
release any such Non-Extended Dollar Revolving Credit Lender from any such
obligation to fund its portion of Dollar Revolving L/C Obligations or
participations in Swing Line Loans existing on the Maturity Date of the
Non-Extended Dollar Revolving Credit Commitments if on such Maturity Date any
Specified Default or event, act or condition which with notice or lapse of time
or both would constitute a Specified Default until such Specified Default or
event, act or condition ceases to exist. Unless clause (y) of the proviso in the
immediately preceding sentence is applicable, on and after the Maturity Date of
the Non-Extended Dollar Revolving Credit Commitments, the Extended Dollar
Revolving Credit Lenders (and so long as clause (y) of the proviso in the second
preceding sentence is applicable, the Non-Extended Dollar Revolving Credit
Lenders) will be required, in accordance with their Pro Rata Shares (determined
on the basis of the aggregate amount of its Dollar Revolving Credit Commitment
as a percentage of the Aggregate Dollar Revolving Credit Commitments), to fund
Unreimbursed Amounts in respect of Dollar Revolving Letters of Credit arising on
or after such date pursuant to Section 2.03(c) and fund participations in Swing
Line Loans at the request of the Swing Line Lender on and after such date,
regardless of whether any Default existed on the Maturity Date of the
Non-Extended Dollar Revolving Credit Commitments; provided that the Dollar
Revolving Credit Exposures of each Extended Dollar Revolving Credit Lender does
not exceed such Lender’s Extended Dollar Revolving Credit Commitment. In the
event that a Specified Default or event, act or condition which with notice or
lapse of time or both would constitute a Specified Default exists on the
Maturity Date with respect to Non-Extended Dollar Revolving Credit Commitments,
until such Specified Default or event, act or condition ceases to exist, for
purposes of determining a Dollar Revolving Credit Lender’s Pro Rata Share for
purposes of Section 2.03(c) and 2.04 and its Allocable Revolving Share for
purposes of Section 2.03(g), such Non-Extended Dollar Revolving Lender’s Dollar
Revolving Credit Commitment shall be deemed to be the Dollar Revolving Credit
Commitment of such Lender immediately prior to the termination thereof on such
Maturity Date. On the Maturity Date of the Non-Extended Alternative Currency
Revolving Credit Commitments, the Non-Extended Alternative Currency Revolving
Credit Commitments will terminate and the Non-Extended Alternative Currency
Revolving Credit Lenders will have no further obligation to make Alternative
Currency Revolving Credit Loans to the Borrower pursuant to Section 2.01(c)(i)
or purchase or fund participations in Alternative Currency Revolving L/C
Obligations; provided that (x) the foregoing will not release any Non-Extended
Alternative Currency Revolving Credit Lender from any such obligation to make
Alternative Currency Revolving Credit Loans or purchase or fund participations
in Alternative Currency Revolving L/C Obligations that was required to be
performed on or prior to the Maturity Date of the Non-Extended Alternative
Currency Revolving Credit Commitments and (y) the foregoing will not release any
such Non-Extended Alternative Currency Revolving



--------------------------------------------------------------------------------



 



114

Credit Lender from any such obligation to fund its portion of Alternative
Currency Revolving L/C Obligations existing on the Maturity Date of the
Non-Extended Alternative Currency Revolving Credit Commitments if on such
Maturity Date any Specified Default or event, act or condition which with notice
or lapse of time or both would constitute a Specified Default until such
Specified Default or event, act or condition ceases to exist. Unless clause
(y) of the proviso in the immediately preceding sentence is applicable, on and
after the Maturity Date of the Non-Extended Alternative Currency Revolving
Credit Commitments, the Extended Alternative Currency Revolving Lenders (and so
long as clause (y) of the proviso in the second preceding sentence is
applicable, the Non-Extended Alternative Currency Revolving Credit Lenders) will
be required, in accordance with their Pro Rata Shares (determined on the basis
of the aggregate amount of its Alternative Currency Revolving Credit Commitment
as a percentage of the Aggregate Alternative Currency Revolving Credit
Commitments), to fund Unreimbursed Amounts in respect of Alternative Currency
Revolving Letters of Credit arising on or after such date pursuant to
Section 2.03(c), regardless of whether any Default existed on the Maturity Date
of the Non-Extended Alternative Currency Revolving Credit Commitments; provided
that the Alternative Currency Revolving Credit Exposures of each Extended
Alternative Currency Revolving Credit Lender does not exceed such Lender’s
Extended Alternative Currency Revolving Credit Commitment. In the event that a
Specified Default or event, act or condition which with notice or lapse of time
or both would constitute a Specified Default exists on the Maturity Date with
respect to Non-Extended Alternative Currency Revolving Credit Commitments, until
such Specified Default or event, act or condition ceases to exist, for purposes
of determining an Alternative Currency Revolving Credit Lender’s Pro Rata Share
for purposes of Section 2.03(c) and its Allocable Revolving Share for purposes
of Section 2.03(g), such Non-Extended Alternative Currency Revolving Lender’s
Alternative Currency Revolving Credit Commitment shall be deemed to be the
Alternative Currency Revolving Credit Commitment of such Lender immediately
prior to the termination thereof on such Maturity Date.
          SECTION 2.07. Repayment of Loans.
          (a) Tranche B Dollar Term Loans.
          (i) The Borrower shall repay to the Administrative Agent for the
ratable account of the Extended Tranche B Dollar Term Lenders (A) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of December 2010, an aggregate amount in Dollars equal to
0.25% of the aggregate principal amount of all Extended Tranche B Dollar Term
Loans outstanding on the Third Amendment and Restatement Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (B) on the
Maturity Date for the Extended Tranche B Dollar Term Loans, the aggregate
principal amount of all Extended Tranche B Dollar Term Loans outstanding on such
date.



--------------------------------------------------------------------------------



 



115

          (ii) The Borrower shall repay to the Administrative Agent for the
ratable account of the Non-Extended Tranche B Dollar Term Lenders (A) on the
last Business Day of each March, June, September and December, an aggregate
amount in Dollars equal to (x) the amount that would have been due on such date
in respect of the Existing Tranche B Dollar Term Loans pursuant to
Section 2.07(a) of the Second Amended and Restated Credit Agreement multiplied
by (y) a fraction the numerator of which is the Dollar Amount of the
Non-Extended Tranche B Dollar Term Loans as of the Third Amendment and
Restatement Effective Date and the denominator of which is the Dollar Amount of
all the Tranche B Dollar Term Loans as of the Third Amendment and Restatement
Effective Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05) and (B) on the Maturity Date for the Non-Extended Tranche B Dollar
Term Loans, the aggregate principal amount of all Non-Extended Tranche B Dollar
Term Loans outstanding on such date.
          (b) Euro Term Loans.
          (i) The Borrower shall repay to the Administrative Agent for the
ratable account of the Extended Euro Term Lenders (A) on the last Business Day
of each March, June, September and December, commencing with the last Business
Day of December 2010, an aggregate amount in Euros equal to 0.25% of the
aggregate principal amount of all Extended Euro Term Loans outstanding on the
Third Amendment and Restatement Effective Date (which payments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for the
Extended Euro Term Loans, the aggregate principal amount of all Extended Euro
Term Loans outstanding on such date.
          (ii) The Borrower shall repay to the Administrative Agent for the
ratable account of the Non-Extended Euro Term Lenders (A) on the last Business
Day of each March, June, September and December, an aggregate amount in Euros
equal to (x) the amount that would have been due on such date in respect of the
Existing Euro Term Loans pursuant to Section 2.07(b) of the Second Amended and
Restated Credit Agreement multiplied by (y) a fraction the numerator of which is
the aggregate amount of the Non-Extended Euro Term Loans as of the Third
Amendment and Restatement Effective Date and the denominator of which is the
aggregate amount of all the Euro Term Loans as of the Third Amendment and
Restatement Effective Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (B) on the Maturity Date for the Non-Extended Euro Term Loans,
the aggregate principal amount of all Non-Extended Euro Term Loans outstanding
on such date.
          (c) Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders (i) on
the Maturity Date for the Non-Extended Revolving Credit Commitments, the
aggregate



--------------------------------------------------------------------------------



 



116

principal amount of all the Non-Extended Revolving Credit Loans outstanding on
such date and (ii) on the Maturity Date for the Extended Revolving Credit
Commitments, the aggregate principal amount of all the Extended Revolving Credit
Loans outstanding on such date.
          (d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date five (5) Business Days after such Loan is
made and (ii) the Maturity Date applicable to the Extended Dollar Revolving
Credit Facility.
          (e) Tranche S Term Loans and Non-Extended Synthetic L/C Loans. The
Borrower shall repay to the Administrative Agent (i) on the Maturity Date for
the Extended Synthetic L/C Facility, for the ratable account of the Extended
Synthetic L/C Lenders, the aggregate principal amount of all Tranche S Term
Loans outstanding on such date and (ii) on the Maturity Date for the
Non-Extended Synthetic L/C Facility, for the ratable account of the Non-Extended
Synthetic L/C Lenders, the aggregate principal amount of all Non-Extended
Synthetic L/C Loans outstanding on such date.
          (f) For the avoidance of doubt, all Loans shall be repaid, whether
pursuant to this Section 2.07 or otherwise, in the currency in which they were
made.
          SECTION 2.08. Interest.
          (a) Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan (other than a Non-Extended Synthetic L/C Loan) shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Base Rate Loan (other than a Swing
Line Loan or a Non-Extended Synthetic L/C Loan) shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Dollar Revolving Credit Loans (for such purpose, using
the Applicable Rate for Non-Extended Revolving Credit Loans with respect to a
portion of the principal amount of such Swing Line Loan equal to the Allocable
Revolving Share of the Non-Extending Revolving Credit Lenders of the total
principal amount of such Swing Line Loan and the Applicable Rate for Extended
Revolving Credit Loans with respect to a portion of the principal amount of such
Swing Line Loan equal to the Allocable Revolving Share of the Extending
Revolving Credit Lenders of the total principal amount of such Swing Line Loan);
and (iv) each Non-Extended Synthetic L/C Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period (or portion
thereof) (which Interest Period shall be coincident with the applicable Interest
Period for the Credit-Linked Deposits) at a rate per annum equal to the
Eurocurrency Rate for the Credit-Linked Deposits plus the Applicable Rate for
the Non-Extended Tranche B Dollar Term Loans that are Eurocurrency Rate Loans.
For the avoidance of doubt, each Alternative Currency Revolving Credit Loan
shall be a Eurocurrency Rate Loan.



--------------------------------------------------------------------------------



 



117

          (b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
          (d) Interest on each Loan shall be payable in the currency in which
each Loan was made.
          SECTION 2.09. Fees. In addition to certain fees described in
Sections 2.03(g) and (h):
          (a) Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of (i) each Non-Extended Dollar Revolving Credit Lender and each
Extended Dollar Revolving Credit Lender in accordance with its Pro Rata Share of
the Non-Extended Dollar Revolving Credit Commitments and the Extended Dollar
Revolving Credit Commitments, respectively, a commitment fee equal to the
Applicable Rate with respect to commitment fees in respect of such Non-Extended
Dollar Revolving Credit Commitments or Extended Dollar Revolving Credit
Commitments, as the case may be, times the Allocable Revolving Share of the
Non-Extended Dollar Revolving Credit Lenders or the Extended Dollar Revolving
Credit Lenders, as the case may be, of the actual daily amount by which the
aggregate Dollar Revolving Credit Commitments exceed the sum of (A) the
Outstanding Amount of Dollar Revolving Credit Loans and (B) the Outstanding
Amount of Dollar Revolving L/C Obligations; provided that any commitment fee
accrued with respect to any of the Dollar Revolving Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; provided further that no commitment fee shall accrue on any of the
Dollar Revolving Credit Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (ii) each Non-Extended Alternative
Currency Revolving Credit Lender and each Extended Alternative Currency
Revolving Credit Lender in accordance with its Pro Rata Share of the
Non-Extended Alternative Currency Revolving Credit Commitments and the Extended
Alternative Currency Revolving Credit Commitments, respectively, a commitment
fee equal to the Applicable Rate with respect to commitment fees in respect of
such Non-Extended Alternative Currency Revolving Credit Commitments or Extended
Alternative Currency Revolving Credit Commitments, as the case may be, times the
Allocable Revolving Share of the Non-Extended Alternative Currency Revolving
Credit Lenders or the Extended Alternative Currency Revolving Credit Lenders, as
the case may be, of the actual daily amount by which the aggregate Alternative
Currency Revolving Credit Commitments exceed the sum of (A) the Outstanding
Amount of Alternative



--------------------------------------------------------------------------------



 



118

Currency Revolving Credit Loans and (B) the Outstanding Amount of Alternative
Currency Revolving L/C Obligations; provided that any commitment fee accrued
with respect to any of the Alternative Currency Revolving Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; provided further that no commitment fee shall accrue on any
of the Alternative Currency Revolving Credit Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender. The commitment fees shall
accrue at all times from the Original Closing Date until the Maturity Date for
the Extended Revolving Credit Commitments, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Original Closing Date, and on the Maturity Date for the Non-Extended Revolving
Credit Commitments (with respect to commitment fees accrued for the accounts of
the Non-Extended Revolving Credit Lenders) and the Maturity Date for the
Extended Revolving Credit Commitments. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
          (b) Facility Fee. The Borrower shall pay to the Administrative Agent
for the account of each Non-Extended Synthetic L/C Lender a facility fee equal
to (i) the sum of (A) the Applicable Rate with respect to Non-Extended Synthetic
L/C facility fees and (B) the Credit-Linked Deposit Cost Amount for the
applicable period times (ii) the amount of such Lender’s Credit-Linked Deposit.
The facility fee shall accrue at all times from the First Amendment and
Restatement Effective Date until the Maturity Date for the Non-Extended
Synthetic L/C Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable on each
Interest Payment Date with respect to Credit-Linked Deposits, and on any date on
which any Credit-Linked Deposit is terminated and the funds therein returned to
the Non-Extended Synthetic L/C Lenders.
          (c) Other Fees. The Borrower shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).
          SECTION 2.10. Computation of Interest and Fees. All computations of
interest for Base Rate Loans when the Base Rate is determined by UBS AG,
Stamford Branch’s “prime rate” and for Alternative Currency Revolving Credit
Loans denominated in Sterling shall be made on the basis of a year of three
hundred and sixty-five (365) days and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for



--------------------------------------------------------------------------------



 



119

the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
          SECTION 2.11. Evidence of Indebtedness.
          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Any such Note evidencing a Revolving
Credit Loan prior to the Fourth Amendment and Restatement Effective Date may be
exchanged, upon the request of the relevant Revolving Credit Lender through the
Administrative Agent and the surrender to the Administrative Agent of such
existing Note, for Notes that the Borrower will execute and deliver through the
Administrative Agent, evidencing the Extended Revolving Credit Loans and
Non-Extended Revolving Credit Loans into which such Revolving Credit Loan was
converted on the Fourth Amendment and Restatement Effective Date. Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
          (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its account
or accounts



--------------------------------------------------------------------------------



 



120

pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
          SECTION 2.12. Payments Generally.
          (a) All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than 2:00 p.m. (London time) on the dates specified herein. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Amount of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after 2:00 p.m. (London time) in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.
          (b) If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
          (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:
          (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such



--------------------------------------------------------------------------------



 



121

assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and
          (ii) if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
          (d) If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
          (e) The obligations of the Lenders hereunder to make Loans, to fund
the Credit-Linked Deposits and to fund participations in Letters of Credit and
Swing Line Loans are several and not joint. The failure of any Lender to make
any Loan, to fund a Credit-Linked Deposit or to fund any such participation on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to fund its
Credit-Linked Deposit or purchase its participation.
          (f) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan or Credit-Linked Deposit in any particular place or
manner or to



--------------------------------------------------------------------------------



 



122

constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan or Credit-Linked Deposit in any particular place or
manner.
          (g) Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations (without duplication of the Tranche S Term Loans)
outstanding at such time, in repayment or prepayment of such of the outstanding
Loans or other Obligations then owing to such Lender.
          SECTION 2.13. Sharing of Payments. If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations and Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect



--------------------------------------------------------------------------------



 



123

to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
          SECTION 2.14. [Intentionally Omitted].
          SECTION 2.15. Currency Equivalents.
          (a) The Administrative Agent shall determine the Dollar Amount of each
Loan denominated in an Alternative Currency and each L/C Obligation in respect
of Letters of Credit denominated in an Alternative Currency (i) in the case of
any Euro Term Loan, as of the Original Closing Date and (ii) otherwise, (A) as
of the first day of each Interest Period applicable thereto and (B) as of the
end of each fiscal quarter of the Borrower, and shall promptly notify the
Borrower and the Lenders of each Dollar Amount so determined by it. Each such
determination shall be based on the Exchange Rate (x) on the date of the related
Borrowing Request for purposes of the initial such determination for any Loan
denominated in an Alternative Currency and (y) on the fourth Business Day prior
to the date as of which such Dollar Amount is to be determined, for purposes of
any subsequent determination.
          (b) If after giving effect to any such determination of a Dollar
Amount, the aggregate Outstanding Amount of the Alternative Currency Revolving
Credit Loans and the Alternative Currency Revolving L/C Obligations exceeds the
aggregate Alternative Currency Revolving Credit Commitments then in effect by 5%
or more, the Borrower shall, within five (5) Business Days of receipt of notice
thereof from the Administrative Agent setting forth such calculation in
reasonable detail, prepay or cause to be prepaid outstanding Alternative
Currency Revolving Credit Loans or take other action (including, in the
Borrower’s discretion, cash collateralization of Alternative Currency Revolving
L/C Obligations in amounts from time to time equal to such excess) to the extent
necessary to eliminate any such excess. Prior to the Maturity Date with respect
to the Non-Extended Alternative Currency Revolving Credit Commitments, each
prepayment of Alternative Currency Revolving Credit Loans or other action taken
pursuant to this Section 2.15(b) shall be allocated among the Extended
Alternative Currency Revolving Credit Lenders and the Non-Extended Alternative
Currency Revolving Credit Lenders on a ratable basis and within each such Class
of Lenders on a ratable basis. From and after the Maturity Date with respect to
the Non-Extended Alternative Currency Revolving Credit Commitments, each
prepayment of Alternative Currency Revolving Credit Loans or other action taken
pursuant to this Section 2.15(b)



--------------------------------------------------------------------------------



 



124

shall be allocated among the Extended Alternative Currency Revolving Credit
Lenders on a ratable basis.
          SECTION 2.16. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) if any Swing Line Obligations or Revolving L/C Obligations exist at
the time a Lender becomes a Defaulting Lender then the Borrower shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Pro Rata Share of the Swing Line Obligations and (y)
second, Cash Collateralize such Defaulting Lender’s Pro Rata Share of the
Revolving L/C Obligations in accordance with the procedures set forth in Section
2.03(f) (with references therein to the Outstanding Amount of all Revolving L/C
Obligations, or similar terms, being deemed to refer instead to the Outstanding
Amount of such Defaulting Lender’s Pro Rata Share of all Revolving L/C
Obligations) for so long as such Revolving L/C Obligations are outstanding; and
(b) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and no Revolving L/C Issuer shall be
required to issue, amend or increase any Revolving Letter of Credit, unless it
is satisfied that the related exposure will be 100% covered (or in the case of
Cash Collateralization, 105% covered) as set forth in clause (a) above and as
the Administrative Agent, Swing Line Lender and any Revolving L/C Issuer may
otherwise reasonably require. The rights and remedies against a Defaulting
Lender under this Section 2.16 are in addition to other rights and remedies that
the Borrower, the Administrative Agent, each Revolving L/C Issuer, the Swing
Line Lender and the non-Defaulting Lenders may have against such Defaulting
Lender.
          SECTION 2.17. Revolving Credit Loan Modification Offers. (a) The
Borrower may, by written notice to the Administrative Agent from time to time,
make one or more offers (each, a “Revolving Credit Loan Modification Offer”) to
all the Revolving Credit Lenders of one or more Classes (each Class subject to
such a Loan Modification Offer, an “Affected Revolving Credit Class”) to make
one or more Permitted Amendments pursuant to procedures reasonably specified by
the Revolving Credit Loan Modification Offer Arranger and reasonably acceptable
to the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Revolving Credit Class that accept the



--------------------------------------------------------------------------------



 



125

applicable Loan Modification Offer (such Lenders, the “Accepting Revolving
Credit Lenders”) and, in the case of any Accepting Revolving Credit Lender, only
with respect to such Lender’s Loans and Commitments of such Affected Revolving
Credit Class as to which such Lender’s acceptance has been made.
          (b) The Borrower and each Accepting Revolving Credit Lender shall
execute and deliver to the Administrative Agent a Revolving Credit Loan
Modification Agreement and such other documentation as the Administrative Agent
or the Revolving Credit Loan Modification Offer Arranger shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Revolving Credit Loan Modification Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Revolving Credit Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Revolving Credit Lenders
of the Affected Revolving Credit Class, including any amendments necessary to
treat the applicable Loans and/or Commitments of the Accepting Revolving Credit
Lenders as a new “Class” of loans and/or commitments hereunder. Notwithstanding
the foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent or the Revolving Credit Loan Modification Offer Arranger, shall have
received legal opinions, board resolutions, officer’s and secretary’s
certificates and other documentation consistent with those delivered on the
Original Closing Date under Section 4.01 of the Original Credit Agreement.
          (c) “Permitted Amendments” means any or all of the following: (i) an
extension of the Maturity Date applicable to the applicable Loans and/or
Commitments of the Accepting Revolving Credit Lenders, (ii) an increase or
decrease in the Applicable Rate with respect to the applicable Loans and/or
Commitments of the Accepting Revolving Credit Lenders, (iii) the inclusion of
additional fees to be payable to the Accepting Revolving Credit Lenders,
(iv) such amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the judgment of the Revolving Credit Loan Modification Offer
Arranger or the Administrative Agent, to provide the rights and benefits of this
Agreement and other Loan Documents to each new “Class” of loans and/or
commitments resulting therefrom, provided that (A) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Revolving Letter of Credit or Swing Line Loan as between the commitments
of such new “Class” and the remaining Commitments of the related Affected
Revolving Credit Class shall be made on a ratable basis as between the
commitments of such new “Class” and the remaining Commitments of the related
Affected Revolving Credit Class and (B) the Letter of Credit Expiration Date and
the Maturity Date applicable to the Revolving Letters of Credit issued by any
Revolving L/C Issuer or the Swing Line Loans made by the Swing Line Lender may
not be extended without the prior written consent of such Revolving L/C Issuer
or the Swing Line Lender, as applicable, and (v) such other amendments to this
Agreement and the other Loan Documents as shall be necessary or



--------------------------------------------------------------------------------



 



126

appropriate, in the judgment of the Revolving Credit Loan Modification Offer
Arranger or the Administrative Agent or as otherwise may be agreed upon by the
parties to such Permitted Amendment, to obtain or give effect to the foregoing
Permitted Amendments (it being agreed that the Administrative Agent shall be
entitled to receive customary agency fees for acting in such capacity for any
period after the Latest Maturity Date in effect immediately prior to the
effectiveness of any such Permitted Amendment (with the Borrower and the
Administrative Agent agreeing to negotiate in good faith the amount of such
fees) and that no such Permitted Amendment may affect the rights or duties of,
or any fees or other amounts payable, to the Administrative Agent without the
prior written consent thereto of the Administrative Agent).
ARTICLE III
Taxes, Increased Costs Protection and Illegality
          SECTION 3.01. Taxes.
          (a) Except as provided in this Section 3.01, any and all payments by
the Borrower (the term Borrower under Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, taxes imposed on or measured by its net income (including branch
profits), and franchise (and similar) taxes imposed on it in lieu of net income
taxes, by the jurisdiction (or any political subdivision thereof) under the Laws
of which such Agent or such Lender, as the case may be, is organized or
maintains a Lending Office, and all liabilities (including additions to tax,
penalties and interest) with respect thereto (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), the Borrower shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall



--------------------------------------------------------------------------------



 



127

indemnify such Agent and such Lender for any incremental taxes, interest or
penalties that may become payable by such Agent or such Lender arising out of
such failure.
          (b) In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or charges or similar levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
          (c) The Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. Payment under this Section 3.01(c) shall
be made within ten (10) days after the date such Lender or such Agent makes a
demand therefor.
          (d) Each Lender shall severally indemnify each Agent for any taxes
(including any taxes that are excluded from the definition of “Taxes” pursuant
to this Section 3.01, but, in the case of any Taxes, only to the extent that the
Borrower has not already indemnified such Agent for such Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by such Agent in connection with this Agreement and any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that such Agent provides the Lender with a written statement thereof setting
forth in reasonable detail the basis and calculation of such amounts. Payment
under this Section 3.01(d) shall be made within ten (10) days after the date
such Agent makes a demand therefor.
          (e) The Borrower shall not be required pursuant to this Section 3.01
to pay any additional amount to, or to indemnify, any Lender or Agent, as the
case may be, to the extent that such Lender or such Agent becomes subject to
Taxes subsequent to the Original Closing Date (or, if later, the date such
Lender or Agent becomes a party to this Agreement) as a result of a change in
the place of organization of such Lender or Agent or a change in the Lending
Office of such Lender, except to the extent that any such change is requested or
required in writing by the Borrower (provided that nothing in this clause
(d) shall be construed as relieving the Borrower from any obligation to make
such payments or indemnification in the event of a change in Lending Office or
place of organization that precedes a change in Law to the extent such Taxes
result from a change in Law).



--------------------------------------------------------------------------------



 



128

          (f) Notwithstanding anything else herein to the contrary, if a Foreign
Lender or an Agent is subject to U.S. federal withholding tax at a rate in
excess of zero percent at the time such Lender or such Agent, as the case may
be, first becomes a party to this Agreement, U.S. federal withholding tax
imposed by such jurisdiction at such rate shall be considered excluded from
Taxes unless and until such Lender or Agent, as the case may be, provides the
appropriate forms certifying that a lesser rate applies, whereupon U.S. federal
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided that, if at the date of the
Assignment and Assumption pursuant to which a Foreign Lender becomes a party to
this Agreement, the Lender assignor was entitled to payments under clause (a) of
this Section 3.01 in respect of U.S. federal withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to U.S. federal withholding taxes that may be imposed in the future
or other amounts otherwise includable in Taxes) U.S. federal withholding tax, if
any, applicable with respect to the Lender assignee on such date. A Lender that
is entitled to an exemption from or reduction of Bermuda withholding tax shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law and as reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender or be otherwise materially disadvantageous to such
Lender; provided further that the Borrower, shall reimburse such Lender for any
material out-of-pocket costs that are incurred by the Lender with respect to
providing any such documentation.
          (g) If any Lender or Agent determines, in its sole discretion, that it
has received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that



--------------------------------------------------------------------------------



 



129

would prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.
          (h) Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to such Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage;
provided further that nothing in this Section 3.01(h) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).
          SECTION 3.02. Illegality. If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted and all
amounts due, if any, in connection with such prepayment or conversion under
Section 3.05. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
          SECTION 3.03. Inability to Determine Rates. If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or Credit-Linked Deposit, or that the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or Credit-Linked Deposit does not adequately and fairly
reflect the cost to such Lenders of funding such



--------------------------------------------------------------------------------



 



130

Loan or Credit-Linked Deposits, or that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
the Interest Period of such Eurocurrency Rate Loan or Credit-Linked Deposit, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans or Credit-Linked Deposits shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein and the
Credit-Linked Deposits shall be invested so as to earn a return equal to the
greater of the applicable Overnight Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans.
          (a) If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Original Closing Date, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Loans, maintaining any Credit-Linked Deposit or
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes indemnifiable
pursuant to Section 3.01, (ii) changes in the basis of taxation of overall net
income (including branch profits), and franchise (and similar) taxes imposed in
lieu of net income taxes, by any jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized or maintains a
Lending Office, (iii) reserve requirements contemplated by Section 3.04(c) or
(iv) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the Mandatory Cost, as calculated hereunder, does
not represent the cost to such Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining of Eurocurrency Rate
Loans, then from time to time within fifteen (15) days after demand by such
Lender setting forth in reasonable detail such increased costs (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction or, if applicable, the portion
of such cost that is not represented by the Mandatory Cost.



--------------------------------------------------------------------------------



 



131

          (b) If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Original Closing Date, or compliance by such
Lender (or its Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.
          (c) The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan or Credit-Linked
Deposit equal to the actual costs of such reserves allocated to such Loan or
Credit-Linked Deposit by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans or Credit-Linked
Deposit, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan or Credit-Linked Deposit by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan or Credit-Linked Deposit,
provided that the Borrower shall have received at least fifteen (15) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
cost from such Lender. If a Lender fails to give notice fifteen (15) days prior
to the relevant Interest Payment Date, such additional interest or cost shall be
due and payable fifteen (15) days from receipt of such notice.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any
such increased cost or reduction incurred more than one hundred and eighty
(180) days prior to the date that such Lender demands, or notifies the Borrower
of its intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          (e) If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan, Credit-Linked Deposit
Account or Letter



--------------------------------------------------------------------------------



 



132

of Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; provided further that nothing in this Section 3.04(e) shall affect
or postpone any of the Obligations of the Borrower or the rights of such Lender
pursuant to Section 3.04(a), (b), (c) or (d).
          SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
          (a) (i) any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan; or
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded. In addition, the Borrower shall
indemnify the Administrative Agent against any loss or expense comparable to the
losses or expenses covered by the preceding sentences of this Section 3.05 that
the Administrative Agent may sustain or incur as a consequence of any withdrawal
from the Credit-Linked Deposit Account pursuant to the terms of this Agreement
prior to the end of the then-applicable Interest Period for the Credit-Linked
Deposits.
          SECTION 3.06. Matters Applicable to All Requests for Compensation.
          (a) Any Agent or any Lender claiming compensation under this
Article III shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
          (b) With respect to any Lender’s claim for compensation under
Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred and eighty
(180) days prior to the



--------------------------------------------------------------------------------



 



133

date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.
          (c) If the obligation of any Lender to make or continue from one
Interest Period to another any Eurocurrency Rate Loan, or to convert Base Rate
Loans into Eurocurrency Rate Loans shall be suspended pursuant to
Section 3.06(b) hereof, such Lender’s Eurocurrency Rate Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04
hereof that gave rise to such conversion no longer exist:
          (i) to the extent that such Lender’s Eurocurrency Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
          (ii) all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurocurrency Rate Loans shall be
made or continued instead as Base Rate Loans, and all Base Rate Loans of such
Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
          (d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis and Interest Periods) in
accordance with their respective Commitments.



--------------------------------------------------------------------------------



 



134

          SECTION 3.07. Replacement of Lenders under Certain Circumstances.
          (a) If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.
          (b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, Credit-Linked Deposits and
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans and participations so assigned shall be paid in full by the assignee
Lender to such assigning Lender concurrently with such assignment and assumption
and (C) upon such payment and, if so requested by the assignee Lender, delivery
to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
          (c) Notwithstanding anything to the contrary contained above, (i) any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and (ii) the Lender that acts as the Administrative



--------------------------------------------------------------------------------



 



135

Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.
          (d) In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
          SECTION 3.08. Survival. All of the Borrower’s obligations under this
Article 3 shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV
Conditions Precedent to Effectiveness and Credit Extensions
          SECTION 4.01. [Reserved.]
          SECTION 4.02. Fourth Amendment and Restatement Effective Date. The
effectiveness of the amendment and restatement of this Agreement pursuant to the
Fourth Amendment and Restatement Agreement is subject to the satisfaction of the
conditions set forth in the Fourth Amendment and Restatement Agreement.
          SECTION 4.03. Conditions to All Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
          (a) The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.
          (b) No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.



--------------------------------------------------------------------------------



 



136

          (c) The Administrative Agent and, if applicable, the relevant L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
          (d) After giving effect to any such requested Credit Extension
occurring during the five (5) Business Day period immediately preceding the
Maturity Date for the Non-Extended Revolving Credit Commitments, the Borrower
would not (i) be required by the third sentence of Section 2.05(b)(iv) to prepay
or cause to be prepaid Dollar Revolving Credit Loans or Swing Line Loans or to
Cash Collateralize Dollar Revolving L/C Obligations or (ii) be required by the
fourth sentence of Section 2.05(b)(iv) to prepay or cause to be prepaid
Alternative Currency Revolving Credit Loans or to Cash Collateralize Alternative
Currency Revolving L/C Obligations.
          Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.03(a)
and (b) (and, if applicable, in Section 4.03(d)) have been satisfied on and as
of the date of the applicable Credit Extension.
ARTICLE V
Representations and Warranties
          The Borrower represents and warrants to the Agents and the Lenders
that:
          SECTION 5.01. Existence, Qualification and Power; Compliance with
Laws. Each Loan Party and each of its Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
          SECTION 5.02. Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transaction and the Restructuring
Transaction, are within such Loan Party’s corporate or other powers, have been
duly authorized by all



--------------------------------------------------------------------------------



 



137

necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
          SECTION 5.03. Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction or the Restructuring
Transaction, (b) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents, (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the priority thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect and (iii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect.
          SECTION 5.04. Binding Effect. This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document constitutes, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.
          SECTION 5.05. Financial Statements; No Material Adverse Effect.



--------------------------------------------------------------------------------



 



138

          (a) (i) The Audited Financial Statements and the Unaudited Financial
Statements fairly present in all material respects the financial condition of
Holdings and its Subsidiaries or Worldspan and its Subsidiaries, as the case may
be, as of the dates thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein. During the
period from December 31, 2005 to and including the Worldspan Closing Date, there
has been (i) no sale, transfer or other disposition by Worldspan or any of its
Subsidiaries of any material part of the business or property of Worldspan or
any of its Subsidiaries, taken as a whole, and (ii) no purchase or other
acquisition by Worldspan or any of its Subsidiaries of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of Worldspan and its Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Administrative Agent prior to the Worldspan Closing Date.
          (ii) The unaudited pro forma consolidated balance sheet of Holdings
and its Subsidiaries as at March 31, 2006 (including the notes thereto) (the
“Original Closing Date Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of operations of Holdings and its Subsidiaries for the
most recent fiscal year then ended, the quarter ended March 31, 2006 and the
12-month period ending on March 31, 2006 (together with the Original Closing
Date Pro Forma Balance Sheet, the “Original Closing Date Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Original Closing Date Transactions, each material acquisition by Holdings
or any of its Subsidiaries consummated after March 31, 2006 and prior to the
Original Closing Date and all other material transactions that would be required
to be given pro forma effect by Regulation S-X promulgated under the Exchange
Act (including other adjustments consistent with the definition of Pro Forma
Adjustment or as otherwise agreed between the Borrower and the Arrangers). The
Original Closing Date Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis and in accordance with GAAP the estimated financial position of
Holdings and its Subsidiaries as at March 31, 2006 and their estimated results
of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.
          (iii) The unaudited pro forma consolidated balance sheet of Holdings
and its Subsidiaries as of the last day of the most recently completed fiscal
quarter ended at least 45 days prior to the Worldspan Closing Date (including
the notes thereto) (the “Worldspan Closing Date Pro Forma Balance Sheet”) and
the unaudited pro forma consolidated statement of operations of Holdings and its
Subsidiaries for the most recent fiscal year then ended, the most



--------------------------------------------------------------------------------



 



139

recently completed fiscal quarter ended at least 45 days prior to the Worldspan
Closing Date and the 12-month period ending on the last day of the most recently
completed fiscal quarter ended at least 45 days prior to the Worldspan Closing
Date (together with the Worldspan Closing Date Pro Forma Balance Sheet, the
“Worldspan Closing Date Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared giving
effect (as if such events had occurred on such date or at the beginning of such
periods, as the case may be) to the Worldspan Transactions, each material
acquisition by Holdings or any of its Subsidiaries consummated after the last
day of the most recently completed fiscal quarter ended at least 45 days prior
to the Worldspan Closing Date and prior to the Worldspan Closing Date and all
other material transactions that would be required to be given pro forma effect
by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Worldspan Closing
Date Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of Holdings and its
Subsidiaries as at the last day of the most recently completed fiscal quarter
ended at least 45 days prior to the Worldspan Closing Date and their estimated
results of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.
          (b) Since the Original Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
          (c) As of the Original Closing Date, neither Holdings nor any
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05,
(ii) obligations arising under or permitted by this Agreement and (iii)
liabilities incurred in the ordinary course of business) that, either
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.
          SECTION 5.06. Litigation. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          SECTION 5.07. No Default. Neither Holdings nor any of its Subsidiary
is in default under or with respect to, or a party to, any



--------------------------------------------------------------------------------



 



140

Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each
of its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all real property necessary in the ordinary conduct of its business, free
and clear of all Liens except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
          SECTION 5.09. Environmental Compliance.
          (a) There are no claims, actions, suits, or proceedings alleging
potential liability or responsibility for violation of, or otherwise relating
to, any Environmental Law that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (b) Except as specifically disclosed in Schedule 5.09(b) or except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (i) none of the properties currently or formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii) there are no and
never have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned, leased or operated by any Loan Party or any of its Subsidiaries or, to
its knowledge, on any property formerly owned or operated by any Loan Party or
any of its Subsidiaries; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Subsidiaries; and (iv) Hazardous Materials have not been released,
discharged or disposed of by any Person on any property currently or formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries and
Hazardous Materials have not otherwise been released, discharged or disposed of
by any of the Loan Parties and their Subsidiaries at any other location.
          (c) The properties owned, leased or operated by Holdings and the
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
          (d) Except as specifically disclosed in Schedule 5.09(d), neither
Holdings nor any of its Subsidiaries is undertaking, and has not completed,
either individually or



--------------------------------------------------------------------------------



 



141

together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or remedial or response action that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
          (e) All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result, individually or in the aggregate,
in a Material Adverse Effect.
          (f) Except as would not reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect, none of the Loan Parties and
their Subsidiaries has contractually assumed any liability or obligation under
or relating to any Environmental Law.
          SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 or except as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, Holdings and its Subsidiaries have timely
filed all Federal and state and other tax returns and reports required to be
filed, and have timely paid all Federal and state and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
          SECTION 5.11. ERISA Compliance.
          (a) Except as set forth in Schedule 5.11(a) or as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in with the applicable provisions of
ERISA, the Code and other Federal or state Laws.
          (b) (i) No ERISA Event has occurred during the five-year period prior
to the date on which this representation is made or deemed made with respect to
any Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency”
(as defined in Section 412 of the Code), whether or not waived; (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v)



--------------------------------------------------------------------------------



 



142

neither any Loan Party nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to
each of the foregoing clauses of this Section 5.11(b), as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.
          (c) Except where noncompliance would not reasonably be expected to
result in a Material Adverse Effect, each Foreign Plan has been maintained in
substantial compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders, and neither a Loan
Party nor any Subsidiary has incurred any material obligation in connection with
the termination of or withdrawal from any Foreign Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended fiscal
year of a Loan Party or Subsidiary (based on the actuarial assumptions used for
purposes of the applicable jurisdiction’s financial reporting requirements), did
not exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.
          SECTION 5.12. Subsidiaries; Equity Interests. As of the Fourth
Amendment and Restatement Effective Date, neither Holdings nor any Loan Party
has any Subsidiaries other than those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests in material Subsidiaries have been
validly issued, are fully paid and nonassessable and all Equity Interests owned
by Holdings or a Loan Party are owned free and clear of all Liens except
(i) those created under the Collateral Documents or the Second Lien Collateral
Documents and (ii) any nonconsensual Lien that is permitted under Section 7.01.
As of the Fourth Amendment and Restatement Effective Date, Schedule 5.12
(a) sets forth the name and jurisdiction of each Subsidiary, (b) sets forth the
ownership interest of Holdings, the Borrower and any other Subsidiary in each
Subsidiary, including the percentage of such ownership and (c) identifies each
Subsidiary that is a Subsidiary the Equity Interests of which are required to be
pledged on the Fourth Amendment and Restatement Effective Date pursuant to the
Collateral and Guarantee Requirement.
          SECTION 5.13. Margin Regulations; Investment Company Act.
          (a) No Loan Party is engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Borrowings or drawings under any Letter of Credit will be used for any
purpose that violates Regulation U.



--------------------------------------------------------------------------------



 



143

          (b) None of Holdings, any Person Controlling the Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
          SECTION 5.14. Disclosure. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement (including any amendment hereto) or delivered
hereunder or any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.
          SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan
Parties and their Subsidiaries own, license or possess the right to use, all of
the trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
          SECTION 5.16. Solvency. On the Worldspan Closing Date after giving
effect to the Worldspan Transactions, the Loan Parties, on a consolidated basis,
are Solvent.
          SECTION 5.17. Subordination of Junior Financing. The Obligations are
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.



--------------------------------------------------------------------------------



 



144

          SECTION 5.18. Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against Holdings or any of its Subsidiaries
pending or, to the knowledge of Holdings or the Borrower, threatened; (b) none
of hours worked by nor any payments made to employees of Holdings or any of its
Subsidiaries have been in violation of the Fair Labor Standards Act or any other
applicable Laws dealing with such matters; and (c) all payments due from
Holdings or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.
ARTICLE VI
Affirmative Covenants
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:
          SECTION 6.01. Financial Statements. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
          (a) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Holdings, a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;
          (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and



--------------------------------------------------------------------------------



 



145

certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of Holdings and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and
          (c) simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings that holds all of the
Equity Interests of Holdings) or (B) Holdings’ (or any direct or indirect parent
thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.
          SECTION 6.02. Certificates; Other Information. Deliver to the
Administrative Agent for prompt further distribution to each Lender:
          (a) no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
registered public accounting firm certifying such financial statements and
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default resulting from a violation of Sections 7.11,
7.12 or 7.13 or, if any such Event of Default shall exist, stating the nature
and status of such event;
          (b) no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower and, if such
Compliance Certificate demonstrates an Event of Default resulting from a
violation of Section 7.11 or 7.12, any of the Equity Investors may deliver,
together with such Compliance Certificate, notice of their intent to cure (a
“Notice of Intent to Cure”) such Event of Default pursuant to Section 8.05;
provided that the delivery of a Notice of Intent to Cure shall in no way affect
or alter the occurrence, existence or continuation of any such Event of Default
or the rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document;



--------------------------------------------------------------------------------



 



146

          (c) promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings or the Borrower files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
          (d) promptly after the furnishing thereof, copies of any material
requests or material notices received by any Loan Party (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of the Second Lien Credit Agreement or any
High Yield Notes Documentation, Junior Financing Documentation or Permitted
Refinancing Indebtedness Documentation in a principal amount greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;
          (e) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(b),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Original Closing Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and
          (f) promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
          Documents required to be delivered pursuant to Section 6.01(a) or
(b) or Section 6.02(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or the Borrower posts such documents, or provides a link thereto on
Holdings’ or the Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on
Holdings’ or the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such



--------------------------------------------------------------------------------



 



147

documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.
          SECTION 6.03. Notices. Promptly (and, in the case of clauses (a) and
(b) below, after obtaining knowledge thereof) notify the Administrative Agent:
          (a) of the occurrence of any Default;
          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event; and
          (c) of any amendments, restatements, supplements or other material
modifications to the Second Lien Debt Documents.
          Each notice pursuant to this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.
          SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise
satisfy as the same shall become due and payable, all its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect.
          SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and (b) take all reasonable



--------------------------------------------------------------------------------



 



148

action to maintain all rights, privileges (including its good standing),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or 7.05.
          SECTION 6.06. Maintenance of Properties. Except if the failure to do
so could not reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, and (b) make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice.
          SECTION 6.07. Maintenance of Insurance. Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as
Holdings, Borrower and the Restricted Subsidiaries) as are customarily carried
under similar circumstances by such other Persons.
          SECTION 6.08. Compliance with Laws. Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
          SECTION 6.09. Books and Records. Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of Holdings or such Subsidiary, as the case may be.
          SECTION 6.10. Inspection Rights. Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be



--------------------------------------------------------------------------------



 



149

reasonably desired, upon reasonable advance notice to the Borrower; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this Section
6.10 and the Administrative Agent shall not exercise such rights more often than
two (2) times during any calendar year absent the existence of an Event of
Default and only one (1) such time shall be at the Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with Holdings’ independent public accountants.
          SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At
the Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied at all times, including but in any such case subject
to Section 6.17 and the terms of the Intercreditor Agreement:
          (a) upon the formation or acquisition of any new direct or indirect
wholly owned Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party or the designation in
accordance with Section 6.14 of any existing direct or indirect wholly owned
Domestic Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary:
          (i) within thirty (30) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
discretion:
          (A) cause each such Restricted Subsidiary that is or is required to be
a Domestic Guarantor under the Collateral and Guarantee Requirement to furnish
to the Administrative Agent a description of the real properties owned by such
Restricted Subsidiary that have a book value in excess of $7,250,000 in detail
reasonably satisfactory to the Administrative Agent;
          (B) cause (x) each such Restricted Subsidiary that is or is required
to be a Domestic Guarantor pursuant to the Collateral and Guarantee Requirement
to duly execute and deliver to the Administrative Agent or the Collateral Agent
(as appropriate) Mortgages, Security Agreement Supplements, Intellectual
Property Security Agreements and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 6.13(b)),
as reasonably



--------------------------------------------------------------------------------



 



150

requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents in
effect on the Original Closing Date), in each case granting Liens required by
the Collateral and Guarantee Requirement and (y) each direct or indirect parent
of each such Restricted Subsidiary that is or is required to be a Domestic
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent such Security Agreement Supplements and
other security agreements as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Security Agreements in effect on the Original Closing Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;
          (C) (x) cause each such Restricted Subsidiary that is required to
become a Domestic Guarantor pursuant to the Collateral and Guarantee Requirement
to deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent and (y) cause each direct or indirect parent of such Restricted
Subsidiary that is required to be a Domestic Guarantor pursuant to the
Collateral and Guarantee Requirement to deliver any and all certificates
representing the outstanding Equity Interests (to the extent certificated) of
such Restricted Subsidiary that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness issued by such Restricted Subsidiary
and required to be pledged in accordance with the Collateral Documents, indorsed
in blank to the Collateral Agent; and
          (D) take, and cause such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary that is or is required to be a
Domestic Guarantor pursuant to the Collateral and Guarantee Requirement to take,
whatever action (including the recording of Mortgages, the filing of Uniform
Commercial Code financing statements and delivery of stock and membership
interest certificates) may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity,



--------------------------------------------------------------------------------



 



151

          (ii) within thirty (30) days after the request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request, and
          (iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary that is or
is required to be a Domestic Guarantor pursuant to the Collateral and Guarantee
Requirement and has a book value in excess of $7,250,000 any existing title
reports, surveys or environmental assessment reports.
          (b) (i) [reserved];
          (ii) the Borrower shall obtain the security interests and Guarantees
set forth on Schedule 1.01B on or prior to the dates corresponding to such
security interests and Guarantees set forth on Schedule 1.01B; and
          (iii) after the Original Closing Date, promptly after (x) the
acquisition of any material personal property by the Borrower or any Domestic
Guarantor or (y) the acquisition of any owned real property by the Borrower or
any Domestic Guarantor with a book value in excess of $7,250,000, and if such
personal property or owned real property shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such assets to be subjected to a Lien to the extent
required by the Collateral and Guarantee Requirement and will take, or cause the
Borrower or relevant Domestic Guarantor to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including, as applicable, the actions referred to
in Section 6.13(b) with respect to real property.
          (c) Upon the Orbitz IPO (x) all Collateral granted by Orbitz TopCo and
its Subsidiaries pursuant to the Collateral Documents shall be released and
shall be free and clear of all Liens created by the Loan Documents and (y) all
other obligations under the Loan Documents of Orbitz TopCo or any of its
Subsidiaries that are Subsidiary Guarantors shall also be released, and the
Lenders hereby authorize the Administrative Agent and the Collateral Agent to
take all actions requested by Borrower to effectuate such releases.
          SECTION 6.12. Compliance with Environmental Laws. Except, in each
case, to the extent that the failure to do so could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, comply,
and take all reasonable actions to cause all lessees and other Persons operating
or occupying its properties



--------------------------------------------------------------------------------



 



152

to comply with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.
          SECTION 6.13. Further Assurances and Post-Closing Conditions.
          (a) Promptly upon reasonable request by the Administrative Agent
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.
          (b) In the case of any real property referred to in Section 6.11(b),
provide the Administrative Agent with Mortgages with respect to such owned real
property within thirty (30) days of the acquisition of, or, if requested by the
Administrative Agent, entry into, or renewal of, a ground lease in respect of,
such real property in each case together with:
          (i) evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;
          (ii) fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements and in amount, reasonably acceptable to the Administrative
Agent (not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid subsisting Liens on the
property described therein, free and clear of all defects and encumbrances,
subject to Liens permitted by Section 7.01, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan



--------------------------------------------------------------------------------



 



153

Documents) and such coinsurance and direct access reinsurance as the
Administrative Agent may reasonably request;
          (iii) opinions of local counsel for the Loan Parties in states in
which the real properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent;
          (iv) evidence that each such space lease contains a provision
reasonably acceptable to the Administrative Agent permitting a collateral
assignment with respect to such provisions; provided that the Administrative
Agent shall be permitted to waive this requirement if it is reasonably satisfied
that the Borrower has used its commercially reasonable efforts to comply with
this requirement; and
          (v) such other evidence that all other actions that the Administrative
Agent may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.
          SECTION 6.14. Designation of Subsidiaries. The board of directors of
Holdings may at any time on or prior to the Fourth Amendment and Restatement
Effective Date designate any Restricted Subsidiary as an Unrestricted Subsidiary
or at any time designate any Unrestricted Subsidiary as a Restricted Subsidiary;
provided that (i) immediately before and after such designation, no Default
shall have occurred and be continuing, (ii) immediately after giving effect to
such designation, Holdings, the Borrower and the Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis (it being understood that if such
designation is to be made effective prior to the date that the March 31, 2007
Test Period has become effective, the level set forth in Section 7.11 for the
March 31, 2007 Test Period shall be deemed to apply), with the covenants set
forth in Sections 7.11, 7.12 and 7.13 (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance) and (iii) no Subsidiary (other than
Orbitz TopCo and its Subsidiaries upon the consummation of the Orbitz IPO) may
be designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary”
under the Second Lien Credit Agreement or for the purpose of any Junior
Financing, as applicable, and upon the Orbitz IPO (x) all Collateral granted by
Orbitz TopCo and its Subsidiaries pursuant to the Collateral Documents shall be
released and shall be free and clear of all Liens created by the Loan Documents
and (y) all other obligations under the Loan Documents of any of Orbitz TopCo or
any of its Subsidiaries that are Subsidiary Guarantors shall also be released.
Orbitz TopCo and its Subsidiaries shall continue to be Unrestricted



--------------------------------------------------------------------------------



 



154

Subsidiaries at all times from and after the Orbitz IPO unless and until
designated as a Restricted Subsidiary in accordance with the other provisions of
the Loan Documents applicable to designating Unrestricted Subsidiaries as
Restricted Subsidiaries. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by Holdings therein at the date of
designation in an amount equal to the net book value of Holdings’ investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.
          SECTION 6.15. Flood Insurance. With respect to each Mortgaged
Property, obtain flood insurance in such total amount as the Administrative
Agent or the Required Lenders may from time to time reasonably require, if at
any time the area in which any improvements are located on any Mortgaged
Property is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.
          SECTION 6.16. Orbitz Indebtedness. If, upon or following the Orbitz
IPO, Orbitz Topco, any of its Subsidiaries or any other Person whose primary
assets or operations comprise a portion of the Orbitz Business and that is not
then a Loan Party Guarantees or otherwise becomes liable for any Indebtedness of
Holdings and its Subsidiaries (other than Orbitz Topco, any of its Subsidiaries
or any other Person whose primary assets or operations comprise a portion of the
Orbitz Business), such Person shall become subject to the Collateral and
Guarantee Requirement hereunder as if such Person were a Restricted Subsidiary
(it being understood that in such case such Person shall, other than for
purposes of granting guarantees and collateral pursuant to the Collateral and
Guarantee Requirement, not be considered a Restricted Subsidiary hereunder).
          SECTION 6.17. Post-Closing Matters.
          (a) To the extent such items have not been delivered as of the Fourth
Amendment and Restatement Effective Date, within 120 days after the Fourth
Amendment and Restatement Effective Date, unless waived or extended by the
Collateral Agent in its sole discretion, the Borrower and the applicable
Domestic Guarantor shall deliver to the Collateral Agent, with respect to the
Mortgage encumbering Mortgaged Property entered into prior to the Fourth
Amendment and Restatement Effective Date, a third mortgage amendment to such
Mortgage (the “Third Mortgage Amendment”):



--------------------------------------------------------------------------------



 



155

          (i) a “date down” endorsement to the existing Mortgage Policy (or
equivalent coverage) assuring the Collateral Agent that the Mortgage encumbering
the Mortgaged Property located at 5350 South Valentia Way, Greenwood Village,
Colorado, as amended by the First Mortgage Amendment, as further amended by the
Second Mortgage Amendment and the Third Mortgage Amendment, is a valid and
enforceable first priority lien on such Mortgaged Property in favor of the
Collateral Agent for the benefit of the Secured Parties, free and clear of all
Liens except those Liens created or permitted by this Agreement and the
Collateral Documents or by the Administrative Agent or Collateral Agent, and
such endorsement to such Mortgage Policy shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent or Collateral
Agent; and
          (ii) evidence that all other actions, recordings and filings in
connection with the Second Mortgage Amendment that the Administrative Agent may
deem reasonably necessary shall have been taken, completed or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent;
provided that the applicable Loan Party shall not be required to deliver the
foregoing items if such Mortgaged Property shall have been sold, transferred or
otherwise disposed of pursuant to a Disposition permitted by Section 7.05 within
120 days after the Fourth Amendment and Restatement Effective Date.
          (b) Within one hundred and twenty (120) days after the Fourth
Amendment and Restatement Effective Date, or such longer period that is
reasonably acceptable to the Administrative Agent, the applicable Loan Party
(other than a Foreign Guarantor) shall deliver to the Collateral Agent executed
control agreements and ensure that the Collateral Agent has “control” (within
the meaning of Section 9-104 of the New York Uniform Commercial Code) over each
deposit account and securities account that the Collateral Agent is entitled to
have “control” over pursuant to clause (f) of the Collateral and Guarantee
Requirement.
          (c) Within two hundred and seventy (270) days after the Fourth
Amendment and Restatement Effective Date, or such longer period that is
reasonably acceptable to the Administrative Agent, Holdings shall use
commercially reasonable efforts to ensure that the requirements set forth in
clauses (i) and (j) of the Collateral and Guarantee Requirement are satisfied.
          SECTION 6.18. Mandatory Bond Prepayments. During each of (i) the
twelve-month period commencing on October 1, 2011 and terminating on September
30, 2012 and (ii) the subsequent twelve month period commencing on October 1,
2012 and terminating on September 30, 2013, the Borrower shall make payments in
an aggregate principal amount of $20,000,000 (as such amount may be adjusted in
a de minimis amount to the extent reasonably necessary because of minimum
repayment or repurchase amounts or similar requirements) to prepay, retire,
redeem, purchase, defease or otherwise satisfy Senior



--------------------------------------------------------------------------------



 



156

Notes and/or 2016 Senior Notes at prices no greater than par plus any redemption
premium, and accrued and unpaid interest from (other than in the case of ratable
redemptions) Persons other than 5% Shareholders (the “Mandatory Bond
Prepayments”); provided that the Borrower shall not be required to make such
payments in any twelve-month period if, on or prior to September 30, 2012 or
September 30, 2013, respectively, the Administrative Agent receives a
certificate of the chief financial officer of the Borrower certifying that
making such Mandatory Bond Prepayments (and giving pro forma effect thereto) is
reasonably likely to result in a violation of Section 7.13 at the end of any
fiscal quarter ending on or prior to October 1, 2012 or October 1, 2013,
respectively.
ARTICLE VII
Negative Covenants
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrower shall not, nor shall they permit any of their Restricted Subsidiaries
to, directly or indirectly:
          SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
          (a) Liens pursuant to any Loan Document, including the Lien in favor
of the Synthetic L/C Issuer pursuant to the Tranche S Collateral Account
Agreement;
          (b) Liens existing on the Original Closing Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;
          (c) Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
          (d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than



--------------------------------------------------------------------------------



 



157

thirty (30) days or, if more than thirty (30) days overdue, are unfiled and no
other action has been taken to enforce such Lien or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
          (e) (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;
          (f) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;
          (g) easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of Holdings, the Borrower or any material
Subsidiary;
          (h) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
          (i) Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens attach concurrently with or within two hundred and
seventy (270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;
          (j) leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of Holdings, the Borrower or any material Subsidiary
or (ii) secure any Indebtedness;
          (k) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;



--------------------------------------------------------------------------------



 



158

          (l) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, and (ii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry;
          (m) Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 7.02(i) or to be
applied against the purchase price for such Investment, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) consisting of an agreement to Dispose
of any property in a Disposition permitted under Section 7.05, in each case,
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien;
          (n) Liens on property (i) of any Foreign Subsidiary that is not a Loan
Party as of the Fourth Amendment and Restatement Date and (ii) that does not
constitute Collateral, which Liens secure Indebtedness of the applicable Foreign
Subsidiary permitted under Section 7.03;
          (o) Liens in favor of Holdings, the Borrower or a Restricted
Subsidiary securing Indebtedness permitted under Section 7.03(d);
          (p) Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14), in each case after the Original Closing Date (other
than Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary) and the replacement, extension or renewal of any Lien permitted by
this clause (p) upon or in the same property previously subject thereto in
connection with the replacement, extension or renewal (without increase in the
amount or any change in any direct or contingent obligor) of the amount or value
secured thereby; provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e), (g) or (k);
          (q) any interest or title of a lessor under leases entered into by
Holdings, the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;
          (r) Liens on all or a portion of the Collateral to secure Permitted
Refinancing Indebtedness, to the extent permitted by the definition of the term
“Permitted Refinancing Indebtedness”;



--------------------------------------------------------------------------------



 



159

          (s) Liens encumbering out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Holdings,
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;
          (t) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
          (u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any Restricted Subsidiary in the ordinary course of business;
          (v) Liens solely on any cash earnest money deposits made by Holdings,
the Borrower or any of the Restricted Subsidiaries in connection with any letter
of intent or purchase agreement permitted hereunder;
          (w) (i) Liens placed upon the Equity Interests of any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
incurred pursuant to Section 7.03(g) in connection with such Permitted
Acquisition and (ii) Liens placed upon the assets of such Restricted Subsidiary
and any of its Subsidiaries to secure a Guarantee by such Restricted Subsidiary
and its Subsidiaries of any such Indebtedness incurred pursuant to
Section 7.03(g);
          (x) ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;
          (y) Liens arising from precautionary Uniform Commercial Code financing
statement filings;
          (z) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
          (aa) second-priority Liens on the Collateral securing Indebtedness
incurred pursuant to Section 7.03(v) so long as such Liens and Indebtedness are
subject to the terms of the Intercreditor Agreement in the capacity of “Second
Priority Claims”; and
          (bb) other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $72,500,000.



--------------------------------------------------------------------------------



 



160

Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j), (m),
(o), (p), (r), (u)(iii), (w) or (aa), and no Liens (other than those referred to
in Section 7.01(a), (r) or (aa)) shall be permitted on the Collateral consisting
of the Equity Interests of the Borrower or the Foreign Holdco.
Notwithstanding the foregoing, no Liens shall be permitted to exist directly or
indirectly on any Mortgaged Property other than pursuant to clauses (a), (b),
(c), (d), (g), (h), (j), (p), (q), (r), (x) and (aa) of this Section 7.01 (to
the extent, with reference to clause (j) of this Section 7.01, the Borrower and
the applicable Loan Party shall use commercially reasonable efforts to cause
such leases, licenses, subleases or sublicenses to be subordinate to the lien of
any Mortgage).
Notwithstanding the foregoing, no Liens shall be permitted to exist directly or
indirectly on the Tranche S Collateral Account or any asset contained therein
other than pursuant to clause (a), (c), (h) or (l) of this Section 7.01.
          SECTION 7.02. Investments. Make or hold any Investments, except:
          (a) Investments by Holdings, the Borrower or a Restricted Subsidiary
in assets that were Cash Equivalents when such Investment was made;
          (b) loans or advances to officers, directors and employees of
Holdings, the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings (or any direct or indirect parent thereof or after
a Qualifying IPO, the Borrower or any Intermediate Holding Company) (provided
that the amount of such loans and advances shall be contributed to the Borrower
in cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$7,250,000;
          (c) Investments (i) by Holdings, the Borrower or any Restricted
Subsidiary in any Loan Party (excluding any new Restricted Subsidiary which
becomes a Loan Party and excluding any Foreign Subsidiary), (ii) by any
Restricted Subsidiary that is not a Loan Party in any other such Restricted
Subsidiary that is also not a Loan Party and (iii) by the Borrower or any
Restricted Subsidiary (A) in any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate amount of such Investments in Persons that are not
Loan Parties (together with, but without duplication of, the aggregate
consideration paid in respect of Permitted Acquisitions of Persons that do not
become Loan Parties pursuant to Section 7.02(i)(B), but with giving effect to
any Investment permitted by Section 7.02(q)) shall not exceed $362,500,000 (net
of any return representing a return of capital in respect of any such
Investment) or (B) in any Foreign Subsidiary that is a Loan Party, consisting of
the contribution of Equity Interests of any other Foreign Subsidiary held
directly by the Borrower or such Restricted Subsidiary in exchange for
Indebtedness, Equity Interests or a combination thereof of the Foreign



--------------------------------------------------------------------------------



 



161

Subsidiary to which such contribution is made, (C) in any Foreign Subsidiary,
constituting an exchange of Equity Interests of such Foreign Subsidiary for
Indebtedness of such Foreign Subsidiary or (D) constituting Guarantees of
Indebtedness or other monetary obligations of Foreign Subsidiaries owing to any
Loan Party, to the extent such Guarantees are permitted under Section 7.03 and
(iv) by any Foreign Subsidiary that is a Loan Party in any other Foreign
Subsidiary that is a Loan Party (other than any new Restricted Subsidiary that
becomes a Loan Party);
          (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
          (e) Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 7.01,
7.03, 7.04, 7.05 and 7.06, respectively;
          (f) Investments (i) existing or contemplated on the Fourth Amendment
and Restatement Effective Date and set forth on Schedule 7.02(f) and any
modification, replacement, renewal, reinvestment or extension thereof and
(ii) existing on the Fourth Amendment and Restatement Effective Date by
Holdings, the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(f) is not materially increased from the amount of such Investment
on the Fourth Amendment and Restatement Effective Date via the transfer of
assets from any of Holdings or any Subsidiary thereof to such Investment;
          (g) Investments in Swap Contracts permitted under Section 7.03;
          (h) promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;
          (i) the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a wholly owned Subsidiary of Holdings
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):
          (A) subject to clause (B) below, a majority of all property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the



--------------------------------------------------------------------------------



 



162

avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);
          (B) the aggregate amount of consideration paid in respect of
acquisitions of Persons that do not become Loan Parties (together with the
aggregate amount of all Investments in Foreign Subsidiaries that are not Loan
Parties pursuant to Section 7.02(c)(iii)(A), but with giving effect to any
Investments permitted under Section 7.02(q)) shall not exceed $362,500,000 (net
of any return representing a return of capital in respect of any such
Investment);
          (C) the acquired property, assets, business or Person is in the same
line of business as Holdings and the Subsidiaries, taken as a whole;
          (D) the board of directors (or similar governing body) of the Person
to be so purchased or acquired shall not have indicated publicly its opposition
to the consummation of such purchase or acquisition (which opposition has not
been publicly withdrawn);
          (E) (1) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (2) immediately after giving effect to such purchase or
other acquisition, Holdings, the Borrower and the Restricted Subsidiaries shall
be in Pro Forma Compliance with the covenants set forth in Sections 7.11, 7.12
and 7.13 for the Test Period in effect at the time such purchase or other
acquisition is to occur and, in the case of acquisitions the aggregate
consideration which is in excess of $36,250,000, evidenced by a certificate from
the Chief Financial Officer of the Borrower demonstrating such compliance
calculation in reasonable detail; and
          (F) the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
          (j) the Transaction, the Restructuring Transaction and the Investment
Transaction;
          (k) Investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;



--------------------------------------------------------------------------------



 



163

          (l) Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
          (m) loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such parent) in
accordance with Section 7.06(h), (i) or (j);
          (n) so long as immediately after giving effect to any such Investment,
no Default has occurred and is continuing and Holdings, the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Sections 7.11, 7.12 and 7.13 for the Test Period in effect at the time
such Investment is being made, other Investments that do not exceed $20,000,000
in the aggregate, net of any return representing return of capital in respect of
any such investment and valued at the time of the making thereof; provided that,
such amount shall be increased by the Net Cash Proceeds of Permitted Equity
Issuances (other than Permitted Equity Issuances made pursuant to Section 8.05)
that are Not Otherwise Applied;
          (o) advances of payroll payments to employees in the ordinary course
of business;
          (p) Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of Holdings (or the Borrower or an
Intermediate Holding Company after a Qualifying IPO of Holdings, the Borrower or
such Intermediate Holding Company);
          (q) Investments held by a Restricted Subsidiary (acquired after the
Original Closing Date or of a corporation merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Original Closing Date), to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
          (r) Guarantees by Holdings, the Borrower or any Restricted Subsidiary
of leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
          (s) the Worldspan Acquisition; provided that such acquisition shall
have been consummated in accordance with the terms of the Worldspan Merger
Agreement, without giving effect to any amendments or waivers by the Borrower
thereto that are materially adverse to the Lenders without the reasonable
consent of the Agents; and
          (t) on and following the Orbitz IPO, any Investments in Orbitz TopCo,
so long as the amount actually invested in Orbitz TopCo by Holdings or a
Restricted



--------------------------------------------------------------------------------



 



164

Subsidiary does not increase upon and following the Orbitz IPO (it being
understood that increases in the value of Orbitz TopCo upon and following the
Orbitz IPO that do not result from Investments by Holdings or a Restricted
Subsidiary in Orbitz TopCo shall be permitted by this clause (t));
provided that (x) the only Investment in Travelport Guarantor that shall be
permitted to be made under this Section 7.02 shall be pursuant to the Investment
Transaction and (y) no Investment in an Unrestricted Subsidiary that would
otherwise be permitted under this Section 7.02 shall be permitted hereunder to
the extent that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings or Indebtedness under any Second Lien Debt Document.
          SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness, except:
          (a) Indebtedness of Holdings, the Borrower and any of its Subsidiaries
under the Loan Documents;
          (b) Indebtedness (i) outstanding on the Original Closing Date and
listed on Schedule 7.03(b), provided that the letters of credit and surety bonds
listed thereon must be backstopped by a Letter of Credit issued hereunder and,
other than in respect of any letter of credit or any surety bond listed thereon
or any drawing upon any such letter of credit or surety bond, any Permitted
Refinancing thereof; and (ii) intercompany Indebtedness outstanding on the
Original Closing Date;
          (c) Guarantees by Holdings, the Borrower or any Restricted Subsidiary
in respect of Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary otherwise permitted hereunder (except that a Restricted Subsidiary
that is not a Loan Party may not, by virtue of this Section 7.03(c), Guarantee
Indebtedness that such Restricted Subsidiary could not otherwise incur under
this Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary
of any Indebtedness under any Second Lien Debt Document, any High Yield Note,
Junior Financing or Permitted Refinancing Indebtedness shall be permitted unless
such Restricted Subsidiary shall have also provided a Guarantee of the
Obligations substantially on the terms set forth in the Guaranty and (B) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;
          (d) Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary owing to Holdings, the Borrower or any other Restricted Subsidiary to
the extent constituting an Investment permitted by Section 7.02; provided that,
all such Indebtedness of any Loan Party owed to any Person that is not a Loan
Party shall be subject to the subordination terms set forth in Section 5.03 of
the Security Agreement;
          (e) (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or



--------------------------------------------------------------------------------



 



165

improvement of fixed or capital assets, other than software; provided that such
Indebtedness is incurred concurrently with or within two hundred and seventy
(270) days after the applicable acquisition, construction, repair, replacement
or improvement, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and (iii) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i) and (ii);
provided that the aggregate principal amount of Indebtedness outstanding at any
one time pursuant to this Section 7.03(e) shall not exceed 5% of Total Assets at
such time;
          (f) Indebtedness in respect of Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks
incurred in the ordinary course of business and not for speculative purposes;
          (g) Indebtedness of the Borrower, any Foreign Subsidiary or any
Guarantor (i) assumed in connection with any Permitted Acquisition or
(ii) incurred to finance a Permitted Acquisition, in each case, that is secured
only by the assets or business acquired in the applicable Permitted Acquisition
(including any acquired Equity Interests) and so long as both immediately prior
and after giving effect thereto, (A) no Default shall exist or result therefrom,
(B) Holdings, the Borrower and the Restricted Subsidiaries will be in Pro Forma
Compliance with the covenants set forth in Sections 7.11, 7.12 and 7.13 for the
Test Period in effect at the time of the assumption or incurrence of such
Indebtedness and (C) the aggregate principal amount of such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed $145,000,000;
provided that the aggregate amount of Indebtedness outstanding at Persons that
are not Loan Parties pursuant to this clause (g) and clause (n) below shall not
exceed $100,000,000 at any one time;
          (h) (i) Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary (A) assumed in connection with any Permitted Acquisition; provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition, or (B) incurred to finance a Permitted Acquisition and (ii) any
Permitted Refinancing of the foregoing; provided that, in each case, such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof (v) is unsecured, (w) both immediately prior and after giving effect
thereto, (1) no Default shall exist or result therefrom and (2) Holdings, the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Sections 7.11, 7.12 and 7.13 for the Test Period in
effect at the time of the assumption or incurrence of such Indebtedness,
(x) matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the Latest Maturity Date in effect at
the time such Indebtedness is incurred (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemptions provisions
satisfying the requirement of clause (y) hereof), (y) has terms and conditions
(other than interest rate, redemption premiums and subordination terms), taken
as a whole, that are not materially less favorable to the Borrower as the terms
and conditions of the High Yield Notes as of the Original Closing Date; provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably



--------------------------------------------------------------------------------



 



166

detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees), and
(z) with respect to such Indebtedness described in the immediately preceding
clause (B) or any Permitted Refinancing thereof, is incurred by the Borrower or
a Guarantor; provided further that notwithstanding anything contained in the
Loan Documents to the contrary, (a) the maximum principal amount of all
Indebtedness described in clause (A) of this paragraph (together with any
Permitted Refinancing of Indebtedness in respect thereof) with respect to which
a Restricted Subsidiary that is not a Guarantor may become liable shall be
$145,000,000 and (b) the only obligors with respect to any Indebtedness incurred
pursuant to clause (A) of this paragraph or any Permitted Refinancing of
Indebtedness in respect thereof shall be of those Persons who were obligors of
such Indebtedness immediately prior to such Permitted Acquisition;
          (i) Indebtedness representing deferred compensation to employees of
the Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;
          (j) Indebtedness to current or former officers, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of Holdings permitted by
Section 7.06;
          (k) Indebtedness incurred by Holdings, the Borrower or any Restricted
Subsidiary in a Permitted Acquisition, any other Investment expressly permitted
hereunder or any Disposition to the extent constituting indemnification
obligations or obligations in respect of purchase price or other similar
adjustments;
          (l) Indebtedness consisting of obligations of Holdings, the Borrower
or any Restricted Subsidiary under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
          (m) Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;
          (n) Indebtedness in an aggregate principal amount not to exceed
$362,500,000, at any time outstanding; provided that a maximum of $145,000,000
in aggregate principal amount of such Indebtedness (less the aggregate principal
amount of Indebtedness of Foreign Subsidiaries that are not Guarantors
outstanding at any time under Section 7.03(g)) may be incurred by Foreign
Subsidiaries that are not Guarantors;



--------------------------------------------------------------------------------



 



167

          (o) Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;
          (p) Indebtedness incurred by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business, including in respect of workers’ compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within
30 days following the incurrence thereof;
          (q) obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by Holdings, the Borrower or any of the Restricted Subsidiaries or obligations
in respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;
          (r) [Reserved];
          (s) Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;
          (t) Indebtedness in respect of the High Yield Notes and any Permitted
Refinancing thereof;
          (u) Permitted Refinancing Indebtedness;
          (v) Indebtedness under the Second Lien Debt Documents (and any
Permitted Refinancing thereof) in an aggregate principal amount at any time
outstanding not to exceed $342,500,000 plus the amount of any interest added to
the principal thereof in accordance with the terms of the Second Lien Debt
Documents (or the equivalent documentation with respect to any Permitted
Refinancing thereof); and
          (w) all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (v) above;
provided that no Indebtedness that would otherwise be permitted under this
Section 7.03 shall be permitted hereunder to the extent such Indebtedness
constitutes a PIK Guarantee.
          SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:



--------------------------------------------------------------------------------



 



168

          (a) any Restricted Subsidiary may merge with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;
          (b) (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary (other than the Borrower) may liquidate or dissolve or
change its legal form if Holdings determines in good faith that such action is
in the best interests of Holdings and its Subsidiaries and if not materially
disadvantageous to the Lenders;
          (c) any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor or a Borrower, then (i) the transferee must either be
the Borrower or a Guarantor or (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party in accordance with Sections 7.02
and 7.03, respectively;
          (d) so long as no Default exists or would result therefrom, the
Borrower may merge with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee shall apply to the Successor Borrower’s obligations under
this Agreement, (D) each Guarantor, unless it is the other party to such merger
or consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement;



--------------------------------------------------------------------------------



 



169

          (e) so long as no Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;
          (f) so long as no Default exists or would result therefrom and no
material assets have been transferred to such Subsidiaries from Holdings or any
Subsidiary thereof from the Original Closing Date to the date of such
dissolution or liquidation, the Subsidiaries listed on Schedule 7.04(f) may be
dissolved or liquidated; and
          (g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
          SECTION 7.05. Dispositions. Make any Disposition, except:
          (a) Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;
          (b) Dispositions of inventory and immaterial assets in the ordinary
course of business;
          (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
          (d) Dispositions of property to the Borrower or to a Restricted
Subsidiary; provided that if the transferor of such property is a Guarantor or a
Borrower (i) the transferee thereof must either be a Borrower or a Guarantor or
(ii) to the extent such transaction constitutes an Investment, such transaction
is permitted under Section 7.02;
          (e) Dispositions permitted by Sections 7.04 and 7.06, Liens permitted
by Section 7.01 and Investments permitted by Section 7.02;
          (f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by Holdings, the Borrower or any Restricted Subsidiary on the Original
Closing Date, the fair market value of all property so Disposed of after the
Original Closing Date (taken together with the aggregate book value of all
property Disposed of pursuant to Section 7.05(j)) shall not exceed five percent
(5%) of Total Assets per year and (ii) with respect to such property acquired by
Holdings, the Borrower or any Restricted Subsidiary after the Original Closing
Date, the applicable sale-leaseback transaction occurs within two



--------------------------------------------------------------------------------



 



170

hundred and seventy (270) days after the acquisition or construction (as
applicable) of such property;
          (g) Dispositions in the ordinary course of business of Cash
Equivalents;
          (h) leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of Holdings, the Borrower and the Restricted Subsidiaries;
          (i) transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;
          (j) Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed five
percent (5%) of Total Assets per year and (iii) with respect to any Disposition
pursuant to this clause (j) for a purchase price in excess of $14,500,000,
Holdings, the Borrower or a Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(s) and clauses
(i) and (ii) of Section 7.01(u)); provided, however, that for the purposes of
this clause (iii), (A) any liabilities (as shown on Holdings’, the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of Holdings, the Borrower or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which Holdings, the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by Holdings, the Borrower or
such Restricted Subsidiary from such transferee that are converted by Holdings,
the Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by Holdings, the Borrower
or such Restricted Subsidiary in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of 2.5% of Total Assets (as such term is defined in
the Senior Notes Indenture as of the Original Closing Date) at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;
          (k) any Disposition of any Subsidiary listed on Schedule 7.05(k) as
amended on the Second Amendment and Restatement Effective Date, so long as no



--------------------------------------------------------------------------------



 



171

material assets are transferred to any such Subsidiary from Holdings or any
Subsidiary thereof from the Original Closing Date to the date of such
Disposition;
          (l) Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
          (m) any Disposition of any Subsidiary listed on Schedule 7.05(m) to
any wholly owned Subsidiary that is not a Loan Party so long as no material
assets are transferred to any such Subsidiary from Holdings or any Subsidiary
thereof from the Original Closing Date to the date of such Disposition;
          (n) any Disposition of common Equity Interests of Orbitz TopCo
occurring upon the consummation of the Orbitz IPO, so long as:
          (i) (x) the Net Cash Proceeds of such Disposition shall be used to
prepay Term Loans pursuant to Section 2.05(b)(ii)(A) and (y) the Net Cash
Proceeds (other than amounts funded solely under any revolving credit facility
of Orbitz TopCo or any of its Subsidiaries) of the first transaction or first
series of related transactions whereby Orbitz TopCo or any of its Subsidiaries
incurs or guarantees material Indebtedness upon, in connection with or after the
consummation of the Orbitz IPO shall be used to prepay Term Loans pursuant to
Section 2.05(b)(ii)(A); provided that, without derogation of any obligations of
the Loan Parties in clauses (x) or (y) of this Section 7.05(n), in no event
shall the amount applied to prepay Term Loans with the Net Cash Proceeds
referred to in clauses (x) and (y) of this Section 7.05(n) be less than the
amount necessary to prepay the Dollar Equivalent of $775,000,000 in principal
amount of Term Loans plus any accrued and unpaid interest thereon; provided
further that once the Borrower has applied the Net Cash Proceeds referred to in
clauses (x) and (y) to prepay the Term Loans in an amount of not less than the
Dollar Equivalent of $775,000,000, an aggregate principal amount of up to
$100,000,000 of additional Net Cash Proceeds referred to in clauses (x) and
(y) shall not be required to be used to prepay Term Loans; and
          (ii) substantially simultaneously with the consummation of the Orbitz
IPO, the Borrower shall be able to declare, and it shall have declared, Orbitz
TopCo and its Subsidiaries as Unrestricted Subsidiaries in accordance with the
requirements of Section 6.14;
          (o) any Disposition of Equity Interests of Orbitz TopCo following the
Orbitz IPO; provided that if the Total Leverage Ratio as of the last day of the
immediately preceding Test Period as determined on a Pro Forma Basis (as set
forth on a certificate of a Responsible Officer provided by the Borrower) is
(x) greater than or equal to 4.0:1.0, 100% of the Net Cash Proceeds of such
Disposition shall be subject to Section 2.05(b)(ii), (y) less than 4.0:1.0 and
greater than or equal to 3.0:1.0, 50% of the Net Cash Proceeds shall be subject
to Section 2.05(b)(ii) and (z) less than 3.0:1.0, 0% of the Net Cash Proceeds of
such Disposition shall be subject to Section 2.05(b)(ii);



--------------------------------------------------------------------------------



 



172

          (p) entry into the Permitted Disposition Agreement and consummation of
the Permitted Disposition; provided that (i) the Permitted Disposition shall not
be consummated unless at least $655,000,000 of Net Cash Proceeds will be
received by the Borrower and/or its Subsidiaries (other than an Unrestricted
Subsidiary) upon consummation thereof, (ii) such Net Cash Proceeds shall be
applied to prepay Term Loans pursuant to Section 2.05(b)(ii);
(iii) notwithstanding any provision to the contrary contained in the Loan
Documents, the Permitted Disposition shall only be made pursuant to and in
accordance with this Section 7.05(p) and not pursuant to any other provision of
this Agreement, and (iv) the Borrower shall give prompt written notice to the
Administrative Agent of the earlier to occur of (A) the termination or
expiration of the Permitted Disposition Agreement and (B) the consummation of
the Permitted Disposition;
          (q) any Disposition consisting of a substantially concurrent
cancellation of the Tranche A Intercompany Note and Second Lien Tranche A Term
Loans; and
          (r) the Disposition of the Second Lien Tranche A Term Loans to the
Travelport Guarantor pursuant to the Investment Transaction;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (r) and (m) and except for Dispositions
from a Loan Party to another Loan Party), shall be for no less than the fair
market value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than Holdings, the Borrower or any Restricted Subsidiary, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing;
provided further that no Disposition of any Second Lien Tranche A Term Loan (or
any Indebtedness in respect of any Permitted Refinancing thereof) other than
pursuant to the Restructuring Transaction or the Investment Transaction shall be
permitted to be made hereunder if such Disposition is being made, directly or
indirectly, to any 5% Shareholder (other than Dispositions in connection with
ratable redemptions). The Disposition comprising the Orbitz IPO shall be made
pursuant to Section 7.05(n) and not any other provision of Section 7.05.
          SECTION 7.06. Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except:
          (a) the Borrower and each Restricted Subsidiary may make Restricted
Payments to Holdings, the Borrower and to other Restricted Subsidiaries (and, in
the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to
Holdings, the Borrower and any other Restricted Subsidiary and to each other
owner of Equity Interests of such Restricted Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests);



--------------------------------------------------------------------------------



 



173

          (b) Holdings, the Borrower and each Restricted Subsidiary may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;
          (c) [Reserved];
          (d) Restricted Payments made on the Original Closing Date to
consummate the Original Closing Date Transactions;
          (e) to the extent constituting Restricted Payments, Holdings, the
Borrower and the Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 7.04 or 7.08 other
than Section 7.08(f);
          (f) repurchases of Equity Interests in Holdings, the Borrower or any
Restricted Subsidiary deemed to occur upon exercise of stock options or warrants
if such Equity Interests represent a portion of the exercise price of such
options or warrants;
          (g) Holdings (or the Borrower or any Intermediate Holding Company
after a Qualifying IPO of Holdings, the Borrower or such Intermediate Holding
Company, as the case may be) may pay (or make Restricted Payments to allow any
direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of Holdings (or of
any such parent of Holdings or of the Borrower or any Intermediate Holding
Company after a Qualifying IPO of Holdings, the Borrower or such Intermediate
Holding Company, as the case may be) by any future, present or former employee
or director of Holdings (or any direct or indirect parent of Holdings) or any of
its Subsidiaries pursuant to any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee or director of Holdings or any of its Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (g) shall
not exceed $29,000,000, in any calendar year (which shall increase to
$36,250,000 subsequent to the consummation of a Qualifying IPO of Holdings, the
Borrower or such Intermediate Holding Company, as the case may be) (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the following proviso) of
$36,250,000 in any calendar year (which shall increase to $72,500,000,
subsequent to the consummation of a Qualifying IPO of Holdings, the Borrower or
such Intermediate Holding Company, as the case may be)); provided further that
such amount in any calendar year may be increased by an amount not to exceed:
          (i) the Net Cash Proceeds from the sale of Equity Interests (other
than Disqualified Equity Interests) of Holdings and, to the extent contributed
to Holdings, Equity Interests of any of Holdings’ direct or indirect parent
companies, in each case to members of management, directors or consultants of
Holdings, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Original Closing Date, to the extent the Net
Cash Proceeds



--------------------------------------------------------------------------------



 



174

from the sale of such Equity Interests have been Not Otherwise Applied to the
payment of Restricted Payments by virtue of Section 7.06(i); plus
          (ii) the Net Cash Proceeds of key man life insurance policies received
by Holdings or its Restricted Subsidiaries; less
          (iii) the amount of any Restricted Payments previously made with the
cash proceeds described in clauses (i) and (ii) of this Section 7.06(g);
provided further that any cancellation of Indebtedness owing to Holdings from
members of management of Holdings, any of Holdings’ direct or indirect parent
companies or any of Holdings’ Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Holdings or any of its direct or indirect
parent companies will be deemed not to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;
          (h) the Borrower and its Restricted Subsidiaries may make Restricted
Payments to Holdings:
          (i) the proceeds of which will be used to pay (or to make Restricted
Payments to allow any direct or indirect parent of Holdings to pay) the tax
liability to each relevant jurisdiction in respect of consolidated, combined,
unitary or affiliated returns for the relevant jurisdiction of Holdings (or such
parent) attributable to Holdings, the Borrower or its Subsidiaries determined as
if the Borrower and its Subsidiaries filed separately;
          (ii) the proceeds of which shall be used by Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent of Holdings to
pay) its operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $4,350,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Borrower
and its Subsidiaries;
          (iii) the proceeds of which shall be used by Holdings to pay franchise
taxes and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;
          (iv) the proceeds of which shall be used by Holdings to make
Restricted Payments permitted by Section 7.06(g);
          (v) to finance any Investment permitted to be made pursuant to
Section 7.02; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) Holdings
shall, immediately following the closing thereof, cause (1) all property
acquired



--------------------------------------------------------------------------------



 



175

(whether assets or Equity Interests) to be contributed to the Borrower or its
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition, in
each case, in accordance with the requirements of Section 6.11; and
          (vi) the proceeds of which shall be used by Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent thereof to pay)
customary fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement;
          (i) in addition to the foregoing Restricted Payments and so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower may make additional Restricted Payments to Holdings the proceeds of
which may be utilized by Holdings to make additional Restricted Payments, in an
aggregate amount, together with the aggregate amount of (A) prepayments,
redemptions, purchases, defeasance and other payments in respect of Junior
Financings made pursuant to Section 7.15(a)(iv) and (B) loans and advances to
Holdings made pursuant to Section 7.02(m) in lieu of Restricted Payments
permitted by this clause (i), not to exceed the aggregate amount of Net Cash
Proceeds of Permitted Equity Issuances (other than Permitted Equity Issuances
made pursuant to Section 8.05) that are Not Otherwise Applied;
          (j) [Reserved];
          (k) Restricted Payments made on or after the Fourth Amendment and
Restatement Effective Date to consummate the Restructuring Transaction in an
aggregate amount not to exceed $297,000,000; and
          (l) Restricted Payments made on the Worldspan Closing Date to
consummate the Worldspan Transactions.
          SECTION 7.07. Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and the Restricted Subsidiaries on the Original Closing Date or
any business reasonably related or ancillary thereto.
          SECTION 7.08. Transactions with Affiliates. Enter into any transaction
of any kind with any Affiliate of Holdings whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to Holdings, the
Borrower or such Restricted Subsidiary as would be obtainable by Holdings, the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the payment of fees and
expenses related to the Transaction, the Restructuring Transaction



--------------------------------------------------------------------------------



 



176

or the Investment Transaction, (d) the issuance of Equity Interests to the
management of Holdings or any of its Subsidiaries in connection with the
Transaction, (e) the payment of management and monitoring fees to the Sponsor in
an aggregate amount in any fiscal year not to exceed the amount permitted to be
paid pursuant to the Sponsor Management Agreement as in effect on the Original
Closing Date and any Sponsor Termination Fees not to exceed the amount set forth
in the Sponsor Management Agreement as in effect on the Original Closing Date
and related indemnities and reasonable expenses, (f) equity issuances,
repurchases, retirements or other acquisitions or retirements of Equity
Interests by Holdings permitted under Section 7.06, (g) loans and other
transactions by Holdings, the Borrower and the Restricted Subsidiaries to the
extent permitted under this Article VII, (h) employment and severance
arrangements between Holdings, the Borrower and the Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business,
(i) payments by Holdings (and any direct or indirect parent thereof), the
Borrower and the Restricted Subsidiaries pursuant to the tax sharing agreements
among Holdings (and any such parent thereof), the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, (j) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers and employees of Holdings, the Borrower and
the Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrower and the
Restricted Subsidiaries, (k) transactions pursuant to permitted agreements in
existence on the Original Closing Date and set forth on Schedule 7.08 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect, (l) dividends, redemptions and repurchases permitted
under Section 7.06, (m) customary payments by Holdings, the Borrower and any
Restricted Subsidiaries to the Sponsor made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the board of
directors or a majority of the disinterested members of the board of directors
of Holdings in good faith and (n) the consummation of the Restructuring
Transaction and the Investment Transaction.
          SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Guarantor
to make Restricted Payments to the Borrower or any Guarantor or (b) the Borrower
or any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person



--------------------------------------------------------------------------------



 



177

for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the Original Closing Date and (to the extent not otherwise permitted by this
Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary; provided further that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary which is not a Loan Party which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Section 7.05, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e) or 7.03(g) to the extent that such restrictions
apply only to the property or assets securing such Indebtedness or, in the case
of Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) are restrictions set forth in Permitted Refinancing Indebtedness
Documents or (xiii) are restrictions set forth in the Second Lien Credit
Agreement or any other Second Lien Debt Document, provided that (x) with respect
to clause (a) above, such restrictions are no more onerous than those set forth
herein and in the other Loan Documents and (y) with



--------------------------------------------------------------------------------



 



178

respect to clause (b) above, such restrictions are no more onerous than those
set forth in the Second Lien Debt Documents on the Fourth Amendment and
Restatement Effective Date.
          SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement.
          SECTION 7.11. Maximum Total Leverage Ratio. Permit the Total Leverage
Ratio for any Test Period ending on any date set forth below to be greater than
the ratio set forth below opposite such date:

                                  Fiscal Year   March 31   June 30   September
30   December 31
2007
    7.75:1       7.60:1       7.50:1       7.25:1  
2008
    7.25:1       7.25:1       7.00:1       6.75:1  
2009
    6.75:1       6.75:1       6.50:1       6.00:1  
2010
    6.00:1       6.00:1       5.75:1       5.75:1  
2011
    5.75:1       5.75:1       8.00:1       8.00:1  
2012
    8.00:1       8.00:1       8.00:1       8.00:1  
2013
    8.00:1       8.00:1       7.75:1       7.75:1  
2014
    7.50:1       7.50:1       7.50:1       7.50:1  
Thereafter
    7.25:1       7.25:1       7.25:1       7.25:1  

          SECTION 7.12. First Lien Leverage Ratio. Permit the First Lien
Leverage Ratio for any Test Period ending on any date set forth below to be
greater than the ratio set forth below opposite such date:

                                  Fiscal Year   March 31   June 30   September
30   December 31
2011
                    4.00:1       4.00:1  
2012
    4.00:1       4.00:1       4.00:1       4.00:1  
2013
    4.00:1       4.00:1       3.85:1       3.85:1  
2014
    3.70:1       3.70:1       3.70:1       3.70:1  
Thereafter
    3.50:1       3.50:1       3.50:1       3.50:1  

          SECTION 7.13. Minimum Liquidity. Permit the Minimum Cash as of the end
of any fiscal quarter ending after the Fourth Amendment and Restatement
Effective Date to be less than the Minimum Amount.
          SECTION 7.14. Accounting Changes. Make any change in fiscal year;
provided, however, that Holdings may, upon written notice to the Administrative
Agent, change its fiscal year to any



--------------------------------------------------------------------------------



 



179

other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.
          SECTION 7.15. Prepayments, Etc. of Indebtedness.
          (a) (i) Prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner, or make any payment of interest
in respect of, (A) the Senior Subordinated Notes, any subordinated Indebtedness
incurred under Section 7.03(h) or any other Indebtedness that is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents
(other than, for the avoidance of doubt, any Indebtedness under any Second Lien
Debt Document) (collectively, “Junior Financing”) or (B) Indebtedness under any
Second Lien Debt Document, or (ii) make any payment in violation of any
subordination terms of any Junior Financing Documentation, except in the case of
clauses (i) and (ii), (1) the refinancing of Indebtedness under any Second Lien
Debt Document or any Junior Financing with the Net Cash Proceeds of any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing and, if applicable, is permitted pursuant to Section 7.03(h)), to
the extent not required to prepay any Loans or Facility pursuant to
Section 2.05(b), or of any Indebtedness of Holdings, (2) the conversion of any
Junior Financing or Indebtedness under any Second Lien Debt Document to Equity
Interests (other than Disqualified Equity Interests) of Holdings or any of its
direct or indirect parents, (3) the prepayment of Indebtedness of the Borrower
or any Restricted Subsidiary to the Borrower or any Restricted Subsidiary to the
extent expressly permitted by the Collateral Documents, (4) the payment of
regularly scheduled interest in respect of Junior Financings, (5) the payment of
regularly scheduled interest in respect of any Indebtedness under any Second
Lien Debt Document so long as such interest payments are not paid in cash, Cash
Equivalents or other assets (other than any interest payments in the form of
additional principal amount of such Indebtedness) (and, for the avoidance of
doubt, are paid only by increasing the outstanding aggregate principal amount of
such Indebtedness); provided that such interest payments may be paid in cash or
Cash Equivalents so long as both immediately prior to and after giving effect to
such payments, (x) the First Lien Leverage Ratio for the immediately preceding
Test Period was less than 3.00:1, (y) no Default exists or would result
therefrom and (z) Holdings, the Borrower and the Restricted Subsidiaries will be
in Pro Forma Compliance with the covenants set forth in Sections 7.11, 7.12 and
7.13 for the Test Period in effect at the time such payment is being made, and
(6) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, together with the aggregate amount of (1) Restricted Payments made
pursuant to Section 7.06(i) and (2) loans and advances to Holdings made pursuant
to Section 7.02(m), not to exceed the amount of Net Cash Proceeds of Permitted
Equity Issuances (other than Permitted Equity Issuances made pursuant to
Section 8.05) that are Not Otherwise Applied.
          (b) Amend, modify or change, including pursuant to any renewal,
extension, refunding, restructuring, replacement or refinancing of the Second
Lien Credit Agreement then in effect, in any manner materially adverse to the
interests of the Lenders



--------------------------------------------------------------------------------



 



180

any term or condition of any Junior Financing Documentation or any Second Lien
Debt Document without the consent of the Arrangers.
          SECTION 7.16. Equity Interests of the Borrower and Restricted
Subsidiaries. Permit any Domestic Subsidiary that is a Restricted Subsidiary to
become a non-wholly owned Subsidiary, except to the extent such Restricted
Subsidiary continues to be a Guarantor or in connection with a sale of all of
such Restricted Subsidiary or the designation of an Unrestricted Subsidiary
pursuant to Section 6.14.
          SECTION 7.17. Holding Company; Foreign Subsidiaries. In the case of
Holdings, Intermediate Parent and TDS Intermediate Parent, conduct, transact or
otherwise engage in any business or operations other than those incidental to
(i) its ownership of the Equity Interests of the Borrower and the Foreign Holdco
or other Foreign Subsidiaries, (ii) the maintenance of its legal existence,
(iii) the performance of the Loan Documents, the Purchase Agreement and the
other agreements contemplated by the Purchase Agreement, (iv) the performance of
the Second Lien Debt Documents to which it is a party, (v) any public offering
of its common stock or any other issuance of its Equity Interests not prohibited
by this Article VII or (vi) any transaction that Holdings, Intermediate Parent
or TDS Intermediate Parent is permitted to enter into or consummate under this
Article VII.
ARTICLE VIII
Events of Default and Remedies
          SECTION 8.01. Events of Default. Any of the following events referred
to in any of clauses (a) through (m) inclusive of this Section 8.01 shall
constitute an “Event of Default”:
          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document, or (iii) when and as required to be paid herein, any amount required
to be prepaid and/or Cash Collateralized pursuant to the third or fourth
sentence of Section 2.05(b)(iv); or
          (b) Specific Covenants. Holdings or the Borrower fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.03(a) or
6.05(a) (solely with respect to Holdings and the Borrower) or Article VII;
provided that any Event of Default under Section 7.11 or 7.12 is subject to cure
as contemplated by Section 8.05; or



--------------------------------------------------------------------------------



 



181

          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after notice thereof by the
Administrative Agent to the Borrower; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or
          (e) Cross-Default. Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Secured Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Secured
Hedge Agreements), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or
          (f) Insolvency Proceedings, Etc. Any Loan Party or any of the
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts in excess of the Threshold Amount as they become due,
or (ii) any writ or



--------------------------------------------------------------------------------



 



182

warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Loan Parties, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or
          (h) Judgments. There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied or failed to acknowledge coverage
thereof) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan that could
reasonably be expected to result in a Material Adverse Effect; or
          (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
          (k) Change of Control. There occurs any Change of Control; or
          (l) Collateral Documents. (i) Any Collateral Document after delivery
thereof pursuant to Section 4.01 of the Original Credit Agreement, Section 4.02
of the Second Amended and Restated Credit Agreement or Section 6.11 shall for
any reason (other than pursuant to the terms thereof, including as a result of a
transaction permitted under Section 7.04 or 7.05) cease to create a valid and
perfected lien, with the priority required by the Collateral Documents (or other
security purported to be created on the applicable Collateral), on and security
interest in any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.01, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates



--------------------------------------------------------------------------------



 



183

actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements and except
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage, (ii) any of the Equity Interests of the Borrower
ceasing to be pledged pursuant to the Security Agreement free of Liens other
than Liens created by the Security Agreement, Liens created by the Second Lien
Collateral Documents, Liens created by the collateral documents governing any
Permitted Refinancing Indebtedness, or any nonconsensual Liens arising solely by
operation of Law or (iii) the Intercreditor Agreement is not or ceases to be
binding on or enforceable against any party thereto (or against any person on
whose behalf any such party makes any covenant or agreements therein), or shall
otherwise not be effective to create the rights and obligations purported to be
created thereunder; or
          (m) Junior Financing Documentation. (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.
          SECTION 8.02. Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent may and, at the request of
the Required Lenders, shall take any or all of the following actions:
          (a) declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
          (c) require that the Borrower Cash Collateralize the Revolving L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and
          (d) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding



--------------------------------------------------------------------------------



 



184

Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
          SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the
purpose of determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of Holdings, have
assets with a value in excess of 5% of the consolidated total assets of
Holdings, Borrower and the Restricted Subsidiaries and did not, as of the four
quarter period ending on the last day of such fiscal quarter, have revenues
exceeding 5% of the total revenues of Holdings, the Borrower and the Restricted
Subsidiaries (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).
          SECTION 8.04. Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;



--------------------------------------------------------------------------------



 



185

     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, (i) to the Second Lien Collateral Agent, in
accordance with the Intercreditor Agreement or (ii) to the extent not required
to be applied as set forth in clause (i) pursuant to the Intercreditor
Agreement, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
     SECTION 8.05. Borrower’s Right to Cure.
          (a) Notwithstanding anything to the contrary contained in
Section 8.01, in the event of any Event of Default resulting from a violation of
the covenants set forth in Section 7.11 or 7.12 and until the expiration of the
tenth (10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, Holdings or
an Intermediate Holding Company (or, following a Qualifying IPO, the Borrower)
may engage in a Permitted Equity Issuance to any of the Equity Investors and
apply the amount of the Net Cash Proceeds thereof to increase Consolidated
EBITDA with respect to such applicable quarter; provided that such Net Cash
Proceeds (i) are actually received by the Borrower through capital contribution
of such Net Cash Proceeds by Holdings or an Intermediate Holding Company to the
Borrower no later than ten (10) days after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder, (ii) are Not Otherwise Applied and (iii) do not exceed the aggregate
amount necessary to cure such Event of Default from a violation of the covenants
set forth in Section 7.11 or 7.12 for any applicable period. The parties hereby
acknowledge that this Section 8.05(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to



--------------------------------------------------------------------------------



 



186

Sections 7.11 or 7.12 (and, for the avoidance of doubt, not the financial ratios
set forth in the definition of the term “Applicable Rate”) and shall not result
in any adjustment to any amounts other than the amount of the Consolidated
EBITDA referred to in the immediately preceding sentence.
          (b) In each period of four fiscal quarters, there shall be at least
two (2) consecutive fiscal quarters in which no cure set forth in
Section 8.05(a) is made.
ARTICLE IX
Administrative Agent and Other Agents
     SECTION 9.01. Appointment and Authorization of Agents.
          (a) Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
          (b) Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
          (c) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable) and a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and



--------------------------------------------------------------------------------



 



187

to hold any security interest created by the Collateral Documents for and on
behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, subagents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
          (d) The Administrative Agent shall also act as the deposit account
agent for the Synthetic L/C Issuer and the Non-Extended Synthetic L/C Lenders,
and each of the Non-Extended Synthetic L/C Lenders (in its capacities as a
Lender and Synthetic L/C Issuer (if applicable)) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent thereof and to take such
actions on its behalf and to exercise such powers and discretion as are
reasonably incidental thereto.
     SECTION 9.02. Delegation of Duties. The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowing or payment in Alternative Currencies,
such sub-agents as shall be deemed necessary by the Administrative Agent and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).
     SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received



--------------------------------------------------------------------------------



 



188

by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
     SECTION 9.04. Reliance by Agents.
          (a) Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 4.01 of the Original Credit Agreement or the Second Amended
and Restated Credit Agreement, or any corresponding Section of any amendment
agreement with respect to this Agreement (including the Fourth Amendment and
Restatement Agreement), each Lender that has signed this Agreement or any such
amendment agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document (including the Intercreditor Agreement)
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed date of
effectiveness of this Agreement or any such amendment agreement specifying its
objection thereto.
     SECTION 9.05. Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the



--------------------------------------------------------------------------------



 



189

occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.
     SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their



--------------------------------------------------------------------------------



 



190

respective Affiliates which may come into the possession of any Agent-Related
Person.
     SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.
     SECTION 9.08. Agents in their Individual Capacities. UBS AG, Stamford
Branch and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
UBS AG, Stamford Branch were not the Administrative Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, UBS AG, Stamford Branch or its
Affiliates may receive information regarding any Loan Party or its



--------------------------------------------------------------------------------



 



191

Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, UBS AG, Stamford Branch shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent
or an L/C Issuer, and the terms “Lender” and “Lenders” include UBS AG, Stamford
Branch in its individual capacity.
     SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or (g)
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and



--------------------------------------------------------------------------------



 



192

Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.
     SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.



--------------------------------------------------------------------------------



 



193

     SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably
agree that:
          (a) any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) obligations under Secured Hedge Agreements
not yet due and payable, (y) Cash Management Obligations not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable) and
the expiration or termination of all Letters of Credit, (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (iii) if such Lien was required
solely as a result of the application of clause (i) or (j) of the definition of
Collateral and Guarantee Requirement and such Lien is no longer required to be
provided pursuant to clause (k) of the definition of Collateral and Guarantee
Requirement, (iv) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (v) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;
          (b) to release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 7.01(i);
and
          (c) any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder or if such Guarantor
was required to provide a Guaranty solely as a result of the application of
clause (i) or (j) of the definition of Collateral and Guarantee Requirement and
is no longer required to provide a Guaranty pursuant to clause (k) of the
definition of Collateral and Guarantee Requirement; provided that no such
release shall occur if such Guarantor continues to be a guarantor in respect of
Indebtedness under any Second Lien Debt Document, the High Yield Notes or any
Junior Financing.
          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.



--------------------------------------------------------------------------------



 



194

          In addition, each Lender acknowledges that obligations of the Borrower
and the Guarantors under the Second Lien Debt Documents and the Permitted
Refinancing Indebtedness and the Permitted Refinancing Indebtedness Documents,
and certain obligations related thereto, may be secured by Liens on assets of
the Borrower and the Guarantors that constitute Collateral. Each Lender hereby
irrevocably (i) authorizes the Administrative Agent and/or the Collateral Agent
to execute and deliver the Intercreditor Agreement, the intercreditor agreement
referred to in the definition of the term “Permitted Refinancing Indebtedness”
and any documents relating thereto (including any amendments to the Collateral
Documents) as the Administrative Agent shall determine to be appropriate to
cause the Indebtedness under the Second Lien Debt Documents and the Permitted
Refinancing Indebtedness, and certain obligations related thereto, to be secured
on a second priority basis with the Obligations, in each case without any
further consent, authorization or other action by any Lender, (ii) agrees that,
upon the execution and delivery of the Intercreditor Agreement, such
intercreditor agreement or any such document, each Lender will be bound by the
provisions thereof as if it were a signatory thereto and will take no actions
contrary to the provisions thereof and (iii) agrees that none of the Lenders or
any other Secured Party shall have any right of action whatsoever against the
Administrative Agent or the Collateral Agent as a result of any action taken by
such Agent pursuant to this paragraph or in accordance with the terms of the
Intercreditor Agreement, such intercreditor agreement or any such document.
     SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “co-documentation agent”, “joint bookrunner” or
“arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
     SECTION 9.13. Appointment of Supplemental Administrative Agents.
          (a) It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the



--------------------------------------------------------------------------------



 



195

Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).
          (b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
          (c) Should any instrument in writing from the Borrower, Holdings or
any other Loan Party be required by any Supplemental Administrative Agent so
appointed by the Administrative Agent for more fully and certainly vesting in
and confirming to him or it such rights, powers, privileges and duties, the
Borrower or Holdings, as applicable, shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by the Administrative Agent. In case any Supplemental Administrative
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.
ARTICLE X
Miscellaneous
     SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the



--------------------------------------------------------------------------------



 



196

specific instance and for the specific purpose for which given; provided that,
no such amendment, waiver or consent shall:
          (a) extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.03 or the waiver
of any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);
          (b) postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;
          (c) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
          (d) change any provision of this Section 10.01, the definition of
“Required Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without
the written consent of each Lender affected thereby;
          (e) other than in a transaction permitted under Section 7.05, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;
          (f) other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; or
          (g) change the currency in which any Loan is denominated of any Loan
without the written consent of the Lender holding such Loans;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this



--------------------------------------------------------------------------------



 



197

Agreement or any other Loan Document; (iv) Section 10.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) the consent of Lenders holding
more than 50% of any Class of Commitments shall be required with respect to any
amendment that by its terms adversely affects the rights of such Class in
respect of payments hereunder in a manner different than such amendment affects
other Classes. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Tranche B Dollar Term Loans, the Euro Term Loans, the Revolving Credit
Loans and the Synthetic L/C Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Dollar Replacement Term Loans or Euro
Replacement Term Loans (as defined below) to permit the refinancing of all
outstanding Tranche B Dollar Term Loans (“Dollar Refinanced Term Loans”) or Euro
Term Loans (“Euro Refinanced Term Loans”) with a replacement Dollar term loan
tranche denominated in Dollars (“Dollar Replacement Term Loans”) or Euro term
loan tranche denominated in Euros (“Euro Replacement Term Loans”), respectively,
hereunder; provided that (a) the aggregate principal amount of such Dollar
Replacement Term Loans or Euro Replacement Term Loans shall not exceed the
aggregate principal amount of such Dollar Refinanced Term Loans or Euro
Refinanced Term Loans, respectively, (b) the Applicable Rate Dollar Replacement
Term Loans or Euro Replacement Term Loans (or similar interest rate spread
applicable to such Dollar Replacement Term Loans or Euro Replacement Term Loans,
respectively) shall not be higher than the Applicable Rate for such Dollar
Refinanced Term Loans or Euro Refinanced Term Loans (or similar interest rate
spread applicable to such Dollar Refinanced Term Loans or Euro Refinanced Term
Loans, respectively) immediately prior to such refinancing, (c) the Weighted
Average Life to Maturity of such Dollar Replacement Term Loans or Euro
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Dollar Refinanced Term Loans or Euro Refinanced Term Loans,
respectively, at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and (d) all other terms applicable to
such Dollar Replacement Term Loans or Euro



--------------------------------------------------------------------------------



 



198

Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Dollar Replacement Term Loans or Euro Replacement
Term Loans than, those applicable to such Dollar Refinanced Term Loans or Euro
Refinanced Term Loans, respectively, except to the extent necessary to provide
for covenants and other terms applicable to any period after the latest final
maturity of the Term Loans in effect immediately prior to such refinancing.
          Notwithstanding the foregoing, no consent of the Borrower or any Loan
Party shall be required for amendments or waivers to the Intercreditor Agreement
except to the extent expressly set forth in the Intercreditor Agreement.
          Notwithstanding anything to the contrary contained in Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.
     SECTION 10.02. Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
          (i) if to the Borrower, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
          (ii) if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C)



--------------------------------------------------------------------------------



 



199

if delivered by facsimile, when sent and receipt has been confirmed by
telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of Section 10.02(c)), when delivered; provided that
notices and other communications to the Administrative Agent, the L/C Issuers
and the Swing Line Lender pursuant to Article 2 shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.
          (b) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders.
          (c) Reliance by Agents and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.
     SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
     SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees
(a) to pay or reimburse the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents and the Arrangers for all reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of



--------------------------------------------------------------------------------



 



200

the transactions contemplated hereby and thereby, including all Attorney Costs
of local and foreign counsel, and (b) to pay or reimburse the Administrative
Agent, the Syndication Agent, the Co-Documentation Agents, the Arrangers and
each Lender for all out-of-pocket costs and expenses incurred in connection with
the enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent). The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees and taxes related thereto, and other (reasonable, in
the case of Section 10.04(a)) out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.
     SECTION 10.05. Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender, each L/C Issuer and
their respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective



--------------------------------------------------------------------------------



 



201

claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Fourth Amendment and
Restatement Effective Date). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under



--------------------------------------------------------------------------------



 



202

any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.
     SECTION 10.07. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (“Assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment (which, in the case of an assignment of any portion of
(1) a Synthetic L/C Commitment of any Class, must include, in the case of a
Non-Extended Synthetic L/C Commitment, an assignment of an equal portion of such
Lender’s interest in its Credit-Linked Deposit, the Non-Extended Synthetic L/C
Loans and participations in Synthetic L/C Obligations on account of its
Synthetic L/C Commitment of such Class, and, in the case of an Extended
Synthetic L/C Commitment, an assignment of an equal portion of such Lender’s
interest in its Tranche S Term Loans and participations in Synthetic L/C
Obligations on account of its Synthetic L/C Commitment of such Class, and (2) in
the case of an assignment of any Tranche S Term Loan, must include an equal
portion of such Lender’s interest in its Extended Synthetic L/C Commitment and
participations in Synthetic L/C Obligations on account of such Commitment) and
the Loans (including for purposes of this Section 10.07(b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
               (A) the Borrower; provided that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a



--------------------------------------------------------------------------------



 



203

Lender, an Approved Fund or, if an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing, any Assignee;
               (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan or a portion of any Synthetic L/C Facility to another Lender, an
Affiliate of a Lender or an Approved Fund;
               (C) in the case of any assignment under any Revolving Credit
Facility, each Revolving L/C Issuer that is a Principal L/C Issuer at the time
of such assignment; provided that no consent of the Principal L/C Issuers shall
be required for any assignment to an Agent or an Affiliate of an Agent; and
               (D) in the case of any assignment of any of the Dollar Revolving
Credit Facility, the Swing Line Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
               (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of the Revolving Credit Facilities) or $1,000,000
(in the case of a Term Loan or a portion of any Synthetic L/C Facility) unless
each of the Borrower and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;
               (B) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that only one such fee shall
be payable in the event of simultaneous assignments from any Lender or its
Approved Funds to one or more other Approved Funds of such Lender; and
               (C) the Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
          This paragraph (b) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis.



--------------------------------------------------------------------------------



 



204

          (c) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).
          (d) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, Credit-Linked
Deposits, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings
and amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
          (e) Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the



--------------------------------------------------------------------------------



 



205

Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that directly affects such Participant.
Subject to Section 10.07(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 10.15), 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01, 3.04 or 3.05),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.



--------------------------------------------------------------------------------



 



206

          (i) Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
          (j) Notwithstanding anything to the contrary contained herein, any L/C
Issuer or the Swing Line Lender may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or the Swing Line
Lender shall have identified, in consultation with the Borrower, a successor L/C
Issuer or Swing Line Lender willing to accept its appointment as successor L/C
Issuer or Swing Line Lender, as applicable. In the event of any such resignation
of an L/C Issuer or the Swing Line Lender, the Borrower shall be entitled to
appoint from among the Lenders willing to accept such appointment a successor
L/C Issuer or Swing Line Lender hereunder; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
relevant L/C Issuer or the Swing Line Lender, as the case may be. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).
          (k) In the case of any assignment pursuant to paragraph (b) above by a
Non-Extended Synthetic L/C Lender, the Credit-Linked Deposit of the assignor
Non-Extended Synthetic L/C Lender shall not be released, but shall instead be
purchased by the relevant assignee and continue to be held for application (to
the extent not already applied) in accordance with this Agreement to satisfy
such assignee’s obligations in respect of the Non-Extended Synthetic L/C
Exposure.
     SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees
to maintain the confidentiality of the Information, except that Information may
be disclosed (a) to its Affiliates and its and its Affiliates’ directors,
officers, employees, trustees, investment advisors and agents, including
accountants, legal



--------------------------------------------------------------------------------



 



207

counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the Original Closing Date, such information is
clearly identified at the time of delivery as confidential or (ii) is delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof.
     SECTION 10.09. Setoff. Subject to the terms of the Intercreditor Agreement,
in addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates and each L/C Issuer and its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being waived by the Borrower (on its own behalf



--------------------------------------------------------------------------------



 



208

and on behalf of each Loan Party and its Subsidiaries) to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or such L/C
Issuer and its Affiliates, as the case may be, to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or such L/C Issuer and
its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender
or L/C Issuer, as the case may be; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.
     SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     SECTION 10.11. Counterparts. This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic image transmission (e.g.
“PDF” or “TIF” via electronic mail) of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be



--------------------------------------------------------------------------------



 



209

effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document. The Agents may also require that any such documents
and signatures delivered by telecopier be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by
telecopier.
     SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents, the L/C Issuers or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
     SECTION 10.13. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
     SECTION 10.14. Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     SECTION 10.15. Tax Forms.
          (a) (i) Each Lender and Agent that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”)
shall, to the extent it may lawfully do so, deliver to the Borrower and the
Administrative Agent, on or



--------------------------------------------------------------------------------



 



210

prior to the date which is ten (10) Business Days after the Second Amendment and
Restatement Effective Date (or, in the case of any Lender becoming a Lender
hereunder after the Second Amendment and Restatement Effective Date, upon
accepting an assignment of an interest herein), two duly signed, properly
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
United States withholding tax on all payments to be made to such Foreign Lender
by the Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower or any other Loan
Party pursuant to this Agreement or any other Loan Document) or such other
evidence reasonably satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of,
United States federal withholding tax, including any exemption pursuant to
Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Borrower and the Administrative Agent that such
Foreign Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
Code, (ii) a 10-percent stockholder within the meaning of Section 871(h)(3)(B)
of the Code, or (iii) a controlled foreign corporation related to the Borrower
with the meaning of Section 864(d) of the Code. Thereafter and from time to
time, each such Foreign Lender shall, to the extent it may lawfully do so,
(A) promptly submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of one or more of such forms or certificates
(or such successor forms or certificates as shall be adopted from time to time
by the relevant United States taxing authorities) as may then be available under
then current United States Laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States federal withholding
taxes in respect of all payments to be made to such Foreign Lender by the
Borrower or other Loan Party pursuant to this Agreement, or any other Loan
Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of a change in the Lender’s circumstances requiring a change in the
most recent form, certificate or evidence previously delivered by it to the
Borrower and the Administrative Agent and (3) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent, and
(B) promptly notify the Borrower and the Administrative Agent of any change in
the Lender’s circumstances which would modify or render invalid any claimed
exemption or reduction.
          (ii) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Foreign Lender under any of the Loan Documents (for example, in the case
of a typical participation by such Foreign Lender), shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such



--------------------------------------------------------------------------------



 



211

Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender chooses to transmit
with such form, and any other certificate or statement of exemption required
under the Code, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender.
          (iii) The Borrower shall not be required to pay any additional amount
or any indemnity payment under Section 3.01 to (A) any Foreign Lender if such
Foreign Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(a) or Section
10.15(b), as applicable, on the date such Lender became a Lender or ceased to
act for its own account with respect to any payment under any of the Loan
Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall relieve
the Borrower of its obligation to pay any amounts pursuant to Section 3.01 in
the event that, as a result of any change in any applicable Law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate and
(ii) nothing in this Section 10.15(a) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that the
requirements of 10.15(a)(ii) have not been satisfied if the Borrower is
entitled, under applicable Law, to rely on any applicable forms and statements
required to be provided under this Section 10.15 by the Foreign Lender that does
not act or has ceased to act for its own account under any of the Loan
Documents, including in the case of a typical participation.
          (iv) The Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.
          (b) Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver
to the Administrative Agent and the Borrower two duly signed, properly completed
copies of IRS Form W-9 on or prior to the Second Amendment and Restatement
Effective Date (or, in the case of any Lender becoming a Lender hereunder after
the Second Amendment and Restatement Effective Date, upon accepting an
assignment of an interest herein), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.



--------------------------------------------------------------------------------



 



212

     SECTION 10.16. GOVERNING LAW.
          (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
     SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
     SECTION 10.18. Binding Effect. This Agreement shall become effective as
provided in the Fourth Amendment and



--------------------------------------------------------------------------------



 



213

Restatement Agreement, and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that no Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders except as permitted by Section 7.04.
     SECTION 10.19. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
     SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.



--------------------------------------------------------------------------------



 



214

     SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
     SECTION 10.22. Agent for Service of Process. The Borrower agrees that
promptly following request by the Administrative Agent it shall cause each
material Foreign Subsidiary for whose account a Letter of Credit is issued to
appoint and maintain an agent reasonably satisfactory to the Administrative
Agent to receive service of process in New York City on behalf of such material
Foreign Subsidiary.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 



 

SCHEDULE 5.12 — SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

                              Jurisdiction of   Issued and                
Incorporation   Outstanding   Percentage         Entity   or Formation   Equity
Interests   Owned   Owner(s)   Pledged
4Oceans Limited (in liquidation)
  England   Auth: 12,950,000
Issued: 12,950,000     100 %   Travelport Inc.   No
 
                       
Bastion Surety Limited
  England   Auth: 900
Issued: 900     90 %   Travelport Inc.   Yes
(65%)
 
                       
Cendant Hellas EPE
  Greece   Auth: 18,000
Issued: 600     100 %   Galileo Nederland II B.V. — 6 shares, Travelport Global
Distribution System B.V. — 594 shares   No
 
                       
Coelis S.A.S.
  France   Auth: 166,800
Issued: 10,425     100 %   Sprice Pte. Ltd.   No
 
                       
Covia Canada Partnership Corp.
  Ontario   100     100 %   Travelport Inc.   Yes
(65%)
 
                       
eNett International (Jersey) Limited
  Jersey   Auth: Unlimited
Issued: 27,636,363     60 %   Travelport (Bermuda) Ltd.   No
 
                       
Galileo Afrique Centrale (Cameroon) Sarl
  Cameroon   Auth: 4,000,000
Issued: 800     100 %   Galileo France SARL   No
 
                       
Galileo Asia, LLC
  Delaware   Auth: 1,000
Issued: 1,000
Membership     100 %   Travelport (Luxembourg) S.a.r.l.   No
 
                       
Galileo Central and West Africa (Senegal) SARL
  Senegal   Auth: 1,000,000
Issued: 100     100 %   Galileo France SARL   No
 
                       
Galileo Central West Africa (Ivory Coast) Sarl
  Cote D’Ivoire   Auth: 1,000,000
Issued: 100     100 %   Galileo France SARL   No
 
                       
Galileo Deutschland GmbH
  Germany   Auth: 100,000
Issued: 100,000     100 %   The Galileo Company   No
 
                       
Galileo España S.A.
  Spain   Auth: 10,000
Issued: 10,000     100 %   The Galileo Company   No
 
                       
Galileo France S.a r.l.
  France   Auth: 2,500
Issued: 2,500     100 %   The Galileo Company   No
 
                       
Galileo International B.V.
  Netherlands   Auth: 900
Issued: 182     100 %   Travelport Limited   Yes
 
                       
Galileo International Technology, LLC
  Delaware   Auth: 1,000     100 %   Travelport   No
 
      Issued: 100           Investor (Luxembourg) Partnership S.E.C.S.
Schaffhausen Branch    
 
                       
Galileo Latin America, L.L.C.
  Delaware   100     100 %   Travelport (Luxembourg) S.a r.l   No
 
                       
Galileo Malaysia Limited
  Hong Kong   Auth: 1,000
Issued: 100     100 %   Travelport (Luxembourg) S.a r.l   No



--------------------------------------------------------------------------------



 



 

                              Jurisdiction of   Issued and                
Incorporation   Outstanding   Percentage         Entity   or Formation   Equity
Interests   Owned   Owner(s)   Pledged
Galileo Malaysia, LLC
  Delaware   100     100 %   Travelport (Luxembourg) S.a r.l   No
 
                       
Galileo Nederland II BV
  Netherlands   Auth: 90,000
Issued: 180     100 %   Travelport Global Distribution System B.V.   No
 
                       
Galileo Portugal Limited
  England   Auth: 100
Issued: 2     100 %   The Galileo
Company   No
 
                       
Galileo Technologies LLC
  Delaware   Auth: 1,000
Issued: 100     100 %   Travelport Inc.   Yes
 
                       
Gate Pacific Limited
  Mauritius   Auth: 1,000,000
Issued: 1,000,000     100 %   Travelport (Luxembourg) S.a r.l   No
 
                       
GI Worldwide Holdings C.V.
  Netherlands   N/A     100 %   Galileo Technologies LLC — 10%, Travelport Inc.
— 90%   Yes
(65%)
 
                       
GIW Holdings CV
  Netherlands   Auth: unlimited
Issued: 1     100 %   GI Worldwide Holdings C.V. — 99% Galileo Technologies, LLC
— 1%   No
 
                       
GTA (Hong Kong) Online Sales Limited (in liquidation)
  Hong Kong   100%     100 %   Gullivers Luxembourg S.a.r.l.   No
 
                       
GTA North America, Inc.
  Delaware   Auth: 3,000
Issued: 100     100 %   Travelport Inc.   Yes
 
                       
Gullivers Jersey 1 Limited
  Jersey   Auth: 100,000
Issued: 353     100 %   Travelport Inc.   Yes
(65%)
 
                       
Gullivers Jersey 2 Limited
  Jersey   Auth: 100,000
Issued: 104     100 %   Travelport (Cayman) Ltd. — 50%; Travelport (Bermuda)
Ltd. — 50%   No
 
                       
Gullivers Jersey 3 Limited
  Jersey   Auth:
100,000
Issued: 4     100 %   Travelport (Bermuda) Ltd.   No
 
                       
Gullivers Luxembourg S.A. R.L
  Luxembourg   Auth: 5,000
Issued: 5,000   100%-   Gullivers Jersey 3
Limited   No
 
                       
Gullivers Services Limited
  England and Wales   Auth: 1,000
Issued: 77     100 %   Gullivers Jersey 3
Limited   No
 
                       
IGT Solutions Private Limited
  India   Auth: 17,000,000
Issued: 16,615,000     51 %   Galileo Asia, LLC; Travelport, LP   No
 
                       
OWW2, LLC
  Delaware   100%     100 %   TDS Investor (Luxembourg) S.a.r.l.   Yes
 
                       
Quantitude United Kingdom Limited (in liquidation)
  England   1     100 %   Travelport Inc.   No



--------------------------------------------------------------------------------



 



 

                              Jurisdiction of   Issued and                
Incorporation   Outstanding   Percentage         Entity   or Formation   Equity
Interests   Owned   Owner(s)   Pledged
Southern Cross Distribution Services (NZ) Limited
  New Zealand   50,000     100 %   Southern Cross Distribution Systems Pty Ltd  
No
 
                       
Southern Cross Distribution Systems Pty Limited
  Australia   15,000,000     100 %   GI Worldwide
Holdings CV   No
 
                       
Sprice Pte Ltd
  Singapore   Auth: 38,100,000
Issued: 16,220,000     100 %   Travelport (Bermuda) Ltd.   No
 
                       
TDS Investor (Luxembourg) S.a.r.1
  Luxembourg   Class A-F Total Auth: 1,139,184 or 189,864 each Class A-F Total
Issued 1,139,184 or 189,864 each     100 %   Waltonville Limited   Yes
 
                       
The Galileo Company
  England   Ordinary Auth:
240,000,000 Issued:
41,454,423     99 %   GI Worldwide Holdings C.V.   No
 
                       
Timas Limited
  Ireland   Ordinary Auth: 500,000
Issued: 370,000
Ordinary A Auth: 20,000     100 %   Travelport Global Distribution System B.V.  
No
 
      Issued: 20,000                
 
                       
Travel Industries, Inc.
  Delaware   1,000     100 %   Travelport Inc.   Yes
 
                       
Travelport (Bermuda) Ltd.
  Bermuda   12,000     100 %   Travelport Limited   Yes
 
                       
Travelport (Cayman) Ltd.
  Cayman   1     100 %   Travelport Limited   Yes
 
                       
Travelport (Luxembourg) S.a r.l
  Luxembourg   Auth: 359,051
Issued: 359,051     100 %   Travelport (Bermuda) Ltd.   No
 
                       
Travelport Andina SAS
  Colombia   Auth: 4,000
Issued: 4,000     100 %   Galileo Latin America, LLC   No
 
                       
Travelport Argentina S.R.L.
  Argentina   Auth: 1,000
Issued: 1,000     100 %   Travelport, LP — 1%, Worldspan South American Holdings
LLC — 99%   Yes
(65%)
 
                       
Travelport Bahrain W.L.L.
  Bahrain   Auth: 400
Issued: 400     100 %   Galileo Nederland B.V.; Travelport Global Distribution
System B.V.   No
 
                       
Travelport Baltija Sia
  Latvia   Auth: 2,000
Issued: 1,000     100 %   Galileo Nederland II B.V.   No
 
                       
Travelport Belgium N.V.
  Belgium   Auth: 61,500
Issued: 1,250     100 %   Galileo France S.a.r.l., The Galileo Company   No
 
                       
Travelport Brasil Soluções em Viagens Ltda.
  Brazil   Auth: 1,800,000
Issued: 1,800,000     100 %   Galileo Latin America, LLC;
Travelport (Bermuda) Ltd.   No



--------------------------------------------------------------------------------



 



 

                              Jurisdiction of   Issued and                
Incorporation   Outstanding   Percentage         Entity   or Formation   Equity
Interests   Owned   Owner(s)   Pledged
Travelport Canada Distribution Systems, Inc.
  Ontario, Canada   Auth: 1,000
Issued: 1     100 %   Travelport (Luxembourg) S.a.r.l.   No
 
                       
Travelport Chile Limitada
  Chile   Auth: 100
Issued: 100     100 %   Galileo Latin America LLC; Travelport (Bermuda) Ltd.  
No
 
                       
Travelport Cyprus Limited
  Cyprus   Auth: 5,000
Issued: 1,000     100 %   Travelport Global Distribution System B.V.   No
 
                       
Travelport Denmark AS
  Denmark   Auth: 3,000,000
Issued: 3,000,000     100 %   Travelport Global Distribution System B.V.   No
 
                       
Travelport Germany GmbH & Co KG
  Germany   Auth: 50,000
Issued: 50,000     100 %   Travelport (Luxembourg) S.a.r.l.; Travelport Travel
Germany Verwaltungs GmbH   No
 
                       
Travelport Global Distribution System B.V.
  Netherlands   Auth: 200
Issued: 40     100 %   Travelport Investor (Luxembourg) Partnership S.E.C.S.  
No
 
                       
Travelport Guarantor LLC
  Delaware   N/A     100 %   Travelport Limited   No
 
                       
Travelport Gulf LLC
  Oman   Auth: 150,000
Issued: 150,000     100 %   Travelport International Services, Inc.; Worldspan
Technologies, Inc.   Yes
(65%)
 
                       
Travelport Hellas Ypiresies Diethnon Taxiodiotikon pliroforien Monoprosepi
Etakeia
  Greece   Auth: 983
Issued: 983     100 %   Travelport Services Limited   No
 
                       
Travelport Holdings, Inc.
  Delaware   Auth: 1,000
Issued: 100     100 %   Travelport LLC   Yes
 
                       
Travelport Holdings, LLC
  Delaware   Auth: 100
Issued: 100     100 %   Worldspan Technologies, Inc.   Yes
 
                       
Travelport Hungary Kft
  Hungary   Auth: 1
Issued: 1     100 %   Travelport Global
Distribution System B.V.   No



--------------------------------------------------------------------------------



 



 

                              Jurisdiction of   Issued and                
Incorporation   Outstanding   Percentage         Entity   or Formation   Equity
Interests   Owned   Owner(s)   Pledged
Travelport Inc.
  Delaware   Auth: 1,000
Issued: 100     100 %   Travelport LLC   Yes
 
                       
Travelport International Limited
  England   Auth: 600,000
Issued: 440,000     100 %   Travelport (Luxembourg) S.a r.l   No
 
                       
Travelport International Services, Inc.
  Delaware   5,000     100 %   Travelport Inc.   Yes
 
                       
Travelport Investor (Luxembourg) Partnership S.E.C.S.
  Luxembourg   Auth: 50
Issued: 50     100 %   Travelport Investor (Luxembourg) S.a.r.l.; Travelport, LP
  No
 
                       
Travelport Investor (Luxembourg) Partnership S.E.C.S. Schaffhausen Branch
  Switzerland   N/A     100 %   Travelport Investor (Luxembourg) Partnership
S.E.C.S.   No
 
                       
Travelport Investor (Luxembourg) S.a r.l
  Luxembourg   Class A-F Total Auth: 265,470 or 44,245 each Class A-F Total
Issued: 265,470 or 44,245 each     100 %   Travelport (Luxembourg) S.a r.l   No
 
                       
Travelport Italia S.R.L.
  Italy   Auth: Unlimited
Issued: 1,000,000     100 %   Travelport (Luxembourg) S.a.r.l.   No
 
                       
Travelport Lebanon S.A.R.L.
  Lebanon   Auth: 500
Issued: 500     100 %   Travelport Global Distribution System B.V.; Galileo
Nederland II B.V.; Travelport (Bermuda) Ltd.   No
 
                       
Travelport LLC
  Delaware   Auth: 1,000
Issued: 100     100 %   TDS Investor (Luxembourg) S.a.r.l.   Yes
 
                       
Travelport Mexico S.A. de C.V.
  Mexico   A: 50,000
B: 133,296,938     100 %   Travelport, LP; Outside Counsel   Yes
(65%)
 
                       
Travelport Operations, Inc.
  Delaware   Auth: 1,000
Issued: 100     100 %   Travelport Inc.   Yes
 
                       
Travelport Peru S.R.L.
  Peru   Auth: 2,636,510
Issued: 2,636,510     100 %   Worldspan S.A. Holdings II LLC; Worldspan South
American Holdings LLC   Yes
(65%)
 
                       
Travelport Poland Sp z.o.o.
  Poland   Auth: 40
Issued: 40     100 %   Travelport Services Limited   No



--------------------------------------------------------------------------------



 



 

                              Jurisdiction of   Issued and                
Incorporation   Outstanding   Percentage         Entity   or Formation   Equity
Interests   Owned   Owner(s)   Pledged
Travelport Procurement Limited (in liquidation)
  England   Auth: Unlimited
Issued: 2     100 %   Travelport Limited   No
 
                       
Travelport Romania Services S.R.L.
  Romania   Auth: 10
Issued: 10     100 %   Travelport
Services Limited   No
 
                       
Travelport Saudi Arabia LLC
  Saudi Arabia   Auth: 500,000
Issued: 500,000     100 %   Galileo Portugal Limited; Timas Limited   No
 
                       
Travelport Services Limited
  England   Auth: 1,000
Issued: 2     100 %   Travelport, LP   Yes
(65%)
 
                       
Travelport Southern Africa (Proprietary) Limited
  South Africa   Auth: 1,000
Issued: 1     100 %   Travelport Global Distribution System B.V.   No
 
                       
Travelport Sweden AB
  Sweden   Auth: 5,100
Issued: 5,100     100 %   Travelport Luxembourg S.a.r.l.   No
 
                       
Travelport Switzerland AG
  Switzerland   Auth: 2000
Issued: 200     100 %   Travelport Investor (Luxembourg) S.a.r.l.   No
 
                       
Travelport Taiwan Co. Limited
  Taiwan   Auth: 1,000,000
Issued: 100,000     100 %   Southern Cross Distribution Systems Pty. Ltd.   No
 
                       
Travelport Travel Germany Verwaltungs GmbH
  Germany   Auth: 25,000
Issued: 25,000     100 %   Travelport (Luxembourg) S.a.r.l.   No
 
                       
Travelport United Kingdom Limited (in liquidation)
  England   Auth: 1,000
Issued: 2     100 %   Travelport (Luxembourg) S.a r.l   No
 
                       
Travelport Venezuela, C.V.
  Venezuela   Auth: 74
Issued: 74     100 %   Travelport (Luxembourg) S.a r.l   No
 
                       
Travelport, LP
  Delaware   N/A     100 %   99.996% — Travelport Holdings, LLC, .004% —
Worldspan LLC   Yes
 
                       
Travelwire AS
  Norway   Auth: 100,000
Issued: 100,000     100 %   Travelport Denmark AS   No
 
                       
Waltonville Limited
  Gibraltar   Auth: 2,100
Issued: 2,100     100 %   Travelport Limited   Yes
 
                       
WORLDSPAN BBN Holdings, LLC
  California   Auth: 100
Issued: 100     100 %   Travelport, LP   Yes
 
                       
WORLDSPAN Digital Holdings, LLC
  Delaware   Auth: 100
Issued: 100     100 %   Travelport, LP   Yes
 
                       
Worldspan Dutch Holdings B.V.
  Netherlands   Auth: 2,000
Issued: 400     100 %   Travelport Services Limited   No



--------------------------------------------------------------------------------



 



 

                              Jurisdiction of   Issued and                
Incorporation   Outstanding   Percentage         Entity   or Formation   Equity
Interests   Owned   Owner(s)   Pledged
Worldspan Hungary Kft. (in liquidation)
  Hungary   4,090     100 %   Travelport Services Limited   No
 
                       
WORLDSPAN IJET HOLDINGS, LLC
  Delaware   Auth: 100
Issued: 100     100 %   Travelport, LP   Yes
 
                       
Worldspan LLC
  Delaware   NA.     100 %   Travelport Holdings, LLC   Yes
 
                       
WORLDSPAN OPENTABLE HOLDINGS, LLC
  Georgia   N/A     100 %   Travelport, LP   Yes
 
                       
WORLDSPAN S.A. HOLDINGS II, L.L.C.
  Georgia   N/A     100 %   Travelport, LP   Yes
 
                       
Worldspan Services Chile Limitada
  Chile   5,494,000 units belonging to WASAH 5,500 units belonging to
Travelport, LP     100 %   Worldspan South American Holdings LLC; Travelport, LP
  Yes
(65%)
 
                       
Worldspan Services Costa Rica, SRL
  Costa Rica   10     100 %   Worldspan South
American
Holdings LLC   Yes
(65%)
 
                       
Worldspan Services Hong Kong Limited (in liquidation)
  Hong Kong   Auth: 1,000
Issued: 2     100 %   Travelport
Services Limited
& Travelport, LP   No
 
                       
Worldspan Services Singapore Pte Ltd.
  Singapore   Auth: 2
Issued: 2     100 %   Travelport (Bermuda) Ltd.   No
 
                       
WORLDSPAN South American Holdings LLC
  Georgia   N/A     100 %   Travelport, LP   Yes
 
                       
Worldspan StoreMaker Holdings, LLC
  Delaware   N/A     100 %   Travelport, LP   Yes
 
                       
Worldspan Technologies Inc.
  Delaware   100 shares     100 %   Travelport Inc.   Yes
 
                       
Worldspan Viator Holdings, LLC
  Delaware   N/A     100 %   Travelport, LP   Yes
 
                       
WORLDSPAN XOL LLC
  Georgia   N/A     100 %   Travelport, LP   Yes
 
                       
WS Financing Corp.
  Delaware   100     100 %   Travelport, LP   Yes



--------------------------------------------------------------------------------



 



 

SCHEDULE 7.02(F) — EXISTING INVESTMENTS
Contemplated Investments
None.
Investments in existence as of the Closing Date:
Letters of Credit issued on behalf of Orbitz Worldwide, Inc. from time to time
in an aggregate amount not exceeding $75 million.

          Name of Subsidiary   Percentage of Ownership   Type of Ownership
Orbitz Worldwide, Inc.
  approximately 48%   Stock Ownership
Uniglobe.com Inc.
  833,333 shares   Stock ownership
I:FAO Internet Travel Solutions
  82,641 shares   Stock ownership
Passkey.com, Inc.
  303,030 shares   Stock ownership
Travelprice.com, Inc.
  526,778 shares   Stock ownership
SITA, Inc.
  3,845,120 shares   Stock Ownership
ET-China Holdings Limited
  2,105,489 shares   Stock Ownership
Bay Area Travel, Inc.
  140,000 shares   Stock Ownership
Digital Travel.com, Inc.
  31,152 Series A Convertible Preferred stock   Stock Ownership
IJet Travel Intelligence, Inc.
  7,622 common stock 152,439 Series BP   Stock Ownership
Passkey.com, Inc.
  143,939 Series D Convertible stock   Stock Ownership
The Storemaker.com Inc.
  5,883 Preferred Stock 233,500 Series B Preferred stock 134,295 Series C
Preferred stock   Stock Ownership
The Galileo Company
  99%   Stock Ownership
eNett International (Jersey) Limited
  60%   Stock Ownership; By Contract
Bastion Surety Limited
  90%   Stock Ownership
10Best.com, Inc.
  50,000 shares   Stock Ownership



--------------------------------------------------------------------------------



 



 

EXHIBIT B TO THE FOURTH
AMENDMENT AND RESTATEMENT
AGREEMENT



--------------------------------------------------------------------------------



 



 

EXHIBIT A
[FORM OF]
COMMITTED LOAN NOTICE

     
To:
  UBS AG, Stamford Branch, as Administrative Agent
 
  677 Washington Boulevard
 
  Stamford, CT 06901
 
  Attention: Christopher Gomes

[Date]
Ladies and Gentlemen:
          Reference is made to the Credit Agreement dated as of August 23, 2006,
as amended and restated as of September 30, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Travelport
LLC (the “Borrower”), Travelport Limited, Waltonville Limited, TDS Investor
(Luxembourg) S.a.r.l., the lenders from time to time party thereto (the
“Lenders”), UBS AG, Stamford Branch, as Administrative Agent (in such capacity,
the “Administrative Agent”), Collateral Agent and L/C Issuer, UBS Loan Finance
LLC, as Swing Line Lender, Credit Suisse Securities (USA) LLC, as Syndication
Agent, and the other parties thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
The Borrower hereby requests (select one):
          o A Borrowing of new Loans
          o A conversion of Loans
          o A continuation of Loans
to be made on the terms set forth below:
(A) Class of Borrowing:1                     
 

1   Extended Dollar Revolving Credit Loans, Non-Extended Dollar Revolving Credit
Loans, Extended Alternative Currency Revolving Credit Loans, Non-Extended
Alternative Currency Revolving Credit Loans, Extended Tranche B Dollar Term
Loans, Non-Extended Tranche B Dollar Term Loans, Extended Euro Term Loans,



--------------------------------------------------------------------------------



 



 

(B) Date of Borrowing, conversion or continuation (which is a Business Day):
                    
(C) Principal amount:                     
(D) Type of Loan2/Loan to be converted3                     
(E) Interest Period:4                     
(F) Currency of Loan:                     
          The above request has been made to the Administrative Agent by
telephone at (203) 719-3241.
 

    Non-Extended Euro Term Loans, Tranche S Term Loans or Non-Extended Synthetic
L/C Loans.   2   Specify Eurocurrency Rate Loan or Base Rate Loan. Alternative
Currency Revolving Loans, Extended Euro Term Loans and Non-Extended Euro Term
Loans must be Eurocurrency Rate Loans.   3   Specify which existing Term Loans,
Revolving Credit Loans or Non-Extended Synthetic L/C Loans are to be converted.
  4   Applicable for Eurocurrency Borrowings/Loans only.



--------------------------------------------------------------------------------



 



 

          [The Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Credit Extension, the conditions to lending specified in
paragraphs (a), (b) and, if applicable, paragraph (d) of Section 4.03 of the
Credit Agreement have been satisfied.]5

                      TRAVELPORT LLC, as Borrower,    
 
               
 
      by    
 
Name:    
 
          Title:    

 

5   Insert bracketed language if the Borrower is requesting a Borrowing of new
Loans.



--------------------------------------------------------------------------------



 



 

EXHIBIT C TO THE FOURTH
AMENDMENT AND RESTATEMENT
AGREEMENT



--------------------------------------------------------------------------------



 



 

EXHIBIT D
[FORM OF]
COMPLIANCE CERTIFICATE
          Reference is made to the Credit Agreement as amended and restated as
of September 30, 2011 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Travelport LLC (the
“Borrower”), Travelport Limited (“Holdings”), Waltonville Limited, TDS Investor
(Luxembourg) S.À.R.L., the lenders from time to time party thereto (the
“Lenders”), UBS AG, Stamford Branch, as Administrative Agent (in such capacity,
the “Administrative Agent”), and an L/C Issuer, UBS Loan Finance LLC, as Swing
Line Lender, Credit Suisse Securities (USA) LLC, as Syndication Agent, Lehman
Brothers Inc., Citigroup Global Markets Inc. and Deutsche Bank AG New York
Branch, as Co-Documentation Agents and UBS Securities LLC, Lehman Brothers Inc.
and Credit Suisse Securities (USA) LLC, as Co-Lead Arrangers (capitalized terms
used herein have the meanings attributed thereto in the Credit Agreement unless
otherwise defined herein). Pursuant to Section 6.02 of the Credit Agreement, the
undersigned, in his/her capacity as a Responsible Officer of the Borrower,
certifies as follows:
1. [Attached hereto as Exhibit [A] is the audited consolidated balance sheet of
Holdings and its Subsidiaries as of December 31, 201[ ] and related consolidated
statements of income or operations, stockholders’ equity and cash flows for the
fiscal year then ended, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, prepared in accordance with generally
accepted auditing standards in the United States and not subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.]
2. [Attached hereto as Exhibit [B] is the consolidated balance sheet of Holdings
and its Subsidiaries as of [ ] and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail.
These fairly present in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.]
3. To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, at no time during the period between [
] and [ ] (the “Certificate Period”) did a Default or an Event of Default exist.
[If unable to provide the foregoing certification, fully describe the reasons
therefor and circumstances



--------------------------------------------------------------------------------



 



 

thereof and any action taken or proposed to be taken with respect thereto
(including the delivery of a “Notice of Intent to Cure” concurrently with
delivery of this Compliance Certificate) on Annex A attached hereto.]
4. The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine whether the Borrower is in
compliance with the covenants set forth in Section 7.11 of the Credit Agreement:
Total Leverage Ratio.
Consolidated Total Debt= [     ]
Consolidated EBITDA= [     ]
Actual Ratio= [     ] to 1.0
Required Ratio= [     ] to 1.0
Supporting detail showing the calculation of Consolidated Total Debt is attached
hereto as Schedule 1. Supporting detail showing the calculation of Consolidated
EBITDA is attached hereto as Schedule 2.
5. The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine whether the Borrower is in
compliance with the covenants set forth in Section 7.12 of the Credit Agreement:
First Lien Leverage Ratio.
Consolidated Total First Lien Debt= [     ]
Consolidated EBITDA= [     ]
Actual Ratio= [     ] to 1.0
Required Ratio= [     ] to 1.0
Supporting detail showing the calculation of Consolidated Total First Lien Debt
is attached hereto as Schedule 3. Supporting detail showing the calculation of
Consolidated EBITDA is attached hereto as Schedule 2.
6. The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine whether the Borrower is in
compliance with the covenants set forth in Section 7.13 of the Credit Agreement:
Minimum Liquidity.
Minimum Cash= [     ]

Minimum Amount= [     ]



--------------------------------------------------------------------------------



 



 

Supporting detail showing the calculation of Minimum Cash is attached hereto as
Schedule 4. Supporting detail showing the calculation of the Minimum Amount is
attached hereto as Schedule 5.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this
                                         day of                     .

                      TRAVELPORT LLC,    
 
               
 
      by    
 
Name:    
 
          Title:    



--------------------------------------------------------------------------------



 



 

EXHIBIT D TO THE FOURTH
AMENDMENT AND RESTATEMENT
AGREEMENT



--------------------------------------------------------------------------------



 



 

EXHIBIT E
[FORM OF]
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Credit Agreement dated as of
August 23, 2006, as amended and restated as of September 30, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Travelport LLC (the “Borrower”), Travelport Limited, Waltonville Limited,
TDS Investor (Luxembourg) S.a.r.l., the lenders from time to time party thereto
(the “Lenders”), UBS AG, Stamford Branch, as Administrative Agent (in such
capacity, the “Administrative Agent”), Collateral Agent and L/C Issuer, UBS Loan
Finance LLC, as Swing Line Lender, Credit Suisse Securities (USA) LLC, as
Syndication Agent, and the other parties thereto, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below (including participations in any Letters of Credit or Swing Line Loans
included in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.   Assignor (the “Assignor”):                                            2.  
Assignee (the “Assignee”):                                         



--------------------------------------------------------------------------------



 



 



(a) Assignee is an Affiliate of: [
Name of Lender
]
(b) Assignee is an Approved Fund of: [
Name of Lender
]

3.   Borrower: Travelport LLC   4.   Administrative Agent: UBS AG, Stamford
Branch   5.   Assigned Interest:

                  Aggregate Amount       Percentage     of Commitment /   Amount
of   Assigned of     Loans of all   Commitment /   Commitment Facility   Lenders
  Loans Assigned   / Loans1
Extended Dollar Revolving Credit Facility
  $   $   %
Non-Extended Dollar Revolving Credit Facility
  $   $   %
Extended Alternative Currency Revolving Credit Facility
  [€][£]   [€][£]   %
Non-Extended Alternative Currency Revolving Credit Facility
  [€][£]   [€][£]   %
Extended Tranche B Dollar Term Facility
  $   $   %
Non-Extended Tranche B Dollar Term Facility
  $   $   %
Extended Euro Term Facility
  €   €   %
Non-Extended Euro Term Facility
  €   €   %
Extended Synthetic L/C Facility2
  $   $   %
Non-Extended Synthetic L/C Facility3
  $   $   %

 

1   Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   2   An assignment of all or any portion of a
Synthetic L/C Commitment of any Class shall comply with the requirements of
Section 10.07(b)(i) of the Credit Agreement.



--------------------------------------------------------------------------------



 



 

6.   Effective Date:                                         

 

3   An assignment of all or any portion of a Synthetic L/C Commitment of any
Class shall comply with the requirements of Section 10.07(b)(i) of the Credit
Agreement.



--------------------------------------------------------------------------------



 



 

          The terms set forth in this Assignment and Assumption are hereby
agreed to:

                      [NAME OF ASSIGNOR], as Assignor,    
 
               
 
      by        
 
               
 
          Name:    
 
          Title:    
 
                    For any Person requiring a second signature block:    
 
               
 
      by        
 
               
 
          Name:    
 
          Title:    
 
                    [NAME OF ASSIGNEE], as Assignee,    
 
               
 
      by        
 
               
 
          Name:    
 
          Title:    
 
                    For any Person requiring a second signature block:    
 
               
 
      by        
 
               
 
          Name:    
 
          Title:    



--------------------------------------------------------------------------------



 



 

[Consented to and]4 Accepted:
     UBS AG, STAMFORD BRANCH, as Administrative Agent,

             
 
  by    
 
Name:    
 
      Title:    

             
 
  by    
 
Name:    
 
      Title:    

[Consented to:]5
     UBS AG, STAMFORD BRANCH, as L/C Issuer,

             
 
  by    
 
Name:    
 
      Title:    

             
 
  by    
 
Name:    
 
      Title:    

 

4   No consent of the Administrative Agent shall be required for an assignment
of all or any portion of a Term Loan or a portion of any Synthetic L/C Facility
to another Lender, an Affiliate of a Lender or an Approved Fund.   5   In the
case of any assignment under any Revolving Credit Facility, no consent of any
Revolving L/C Issuer that is a Principal L/C Issuer shall be required for any
assignment to an Agent or an Affiliate of an Agent.



--------------------------------------------------------------------------------



 



 

[Consented to:]6
     UBS LOAN FINANCE LLC, as Swing Line Lender,

             
 
  by    
 
Name:    
 
      Title:    

             
 
  by    
 
Name:    
 
      Title:    

 

6   In the case of any assignment of any of the Dollar Revolving Credit
Facility, the consent of the Swing Line Lender is required.



--------------------------------------------------------------------------------



 



 

[Consented to:]7
     TRAVELPORT LLC, as Borrower,

             
 
  by    
 
Name:    
 
      Title:    

 

7   No Consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.01(a), (f), or (g) of the Credit Agreement has occurred and is
continuing, any assignee.



--------------------------------------------------------------------------------



 



 

Annex I
CREDIT AGREEMENT8
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by Holdings, the Borrower, or any of their
Subsidiaries or Affiliates or any other Person of any of their obligations under
the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on
 

8   Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Credit Agreement dated as of
August 23, 2006, as amended and restated as of September 30, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Travelport LLC (the “Borrower”), Travelport Limited (“Holdings”),
Waltonville Limited, TDS Investor (Luxembourg) S.a.r.l., the lenders from time
to time party thereto (the “Lenders”), UBS AG, Stamford Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent and L/C Issuer, UBS Loan Finance LLC, as Swing Line Lender, Credit Suisse
Securities (USA) LLC, as Syndication Agent, and the other parties thereto.



--------------------------------------------------------------------------------



 



 

    the basis of which it has made such analysis and decision independently and
without reliance on any Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 10.15 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Assignor, any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. THIS
ASSIGNMENT AND ASSUMPTION SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 



 

EXHIBIT E TO THE FOURTH
AMENDMENT AND RESTATEMENT
AGREEMENT
Guaranty, as amended and restated
See attached.

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
GUARANTY
among
TRAVELPORT LIMITED (f/k/a TDS INVESTOR (BERMUDA) LTD.),
as Holdings
WALTONVILLE LIMITED,
as Intermediate Parent
TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent
CERTAIN SUBSIDIARIES OF HOLDINGS
IDENTIFIED HEREIN
and
UBS AG, STAMFORD BRANCH,
as Administrative Agent
dated as of
August 23, 2006
as amended and restated as of September 30, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Credit Agreement
    3  
SECTION 1.02. Other Defined Terms
    4  
 
        ARTICLE II

 
        Guaranty

 
       
SECTION 2.01. Guaranty
    4  
SECTION 2.02. Guaranty of Payment
    5  
SECTION 2.03. No Limitations
    5  
SECTION 2.04. Reinstatement
    6  
SECTION 2.05. Agreement To Pay; Subrogation
    6  
SECTION 2.06. Information
    6  
 
        ARTICLE III

 
        Indemnity, Subrogation and Subordination

 
       
SECTION 3.01. Indemnity and Subrogation
    6  
SECTION 3.02. Contribution and Subrogation
    7  
SECTION 3.03. Subordination
    7  
 
        ARTICLE IV

 
        Miscellaneous

 
       
SECTION 4.01. Notices
    7  
SECTION 4.02. Waivers; Amendment
    7  
SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification
    8  
SECTION 4.04. Successors and Assigns
    9  
SECTION 4.05. Survival of Agreement
    9  
SECTION 4.06. Counterparts; Effectiveness; Several Agreement
    9  
SECTION 4.07. Severability
    9  
SECTION 4.08. Right of Set-Off
    10  
SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process
    10  
SECTION 4.10. WAIVER OF JURY TRIAL
    11  
SECTION 4.11. Headings
    11  

 



--------------------------------------------------------------------------------



 



              Page
SECTION 4.12. Security Interest Absolute
    11  
SECTION 4.13. Termination or Release
    11  
SECTION 4.14. Additional Restricted Subsidiaries
    12  

     
Schedules
   
 
   
Schedule I
  Subsidiary Parties
 
   
Exhibits
   
 
   
Exhibit I
  Form of Guaranty Supplement

-2-



--------------------------------------------------------------------------------



 



          GUARANTY dated as of August 23, 2006 among (the “Original Guaranty”),
as amended and restated as of September 30, 2011, TRAVELPORT LIMITED (f/k/a TDS
INVESTOR (BERMUDA) LTD.) (“Holdings”), WALTONVILLE LIMITED (“Intermediate
Parent”), TDS INVESTOR (LUXEMBOURG) S.A.R.L., a société à responsabilité limitée
incorporated under the laws of Luxembourg (“TDS Intermediate Parent”), the
Subsidiaries of Holdings from time to time party hereto and UBS AG, STAMFORD
BRANCH, as Administrative Agent.
          Reference is made to the Credit Agreement dated as of August 23, 2006,
as amended and restated on January 29, 2007, as further amended and restated on
May 23, 2007, as further amended and restated on October 22, 2010 (as heretofore
amended, the “Existing Credit Agreement”), among TDS INVESTOR CORPORATION
(“Borrower”), Holdings, Intermediate Parent, UBS AG, STAMFORD BRANCH, as
Administrative Agent and an L/C Issuer, UBS LOAN FINANCE LLC, as Swing Line
Lender, CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent and each lender
from time to time party thereto (the “Existing Lenders”). The Existing Lenders
extended credit to the Borrower subject to the terms and conditions set forth in
the Existing Credit Agreement.
          Reference is further made to the Existing Credit Agreement, as further
amended and restated as of September 30, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, Intermediate Parent, the Administrative Agent and the
lenders party thereto (collectively, the “Lenders” and individually, a
“Lender”).
The obligations of the Existing Lenders to extend credit pursuant to the
Existing Credit Agreement were conditioned upon, among other things, the
execution and delivery of the Original Guaranty. The obligations of the Lenders
to extend credit pursuant to the Credit Agreement are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings and the
Subsidiary Parties are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:
ARTICLE I
Definitions
          SECTION 1.01. Credit Agreement.
          (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.

-3-



--------------------------------------------------------------------------------



 



          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Administrative Agent” means UBS AG, Stamford Branch, in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.
          “Agreement” means this Guaranty.
          “Claiming Party” has the meaning assigned to such term in
Section 3.02.
          “Contributing Party” has the meaning assigned to such term in
Section 3.02.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Existing Credit Agreement” has the meaning assigned to such term in
the preliminary statement of this Agreement.
          “Existing Lenders” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Guaranty Supplement” means an instrument in the form of Exhibit I
hereto.
          “Guarantor” means each of Holdings and each Subsidiary Party.
          “Holdings” has the meaning assigned to such term in the preliminary
statement of this Agreement.
          “Intermediate Parent” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Original Guaranty” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Subsidiary Parties” means (a) the entities identified on Schedule I
and (b) each other Restricted Subsidiary that becomes a party to this Agreement
as a Subsidiary Party after the Closing Date.
ARTICLE II
Guaranty
          SECTION 2.01. Guaranty. Each Guarantor unconditionally guarantees (and
confirms its original guarantee under the Original Guaranty), jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
to the Administrative Agent, for the benefit of the Secured Parties, the due and
punctual payment and performance of the Obligations. Each of the Guarantors
further agrees that the Obligations may be extended or renewed, in

-4-



--------------------------------------------------------------------------------



 



whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each of the Guarantors waives presentment to, demand of payment from
and protest to the Borrower or any other Loan Party of any of the Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
          SECTION 2.02. Guaranty of Payment. Each of the Guarantors further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection, and waives any right to require that any resort be had by
the Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations, or to any balance of any deposit account or credit
on the books of the Administrative Agent or any other Secured Party in favor of
the Borrower or any other Person.
          SECTION 2.03. No Limitations.
          (a) Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 4.13, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Collateral Agent or any other
Secured Party for the Obligations; (iv) any default, failure or delay, willful
or otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations). Each Guarantor expressly authorizes the Secured Parties to take
and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.
          (b) Except for termination of a Guarantor’s obligations hereunder as
expressly permitted in Section 4.13, to the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Loan Party or the unenforceability of the
Obligations, or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Loan Party, other than the
indefeasible payment in full in cash of all the Obligations. The Administrative
Agent and the other Secured Parties may in accordance with the terms of the
Collateral Documents, at their election,

-5-



--------------------------------------------------------------------------------



 



foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.
          SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation, is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise.
          SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.
          SECTION 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations, and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Administrative Agent or the other Secured Parties will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.
ARTICLE III
Indemnity, Subrogation and Subordination
          SECTION 3.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 3.03), the Borrower agrees that in the event a
payment of an obligation shall be made by any Guarantor under this Agreement,
the Borrower shall indemnify such Guarantor for the full

-6-



--------------------------------------------------------------------------------



 



amount of such payment and such Guarantor shall be subrogated to the rights of
the Person to whom such payment shall have been made to the extent of such
payment.
          SECTION 3.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Subsidiary Party hereunder in respect of any
Obligation and such other Subsidiary Party (the “Claiming Party”) shall not have
been fully indemnified by the Borrower as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to
Section 4.14, the date of the Guaranty Supplement hereto executed and delivered
by such Guarantor). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 3.02 shall be subrogated to the rights of such
Claiming Party to the extent of such payment.
          SECTION 3.03. Subordination.
          (a) Notwithstanding any provision of this Agreement to the contrary,
all rights of the Guarantors under Sections 3.01 and 3.02 and all other rights
of indemnity, contribution or subrogation under applicable law or otherwise
shall be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Guarantor to make the
payments required by Sections 3.01 and 3.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.
          (b) Each Guarantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default and after notice from the Collateral
Agent all Indebtedness owed by it to any Subsidiary shall be fully subordinated
to the indefeasible payment in full in cash of the Obligations.
ARTICLE IV
Miscellaneous
          SECTION 4.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Party shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.
          SECTION 4.02. Waivers; Amendment.
          (a) No failure or delay by the Administrative Agent, any L/C Issuer or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall

-7-



--------------------------------------------------------------------------------



 



operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the L/C Issuers and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 4.03. Administrative Agent’s Fees and Expenses;
Indemnification.
          (a) The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 10.04 of the Credit Agreement.
          (b) Without limitation of its indemnification obligations under the
other Loan Documents, the Borrower agrees to indemnify the Administrative Agent
and the other Indemnitees (as defined in Section 10.05 of the Credit Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing
agreements or instruments contemplated hereby, whether or not any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee or of any Affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or

-8-



--------------------------------------------------------------------------------



 



provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured Party. All
amounts due under this Section 4.03 shall be payable within 10 days of written
demand therefor.
          SECTION 4.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          SECTION 4.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Administrative Agent, any
L/C Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.
          SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image transmission (e.g. “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Loan Party when a counterpart hereof executed on behalf of such Loan Party shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Loan Party and the Administrative Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such Loan Party, the Administrative Agent and the other Secured Parties and
their respective successors and assigns, except that no Loan Party shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.
          SECTION 4.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The

-9-



--------------------------------------------------------------------------------



 



particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 4.08. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to the Borrower or any other
Loan Party, any such notice being waived by the Borrower and each Loan Party to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates to or for the credit or the account of the respective Loan Parties
against any and all obligations owing to such Lender and its Affiliates
hereunder, now or hereafter existing, irrespective of whether or not such Lender
or Affiliate shall have made demand under this Agreement and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Lender under this Section 4.08 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent and such Lender may have.
          SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement shall be governed by and construed in accordance
with the law of the State of New York.
          (b) Each of the Loan Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York City and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any L/C Issuer or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Guarantor, or its properties in the courts
of any jurisdiction.
          (c) Each of the Loan Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section

-10-



--------------------------------------------------------------------------------



 



4.09. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.10.
          SECTION 4.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 4.12. Security Interest Absolute. All rights of the
Administrative Agent hereunder and all obligations of each Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, any other agreement or instrument, (c) any
release or amendment or waiver of or consent under or departure from any
guarantee guaranteeing all or any of the Obligations or (d) subject to the terms
of Section 4.13, any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Guarantor in respect of the
Obligations or this Agreement.
          SECTION 4.13. Termination or Release.
          (a) This Agreement and the Guaranties made herein shall terminate with
respect to all Obligations when all the outstanding Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the L/C Obligations have been reduced to zero and
the L/C Issuers have no further obligations to issue Letters of Credit under the
Credit Agreement.

-11-



--------------------------------------------------------------------------------



 



          (b) Any Guarantor shall be automatically released from its obligations
under this Agreement if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted under the Credit Agreement or,
if such Guarantor was required to provide a Guaranty solely as a result of the
application of clause (i) or (j) of the definition of Collateral and Guarantee
Requirement (as defined in the Credit Agreement) and is no longer required to
provide a Guaranty pursuant to clause (k) of the definition of Collateral and
Guarantee Requirement (as defined in the Credit Agreement);
          (c) A Subsidiary Party shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Subsidiary Party ceases to be a
Subsidiary; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.
          (d) In connection with any termination or release pursuant to
paragraph (a), the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 4.13 shall be without recourse to
or warranty by the Administrative Agent.
          SECTION 4.14. Additional Restricted Subsidiaries. Pursuant to
Section 6.11 of the Credit Agreement, certain Restricted Subsidiaries of the
Loan Parties that were not in existence or not Restricted Subsidiaries on the
date of the Credit Agreement are required to enter in this Agreement as
Subsidiary Parties upon becoming a Restricted Subsidiaries. Upon execution and
delivery by the Administrative Agent and a Restricted Subsidiary of a Guaranty
Supplement, such Restricted Subsidiary shall become a Subsidiary Party hereunder
with the same force and effect as if originally named as a Subsidiary Party
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  TRAVELPORT LIMITED,
as Holdings    
 
           
 
  By:   /s/ Rochelle J. Boas    
 
           
 
      Name: Rochelle J. Boas    
 
      Title: Senior Vice President and Assistant Secretary    
 
                WALTONVILLE LIMITED,
as Intermediate Parent    
 
           
 
  By:   /s/ Rochelle J. Boas
 
Name: Rochelle J. Boas    
 
      Title: Director    
 
                TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent    
 
           
 
  By:   /s/ John Sutherland
 
Name: John Sutherland
Title: Manager    

 



--------------------------------------------------------------------------------



 



            TRAVELPORT INC.
GALILEO TECHNOLOGIES LLC
GTA NORTH AMERICA, INC.
OWW2, LLC
TRAVEL INDUSTRIES, INC.
TRAVELPORT HOLDINGS, INC.
TRAVELPORT HOLDINGS, LLC
TRAVELPORT INTERNATIONAL
SERVICES, INC.
TRAVELPORT OPERATIONS, INC.
WORLDSPAN LLC
WORLDSPAN BBN HOLDINGS, LLC
WORLDSPAN DIGITAL HOLDINGS, LLC
WORLDSPAN IJET HOLDINGS, LLC
WORLDSPAN OPENTABLE HOLDINGS, LLC
WORLDSPAN S.A. HOLDINGS II, L.L.C.
WORLDSPAN SOUTH AMERICAN HOLDINGS LLC
WORLDSPAN STOREMAKER HOLDINGS, LLC
WORLDSPAN TECHNOLOGIES INC.
WORLDSPAN VIATOR HOLDINGS, LLC
WORLDSPAN XOL LLC
WS FINANCING CORP.
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        
Title:   Senior Vice President and Secretary     

                  TRAVELPORT, LP

BY: TRAVELPORT HOLDINGS, LLC, as
General Partner    
 
           
 
  By:   /s/ Rochelle J. Boas
 
Name: Rochelle J. Boas    
 
      Title: Senior Vice President and Secretary
of Travelport Holdings, LLC, as
General Partner    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, for the purposes of Section 3.01 and 4.03 only, the
undersigned has executed this Guaranty as of the date first written above.

         
 
  TRAVELPORT LLC,    
 
  as Borrower,    
 
       
 
  By: Rochelle J. Boas    
 
 
 
Name: Rochelle J. Boas    
 
  Title: Authorized Person    

 



--------------------------------------------------------------------------------



 



                  UBS AG, STAMFORD BRANCH,         as Collateral Agent,    
 
           
 
  By:   /s/ Mary E. Evans              
 
  Name:   Mary E. Evans    
 
  Titile:   Associate Director    
 
      Banking Products Services. US    
 
           
 
  By:   /s/ Irja R. Otsa              
 
  Name:   Irja R. Otsa    
 
  Titile:   Associate Director    
 
      Banking Products Services. US    

 



--------------------------------------------------------------------------------



 



Schedule I to
the Guaranty
SUBSIDIARY PARTIES

          Jurisdiction of Name of Subsidiary Party   Formation
Galileo Technologies LLC
  Delaware
Gta North America, Inc.
  Delaware
OWW2, LLC
  Delaware
TDS Investor (Luxembourg) S.a.r.l.
  Luxembourg
Travel Industries, Inc.
  Delaware
Travelport Holdings, Inc.
  Delaware
Travelport Holdings, LLC
  Delaware
Travelport Inc.
  Delaware
Travelport International Services, Inc.
  Delaware
Travelport Operations, Inc.
  Delaware
Travelport, LP
  Delaware
Waltonville Limited
  Gibraltar
WORLDSPAN BBN Holdings, LLC
  California
WORLDSPAN Digital Holdings, LLC
  Delaware
Worldspan iJet Holdings, LLC
  Delaware
Worldspan LLC
  Delaware
Worldspan OpenTable Holdings, LLC
  Georgia
WORLDSPAN S.A. HOLDINGS II, L.L.C.
  Georgia
WORLDSPAN South American Holdings, LLC
  Georgia
Worldspan StoreMaker Holdings, LLC
  Delaware
Worldspan Technologies Inc.
  Delaware
Worldspan Viator Holdings, LLC
  Delaware
Worldspan XOL LLC
  Georgia
WS Financing Corp.
  Delaware

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Guaranty Agreement
SUBSIDIARY PARTIES
     SUPPLEMENT NO. __ dated as of [•], to the Guaranty dated as of August 23,
2006, as amended and restated as of September 30, 2011, among TDS INVESTOR
(BERMUDA) LTD. (“Holdings”), WALTONVILLE LIMITED (“Intermediate Parent”), the
Subsidiaries of Holdings from time to time party hereto and UBS AG, STAMFORD
BRANCH, as Administrative Agent.
     A. Reference is made to the Credit Agreement dated as of August 23, 2006,
as amended and restated on January 29, 2007, as further amended and restated on
May 23, 2007, as further amended and restated on October 22, 2010, as further
amended and restated as of September 30, 2011 (the “Credit Agreement”), among
TDS INVESTOR CORPORATION (the “Borrower”), Holdings, Intermediate Parent, UBS
AG, STAMFORD BRANCH, as Administrative Agent and an L/C Issuer, UBS LOAN FINANCE
LLC, as Swing Line Lender, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), CREDIT SUISSE
SECURITIES (USA) LLC, as Syndication Agent, LEHMAN BROTHERS INC., J.P. MORGAN
SECURITIES INC. and GOLDMAN SACHS CREDIT PARTNERS L.P., as Co-Documentation
Agents and UBS SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC, as Co-Lead
Arrangers.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Guaranty referred to therein.
     C. The Guarantors have entered into the Guaranty in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit.
Section 4.14 of the Guaranty provides that additional Restricted Subsidiaries of
the Borrower may become Subsidiary Parties under the Guaranty by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Restricted Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Party under the Guaranty in order to induce the Lenders to make additional Loans
and the L/C Issuers to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.
     Accordingly, the Administrative Agent and the New Subsidiary agree as
follows:
     SECTION 1. In accordance with Section 4.14 of the Guaranty, the New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Guarantor under the Guaranty with the same force and effect as if
originally named therein as a Subsidiary Party and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Guaranty

 



--------------------------------------------------------------------------------



 



applicable to it as a Subsidiary Party and Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Security Agreement shall be deemed to
include the New Subsidiary. The Guaranty is hereby incorporated herein by
reference.
     SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws, fraudulent
transfer, preference or similar laws and by general principles of equity.
     SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.
     SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have
duly executed this Supplement to the Guaranty as of the day and year first above
written.

         
 
  [NAME OF NEW SUBSIDIARY],    
 
       
 
  By:    
 
       
 
 
 
Name:    
 
  Title:    

-3-



--------------------------------------------------------------------------------



 



Exhibit I to the
Guaranty Agreement

         
 
  UBS AG, STAMFORD BRANCH,
     as Administrative Agent,    
 
       
 
  By:    
 
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT F TO THE FOURTH
AMENDMENT AND RESTATEMENT
AGREEMENT
Security Agreement, as amended and restated
See attached.

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
SECURITY AGREEMENT
among
TRAVELPORT LLC (f/k/a TDS INVESTOR CORPORATION),
as Borrower
TRAVELPORT LIMITED (f/k/a TDS INVESTOR (BERMUDA) LTD.),
as Holdings
WALTONVILLE LIMITED,
as Intermediate Parent
TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent,
CERTAIN SUBSIDIARIES OF HOLDINGS
IDENTIFIED HEREIN
and
UBS AG, STAMFORD BRANCH,
as Collateral Agent
dated as of
August 23, 2006
as amended and restated as of September 30, 2011
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                      Page      
 
        ARTICLE I

Definitions
   
 
        SECTION 1.01  
Credit Agreement
    1   SECTION 1.02  
Other Defined Terms
    2      
 
        ARTICLE II

Pledge of Securities
   
 
        SECTION 2.01  
Pledge
    5   SECTION 2.02  
Delivery of the Pledged Collateral
    6   SECTION 2.03  
Representations, Warranties and Covenants
    7   SECTION 2.04  
Certification of Limited Liability Company and Limited Partnership Interests
    8   SECTION 2.05  
Registration in Nominee Name; Denominations
    8   SECTION 2.06  
Voting Rights; Dividends and Interest
    8      
 
        ARTICLE III

Security Interests in Personal Property
   
 
        SECTION 3.01  
Security Interest
    10   SECTION 3.02  
Representations and Warranties
    13   SECTION 3.03  
Covenants
    15   SECTION 3.04  
Other Actions
    17      
 
        ARTICLE IV

Remedies
   
 
        SECTION 4.01  
Remedies Upon Default
    20   SECTION 4.02  
Application of Proceeds
    22      
 
        ARTICLE V

Indemnity, Subrogation and Subordination


 -i-



--------------------------------------------------------------------------------



 



 

                      Page      
 
        SECTION 5.01  
Indemnity
    22   SECTION 5.02  
Contribution and Subrogation
    23   SECTION 5.03  
Subordination
    23      
 
        ARTICLE VI

Miscellaneous
   
 
        SECTION 6.01  
Notices
    23   SECTION 6.02  
Waivers; Amendment
    23   SECTION 6.03  
Collateral Agent’s Fees and Expenses;
    24   SECTION 6.04  
Successors and Assigns
    25   SECTION 6.05  
Survival of Agreement
    25   SECTION 6.06  
Counterparts; Effectiveness; Several Agreement
    25   SECTION 6.07  
Severability
    26   SECTION 6.08  
Right of Set-Off
    26   SECTION 6.09  
Governing Law; Jurisdiction; Consent to Service of Process
    26   SECTION 6.10  
WAIVER OF JURY TRIAL
    27   SECTION 6.11  
Headings
    27   SECTION 6.12  
Security Interest Absolute
    28   SECTION 6.13  
Termination or Release
    28   SECTION 6.14  
Additional Restricted Subsidiaries
    29   SECTION 6.15  
Collateral Agent Appointed Attorney-in-Fact
    29   SECTION 6.16  
General Authority of the Collateral Agent
    30  

Schedules

     
Schedule I
  Subsidiary Parties
Schedule II
  Pledged Equity; Pledged Debt
Schedule III
  Commercial Tort Claims
Schedule IV
  Permitted Subsidiary Dispositions and Liquidations
Schedule V
  100% Pledged Foreign Subsidiaries
Schedule VI
  Deposit Accounts; Securities Accounts
Schedule VII
  Domestic Grantors

Exhibits

     
Exhibit I
  Form of Security Agreement Supplement
Exhibit II
  Form of Perfection Certificate

 -ii-



--------------------------------------------------------------------------------



 



 

          SECURITY AGREEMENT dated as of August 23, 2006 among (the “Original
Security Agreement”), as amended and restated as of September 30, 2011,
TRAVELPORT LIMITED (f/k/a TDS INVESTOR (BERMUDA) LTD.), a company incorporated
under the laws of Bermuda (“Holdings”), TRAVELPORT LLC (f/k/a TDS INVESTOR
CORPORATION), a Delaware corporation (the “Borrower”), WALTONVILLE LIMITED, a
company incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS
INVESTOR (LUXEMBOURG) S.A.R.L., a société à responsabilité limitée incorporated
under the laws of Luxembourg (“TDS Intermediate Parent”), the Subsidiaries of
Holdings from time to time party hereto and UBS AG, STAMFORD BRANCH, as
collateral agent pursuant to the Credit Agreement (as defined below) for the
Secured Parties (as defined below) (in such capacity, the “Collateral Agent”).
          Reference is made to the Credit Agreement dated as of August 23, 2006,
as amended and restated on January 29, 2007, as further amended and restated on
May 23, 2007, as further amended and restated on October 22, 2010 (as heretofore
amended, the “Existing Credit Agreement”), among the Borrower, Holdings,
Intermediate Parent, UBS AG, STAMFORD BRANCH, as Administrative Agent and an L/C
Issuer, UBS LOAN FINANCE LLC, as Swing Line Lender, CREDIT SUISSE SECURITIES
(USA) LLC, as Syndication Agent and each lender from time to time party thereto
(the “Existing Lenders”). The Existing Lenders extended credit to the Borrower
subject to the terms and conditions set forth in the Existing Credit Agreement.
          Reference is further made to the Existing Credit Agreement, as further
amended and restated as of September 30, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, the
Administrative Agent and the lenders party thereto (collectively, the “Lenders”
and individually, a “Lender”).
          The obligations of the Existing Lenders to extend credit pursuant to
the Existing Credit Agreement were conditioned upon, among other things, the
execution and delivery of the Original Security Agreement. The obligations of
the Lenders to extend credit pursuant to the Credit Agreement are conditioned
upon, among other things, the execution and delivery of this Agreement. Holdings
and the Subsidiary Parties are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01 Credit Agreement.



--------------------------------------------------------------------------------



 



-2-

     (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement. All terms defined in
the New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.
     (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any Person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
          “Accounts” has the meaning specified in Article 9 of the New York UCC.
          “Agreement” means this Security Agreement dated as of August 23, 2006,
as amended and restated as of September 30, 2011.
          “Article 9 Collateral” has the meaning assigned to such term in
Section 3.01(a).
          “Claiming Party” has the meaning assigned to such term in
Section 5.02.
          “Collateral” means the Article 9 Collateral and the Pledged
Collateral.
          “Contributing Party” has the meaning assigned to such term in
Section 5.02.
          “Control” shall mean in the case of each Deposit Account, “control,”
as such term is defined in Section 9-104 of the UCC.
          “Control Notice” has the meaning assigned to such term in
Section 3.04(c)(i).
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Deposit Accounts” means, collectively, with respect to each Grantor,
all “deposit accounts” (as such term is defined in the UCC) located in the
United States or any of its States or territories.
          “Deposit Account Control Agreement” means a control agreement, in form
and substance reasonably satisfactory to the Collateral Agent, executed and
delivered by one or more Grantors, the Collateral Agent, the applicable bank
(with respect to a Deposit Account) and, if applicable, the Second Priority
Collateral Agent (as defined in the Intercreditor Agreement).



--------------------------------------------------------------------------------



 



-3-

          “Domestic Grantors” means, collectively, Holdings, the Borrower and
each Grantor identified on Schedule VII hereto.
          “Excluded Accounts” means (i) each Deposit Account the funds in which
are specially and exclusively used for payroll, payroll taxes and other employee
wage benefit payments to or for the benefit of any Loan Party’s employees,
(ii) each Deposit Account that holds funds not owned by any Loan Party,
(iii) Deposit Accounts or Securities Accounts not located in the United States
or any of its States or territories, (iv) tax withholding accounts (to the
extent maintained by the Borrower and its Subsidiaries exclusively for the
purpose of maintaining or holding tax withholding amounts payable to applicable
Governmental Authorities), in each case, entered into in the ordinary course of
business and consistent with prudent business conduct, (v) segregated Deposit
Accounts constituting zero balance accounts, in each case to the extent such
zero balance accounts are swept on a daily basis to a Deposit Account that is
subject to a Deposit Account Control Agreement, (vi) the Tranche S Collateral
Account and (vii) any Deposit Accounts or Securities Accounts, the average daily
balance of which has not, for any period of twenty (20) consecutive Business
Days after the Fourth Amendment Restatement Effective Date, exceeded $5,000,000
for any such account.
          “Existing Credit Agreement” has the meaning assigned to such term in
the preliminary statement of this Agreement.
          “Existing Lenders” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Foreign Collateral Agreement” means any Collateral Document that is
not governed by the Laws of the United States, any state thereof or the District
of Columbia and that creates or purports to create a Lien or other security
interest over any Grantor’s right, title and interest in, to and under any
assets or property.
          “Foreign Grantor” means any Grantor other than a Domestic Grantor.
          “General Intangibles” has the meaning specified in Article 9 of the
New York UCC and includes corporate or other business records, indemnification
claims, contract rights (including rights under leases, whether entered into as
lessor or lessee, Swap Contracts and other agreements), goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor, as the
case may be, to secure payment by an Account Debtor of any of the Accounts,
provided that General Intangibles shall not include any intellectual property
and related assets subject to the Intellectual Property Security Agreement.
          “Grantor” means each of Holdings, the Borrower and each Subsidiary
Party.
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.



--------------------------------------------------------------------------------



 



-4-

          “Obligations” has the meaning assigned to such term in the Credit
Agreement.
          “Original Security Agreement” has the meaning assigned to such term in
the preliminary statement of this Agreement.
          “Perfection Certificate” means a certificate substantially in the form
of Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the chief financial officer and the
chief legal officer of the Borrower.
          “Pledged Collateral” has the meaning assigned to such term in
Section 2.01.
          “Pledged Debt” has the meaning assigned to such term in Section 2.01.
          “Pledged Equity” has the meaning assigned to such term in
Section 2.01.
          “Pledged Securities” means any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
          “Rescission Notice” has the meaning assigned to such term in
Section 3.04(c)(i).
          “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Hedge Banks, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c) of the Credit Agreement.
          “Securities Accounts” means, collectively, with respect to each
Grantor, all “securities accounts” (as such term is defined in the UCC) located
in the United States or any of its States or territories.
          “Securities Account Control Agreement” means a control agreement, in
form and substance reasonably satisfactory to the Collateral Agent, executed and
delivered by one or more Grantors, the Collateral Agent, the applicable
securities intermediary (with respect to a Securities Account) and, if
applicable, the Second Priority Collateral Agent (as defined in the
Inter-creditor Agreement).
          “Security Agreement Supplement” means an instrument in the form of
Exhibit I hereto.
          “Security Interest” has the meaning assigned to such term in
Section 3.01(a).
          “Subsidiary Parties” means (a) the entities identified on Schedule I
and (b) each other Restricted Subsidiary that becomes a party to this Agreement
as a Subsidiary Party after the Closing Date.



--------------------------------------------------------------------------------



 



-5-

ARTICLE II
Pledge of Securities
          SECTION 2.01 Pledge. As security for the payment or performance, as
the case may be, in full of the Obligations, including the Guaranties, each
Grantor hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties (and confirms its original collateral arrangement and grant under the
Original Security Agreement), a security interest in, all of such Grantor’s
right, title and interest in, to and under (i) all Equity Interests held by it
and listed on Schedule II and any other Equity Interests obtained in the future
by such Grantor and the certificates representing all such Equity Interests (the
“Pledged Equity”); provided that the Pledged Equity shall not include (A) more
than 65% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary of Holdings (other than the Foreign Subsidiaries listed on Schedule V
which shall have 100% of their issued and outstanding voting Equity Interests
pledged in accordance with clause (d) of the definition of Collateral and
Guarantee Requirement and any Foreign Subsidiary which shall have its Equity
Interests pledged in accordance with clause (j) of the definition of Collateral
and Guarantee Requirement), (B) Equity Interests of Unrestricted Subsidiaries,
(C) Equity Interests of any Subsidiary of a Foreign Subsidiary, (D) Equity
Interests of any Subsidiary acquired pursuant to a Permitted Acquisition
financed with Indebtedness incurred pursuant to Section 7.03(g) of the Credit
Agreement if such Equity Interests serve as security for such Indebtedness or if
the terms of such Indebtedness prohibit the creation of any other lien on such
Equity Interests, (E) Equity Interests of any Person that is not a direct or
indirect, wholly owned Subsidiary of Holdings, (F) Equity Interests of any
Subsidiary with respect to which the Administrative Agent has confirmed in
writing to the Borrower its determination that the costs or other consequences
(including adverse tax consequences) of providing a pledge of its Equity
Interests is excessive in view of the benefits to be obtained by the Lenders;
and (G) Equity Interests of the Subsidiaries listed on Schedule IV; (ii)other
than in the case of each Foreign Grantor, (A) the debt securities owned by it
and listed opposite the name of such Grantor on Schedule II, (B) any debt
securities obtained in the future by such Grantor and (C) the promissory notes
and any other instruments evidencing such debt securities (collectively, the
“Pledged Debt”); provided that the Pledged Debt shall not include (X) the Second
Lien Term Loans held by any Grantor, (Y) the Tranche S Collateral Account or any
assets of any Grantor credited to the Tranche S Collateral Account or (Z) the
Tranche A Intercompany Note until the Permitted Transfer Date (as defined in the
Credit Agreement); (iii) all other property that may be delivered to and held by
the Collateral Agent pursuant to the terms of this Section 2.01; (iv) subject to
Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above; (v) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in



--------------------------------------------------------------------------------



 



-6-

clauses (i), (ii), (iii) and (iv) above; and (vi) all Proceeds of any of the
foregoing (the items referred to in clauses (i) through (vi) above being
collectively referred to as the “Pledged Collateral”); provided that Pledged
Collateral shall not include any asset with respect to which a Lien or other
security interest has been granted pursuant to a Foreign Collateral Agreement to
the extent that a Lien and security interest hereunder is not permitted under
the law governing such Foreign Collateral Agreement; provided, further,
notwithstanding any of the foregoing, the Pledged Equity, in any event, shall
include all equity interests described on Schedule II hereto.
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.
          SECTION 2.02 Delivery of the Pledged Collateral.
     (a) Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all Pledged
Securities (other than (x) any uncertificated securities, but only for so long
as such securities remain uncertificated and (y) share certificates for the
Foreign Subsidiaries listed on Schedule V, so long as such certificates, if any,
are delivered within 30 days after the Closing Date) to the extent such Pledged
Securities, in the case of promissory notes or other instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 2.02.
     (b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of the Dollar Amount of $5,000,000 owed to
such Grantor by any Person to be evidenced by a duly executed promissory note
that is pledged and delivered to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.
     (c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall
be accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.



--------------------------------------------------------------------------------



 



-7-

          SECTION 2.03 Representations, Warranties and Covenants. Holdings and
the Borrower jointly and severally represent, warrant and covenant, as to
themselves and the other Grantors, to and with the Collateral Agent, for the
benefit of the Secured Parties, that:
     (a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the Collateral and Guaranty Requirement;
     (b) the Pledged Equity and Pledged Debt (solely with respect to Pledged
Debt issued by a Person other than Holdings or a subsidiary of Holdings, to the
best of Holdings’ and the Borrower’s knowledge) have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity, are fully paid and nonassessable and (ii) in the case of Pledged Debt
(solely with respect to Pledged Debt issued by a Person other than Holdings or a
subsidiary of Holdings, to the best of Holdings’ and the Borrower’s knowledge),
are legal, valid and binding obligations of the issuers thereof;
     (c) except for the security interests granted hereunder, each of the
Grantors (i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than (A) Liens created by the
Collateral Documents and (B) Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement and transfers or other transactions permitted under the
Credit Agreement, and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;
     (d) except for restrictions and limitations imposed by the Loan Documents
or securities laws generally and except as described on Schedule II hereto or in
the Perfection Certificate, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;



--------------------------------------------------------------------------------



 



-8-

     (e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
     (f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
     (g) by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and perfected lien upon and security interest in such Pledged Securities as
security for the payment and performance of the Obligations; and
     (h) the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth herein.
          SECTION 2.04 Certification of Limited Liability Company and Limited
Partnership Interests. Each certificate representing an interest in any limited
liability company or limited partnership controlled by any Grantor and pledged
under Section 2.01 shall be delivered to the Collateral Agent.
          SECTION 2.05 Registration in Nominee Name; Denominations. If an Event
of Default shall occur and be continuing and the Collateral Agent shall give the
Borrower notice of its intent to exercise such rights, (a) the Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent, and
each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.
          SECTION 2.06 Voting Rights; Dividends and Interest.
     (a) Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Borrower that the
rights of the Grantors under this Section 2.06 are being suspended:
     (i) Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement



--------------------------------------------------------------------------------



 



-9-

and the other Loan Documents; provided that such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Securities or the rights and remedies of any
of the Collateral Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.
     (ii) The Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as each Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
     (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be forthwith delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).
     (b) Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Borrower of the suspension of
the rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 2.06 shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral



--------------------------------------------------------------------------------



 



-10-

Agent). Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02. After all Events of
Default have been cured or waived, the Collateral Agent shall promptly repay to
each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 and that remain in such
account.
     (c) Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Borrower of the suspension of
the rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this Section
2.06, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights. After all Events of
Default have been cured or waived, each Grantor shall have the exclusive right
to exercise the voting and/or consensual rights and powers that such Grantor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) of this Section 2.06.
     (d) Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.
ARTICLE III
Security Interests in Personal Property
          SECTION 3.01 Security Interest.
     (a) As security for the payment or performance, as the case may be, in full
of the Obligations, including the Guaranties, each Domestic Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit



--------------------------------------------------------------------------------



 



-11-

of the Secured Parties (and confirms its original collateral arrangement and
grant under the Original Security Agreement), a security interest (the “Security
Interest”) in all right, title or interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Domestic Grantor or in which such Domestic Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Article 9
Collateral”):
     (i) all Property;
     (ii) all Accounts;
     (iii) all Chattel Paper;
     (iv) all Commercial Tort Claims listed on Schedule III hereto;
     (v) all Deposit Accounts;
     (vi) all Documents;
     (vii) all Equipment;
     (viii) all General Intangibles;
     (ix) all Instruments;
     (x) all Inventory;
     (xi) all Investment Property;
     (xii) all books and records pertaining to the Article 9 Collateral; and
     (xiii) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all supporting obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing;
provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles the perfection of a security interest in which is excluded from the
Uniform Commercial Code in the relevant jurisdiction, (B) any Equity Interests
in any Unrestricted Subsidiary or any Equity Interests of any Subsidiary
acquired pursuant to a Permitted Acquisition financed with Indebtedness incurred
pursuant to Section 7.03(g) of the Credit Agreement if such Equity Interests
serve as security for such Indebtedness or if the terms of such Indebtedness
prohibit the creation of any other lien on such Equity Interests, (C) more than
65% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary of Holdings (other than the Foreign Subsidiaries listed on Schedule V
which



--------------------------------------------------------------------------------



 



-12-

shall have 100% of their issued and outstanding voting Equity Interests pledged
in accordance with clause (d) of the definition of Collateral and Guarantee
Requirement and any Foreign Subsidiary which shall have its Equity Interests
pledged in accordance with clause (j) of the definition of Collateral and
Guarantee Requirement), (D) any asset with respect to which the Administrative
Agent has confirmed in writing to the Borrower its determination that the costs
or other consequences (including adverse tax consequences) of providing a
security interest in such asset is excessive in view of the benefits to be
obtained by the Lenders, (E) any General Intangible, Investment Property or
other rights of a Grantor arising under any contract, lease, instrument, license
or other document if (but only to the extent that) the grant of a security
interest therein would (x) constitute a violation of a valid and enforceable
restriction in respect of such General Intangible, Investment Property or other
such rights in favor of a third party or under any law, regulation, permit,
order or decree of any Governmental Authority, unless and until all required
consents shall have been obtained (for the avoidance of doubt, the restrictions
described herein shall not include negative pledges or similar undertakings in
favor of a lender or other financial counterparty) or (y) expressly give any
other party in respect of any such contract, lease, instrument, license or other
document, the right to terminate its obligations thereunder, provided, however,
that the limitation set forth in clause (E) above shall not affect, limit,
restrict or impair the grant by a Grantor of a security interest pursuant to
this Agreement in any such Collateral to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including the Uniform Commercial Code; (F) Equity Interests of
any Subsidiary of a Foreign Subsidiary, (G) Equity Interests of any Person that
is not a direct or indirect, wholly owned Subsidiary of the Borrower, (H) Equity
Interests of the Subsidiaries listed on Schedule IV, (I) the Tranche S
Collateral Account or any assets of any Grantor credited to the Tranche S
Collateral Account, (J) the Second Lien Term Loans held by any Grantor, (K) the
Tranche A Intercompany Note until the Permitted Transfer Date (as defined in the
Credit Agreement) or (L) any asset with respect to which a Lien or other
security interest has been granted pursuant to a Foreign Collateral Agreement to
the extent that a Lien and security interest hereunder is not permitted under
the law governing such Foreign Collateral Agreement. Each Domestic Grantor
shall, if requested to do so by the Administrative Agent, use commercially
reasonable efforts to obtain any such required consent that is reasonably
obtainable with respect to Collateral which the Administrative Agent reasonably
determines to be material.
     (b) Each Domestic Grantor hereby irrevocably authorizes the Collateral
Agent for the benefit of the Secured Parties at any time and from time to time
to file in any relevant jurisdiction any initial financing statements (including
fixture filings) with respect to the Article 9 Collateral or any part thereof
and amendments thereto or continuation statements without the signature of the
Domestic Grantor in respect thereof that (i) indicate the Collateral as “all
assets whether now owned or hereafter acquired” of such Domestic Grantor or
words of similar effect as being of an equal or lesser scope or with greater
detail, and (ii) contain the information required by Article 9 of the Uniform
Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any financing statement or amendment, including (A) whether such
Domestic



--------------------------------------------------------------------------------



 



-13-

Grantor is an organization, the type of organization and any organizational
identification number issued to such Domestic Grantor and (B) in the case of a
financing statement filed as a fixture filing, a sufficient description of the
real property to which such Article 9 Collateral relates. Each Domestic Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.
     (c) The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
          SECTION 3.02 Representations and Warranties. Holdings and the Borrower
jointly and severally represent and warrant, as to themselves and the other
Grantors, to the Collateral Agent and the Secured Parties that:
     (a) Each Domestic Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.
     (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete in all material respects as of the
Closing Date. The UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations prepared
by the Collateral Agent based upon the information provided to the Collateral
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 2 to the Perfection Certificate (or
specified by notice from the Borrower to the Collateral Agent after the Closing
Date in the case of filings, recordings or registrations required by
Section 6.11 of the Credit Agreement), are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code in the relevant jurisdiction
or by filing with the United States Patent and Trademark Office or the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.
     (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations and



--------------------------------------------------------------------------------



 



-14-

(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code in the
relevant jurisdiction. The Security Interest (to the extent such Security
Interest can be perfected by making the filings and recordations described in
the immediately preceding sentence) is and shall be prior to any other Lien on
any of the Article 9 Collateral, other than (i) any nonconsensual Lien that is
expressly permitted pursuant to Section 7.01 of the Credit Agreement and has
priority as a matter of law and (ii) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.
     (d) The Article 9 Collateral is owned by the Domestic Grantors free and
clear of any Lien, except for Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement. None of the Domestic Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the New
York UCC or any other applicable laws covering any Article 9 Collateral or
(ii) any assignment in which any Domestic Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement.
     (e) With respect to any Collateral consisting of a Deposit Account (other
than any Excluded Accounts), upon execution and delivery by the applicable
Domestic Grantor or Domestic Grantors, the applicable bank and the Collateral
Agent of a Deposit Account Control Agreement with respect to such Collateral,
the Collateral Agent shall have a perfected security interest in such
Collateral. Each Domestic Grantor hereby represents and warrants that as of the
Closing Date, such Domestic Grantor has neither opened nor maintains any Deposit
Accounts other than the Excluded Accounts and the accounts listed on
Schedule VI. As of the date hereof and until the termination of this Agreement
pursuant to Section 6.13, no Domestic Grantor has granted or shall grant Control
of any Deposit Account to any person other than the Collateral Agent or the
Second Priority Collateral Agent or pursuant to the Second Lien Debt Documents
or any Permitted Refinancing Documentation evidencing a Permitted Refinancing of
the Second Lien Term Loans.
     (f) With respect to any Collateral consisting of a Securities Account
(other than any Excluded Accounts), upon execution and delivery by the
applicable Domestic Grantor or Domestic Grantors, the applicable Securities
Intermediary and the Collateral Agent of a Securities Account Control Agreement
with respect to such Collateral, the Collateral Agent shall have a perfected
security interest in such Collateral. Each Domestic Grantor hereby represents
and warrants that as of the Closing Date, such Domestic



--------------------------------------------------------------------------------



 



-15-

Grantor has neither opened nor maintains any Securities Accounts other than the
Excluded Accounts and the accounts listed on Schedule VI. As of the date hereof
and until the termination of this Agreement pursuant to Section 6.13, no
Domestic Grantor has granted or shall grant Control of any Securities Account to
any Person other than the Collateral Agent or the Second Priority Collateral
Agent or pursuant to the Second Lien Debt Documents or any Permitted Refinancing
Documentation evidencing a Permitted Refinancing of the Second Lien Term Loans.
     (g) Schedule III sets forth Commercial Tort Claims held by any Grantor with
a value in excess of $5,000,000.
          SECTION 3.03 Covenants.
     (a) The Borrower agrees promptly to notify the Collateral Agent in writing
of any change (i) in legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization of any Grantor.
     (b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement.
     (c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Borrower setting forth the information required pursuant to Schedules 1(a),
1(c), 1(e), 1(f), 2(b), 8(a) and 8(b) of the Perfection Certificate or
confirming that there has been no change in such information since the date of
such certificate or the date of the most recent certificate delivered pursuant
to this Section 3.03(c) and certifying that all UCC financing statements and
other appropriate filings, recordings or registrations have been filed of record
in each governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the Security Interests and Liens under this
Agreement (in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the relevant jurisdiction) and the
Intellectual Property Security Agreement (to the extent required thereby) for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).



--------------------------------------------------------------------------------



 



-16-

     (d) The Borrower agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further instruments and documents and take all such actions
as the Collateral Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
is in excess of $5,000,000 shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be promptly pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent.
     (e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within
10 days after demand for any payment made or any reasonable expense incurred by
the Collateral Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
     (f) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person, the value of which is in
excess of $5,000,000, to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Collateral Agent for
the benefit of the Secured Parties. Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
     (g) Each Grantor (rather than the Collateral Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify



--------------------------------------------------------------------------------



 



-17-

and hold harmless the Collateral Agent and the Secured Parties from and against
any and all liability for such performance.
     (h) If any Grantor shall at any time hold or acquire a Commercial Tort
Claim with a value in excess of $5,000,000, such Grantor shall promptly notify
the Collateral Agent in writing signed by such Grantor of the brief details
thereof and grant to the Collateral Agent a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement pursuant to a document in
form and substance reasonably satisfactory to the Collateral Agent.
     (i) The Borrower shall deliver to the Collateral Agent, as soon as
practicable and in any event within 30 days of the Closing Date, share
certificates, if any, for the Foreign Subsidiaries listed on Schedule V,
together with stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and such other
instruments and documents as the Collateral Agent may reasonably request.
          SECTION 3.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:
     (a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$5,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.
     (b) Investment Property. Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor or its nominee through a securities
intermediary or



--------------------------------------------------------------------------------



 



-18-

commodity intermediary, upon the Collateral Agent’s request and following the
occurrence of an Event of Default, such Grantor shall immediately notify the
Collateral Agent thereof and at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent shall either (i) cause such securities intermediary or (as the
case may be) commodity intermediary to agree to comply with entitlement orders
or other instructions from the Collateral Agent to such securities intermediary
as to such security entitlements, or (as the case may be) to apply any value
distributed on account of any commodity contract as directed by the Collateral
Agent to such commodity intermediary, in each case without further consent of
any Grantor or such nominee, or (ii) in the case of financial assets or other
Investment Property held through a securities intermediary, arrange for the
Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Collateral
Agent is the securities intermediary.
     (c) Control Agreements.
     (i) Within one hundred and twenty (120) days after the Fourth Amendment and
Restatement Effective Date, or such longer period that is reasonably acceptable
to the Administrative Agent, each applicable Domestic Grantor (other than
Holdings) shall enter into, and shall cause the relevant bank(s) to enter into,
a Deposit Account Control Agreement with respect to each of the Deposit Accounts
(other than Excluded Accounts) listed on Schedule VI or such Domestic Grantors
shall have closed such accounts, within one hundred and twenty (120) days of the
Fourth Amendment and Restatement Effective Date (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion). No
Domestic Grantor (other than Holdings) shall hereafter establish and maintain
any Deposit Account (other than any Excluded Account) unless (1) the applicable
Domestic Grantor shall have given the Collateral Agent two (2) Business Days (or
such shorter period as may be agreed to by the Collateral Agent in writing in
its discretion) prior written notice of its intention to establish such new
Deposit Account with a bank, and (2) such bank and such Domestic Grantor shall
have (or promptly thereafter, but in any event, within 30 days from such date
(or such longer period as the Administrative Agent may agree in writing in its
reasonable discretion)) duly executed and delivered to the Collateral Agent a
Deposit Account Control Agreement (or an amendment to an existing Deposit
Account Control Agreement) with respect to such Deposit Account. The Collateral
Agent shall not give any instructions directing the disposition of funds (a



--------------------------------------------------------------------------------



 



-19-

“Control Notice”) from time to time credited to any Deposit Account or withhold
any withdrawal rights from such Domestic Grantor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing. To the extent permitted by the terms of the applicable
Deposit Account Control Agreement, the Collateral Agent agrees to reasonably
promptly (but in any event, within five Business Days after receipt of written
request from the applicable Grantor) rescind a Control Notice (notice of such
rescission, a “Rescission Notice”) if such Event of Default upon which a Control
Notice was issued has been cured (as determined by the Collateral Agent) or
waived in accordance with the terms of the Credit Agreement and no other Event
of Default has occurred and is continuing or is reasonably expected to occur on
or immediately after the date of such Rescission Notice.
     (ii) Within one hundred and twenty (120) days after the Fourth Amendment
and Restatement Effective Date, or such longer period that is reasonably
acceptable to the Administrative Agent, each applicable Domestic Grantor (other
than Holdings) shall enter into, and shall cause the relevant Securities
Intermediary, or Securities Intermediaries, to enter into, a Securities Account
Control Agreement with respect to each of the Securities Accounts (other than
Excluded Accounts) listed on Schedule VI or such Domestic Grantors shall have
closed such accounts, within one hundred and twenty (120) days of the Fourth
Amendment and Restated Effective Date (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion). No
Domestic Grantor (other than Holdings) shall hereafter establish and maintain
any Securities Account (other than any Excluded Account) unless (1) the
applicable Domestic Grantor shall have given the Collateral Agent two
(2) Business Days (or such shorter period as may be agreed to by the Collateral
Agent in writing in its discretion) prior written notice of its intention to
establish such new Securities Account with a Securities Intermediary, and
(2) such Securities Intermediary and such Domestic Grantor shall have (or
promptly thereafter, but in any event, within 30 days from such date (or such
longer period as the Administrative Agent may agree in writing in its reasonable
discretion)) duly executed and delivered to the Collateral Agent a Securities
Account Control Agreement (or an amendment to an existing Deposit Account
Control Agreement) with respect to such Securities Account. The Collateral Agent
shall not give a Control Notice or withhold any withdrawal rights from such
Domestic Grantor with respect to funds from time to time credited to any
Securities Account unless an Event of Default has occurred and is continuing. To
the extent permitted by the terms of the applicable Deposit Account Control
Agreement, the Collateral Agent agrees to reasonably promptly (but in any event,
within five Business Days after receipt of written request from the applicable
Grantor) rescind a Control Notice if such Event of Default upon which a Control
Notice was issued has been cured (as determined by the Collateral Agent) or
waived in accordance with the terms of the Credit Agreement and no other Event
of Default has occurred and is continuing or is reasonably expected to occur on
or immediately after the date of such Rescission Notice.



--------------------------------------------------------------------------------



 



-20-

ARTICLE IV
Remedies
          SECTION 4.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) occupy any
premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such occupancy; (iii) exercise any and
all rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to or promptly after such exercise; and (iv) subject to the mandatory
requirements of applicable law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
          The Collateral Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as



--------------------------------------------------------------------------------



 



-21-

the Collateral Agent may fix and state in the notice (if any) of such sale. At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Collateral Agent may (in its
sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this Section
4.01 shall be deemed to conform to the commercially reasonable standards as
provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
          Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
during the continuance of an Event of Default and after notice to the Borrower
of its intent to exercise such rights, for the purpose of (i) making, settling
and adjusting claims in respect of Article 9 Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance,
(ii) making all determinations and decisions with respect thereto and (iii)
obtaining or maintaining the policies of insurance required by Section 6.07 of
the Credit Agreement or paying any premium in whole or in part relating thereto.
All sums disbursed by



--------------------------------------------------------------------------------



 



-22-

the Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Collateral Agent
and shall be additional Obligations secured hereby.
          SECTION 4.02 Application of Proceeds.
     (a) The Collateral Agent shall apply the proceeds of any collection or sale
of Collateral, including any Collateral consisting of cash, in accordance with
Section 8.04 of the Credit Agreement as of the Closing Date.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
     (b) In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may conclusively rely upon information
supplied by the Administrative Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Obligations, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Administrative Agent of any amounts distributed to it.
ARTICLE V
Indemnity, Subrogation and Subordination
          SECTION 5.01 Indemnity. In addition to all such rights of indemnity
and subrogation as the Grantors may have under applicable law (but subject to
Section 5.03), the Borrower agrees that, in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document to
satisfy in whole or in part an Obligation owed to any Secured Party, the
Borrower shall indemnify such Grantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.



--------------------------------------------------------------------------------



 



-23-

          SECTION 5.02 Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event assets
of any other Subsidiary Party shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party, and such other Subsidiary
Party (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 5.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the greater of the book value or the fair
market value of such assets, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof
(or, in the case of any Grantor becoming a party hereto pursuant to
Section 6.14, the date of the Security Agreement Supplement hereto executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.02 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.
          SECTION 5.03 Subordination.
     (a) Notwithstanding any provision of this Agreement to the contrary, all
rights of the Grantors under Sections 5.01 and 5.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Grantor to make the
payments required by Sections 5.01 and 5.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Grantor with respect to its obligations hereunder, and
each Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.
     (b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.
ARTICLE VI
Miscellaneous
          SECTION 6.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Party shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.
          SECTION 6.02 Waivers; Amendment.



--------------------------------------------------------------------------------



 



-24-

     (a) No failure or delay by the Collateral Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, the L/C Issuers and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Collateral Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 6.03 Collateral Agent’s Fees and Expenses;.
     (a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement. Without limitation of its indemnification obligations
under the other Loan Documents, the Borrower agrees to indemnify the Collateral
Agent and the other Indemnitees (as defined in Section 10.05 of the Credit
Agreement) against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing
agreement or instrument contemplated hereby, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from the gross negligence or
willful misconduct of such Indemnitee or of any Affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee.



--------------------------------------------------------------------------------



 



-25-

     (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 6.03 shall be payable within 10 days of written demand therefor.
          SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          SECTION 6.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Collateral Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.
          SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image transmission (e.g. “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Loan Party when a counterpart hereof executed on behalf of such Loan Party shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be



--------------------------------------------------------------------------------



 



-26-

void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.
          SECTION 6.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 6.08 Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates and each L/C Issuer and
its Affiliates is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or such L/C Issuer and its Affiliates, as the case may
be, to or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender and L/C Issuer agrees promptly to notify
the Borrower and the Administrative Agent after any such set off and application
made by such Lender or L/C Issuer, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, each Lender and each L/C
Issuer under this Section 6.08 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender
and such L/C Issuer may have.
          SECTION 6.09 Governing Law; Jurisdiction; Consent to Service of
Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
     (b) Each of the Loan Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the



--------------------------------------------------------------------------------



 



-27-

State of New York sitting in New York City and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Collateral Agent, any L/C Issuer or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.
     (c) Each of the Loan Parties hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 6.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 6.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
          SECTION 6.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.10.
          SECTION 6.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and



--------------------------------------------------------------------------------



 



-28-

are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
          SECTION 6.12 Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) subject
to the terms of Section 6.13, any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Obligations or this Agreement.
          SECTION 6.13 Termination or Release.
     (a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) when all the
outstanding Obligations have been indefeasibly paid in full and the Lenders have
no further commitment to lend under the Credit Agreement, the L/C Obligations
have been reduced to zero and the L/C Issuers have no further obligations to
issue Letters of Credit under the Credit Agreement.
     (b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released (i) upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary or is designated as an Unrestricted Subsidiary;
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise; and provided further that no such release shall occur if
such Subsidiary Party continues to be a guarantor in respect of the Credit
Agreement, High Yield Notes, 2016 Senior Notes or any Junior Financing and
(ii) if such Security Interest was required solely as a result of the
application of clause (i) or (j) of the definition of Collateral and Guarantee
Requirement (as defined in the Credit Agreement) and such Security Interest is
no longer required to be provided pursuant to clause (k) of the definition of
Collateral and Guarantee Requirement (as defined in the Credit Agreement).



--------------------------------------------------------------------------------



 



-29-

     (c) Upon any sale or other transfer by any Grantor of any Collateral (other
than any transfer to another Grantor) that is permitted under the Credit
Agreement, or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 10.01
of the Credit Agreement, the security interest in such Collateral shall be
automatically released.
     (d) Any Subsidiary party shall be automatically released from its
obligations under this Agreement if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted under the
Credit Agreement or, if such Subsidiary Party was required to provide a Guaranty
solely as a result of the application of clause (i) or (j) of the definition of
Collateral and Guarantee Requirement (as defined in the Credit Agreement) and is
no longer required to provide a Guaranty pursuant to clause (k) of the
definition of Collateral and Guarantee Requirement (as defined in the Credit
Agreement).
     (e) In connection with any termination or release pursuant to paragraph
(a), (b), (c) or (d) of this Section 6.13, the Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 6.13 shall be
without recourse to or warranty by the Collateral Agent.
          SECTION 6.14 Additional Restricted Subsidiaries. Pursuant to
Section 6.11 of the Credit Agreement, certain Restricted Subsidiaries of the
Loan Parties that were not in existence or not Restricted Subsidiaries on the
date of the Credit Agreement are required to enter in this Agreement as
Subsidiary Parties upon becoming Restricted Subsidiaries. Upon execution and
delivery by the Collateral Agent and a Restricted Subsidiary of a Security
Agreement Supplement, such Restricted Subsidiary shall become a Subsidiary Party
hereunder with the same force and effect as if originally named as a Subsidiary
Party herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.
          SECTION 6.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand,



--------------------------------------------------------------------------------



 



-30-

collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts Receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.
          SECTION 6.16 General Authority of the Collateral Agent. By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the Collateral
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provisions of this Agreement and such other
Collateral Documents against any Grantor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            TRAVELPORT LLC,
as the Borrower
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Authorized Person        TRAVELPORT LIMITED,
as Holdings
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Assistant Secretary        WALTONVILLE
LIMITED,
as Intermediate Parent
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Director        TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent
      By:   /s/ John Sutherland         Name:   John Sutherland        Title:  
Manager     



--------------------------------------------------------------------------------



 



 

            TRAVELPORT INC.
GALILEO TECHNOLOGIES LLC
GTA NORTH AMERICA, INC.
OWW2, LLC
TRAVEL INDUSTRIES, INC.
TRAVELPORT HOLDINGS, INC.
TRAVELPORT HOLDINGS, LLC
TRAVELPORT INTERNATIONAL SERVICES, INC.
TRAVELPORT OPERATIONS, INC.
WORLDSPAN LLC
WORLDSPAN BBN HOLDINGS, LLC
WORLDSPAN DIGITAL HOLDINGS, LLC
WORLDSPAN IJET HOLDINGS, LLC
WORLDSPAN OPENTABLE HOLDINGS, LLC
WORLDSPAN S.A. HOLDINGS II, L.L.C.
WORLDSPAN SOUTH AMERICAN HOLDINGS LLC
WORLDSPAN STOREMAKER HOLDINGS, LLC
WORLDSPAN TECHNOLOGIES INC.
WORLDSPAN VIATOR HOLDINGS, LLC
WORLDSPAN XOL LLC
WS FINANCING CORP.
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Secretary        TRAVELPORT, LP

BY: TRAVELPORT HOLDINGS, LLC, as
General Partner
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Secretary of Travelport Holdings, LLC, as
General Partner     



--------------------------------------------------------------------------------



 



 

            UBS AG, STAMFORD BRANCH,
as Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services, US              By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services, US     



--------------------------------------------------------------------------------



 



 

Schedule I to the
First Lien Security Agreement
SUBSIDIARY PARTIES

          Name of Subsidiary Party        
Galileo Technologies LLC
Gta North America, Inc.
OWW2, LLC
TDS Investor (Luxembourg) S.a.r.l.
Travel Industries, Inc.
Travelport Holdings, Inc.
Travelport Holdings, LLC
Travelport Inc.
Travelport International Services, Inc.
Travelport Operations, Inc.
Travelport, LP
Waltonville Limited
WORLDSPAN BBN Holdings, LLC
WORLDSPAN Digital Holdings, LLC
WORLDSPAN IJET HOLDINGS, LLC
Worldspan LLC
WORLDSPAN OPENTABLE HOLDINGS, LLC
WORLDSPAN S.A. HOLDINGS II, L.L.C.
WORLDSPAN South American Holdings LLC
Worldspan StoreMaker Holdings, LLC
Worldspan Technologies Inc.
Worldspan Viator Holdings, LLC
Worldspan XOL LLC
WS Financing Corp.

Schedule I-1



--------------------------------------------------------------------------------



 



 

Schedule II to the
First Lien Security Agreement
EQUITY INTERESTS

                          Number of   Registered   Number and Class   Percentage
of Entity   Certificate   Owner(s)   Equity Interests   Equity Interests
Bastion Surety Limited
      Travelport Inc.   Auth: 900
Issued: 900     65 %
 
                   
Covia Canada Partnership Corp.
  11    Travelport Inc.   100      65 %
 
                   
Galileo International B.V.
      Travelport Limited   Auth: 900
Issued: 182     100 %
 
                   
Galileo Technologies LLC
  5    Travelport Inc.   Auth: 1,000
Issued: 100     100 %
 
                   
GI Worldwide Holdings C.V.
      Galileo Technologies LLC — 10%, Travelport Inc. — 90%   N/A     65 %
 
                   
Gta North America, Inc.
  4    Travelport Inc.   Auth: 3,000
Issued: 100     100 %
 
                   
Gullivers Jersey 1 Limited
  3    Travelport Inc.   Auth: 100,000
Issued: 353     65 %
 
                   
OWW2, LLC
  6    TDS Investor (Luxembourg) S.a.r.l.   100%      100 %
 
                   
TDS Investor (Luxembourg) S.a.r.1
      Waltonville Limited   Class A-F Total Auth: 1,139,184 or 189,864 each
Class A-F Total Issued 1,139,184 or 189,864 each     100 %
 
                   
Travel Industries, Inc.
  2    Travelport Inc.   1,000      100 %
 
                   
Travelport (Bermuda) Ltd.
  2    Travelport Limited   12,000      100 %
 
                   
Travelport (Cayman) Ltd.
      Travelport Limited   1      100 %
 
                   
Travelport Argentina S.R.L.
      Travelport, LP — 1%, Worldspan South American Holdings LLC — 99%   Auth:
1,000
Issued: 1,000     65 %
 
                   
Travelport Guarantor LLC
      Travelport Limited   N/A     100 %
 
                   
Travelport Gulf LLC
      Travelport International Services, Inc.; Worldspan Technologies, Inc.  
Auth: 150,000
Issued: 150,000     65 %
 
                   
Travelport Holdings, Inc.
  1    Travelport LLC   Auth: 1,000
Issued: 100     100 %

Schedule II-1



--------------------------------------------------------------------------------



 



 

                          Number of   Registered   Number and Class   Percentage
of Entity   Certificate   Owner(s)   Equity Interests   Equity Interests
Travelport Holdings, LLC
      Worldspan Technologies, Inc.   Auth: 100
Issued: 100     100 %
 
                   
Travelport Inc.
  4    Travelport LLC   Auth: 1,000
Issued: 100     100 %
 
                   
Travelport International Services, Inc.
  2    Travelport Inc.   5,000      100 %
 
                   
Travelport LLC
  4    TDS Investor (Luxembourg) S.a.r.l.   Auth: 1,000
Issued: 100     100 %
 
                   
Travelport Mexico S.A. de C.V.
      Travelport, LP; Outside Counsel   A: 50,000
B:
133,296,938     65 %
 
                   
Travelport Operations, Inc.
  4    Travelport Inc.   Auth: 1,000
Issued: 100     100 %
 
                   
Travelport Peru S.R.L.
      Worldspan S.A. Holdings II LLC; Worldspan South American Holdings LLC  
Auth: 2,636,510
Issued: 2,636,510     65 %
 
                   
Travelport Services Limited
      Travelport, LP   Auth: 1,000
Issued: 2     65 %
 
                   
Travelport, LP
  5 — Travelport
Holdings, LLC
6 — Worldspan
LLC   99.996% — Travelport Holdings, LLC,         .004% — Worldspan LLC   N/A  
  100 %
 
                   
Waltonville Limited
  2    Travelport Limited   Auth: 2,100
Issued: 2,100     100 %
 
                   
WORLDSPAN BBN Holdings, LLC
      Travelport, LP   Auth: 100
Issued: 100     100 %
 
                   
WORLDSPAN Digital Holdings, LLC
      Travelport, LP   Auth: 100
Issued: 100     100 %
 
                   
WORLDSPAN IJET HOLDINGS, LLC
      Travelport, LP   Auth: 100
Issued: 100     100 %
 
                   
Worldspan LLC
  2    Travelport
Holdings, LLC   NA.     100 %
 
                   
WORLDSPAN OPENTABLE HOLDINGS, LLC
      Travelport, LP   N/A     100 %
 
                   
WORLDSPAN S.A. HOLDINGS II, L.L.C.
      Travelport, LP   N/A     100 %
 
                   
Worldspan Services Chile Limitada
      Worldspan South American Holdings LLC;
Travelport, LP   5,494,000 units belonging to WASAH
5,500 units belonging to Travelport, LP     65 %

Schedule II-2



--------------------------------------------------------------------------------



 



 

                          Number of   Registered   Number and Class   Percentage
of Entity   Certificate   Owner(s)   Equity Interests   Equity Interests
Worldspan Services Costa
Rica, SRL
  1    Worldspan South
American Holdings
LLC   10      65 %
 
                   
WORLDSPAN South American
Holdings LLC
      Travelport, LP   N/A     100 %
 
                   
Worldspan StoreMaker
Holdings, LLC
      Travelport, LP   N/A     100 %
 
                   
Worldspan Technologies Inc.
  1    Travelport Inc.   100 shares     100 %
 
                   
Worldspan Viator Holdings, LLC
      Travelport, LP   N/A     100 %
 
                   
WORLDSPAN XOL LLC
      Travelport, LP   N/A     100 %
 
                   
WS Financing Corp.
  1    Travelport, LP   100      100 %

DEBT SECURITIES

              Issuer   Principal Amount   Date of Note   Maturity Date
Travelport Inc.   $60,000,000   September 10, 2009   March 10, 2020            
  Travelport (Bermuda) Ltd.   $2,051,415,455   August 23, 2006   N/A            
  Travelport Investor
(Luxembourg)
Partnership S.E.C.S.   9,479,663€   March 27, 2009   March 31, 2039            
  Travelport Inc. (f/k/a B2B
Newco, Inc.)   $725,211,331   January 29, 2007   7.5 years from August 23, 2006
              Travelport (Luxembourg) S.a.r.l.   $22,493,281   August 23, 2006  
N/A               Travelport Limited   $207,500,000   September 30, 2011  
December 1, 2016

Schedule II-3



--------------------------------------------------------------------------------



 



 

Schedule III to the
First Lien Security Agreement
COMMERCIAL TORT CLAIMS
A claim was brought against the Air Transport Association in ICC arbitration
proceedings for unauthorized use of our ticketing data in its “PaxIS” product.
The claim is based on breach of contract and breach of Dutch and European law in
respect of database rights, claiming approximately $19.5 million in lost
revenues. This action is brought in ICC Netherlands where the ICC arbitration
tribunal will hear the matter between July 2, 2012 through July 6, 2012.
Schedule III-1



--------------------------------------------------------------------------------



 



 

Schedule IV to
the First Lien Security Agreement
PERMITTED SUBSIDIARY DISPOSITIONS AND LIQUIDATIONS
4 Oceans Limited
Quantitude United Kingdom Limited
Travelport Procurement Limited
GTA (Hong Kong) Online Sales Limited
Worldspan Services Hong Kong Limited
Worldspan Hungary Kft.
Schedule IV-1



--------------------------------------------------------------------------------



 



 

Schedule V to
the First Lien Security Agreement
100% PLEDGED FOREIGN SUBSIDIARIES
Waltonville Limited
TDS Investor (Luxembourg) S.a.r.l.
Galileo International BV
Travelport (Bermuda) Ltd.
Travelport (Cayman) Ltd.
Schedule V-1



--------------------------------------------------------------------------------



 



 

Schedule VI to
the First Lien Security Agreement
DEPOSIT ACCOUNTS

                  Owner   Type Of Account   Bank   Account Number
Travelport Inc
  Demand Deposit Acct   Bank of America     4426474711  
Travelport LLC
  Demand Deposit Acct   Citibank, NY     30717635  

SECURITIES ACCOUNTS
NONE.
Schedule VI-1



--------------------------------------------------------------------------------



 



 

Schedule VII to
the First Lien Security Agreement
DOMESTIC GRANTORS

          Name of Domestic Grantor        
Galileo Technologies LLC
Gta North America, Inc.
OWW2, LLC
Travel Industries, Inc.
Travelport Holdings, Inc.
Travelport Holdings, LLC
Travelport Inc.
Travelport International Services, Inc.
Travelport LLC
Travelport Operations, Inc.
Travelport, LP
WORLDSPAN BBN Holdings, LLC
WORLDSPAN Digital Holdings, LLC
WORLDSPAN IJET HOLDINGS, LLC
Worldspan LLC
WORLDSPAN OPENTABLE HOLDINGS, LLC
WORLDSPAN S.A. HOLDINGS II, L.L.C.
WORLDSPAN South American Holdings LLC
Worldspan StoreMaker Holdings, LLC
Worldspan Technologies Inc.
Worldspan Viator Holdings, LLC
Worldspan XOL LLC
WS Financing Corp.

Schedule VII-1



--------------------------------------------------------------------------------



 



 

Exhibit I to the
Security Agreement
          SUPPLEMENT NO.                      dated as of [     ], to the
Security Agreement dated as of August 23, 2006, as amended and restated as of
September 30, 2011, among TRAVELPORT LIMITED (f/k/a TDS INVESTOR (BERMUDA) LTD.)
(“Holdings”), TRAVELPORT LLC (f/k/a TDS INVESTOR CORPORATION) (the “Borrower”),
WALTONVILLE LIMITED (“Intermediate Parent”), the Subsidiaries of Holdings from
time to time party hereto and UBS AG, STAMFORD BRANCH, as collateral agent
pursuant to the Credit Agreement (as defined below) for the Secured Parties (as
defined in the Security Agreement) (in such capacity, the “Collateral Agent”).
          A. Reference is made to the Fourth Amended and Restated Credit
Agreement dated as of August 23, 2006, as amended and restated on January 29,
2007, as further amended and restated on May 23, 2007, as further amended and
restated on October 22, 2010, as further amended and restated as of
September 30, 2011 (the “Credit Agreement”), among the Borrower, Holdings,
Intermediate Parent, TDS Intermediate Parent, UBS AG, STAMFORD BRANCH, as
Administrative Agent and an L/C Issuer, UBS LOAN FINANCE LLC, as Swing Line
Lender, each lender from time to time party thereto (collectively, the “Lenders”
and individually, a “Lender”), CREDIT SUISSE SECURITIES (USA) LLC, as
Syndication Agent, LEHMAN BROTHERS INC., J.P. MORGAN SECURITIES INC. and GOLDMAN
SACHS CREDIT PARTNERS L.P., as Co-Documentation Agents and UBS SECURITIES LLC
and CREDIT SUISSE SECURITIES (USA) LLC, as Co-Lead Arrangers.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement referred to therein.
          C. The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans and the L/C Issuers to issue Letters of Credit.
Section 6.14 of the Security Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Subsidiary Parties under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Party under the Security Agreement in order to
induce the Lenders to make additional Loans and the L/C Issuers to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 6.14 of the Security Agreement,
the New Subsidiary by its signature below becomes a Subsidiary Party (and
accordingly, becomes a Grantor) and Grantor under the Security Agreement with
the same force and effect as if originally named therein as a Subsidiary Party
and the New Subsidiary hereby (a) agrees to all the
Exhibit I-1



--------------------------------------------------------------------------------



 



 

terms and provisions of the Security Agreement applicable to it as a Subsidiary
Party and Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations does hereby create and grant to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Subsidiary. Each reference to a “Grantor” in the Security
Agreement shall be deemed to include the New Subsidiary and each reference to a
“Domestic Grantor” in the Security Agreement shall be deemed to include any New
Subsidiary that is a Domestic Guarantor. The Security Agreement is hereby
incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws, fraudulent
transfer, preference or similar laws and by general principles of equity.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary, and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.
          SECTION 4. The New Subsidiary hereby represents and warrants that
(a) set forth on Schedule I attached hereto is a true and correct schedule of
the location of any and all Collateral of the New Subsidiary and (b) set forth
under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office.
          SECTION 5. Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such
Exhibit I-2



--------------------------------------------------------------------------------



 



 

provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 6.01 of the Security Agreement.
          SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.
Exhibit I-3



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have
duly executed this Supplement to the Security Agreement as of the day and year
first above written.

            [NAME OF NEW SUBSIDIARY]
      By:           Name:           Title:           Jurisdiction of Formation:
Address of Chief Executive Office:

UBS AG, STAMFORD BRANCH
as Collateral Agent
      By:           Name:           Title:        

Exhibit I-4



--------------------------------------------------------------------------------



 



 

     Schedule I
to the Supplement No __ to the
Security Agreement
LOCATION OF COLLATERAL

      Description   Location
 
         

EQUITY INTERESTS

                              Number and         Number of   Registered   Class
of   Percentage Issuer   Certificate   Owner   Equity Interests   of Equity
Interests                                    

DEBT SECURITIES

                  Principal         Issuer   Amount   Date of Note   Maturity
Date                            

Schedule I-1



--------------------------------------------------------------------------------



 



 

Exhibit II to the
Security Agreement
FORM OF
PERFECTION CERTIFICATE
          Reference is made to the Credit Agreement dated as of August 23, 2006,
as amended and restated on January 29, 2007, as further amended and restated on
May 23, 2007, as further amended and restated on October 22, 2010, as further
amended and restated as of September 30, 2011 (the “Credit Agreement”), among
the Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, UBS AG,
Stamford Branch, as Administrative Agent and an L/C Issuer, UBS Loan Finance
LLC, as Swing Line Lender, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), Credit Suisse
Securities (USA) LLC, as Syndication Agent, Lehman Brothers Inc., J.P. Morgan
Securities Inc. and Goldman Sachs Credit Partners L.P., as Co-Documentation
Agents and UBS Securities LLC and Credit Suisse Securities (USA) LLC, as Co-Lead
Arrangers. Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Security Agreement or Guaranty referred
to therein, as applicable.
          The undersigned, the Chief Financial Officer and the Chief Legal
Officer, respectively, of the Borrower, hereby certify to the Administrative
Agent and each other Secured Party as follows:
1. Names. (a) The exact legal name of each Loan Party, as such name appears in
its respective certificate of incorporation or formation, is as follows:
(b) Set forth in Schedule 1 is each other legal name, to our knowledge, each
Loan Party has had in the past five years, together with the date of the
relevant change:
(c) Except as set forth in Schedule 1 hereto, to our knowledge, no Loan Party
has changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of organization. If any such change has occurred, include in
Schedule 1 the information required by Sections 1 and 2 of this certificate as
to each acquiree or constituent party to a merger or consolidation to the extent
such information is available to the Borrower.
(d) To our knowledge, Schedule 1 sets forth a list of all other names (including
trade names or similar appellations) used by each Loan Party or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years:
(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Loan Party that is a registered
organization:
Exhibit II - 1



--------------------------------------------------------------------------------



 



 

(f) Set forth below is the Federal Taxpayer Identification Number of each Loan
Party:
2. Current Locations. (a) The chief executive office of each Loan Party is
located at the
address set forth opposite its name below:
(b) The jurisdiction of formation of each Loan Party that is a registered
organization is set forth opposite its name below:
(c) Set forth below opposite the name of each Loan Party are the names and
addresses of all Persons other than such Loan Party that have possession of any
Collateral of such Loan Party:
(d) Set forth below is a list of all real property held by each Loan Party,
whether owned or leased, the name of the Loan Party that owns or leases such
real property, and the fair market value of any such owned or leased real
property, to the extent an appraisal exists with respect to any such owned or
leased real property, or, in the absence of any such appraisal, the book value
of any such owned real property or the current annual rent with respect to any
such leased real property:
(e) Set forth below opposite the name of each Loan Party are all the locations
where such Loan Party maintains any Collateral and all the places of business
where such Loan Party conducts any business that are not identified above:
3. Unusual Transactions. All Accounts have been originated by the applicable
Loan Party and all Inventory has been acquired by the applicable Loan Party in
the ordinary course of business (other than Accounts acquired in connection with
a business acquisition).
4. Schedule of Filings. Attached hereto as Schedule 4 is a schedule setting
forth the proper Uniform Commercial Code filing office in the jurisdiction in
which each Loan Party is located and, to the extent any of the Collateral is
comprised of fixtures, in the proper local jurisdiction, in each case as set
forth with respect to such Loan Party in Section 2 hereof.
5. Stock Ownership and other Equity Interests. Attached hereto as Schedule 5 is
a true and correct list of all the issued and outstanding Equity Interests of
the Borrower and each Subsidiary and the record and beneficial owners of such
Equity Interests. Also set forth on Schedule 5 is each Investment of Holdings,
the Borrower or any Subsidiary that represents 50% or less of the Equity
Interests of the Person in which such Investment was made.
6. Debt Instruments. Attached hereto as Schedule 6 is a true and correct list of
all promissory notes and other evidence of Indebtedness held by Holdings, the
Borrower and each other Loan Party having a principal amount in excess of
$5,000,000 that are required to be pledged under the Security Agreement,
including all intercompany notes between Loan Parties.
Exhibit II - 2



--------------------------------------------------------------------------------



 



 

7. Mortgage Filings. Attached hereto as Schedule 7 is a schedule setting forth,
with respect to each Mortgaged Property, (a) the exact name of the Person that
owns such property as such name appears in its certificate of incorporation or
other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current mortgagor/grantor of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.
8. Intellectual Property. (a) Attached hereto as Schedule 8(A) in proper form
for filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Loan Party’s: (i) Patents and Patent Applications,
including the name of the registered owner, type, and registration or
application number of each Patent and Patent Application owned by any Loan
Party; and (ii) Trademarks and Trademark Applications, including the name of the
registered owner, and the registration or application number of each Trademark
and Trademark application owned by any Loan Party.
(b) Attached hereto as Schedule 8(B) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Loan Party’s
Copyrights, including the name of the registered owner, title, and the
registration number of each Copyright owned by any Loan Party.
Exhibit II - 3



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first set above.

                      TDS INVESTOR CORPORATION,    
 
               
 
      by:        
 
               
 
          Name:    
 
          Title:    
 
               
 
      by:        
 
               
 
          Name:    
 
          Title:    

Perfection Certificate



--------------------------------------------------------------------------------



 



 

Schedule 1

                      Changes in Identity or             Corporate Structure in
Past             Five Years (including         Each Legal Name   Mergers,
Consolidations         in Past Five Years   and Acquisitions, and any   List of
all other Names     (with date of relevant   change in form, nature or  
(including Trade Names) Loan Party   change   jurisdiction)   in Past Five Years
                           

Exhibit II - 5



--------------------------------------------------------------------------------



 



 

Schedule 4

      Loan Parties   Filing Location
 
   
 
   

Exhibit II - 6



--------------------------------------------------------------------------------



 



 

Schedule 5

                                Jurisdiction of   Issued and        
Incorporation   Outstanding     Entity   or Formation   Equity Interests  
Owner(s)
 
           
 
           

      Investment of 50% or Less   Percentage of Ownership
 
   
 
   

Exhibit II - 7



--------------------------------------------------------------------------------



 



 

Schedule 6

                  Lender   Issuer   Principal Amount   Date of Note   Maturity
Date                                    

Exhibit II - 8



--------------------------------------------------------------------------------



 



 

Schedule 7

          Owner   Mortgagor   Filing Office
 
       
 
       

Exhibit II - 9



--------------------------------------------------------------------------------



 



 

Schedule 8(A)(i)
Trademarks and Trademark Applications

                          Jurisdiction   Trademark:   Owner Name:   App. No.  
App. Date   Reg. No.   Reg. Date
 
                       
 
                       

Exhibit II - 10



--------------------------------------------------------------------------------



 



 

Schedule 8(A)(ii)
Patents and Published Pending Patent Applications

                              Jurisdiction   Title   Inventor(s)   Owner Name:  
App. No.   App. Date   Patent No.   Issue Date
 
                           
 
                           

Exhibit II - 11



--------------------------------------------------------------------------------



 



 

Schedule 8(B)
Registered Copyrights

                  Jurisdiction   Copyright   Owner Name:   Reg. No.   Reg. Date
 
               
 
               

Exhibit II - 12

 



--------------------------------------------------------------------------------



 



EXHIBIT K TO THE FOURTH
AMENDMENT AND RESTATEMENT
AGREEMENT
Intercreditor Agreement
See attached.

 



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT,
Dated as of
September 30, 2011,
among
UBS AG, STAMFORD BRANCH,
as First Priority Collateral Agent,
UBS AG, STAMFORD BRANCH,
as First Priority Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Second Priority Collateral Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Second Priority Administrative Agent,
TRAVELPORT LLC,
as the Borrower,
TRAVELPORT LIMITED,
as Holdings,
WALTONVILLE LIMITED,
as Intermediate Parent,
TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent,
and

 



--------------------------------------------------------------------------------



 



CERTAIN SUBSIDIARIES OF HOLDINGS
IDENTIFIED HEREIN

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. Definitions
    2  
1.1 Defined Terms
    2  
1.2 Terms Generally
    9  
Section 2. Lien Priorities
    10  
2.1 Relative Priorities
    10  
2.2 Prohibition on Contesting Liens
    10  
2.3 No New Liens
    11  
2.4 Nature of First Priority Obligations
    11  
Section 3. Enforcement
    11  
3.1 Exercise of Remedies
    11  
3.2 Cooperation
    15  
3.3 Notices of Default
    15  
Section 4. Payments
    15  
4.1 Application of Proceeds
    15  
4.2 Payments Over
    16  
Section 5. Other Agreements
    16  
5.1 Releases
    16  
5.2 Insurance
    17  
5.3 Amendments to Second Priority Documents, etc.
    18  
5.4 Rights as Unsecured Creditors
    20  
5.5 Bailee and Agent for Perfection
    20  
Section 6. Insolvency Proceedings
    21  
6.1 Finance and Sale Issues
    21  
6.2 Adequate Protection
    22  
6.3 No Waiver
    23  
6.4 Reinstatement
    23  
6.5 Post-Petition Interest
    23  
6.6 Separate Grants of Security and Separate Classification
    23  
6.7 Voting for Plan of Reorganization
    24  
6.8 X Clause
    24  
6.9 Determination of Distributions on Account of Lien on Collateral
    25  
6.10 Plan of Reorganization
    25  
6.11 Turnover Provisions
    25  
Section 7. Reliance; Waivers; etc.
    26  
7.1 Reliance
    26  
7.2 No Warranties or Liability
    26  
7.3 No Waiver of Lien Priorities
    27  
7.4 Obligations Unconditional
    29  
Section 8. Miscellaneous
    29  
8.1 Conflicts
    29  
8.2 Continuing Nature of this Agreement
    29  

i



--------------------------------------------------------------------------------



 



              Page  
8.3 Amendments; Waivers
    29  
8.4 Information Concerning Financial Condition of the Obligors and their
Subsidiaries
    30  
8.5 Certain Successors
    30  
8.6 Application of Payments
    30  
8.7 Marshalling of Assets
    30  
8.8 No Purchase Option in Favor of Second Priority Secured Parties
    31  
8.9 Notices
    31  
8.10 Further Assurances
    31  
8.11 Governing Law
    31  
8.12 Binding on Successors and Assigns; No Third Party Beneficiaries
    32  
8.13 Specific Performance
    32  
8.14 Section Titles; Time Periods
    32  
8.15 Counterparts
    32  
8.16 Authorization
    32  
8.17 Effectiveness
    32  
8.18 Provisions Solely to Define Relative Rights
    33  
8.19 Exclusive Means of Exercising Rights under this Agreement
    33  
8.20 Right of First Priority Collateral Agent to Continue
    34  
8.21 Interpretation
    34  
8.22 Forum Selection and Consent to Jurisdiction
    34  
8.23 WAIVER OF RIGHT TO TRIAL BY JURY
    34  
8.24 Bond Conversion Offer
    35  
8.25 No Contest
    35  

ii



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
     This INTERCREDITOR AGREEMENT, dated as of September 30, 2011, is among UBS
AG, STAMFORD BRANCH, as collateral agent for the First Priority Secured Parties
under the First Priority Documents referenced below (in such capacity, the
“First Priority Collateral Agent”), UBS AG, STAMFORD BRANCH, as administrative
agent under the First Priority Documents referenced below (in such capacity, the
“First Priority Administrative Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
as collateral agent for the Second Priority Secured Parties under the Second
Priority Documents referenced below (in such capacity, the “Second Priority
Collateral Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent under the Second Priority Documents referenced below (in such capacity,
the “Second Priority Administrative Agent”), TRAVELPORT LIMITED, a Bermuda
company (“Holdings”), TRAVELPORT LLC, a Delaware corporation (the “Borrower”),
and the other undersigned Obligors (as hereinafter defined).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Person or Persons from time to time party
thereto as lenders, the First Priority Administrative Agent (as hereinafter
defined), the First Priority Collateral Agent, Holdings and the other
“Guarantors” specified therein previously entered into a Fourth Amended and
Restated Credit Agreement, dated as of August 23, 2006, as amended and restated
as of September 30, 2011 (as further amended, supplemented, amended and restated
or otherwise modified from time to time, the “First Priority Credit Agreement”);
     WHEREAS, the Obligors have granted to the First Priority Collateral Agent,
for the benefit of the First Priority Secured Parties, security interests in the
Collateral (as hereinafter defined) as security for payment and performance of
the First Priority Claims (as hereinafter defined);
     WHEREAS, the Borrower, the Person or Persons from time to time party
thereto as lenders, the Second Priority Administrative Agent (as hereinafter
defined), the Second Priority Collateral Agent, Holdings and the other
“Guarantors” specified therein are entering into a Second Lien Credit Agreement,
dated as of September 30, 2011 (as amended, supplemented, amended and restated
or otherwise modified from time to time, the “Second Priority Credit
Agreement”); and
     WHEREAS, the Obligors will grant to the Second Priority Collateral Agent,
for the benefit of the Second Priority Secured Parties, security interests in
the Collateral as security for payment and performance of the Second Priority
Claims (as hereinafter defined).

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
     Section 1. Definitions.
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural forms of the terms indicated):
     “Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101
et seq.).
     “Borrower” is defined in the preamble.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, NY or the state where any of the First Priority Collateral
Agent’s, the Second Priority Collateral Agent’s, the First Priority
Administrative Agent’s or the Second Priority Administrative Agent’s office for
notices pursuant to Section 8.9 is located.
     “Collateral” means any property, real, personal or mixed, of any Obligor in
which the First Priority Collateral Agent, any First Priority Secured Party, the
Second Priority Collateral Agent or any Second Priority Secured Party has a
security interest pursuant to any First Priority Collateral Document or Second
Priority Collateral Document, as the case may be; provided that “Collateral”
shall not include, for all purposes under this Agreement, the Tranche S
Collateral Account (as defined in the First Priority Credit Agreement).
     “Collateral Documents” means the First Priority Collateral Documents and
the Second Priority Collateral Documents (and including, for sake of clarity,
this Agreement).
     “Comparable Collateral Document” means, in relation to any Collateral
subject to any Lien created under any First Priority Collateral Document, the
Second Priority Collateral Document that creates a Lien in the same Collateral,
granted by the same Obligor, as applicable.

2



--------------------------------------------------------------------------------



 



     “Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.
     “Consummation Date” means “Consummation Date” as defined in the Second
Priority Credit Agreement as in effect on the date hereof or as amended or
otherwise modified from time to time to the extent permitted by this Agreement.
     “DIP Financing” is defined in Section 6.1.
     “Discharge of First Priority Claims” means, except to the extent otherwise
provided in Section 6.4 (a) payment in full in cash of (i) the principal of and
interest (including interest accruing on or after the commencement of any
Insolvency Proceeding whether or not such interest would be allowed in such
Insolvency Proceeding) and premium, if any, on all Indebtedness outstanding
under the First Priority Documents and, with respect to letters of credit
outstanding thereunder, if any, termination thereof or delivery of cash
collateral or backstop letters of credit in respect thereof and for the full
amount thereof (or such greater amount as may be required under the First
Priority Documents) in compliance with such First Priority Documents, in each
case after or concurrently with termination of all commitments to extend credit
thereunder and (ii) any other First Priority Claims that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid, in each case other than obligations that constitute Unasserted
Contingent Obligations at the time such principal and interest is paid; and
(b) delivery by the First Priority Administrative Agent to the First Priority
Collateral Agent (with copies to the Second Priority Administrative Agent and
Second Priority Collateral Agent) of a written notice that the Discharge of
First Priority Claims has occurred.
     “Discharge of Second Priority Claims” means, except to the extent otherwise
provided in Section 6.4 or except to the extent the relevant Indebtedness
described below is excluded from the definition of Second Priority Claims,
(a) payment in full in cash of (i) the principal of and interest (including
interest accruing on or after the commencement of any Insolvency Proceeding,
whether or not such interest would be allowed in such Insolvency Proceeding) and
premium, if any, on all Indebtedness outstanding under the Second Priority
Documents, after or concurrently with termination of all commitments to extend
credit thereunder and (ii) any other Second Priority Claims that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid, in each case other than obligations that constitute
Unasserted Contingent Obligations at the time such principal and interest is
paid; and (b) delivery by the Second Priority Administrative Agent to the Second
Priority Collateral Agent of a written notice that the Discharge of Second
Priority Claims has occurred.
     “First Lien Deficiency Claim” shall mean that portion, if any, of the First
Priority Claims that are unsecured claims under Section 506(a)(i) of the
Bankruptcy Code with such determination to be made based upon the value of all
of the Collateral securing the First Priority Claims irrespective of whether the
Obligor that has pledged such Collateral is a debtor in the Insolvency
Proceeding.

3



--------------------------------------------------------------------------------



 



     “First Priority Administrative Agent” shall include, in addition to the
First Priority Administrative Agent defined in the preamble, any successor
thereto appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.
     “First Priority Claims” means (a) all First Priority Credit Agreement
Obligations and (b) all other Indebtedness or other obligations of the Borrower
or any other Obligor under any First Priority Document. First Priority Claims
shall include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency Proceeding, accrue) after the commencement of an
Insolvency Proceeding in accordance with and at the rate specified in the
relevant First Priority Document whether or not the claim for such interest is
allowed as a claim in such Insolvency Proceeding. For the avoidance of any
doubt, First Priority Claims shall include the fees, expenses, disbursements and
indemnities of the First Priority Collateral Agent. To the extent any payment
with respect to the First Priority Claims (whether by or on behalf of any
Obligor, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. Notwithstanding the foregoing, the Second Priority Claims will
not constitute First Priority Claims even if any proceeds thereof are used to
repay any First Priority Claims.
     “First Priority Collateral Agent” shall include, in addition to the First
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.
     “First Priority Collateral Documents” mean collectively, the First Priority
Security Agreement, any other “Collateral Document” (as defined in the First
Priority Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted to secure (or perfect, preserve or maintain
the security of) any First Priority Claim or under which rights or remedies with
respect to such Liens are governed.
     “First Priority Credit Agreement” is defined in the first recital; provided
that the term “First Priority Credit Agreement” shall (a) also include any
renewal, extension, refunding, restructuring, replacement or refinancing thereof
(whether with the original lenders or with an administrative agent or agents or
other lenders, whether provided under the original First Priority Credit
Agreement or any other credit or other agreement or indenture and whether
entered into concurrently with or subsequent to the termination of the prior
First Priority Agreement), and (b) exclude the Second Priority Documents.
     “First Priority Credit Agreement Obligations” means all “Obligations” as
defined in the First Priority Credit Agreement and all other Obligations under
the First Priority Documents.

4



--------------------------------------------------------------------------------



 



     “First Priority Documents” means the First Priority Credit Agreement, the
First Priority Collateral Documents, the other “Loan Documents” (as defined in
the First Priority Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any First Priority Claims,
and any other related document or instrument executed or delivered pursuant to
any of the foregoing at any time or otherwise evidencing any First Priority
Claims thereunder, as any such document or instrument may be amended,
supplemented, amended and restated or otherwise modified from time to time.
     “First Priority Liens” means all Liens that secure the First Priority
Claims.
     “First Priority Secured Parties” means the “Secured Parties” as defined in
the First Priority Credit Agreement.
     “First Priority Security Agreement” means the Security Agreement, dated as
of August 23, 2006, among Holdings, the Borrower, certain of their affiliates
and the First Priority Collateral Agent, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Holdings” is defined in the preamble.
     “Indebtedness” means “Indebtedness” as defined in the First Priority Credit
Agreement as in effect on the date hereof or as amended or otherwise modified
from time to time to the extent permitted by this Agreement.
     “Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Obligor as a debtor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Obligor as a debtor or with
respect to any substantial part of their respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Obligor, whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy, or (d) any
assignment for the benefit of creditors or any other marshaling of assets and
liabilities of any Obligor.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or

5



--------------------------------------------------------------------------------



 



other title retention agreement, any easement, right of way or other encumbrance
on title to real property).
     “Net Cash Proceeds” means “Net Cash Proceeds” as defined in the First
Priority Credit Agreement as in effect on the date hereof or as amended or
otherwise modified from time to time to the extent permitted by this Agreement.
     “Non-Conforming Plan of Reorganization” any Plan of Reorganization whose
provisions are inconsistent with or in contravention of the provisions of this
Agreement, including any plan of reorganization that purports to re-order
(whether by subordination, invalidation, or otherwise) or otherwise disregard,
in whole or part, the provisions of Section 2 (including the Lien priorities of
Section 2.1), the provisions of Section 4 or the provisions of Section 6.
     “Obligations” means any and all obligations with respect to the payment of
(a) any principal of or interest (including interest accruing on or after the
commencement of any Insolvency Proceeding, whether or not a claim for
post-filing interest is allowed in such proceeding) or premium on any
Indebtedness, including any reimbursement obligation in respect of any letter of
credit, (b) any fees, indemnification obligations, damages, expense
reimbursement obligations (including, without limitation, reasonable and
documented attorneys’ fees and expenses) or other liabilities payable under the
documentation governing any Indebtedness and (c) any obligation to post cash
collateral in respect of letters of credit and any other obligations.
     “Obligors” means Holdings, the Borrower and each of their Subsidiaries that
is obligated under any First Priority Document or Second Priority Document.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan of Reorganization” means any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.
     “Recovery” is defined in Section 6.4.
     “Relevant Directing Party” means the following Person(s) who are entitled
to provide instructions or directions with respect to the Collateral: (a) until
the Discharge of First Priority Claims has occurred, the First Priority
Collateral Agent and (b) following the Discharge of First Priority Claims and
until the Discharge of Second Priority Claims has occurred, the Second Priority
Collateral Agent.

6



--------------------------------------------------------------------------------



 



     “Second Lien Deficiency Claim” shall mean that portion, if any, of the
Second Priority Claims that are unsecured claims under Section 506(a)(i) of the
Bankruptcy Code with such determination to be made based upon the value of all
of the Collateral securing the Second Priority Claims irrespective of whether
the Obligor that has pledged such Collateral is a debtor in the Insolvency
Proceeding.
     “Second Priority Administrative Agent” shall include, in addition to the
Second Priority Administrative Agent defined in the preamble, any successor
thereto appointed by the requisite Second Priority Secured Parties exercising
substantially the same rights and powers, including, without limitation, the
trustee under the “Indenture” (as defined in the Second Priority Credit
Agreement as in effect on the date hereof or as amended or otherwise modified
from time to time to the extent permitted by this Agreement).
     “Second Priority Claims” means (a) all Second Priority Credit Agreement
Obligations and (b) all other Indebtedness or other obligations of the Borrower
or any other Obligor under any Second Priority Document. Second Priority Claims
shall include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency Proceeding, accrue) after the commencement of an
Insolvency Proceeding in accordance with and at the rate specified in the
relevant Second Priority Document whether or not the claim for such interest is
allowed as a claim in such Insolvency Proceeding. For the avoidance of any
doubt, Second Priority Claims shall include the fees, expenses, disbursements
and indemnities of the Second Priority Collateral Agent. To the extent any
payment with respect to the Second Priority Claims (whether by or on behalf of
any Obligor, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred.
     “Second Priority Collateral Agent” shall include, in addition to the Second
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite Second Priority Secured Parties exercising
substantially the same rights and powers.
     “Second Priority Collateral Documents” mean collectively, the Second
Priority Security Agreement, any other “Collateral Document” (as defined in the
Second Priority Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted to secure (or perfect, preserve
or maintain the security of) any Second Priority Claim or under which rights or
remedies with respect to such Liens are governed.
     “Second Priority Credit Agreement” is defined in the third recital;
provided that the term “Second Priority Credit Agreement” shall (a) also include
any renewal, extension, refunding, restructuring, replacement or refinancing
thereof (whether with the original lenders or with an administrative agent or
agents or other lenders, whether provided under the original Second Priority
Credit Agreement or any other credit or other agreement or indenture and whether

7



--------------------------------------------------------------------------------



 



entered into concurrently with or subsequent to the termination of the prior
Second Priority Agreement, and including, without limitation, the “Indenture”
and the “Conversion Bonds” (each such term as defined in the Second Priority
Credit Agreement as in effect on the date hereof or as amended or otherwise
modified from time to time to the extent permitted by this Agreement) governed
thereby), and (b) exclude the First Priority Documents.
     “Second Priority Credit Agreement Obligations” means all “Obligations” as
defined in the Second Priority Credit Agreement and all other Obligations under
the Second Priority Documents.
     “Second Priority Documents” means the Second Priority Credit Agreement, the
Second Priority Collateral Documents, the other “Loan Documents” (as defined in
the Second Priority Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any Second Priority
Claims, and any other related document or instrument executed or delivered
pursuant to any of the foregoing at any time or otherwise evidencing any Second
Priority Claims thereunder, as any such document or instrument may be amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Second Priority Liens” means all Liens that secure the Second Priority
Claims.
     “Second Priority Secured Parties” means the “Secured Parties” as defined in
the Second Priority Credit Agreement.
     “Second Priority Security Agreement” means the Second Lien Security
Agreement, dated as of September 30, 2011 among Holdings, the Borrower, certain
of their affiliates and the Second Priority Collateral Agent, as the same may be
amended, supplemented, amended and restated, replaced or otherwise modified from
time to time.
     “Secured Parties” means collectively, the First Priority Secured Parties
and the Second Priority Secured Parties.
     “Senior Note Documents” means the (i) Indenture, dated as of August 23,
2006, by and among Travelport LLC, the guarantors listed herein and the Bank of
Nova Scotia Trust Company of New York, as amended by Supplemental Indenture
No. 1, dated as of January 11, 2007, between Warpspeed Sub Inc. and The Bank of
Nova Scotia Trust Company of New York and Supplemental Indenture No. 2, dated as
of March 13, 2007, among Travelport LLC, TDS Investor (Luxembourg) S.à.r.l.,
Travelport Inc., Orbitz Worldwide, Inc., Travelport Holdings, Inc. and The Bank
of Nova Scotia Trust Company of New York and (ii) Indenture, dated as of
August 18, 2010, by and among Travelport Limited, Travelport LLC, Travelport
Inc., the guarantors named therein, and The Bank of Nova Scotia Trust Company of
New York.

8



--------------------------------------------------------------------------------



 



     “Senior Note Obligations” means, in connection with any Insolvency
Proceeding, the unpaid principal amount, plus any accrued but unpaid interest
thereon, of any of the Senior Dollar Floating Rate Notes due 2014, Senior Euro
Floating Rate Notes due 2014, 97/8% Senior Dollar Fixed Rate Notes due 2014 and
9% Senior Notes Due 2016 issued under the applicable Senior Note Document as in
effect on the date hereof.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
     “Unasserted Contingent Obligations” shall mean, at any time, Obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities (except for (a) the principal of and interest and premium (if any)
on, and fees relating to, any Indebtedness and (b) contingent reimbursement
obligations in respect of amounts that may be drawn under letters of credit) in
respect of which no claim or demand for payment has been made (or, in the case
of Obligations for indemnification, no notice for indemnification has been
issued by the indemnitee) at such time.
     “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
     “Use of Cash Collateral” is defined in Section 6.1.
     1.2 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
document or other writing herein shall be construed as referring to such
agreement, document or other writing as from time to time amended, supplemented
or otherwise modified, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns to the extent that such
successors and assigns are permitted pursuant to the applicable agreement,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and general intangibles,
(f) terms defined in the UCC but not

9



--------------------------------------------------------------------------------



 



otherwise defined herein shall have the same meanings herein as are assigned
thereto in the UCC, (g) reference to any law means such law as amended,
modified, codified, replaced or re-enacted, in whole or in part, and in effect
on the date hereof, including rules, regulations, enforcement procedures and any
interpretation promulgated thereunder and (h) underscored references to Sections
or clauses shall refer to those portions of this Agreement, and any underscored
references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs.
     Section 2. Lien Priorities.
     2.1 Relative Priorities. Irrespective of the date, time, method, manner or
order of grant, attachment or perfection of any Lien granted to the First
Priority Collateral Agent, the Second Priority Collateral Agent, any First
Priority Secured Party, any Second Priority Secured Party or any other Person on
the Collateral (including, in each case, irrespective of whether any such Lien
is granted, or secures obligations relating to the period, before or after the
commencement of any Insolvency Proceeding) and notwithstanding (i) any provision
of the UCC or any other applicable law or the Second Priority Documents, or any
defect or deficiency in, or failure to attach or perfect any aspect or portion
of any First Priority Lien, to the contrary, (ii) the fact that any First
Priority Lien may have been subordinated, voided, avoided, set aside,
invalidated or lapsed or (iii) any other circumstance whatsoever, including a
circumstance that might be a defense available to, or a discharge of, a Grantor
in respect of a First Priority Claim or a Second Priority Claim or any holder of
such claims, each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, hereby agrees that: (A) any Lien on the Collateral securing any
First Priority Claim now or hereafter held by the First Priority Secured Parties
shall be senior in priority in all respects to any Lien on the Collateral
securing the Second Priority Claims; and (B) any Lien on the Collateral now or
hereafter securing any Second Priority Claim regardless of how or when acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in priority in all respects to all Liens on the
Collateral securing the First Priority Claims. All Liens on the Collateral
securing the First Priority Claims shall be and remain first in priority in all
respects to all Liens on the Collateral securing the Second Priority Claims for
all purposes, whether or not such First Priority Liens are subordinated to any
Lien securing any other obligation of any Obligor.
     2.2 Prohibition on Contesting Liens. Each of the First Priority Collateral
Agent and the First Priority Administrative Agent, on behalf of itself and the
other First Priority Secured Parties, and each of the Second Priority Collateral
Agent and the Second Priority Administrative Agent, on behalf of itself and the
other Second Priority Secured Parties, agrees that it shall not (and hereby
waives any right to) contest or support, directly or indirectly, any other
Person in contesting, in any proceeding (including any Insolvency Proceeding),
the priority, validity, perfection or enforceability of (a) the First Priority
Claims or any Lien held by the First Priority Secured Parties in the Collateral
securing the First Priority Claims or (b) the Second Priority Claims or any
Liens by the Second Priority Secured Parties in the Collateral securing the
Second Priority Claims, as the case may be.

10



--------------------------------------------------------------------------------



 



     2.3 No New Liens. So long as the Discharge of First Priority Claims has not
occurred, the parties hereto agree that no Obligor shall (a) grant or permit any
Lien on any asset or property to secure any Second Priority Claim unless it has
granted Liens on such asset or property to secure the First Priority Claims; or
(b) grant or permit any additional Lien on any asset to secure any First
Priority Claim unless it has granted a Lien on such asset to secure the Second
Priority Claims; provided that no Liens on the Tranche S Collateral Account (as
defined in the First Priority Credit Agreement) to secure any Second Priority
Claim shall be required or permitted hereunder. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the First Priority Collateral Agent, the First
Priority Administrative Agent and/or the First Priority Secured Parties, each of
the Second Priority Collateral Agent and the Second Priority Administrative
Agent, on behalf of itself and the other Second Priority Secured Parties, agrees
that any amount received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.
     2.4 Nature of First Priority Obligations. Each of the Second Priority
Collateral Agent and the Second Priority Administrative Agent, on behalf of
itself and the other Second Priority Secured Parties, acknowledges that a
portion of the First Priority Claims are revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed without affecting the lien
subordination or other provisions of this Agreement.
     Section 3. Enforcement.
     3.1 Exercise of Remedies.
     (a) (i) So long as the Discharge of First Priority Claims has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Obligor, none of the Second Priority Administrative Agent, the Second Priority
Collateral Agent or any other Second Priority Secured Party will (and each such
Person hereby waives any right to) (A) exercise or seek to exercise any rights
or remedies (including the exercise of any right of setoff or any right under
any lockbox agreement, account control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the Second Priority
Administrative Agent, the Second Priority Collateral Agent or any such Second
Priority Secured Party is a party and including the exercise of any right to
direct or provide direction or orders with respect to the Collateral or to any
account bank, securities intermediary or any other custodian as to the
disposition of the asset or property on deposit in, carried in or otherwise
credited to any deposit accounts or securities accounts) with respect to any
Collateral, (B) institute any action or proceeding with respect to such rights
or remedies, including any action of foreclosure, any exercise of any right
under any control agreement in respect of a deposit account, securities account,
security entitlement or other investment property constituting Collateral
(including, without limitation, any right to direct or provide direction or
orders with respect to the Collateral or to any account bank, securities
intermediary or other custodian as to the disposition of the asset or property
on deposit in, carried in or otherwise credited to any deposit accounts or
securities accounts), or any bailee’s letter or similar agreement or arrangement
to which the

11



--------------------------------------------------------------------------------



 



Second Priority Administrative Agent, the Second Priority Collateral Agent or
any other Second Priority Secured Party is a party, (C) exercise any other
rights or remedies relating to the Collateral under the Second Priority
Documents or otherwise, (D) contest, protest or object to any foreclosure
proceeding or other action brought by the First Priority Collateral Agent, the
First Priority Administrative Agent or any other First Priority Secured Party or
(E) object to the forbearance by the First Priority Collateral Agent, the First
Priority Administrative Agent or any First Priority Secured Party from bringing
or pursuing any foreclosure proceeding or action or any other exercise of any
right or remedy relating to the Collateral; and (ii) so long as the Discharge of
First Priority Claims has not occurred, whether or not any Insolvency Proceeding
has been commenced by or against any Obligor, the First Priority Collateral
Agent, the First Priority Administrative Agent and the other First Priority
Secured Parties shall have the exclusive right to enforce rights, exercise
remedies (including the exercise of any right of setoff, any right to credit bid
or any right under any lockbox agreement, account control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which the
Second Priority Collateral Agent or any other Second Priority Secured Party is a
party and including the exercise of any right to direct or provide direction or
orders with respect to the Collateral or to any account bank, securities
intermediary or any other custodian as to the disposition of the asset or
property on deposit in, carried in or otherwise credited to any deposit accounts
or securities accounts), refrain from enforcing or exercising remedies, make
determinations in connection with any enforcement of rights and remedies
regarding release or disposition of, or restrictions with respect to, the
Collateral, and otherwise enforce the rights and remedies of a secured creditor
under the UCC and the bankruptcy laws of any applicable jurisdiction without the
consent of or any consultation with the Second Priority Administrative Agent,
the Second Priority Collateral Agent or any other Second Priority Secured Party;
provided that with respect to clauses (i) and (ii) above, (1) in any Insolvency
Proceeding commenced by or against any Obligor, any Second Priority Secured
Party may file a claim or statement of interest with respect to the Second
Priority Claims, (2) the Second Priority Collateral Agent may take any action
not adverse to the Liens on the Collateral securing the First Priority Claims or
the rights of the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party to exercise
remedies in respect thereof in order to establish, preserve, or perfect its
rights in the Collateral, (3) any Second Priority Secured Party shall be
entitled to (u) file any necessary responsive or defensive pleading in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the Second
Priority Claims, including any claim secured by the Collateral, if any, in each
case in accordance with the terms of this Agreement, (v) file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Obligors arising under the Bankruptcy Code (including
exercising the right, if any, to file an involuntary petition against any
Obligor), any similar law or any applicable non-bankruptcy law, in each case to
the extent not inconsistent with the other terms of this Agreement (it being
understood that no Second Priority Secured Party shall be entitled to assert any
right or interest of an unsecured creditor (or otherwise) that they would not be
entitled to assert hereunder as a secured creditor, and, specifically, that no
Second Priority Secured Party shall be entitled to assert any right or interest
of an unsecured creditor (or otherwise), of any kind or nature, in respect of
any Use of Cash Collateral, DIP Financing or sale of any assets of an Obligor,
in each case to which holders of a majority of First Priority Claims have
consented), (w) exercise any rights and remedies as an unsecured creditor
against the Borrower or any other Obligor in

12



--------------------------------------------------------------------------------



 



accordance with the Second Priority Documents and applicable law, in each case
to the extent not inconsistent with the other terms of this Agreement (it being
understood that no Second Priority Secured Party shall be entitled to assert any
right or interest of an unsecured creditor (or otherwise) that they would not be
entitled to assert hereunder as a secured creditor) and excluding the filing of
pleadings, objections, motions or agreements covered by the preceding clause (v)
, (x) bid (but only for cash, and not by way of credit bid or otherwise) for or
purchase (but only for cash, and not by way of credit bid or otherwise)
Collateral at any private or judicial foreclosure upon such Collateral initiated
by any secured party in respect thereof, (y) file any notice of or vote any
claim in any Insolvency Proceeding of any Obligor but solely in accordance with
Section 6.7 of this Agreement and (z) file any proof of claim and other filings,
appear and be heard on any matter in connection therewith and make any arguments
and motions that are, in each case, not inconsistent with the other terms of
this Agreement, with respect to the Second Priority Claims and the Collateral
(it being understood that no Second Priority Secured Party shall be entitled to
assert any right or interest of an unsecured creditor (or otherwise) that they
would not be entitled to assert hereunder as a secured creditor) and excluding
the filing of pleadings, objections, motions or agreements covered by the
preceding clause (v), and (4) nothing herein shall be construed to limit or
impair in any way the right of any Second Priority Secured Party to receive any
remaining Collateral and proceeds of Collateral after the Discharge of First
Priority Claims has occurred. In exercising rights and remedies with respect to
the Collateral, the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party may enforce the
provisions of the First Priority Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion except that, following the Discharge of First Priority Claims
and until the Discharge of Second Priority Claims has occurred, the Second
Priority Collateral Agent, the Second Priority Administrative Agent or the other
Second Priority Secured Parties may enforce the provisions of the Second
Priority Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by the
First Priority Collateral Agent, the First Priority Administrative Agent and the
other First Priority Secured Parties (or, following the Discharge of First
Priority Claims and until the Discharge of Second Priority Claims has occurred,
the Second Priority Collateral Agent, the Second Priority Administrative Agent
and the other Second Priority Secured Parties) to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured party
under the UCC of any applicable jurisdiction and of a secured creditor under
bankruptcy or similar laws of any applicable jurisdiction.
     (b) (i) Until the Discharge of First Priority Claims has occurred, each of
the Second Priority Collateral Agent and the Second Priority Administrative
Agent, on behalf of itself and the other Second Priority Secured Parties, agrees
that it will not, in connection with the exercise of any right or remedy
(including the exercise of any right of setoff or any right under any lockbox
agreement, account control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Second Priority Administrative
Agent, the Second Priority Collateral Agent or any other Second Priority Secured
Party is a party) with respect to any Collateral (but instead shall be deemed to
have hereby irrevocably, absolutely, and

13



--------------------------------------------------------------------------------



 



unconditionally waived until after the Discharge of First Priority Claims any
right to) take or receive any Collateral or any proceeds of Collateral.
     (ii) Without limiting the generality of the foregoing clause (i), unless
and until the Discharge of First Priority Claims has occurred, except as
expressly provided in the proviso in clause (a) of Section 3.1, the sole right
of the Second Priority Administrative Agent, the Second Priority Collateral
Agent and the other Second Priority Secured Parties as secured parties with
respect to the Collateral is to hold a perfected Lien on the Collateral pursuant
to the Second Priority Documents for the period and to the extent granted
therein and to receive a share of the proceeds thereof, if any, after the
Discharge of First Priority Claims has occurred.
     (c) Each of the Obligors agrees that it will not, and will not permit any
of its Subsidiaries to, in connection with the exercise of any right or remedy
with respect to any Collateral by the Second Priority Administrative Agent, the
Second Priority Collateral Agent or any other Second Priority Secured Party,
transfer, deliver or pay, as applicable, to the Second Priority Administrative
Agent, the Second Priority Collateral Agent or any other Second Priority Secured
Party, any Collateral or any proceeds of Collateral unless and until the
Discharge of First Priority Claims has occurred.
     (d) (i) Each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, agrees that the Second Priority Secured Parties will not (and
instead shall be deemed to have hereby irrevocably, absolutely, and
unconditionally waived any right to) take any action (other than as provided in
Section 3.1(a)) that would hinder or cause to delay any exercise of remedies
undertaken by the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party under the First
Priority Documents as secured parties in respect of any Collateral, including
any sale, lease, exchange, transfer or other disposition of the Collateral,
whether by foreclosure or otherwise.
     (ii) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby irrevocably, absolutely and unconditionally waives any and all
rights it or the Second Priority Secured Parties may have as a junior lien
creditor or otherwise (whether arising under the UCC or any other law) to object
to the manner (including by judicial foreclosure, non-judicial foreclosure,
strict foreclosure or otherwise) in which the First Priority Collateral Agent,
the First Priority Administrative Agent or the other holders of First Priority
Claims seek to enforce the Liens granted in any of the Collateral except that
there shall be no waiver of the obligation, if any, of the First Priority
Collateral Agent or the First Priority Administrative Agent to dispose of the
Collateral in a “commercially reasonable” manner within the meaning of any
applicable UCC.

14



--------------------------------------------------------------------------------



 



     (e) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in the Second Priority Collateral Documents or any other
Second Priority Document (other than this Agreement) is intended to restrict in
any way the rights and remedies of the First Priority Collateral Agent, the
First Priority Administrative Agent or the First Priority Secured Parties with
respect to the Collateral as set forth in this Agreement and the First Priority
Documents.
     3.2 Cooperation. Subject to the proviso in Section 3.1(a), each of the
Second Priority Collateral Agent and the Second Priority Administrative Agent,
on behalf of itself and the other Second Priority Secured Parties, agrees that,
unless and until the Discharge of First Priority Claims has occurred, it will
not, and shall be deemed to have waived any right to, commence, or join with any
Person in commencing any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it under any Second
Priority Document.
     3.3 Notices of Default. Each of the First Priority Collateral Agent, the
Second Priority Collateral Agent, the First Priority Administrative Agent and
the Second Priority Administrative Agent will provide such information as it may
have to the others as the others may from time to time reasonably request
concerning the status of the exercise of any enforcement action against the
Collateral, and each of the First Priority Collateral Agent, the Second Priority
Collateral Agent, the First Priority Administrative Agent and the Second
Priority Administrative Agent shall be available on a reasonable basis during
normal business hours to review with each other alternatives available in
exercising such rights; provided that the failure of any of them to do any of
the foregoing shall not affect the relative priorities of the First Priority
Liens or the Second Priority Liens as provided herein or the validity or
effectiveness of any notice or demand as against any Obligor. The Obligors
hereby consent and agree to each of the First Priority Collateral Agent, the
Second Priority Collateral Agent, the First Priority Administrative Agent and
the Second Priority Administrative Agent providing any such information to the
other and to such actions by any of them and waives any right or claim against
any of them arising as a result of such information or actions.
     Section 4. Payments.
     4.1 Application of Proceeds.
     (a) As long as the Discharge of First Priority Claims has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Obligor, the cash proceeds of Collateral received in connection with the sale or
other disposition of, or collection on, such Collateral upon the exercise of
remedies, shall, after payment of all outstanding fees, expenses (including
reasonable fees and expenses of counsel), disbursements and indemnities of the
First Priority Collateral Agent, be delivered by the First Priority Collateral
Agent to the First Priority Administrative Agent for application against the
First Priority Claims in such order as the First Priority Administrative Agent
may determine in its sole discretion and in accordance with the First Priority
Documents until the Discharge of First Priority Claims has occurred. Upon the
Discharge of First Priority Claims, (i) the First Priority Administrative Agent
shall promptly

15



--------------------------------------------------------------------------------



 



deliver to the First Priority Collateral Agent (with copies to the Second
Priority Collateral Agent and the Second Priority Administrative Agent) a
written notice stating that the Discharge of First Priority Claims has occurred
and (ii) promptly following receipt of such notice in clause (i), the First
Priority Collateral Agent or First Priority Administrative Agent, as applicable,
shall deliver at the joint and several cost of the Obligors, to the Second
Priority Collateral Agent for distribution to the Second Priority Administrative
Agent for the benefit of the Second Priority Secured Parties any proceeds of
Collateral held by it in the same form as received, with any necessary
endorsement or as a court of competent jurisdiction may otherwise direct.
     (b) Following the Discharge of First Priority Claims and until the
Discharge of Second Priority Claims has occurred, whether or not any Insolvency
Proceeding has been commenced by or against any Obligor, the cash proceeds of
Collateral received in connection with the sale or other disposition of, or
collection on, such Collateral upon the exercise of remedies, shall, after
payment of all outstanding fees, expenses (including reasonable fees and
expenses of counsel), disbursements and indemnities of the Second Priority
Collateral Agent, be delivered by the Second Priority Collateral Agent to the
Second Priority Administrative Agent for application against the Second Priority
Claims in such order as is specified in the Second Priority Documents until the
Discharge of Second Priority Claims has occurred.
     4.2 Payments Over. Except as expressly provided in Section 6.8, so long as
the Discharge of First Priority Claims has not occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Obligor, any
Collateral or proceeds thereof (including assets or proceeds subject to Liens
referred to in the final sentence of Section 2.3(a)) received by the Second
Priority Administrative Agent, the Second Priority Collateral Agent or any other
Second Priority Secured Party in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral in contravention of this
Agreement or any distribution received on account of or by virtue of any Lien on
the Collateral in any Insolvency Proceeding (including any distribution on
account of or otherwise by virtue of any Lien on the Collateral under any Plan
of Reorganization) shall, be segregated and held in trust and forthwith paid
over to the First Priority Collateral Agent for the benefit of the First
Priority Secured Parties in the same form as received, with any necessary
endorsement, or as a court of competent jurisdiction may otherwise direct. The
First Priority Collateral Agent is hereby authorized to make any such
endorsement as agent for the Second Priority Administrative Agent, the Second
Priority Collateral Agent or any other Second Priority Secured Party. This
authorization is coupled with an interest and is irrevocable until the Discharge
of First Priority Claims has occurred. For the avoidance of doubt, the Second
Priority Claims shall not be reduced or satisfied by any amounts or
distributions required to be paid over to the First Priority Administrative
Agent pursuant hereto.
     Section 5. Other Agreements.
     5.1 Releases.
     (a) If, in connection with (i) the exercise of any remedies by the First
Priority Collateral Agent or any other First Priority Secured Party in respect
of the Collateral provided for in Section 3.1, including any sale, lease,
exchange, transfer or other disposition of any such

16



--------------------------------------------------------------------------------



 



Collateral or (ii) any sale, lease, exchange, transfer or other disposition of
any Collateral (other than to another Obligor) permitted under the terms of the
First Priority Documents and the Second Priority Documents (in each case, as in
effect on the date hereof), the First Priority Collateral Agent, on behalf of
itself and the other First Priority Secured Parties, releases any of its Liens
on any part of the Collateral, the Lien of the Second Priority Collateral Agent
for the benefit of the Second Priority Secured Parties on such Collateral (but
not on any proceeds of such Collateral not required to be paid to the First
Priority Secured Parties for application to the First Priority Claims) shall be
automatically and unconditionally released with no further consent or action of
any Person, and each of the Second Priority Collateral Agent the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, shall promptly execute and deliver, at the joint and several expense of
the Obligors, to the First Priority Collateral Agent and the First Priority
Administrative Agent and the Obligors such termination statements, releases and
other documents as the First Priority Collateral Agent, the First Priority
Administrative Agent and the Obligors (in the case of the Obligors, to the
extent permitted by the First Priority Documents) may reasonably request to
effectively confirm such release at the joint and several expense of the
Obligors.
     (b) Until the Discharge of First Priority Claims occurs, each of the Second
Priority Collateral Agent and the Second Priority Administrative Agent, on
behalf of itself and the other Second Priority Secured Parties, hereby
irrevocably constitutes and appoints the First Priority Collateral Agent and any
officer or agent of the First Priority Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Person or in the First
Priority Collateral Agent’s own name, from time to time in the First Priority
Collateral Agent’s discretion (as directed by the First Priority Administrative
Agent in writing), for the purpose of carrying out the terms of this Section
5.1, to take any and all appropriate action and to execute any and all releases,
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1, including any financing statements, mortgage releases,
intellectual property releases, endorsements or other instruments of transfer or
release.
     5.2 Insurance.
     (a) Unless and until the Discharge of First Priority Claims has occurred,
the First Priority Collateral Agent, the First Priority Administrative Agent and
the other holders of First Priority Claims shall have the sole and exclusive
right, subject to the rights of the Obligors under the First Priority Documents,
to adjust settlement for any award under any insurance policy relating to an
insured loss in respect of Collateral and to approve any award granted in any
condemnation or similar proceeding affecting the Collateral. Following the
Discharge of First Priority Claims and until such time that the Discharge of
Second Priority Claims has occurred, the Second Priority Collateral Agent, the
Second Priority Administrative Agent and the other holders of Second Priority
Claims shall have the sole and exclusive right, subject to the rights of the
Obligors under the Second Priority Documents, to adjust settlement for any award
under any insurance policy relating to an insured loss relating to the
Collateral and to approve any award granted in any condemnation or similar
proceeding affecting the Collateral.

17



--------------------------------------------------------------------------------



 



     (b) Unless and until the Discharge of First Priority Claims has occurred,
all proceeds of any such insurance policy and any such award if in respect to
the Collateral shall, after payment of all outstanding fees, expenses (including
reasonable fees and expenses of counsel), disbursements and indemnities of the
First Priority Collateral Agent, be delivered by the First Priority Collateral
Agent to the First Priority Administrative Agent for benefit of the First
Priority Secured Parties to the extent required under the First Priority Credit
Agreement and pursuant to the terms of the First Priority Documents; and
thereafter, following the Discharge of First Priority Claims and until the
Discharge of Second Priority Claims has occurred, and after payment of all
outstanding fees, expenses (including reasonable fees and expenses of counsel),
disbursements and indemnities of the Second Priority Collateral Agent, be
delivered by the Second Priority Collateral Agent to the Second Priority
Administrative Agent for the benefit of the Second Priority Secured Parties to
the extent required under the applicable Second Priority Documents; and finally,
to the owner of the subject property or as a court of competent jurisdiction may
otherwise direct.
     (c) Unless the Discharge of First Priority Claims has occurred, if the
Second Priority Administrative Agent, the Second Priority Collateral Agent or
any other Second Priority Secured Party shall, at any time, receive any proceeds
of any such insurance policy or any such award or payment thereunder in
contravention of this Agreement, it shall pay such proceeds, award or payment
over to the First Priority Collateral Agent in accordance with Section 4.2.
     5.3 Amendments to Second Priority Documents, etc.
     (a) Unless and until the Discharge of First Priority Claims has occurred,
without the prior written consent of the First Priority Administrative Agent
(and the First Priority Collateral Agent, to the extent an amendment, supplement
or modification would affect its respective rights, protections or obligations),
no Second Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be inconsistent with any of the terms of this Agreement or the First Priority
Documents.
     (b) Each of the Second Priority Administrative Agent and the Second
Priority Collateral Agent agrees that each Second Priority Collateral Document
granting a Lien on any Collateral shall include the following language (or
similar language satisfactory to the First Priority Administrative Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Priority Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Second Priority Collateral Agent
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of September 30, 2011 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Intercreditor Agreement”), among UBS
AG, Stamford Branch, in its capacity as First Priority Collateral Agent, UBS AG,
Stamford Branch, in its capacity as First Priority Administrative Agent, Wells
Fargo Bank, National Association, in its capacity as Second Priority

18



--------------------------------------------------------------------------------



 



Collateral Agent, Wells Fargo Bank, National Association, in its capacity as
Second Priority Administrative Agent, and the other parties thereto. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”
     (c) Unless and until the Discharge of First Priority Claims has occurred,
in the event the First Priority Collateral Agent or the First Priority
Administrative Agent enters into any amendment, waiver or consent in respect of
any First Priority Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departure from any provision of, any First
Priority Collateral Document or changing in any manner the rights of the First
Priority Collateral Agent, the First Priority Administrative Agent, the other
First Priority Secured Parties or the Obligors thereunder, then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Comparable Collateral Document without the consent of the Second Priority
Collateral Agent, the Second Priority Administrative Agent or the Second
Priority Secured Parties and without any action by any of them or any Obligor;
provided that (i) no such amendment, waiver or consent shall have the effect of
(A) removing assets subject to the Lien of the Second Priority Collateral
Documents, except to the extent that a release of such Lien is permitted by
Section 5.1 and provided there is a corresponding release of the Lien securing
the First Priority Claims, (B) imposing duties or adding liabilities on the
Second Priority Collateral Agent or any other Second Priority Secured Party
without its consent or (C) permitting other Liens on the Collateral which are
prohibited under the terms of the Second Priority Documents or Section 6,
(ii) any such amendment, waiver or consent that materially and adversely affects
the rights of the Second Priority Collateral Agent or any other Second Priority
Secured Party (and not the First Priority Secured Parties in a like or similar
manner) shall not apply to the Second Priority Collateral Documents without the
consent of the Second Priority Collateral Agent (acting at the written direction
of the Second Priority Administrative Agent (itself acting at the written
direction of the requisite Second Priority Secured Parties in accordance with
the Second Priority Credit Agreement)), and (iii) notice of such amendment,
waiver or consent shall have been given by the First Priority Administrative
Agent to the Second Priority Collateral Agent (unless it is the same Person as
the First Priority Collateral Agent), within 10 Business Days after the
effective date thereof; provided, further, that (x) nothing contained in this
clause (c) shall impair the rights of the First Priority Collateral Agent, the
First Priority Administrative Agent and the holders of First Priority Claims, or
the obligations and agreements of the Second Priority Collateral Agent and the
other Second Priority Secured Parties, under Sections 3 and 5.1 and (y) the
First Priority Collateral Documents and the Second Priority Collateral Documents
may, without the consent of any Second Priority Secured Party, be amended or
modified pursuant to this Section 5.3(c) to secure additional extensions of
credit and add additional secured creditors as long as such amendments or
modifications do not violate the express provisions of any Second Priority
Document.
     (d) The First Priority Documents may be amended, supplemented or otherwise
modified in accordance with their terms and the First Priority Credit Agreement
may be refinanced, in each case, without notice to, or the consent of, the
Second Priority Collateral Agent or the other Second Priority Secured Parties,
and in each case subject to the terms hereof, all without affecting the lien
subordination or other provisions of this Agreement.

19



--------------------------------------------------------------------------------



 



     (e) Without the written consent of the First Priority Administrative Agent,
none of the Second Priority Administrative Agent, the Second Priority Collateral
Agent or any other Second Priority Secured Party will be entitled to agree (and
none of them will agree) to any amendment to, or modification of, or consent to
any waiver of departure from, the Second Priority Documents, whether in a
refinancing or otherwise, that is prohibited by or in contravention of the First
Priority Documents as in effect on the date hereof or this Agreement.
     (f) Unless and until the Discharge of First Priority Claims has occurred,
the Second Priority Secured Parties shall not consent to the release of any
Second Priority Lien on any Collateral without the written consent of the First
Priority Administrative Agent, except for releases in connection with the
Discharge of Second Priority Claims (or a refinancing thereof) to the extent
permitted under the First Priority Credit Agreement or with respect to such
Collateral for which the First Priority Lien is also released.
     5.4 Rights as Unsecured Creditors. Notwithstanding anything to the contrary
in this Agreement, the Second Priority Secured Parties may exercise rights and
remedies as unsecured creditors against the Obligors in accordance with the
terms of the Second Priority Documents and applicable law only to the extent set
forth in the proviso of Section 3.1(a) hereof. Nothing in this Agreement shall
prohibit the receipt by any Second Priority Secured Party of any payment of
interest and principal on the Second Priority Claims, together with any
reimbursable fees and expenses and other amounts due in respect thereof, so long
as such receipt is not (a) the direct or indirect result of the exercise by any
Second Priority Secured Party of rights and remedies as a secured creditor in
respect of the Second Priority Claims or enforcement of any Second Priority
Lien, in either case in contravention of this Agreement, or (b) a distribution
in any Insolvency Proceeding on account of or otherwise by virtue of any Second
Priority Lien (including any distribution on account of or otherwise by virtue
of any Lien on the Collateral under any Plan of Reorganization), other than as
permitted by Section 6.8 hereof. In the event that any Second Priority Secured
Party becomes a judgment lien creditor in respect of Collateral as a result of
its enforcement of its rights as an unsecured creditor in respect of the Second
Priority Claims, such judgment lien shall be subject to the terms of this
Agreement (including in relation to the First Priority Liens and the First
Priority Claims and including in relation to the Second Priority Liens and
Second Priority Claims) to the same extent as the other Liens securing the
Second Priority Claims (created pursuant to the Second Priority Collateral
Documents) are subject to the terms of this Agreement. Nothing in this Agreement
modifies any right or remedy the holders of First Priority Claims or, after the
Discharge of First Priority Claims has occurred, the holders of Second Priority
Claims may have with respect to the Collateral.
     5.5 Bailee and Agent for Perfection. The First Priority Collateral Agent
hereby acknowledges that, to the extent that it holds, or a third party holds on
its behalf, physical possession over Collateral pursuant to any of the First
Priority Collateral Documents (any such Collateral, as updated from time to time
in accordance with the relevant Collateral Document, the “Bailment Collateral”),
such possession or control is also held as a bailee and agent for perfection
for, on behalf of and for the benefit of, the Second Priority Collateral Agent
(as collateral agent for the Second Priority Secured Parties), such bailment and
agency for perfection being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC, and
in each case solely to the extent required to perfect and

20



--------------------------------------------------------------------------------



 



enforce their security interests in such Bailment Collateral. Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Collateral Agent, the First Priority Administrative Agent or any First Priority
Secured Party (or any third party acting on their behalf) with respect to such
Bailment Collateral or provide the Second Priority Administrative Agent, the
Second Priority Collateral Agent or any other Second Priority Secured Party with
any rights with respect to such Bailment Collateral beyond those specified in
this Agreement or the Second Priority Collateral Documents (it being understood
that the First Priority Collateral Agent’s duty under this Section 5.5 shall be
limited solely to holding any such Collateral as bailee and agent for
perfection); provided that promptly following the Discharge of First Priority
Claims, the First Priority Collateral Agent (upon the written direction of the
First Priority Administrative Agent) shall deliver to the Second Priority
Collateral Agent, at the Obligors’ joint and several cost and expense, such
Bailment Collateral in its possession together with any necessary endorsements
or direct and deliver such Collateral as a court of competent jurisdiction may
otherwise direct.
     Section 6. Insolvency Proceedings.
     6.1 Finance and Sale Issues.
     (a) Until the Discharge of First Priority Claims has occurred, if any
Obligor shall be subject to any Insolvency Proceeding and the First Priority
Administrative Agent shall desire to permit the use of cash collateral (as such
term is defined in Section 363(a) of the Bankruptcy Code) under Section 363 of
the Bankruptcy Code (“Use of Cash Collateral”) or to permit an Obligor to obtain
financing, whether from the First Priority Secured Parties, any other Person, or
any combination thereof, under Section 364 of the Bankruptcy Code (“DIP
Financing”), then each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, agrees that (i) it shall not be entitled to raise (and will not
raise), but instead shall be deemed to have otherwise irrevocably, absolutely,
and unconditionally waived any right to raise, any objection to such Use of Cash
Collateral or DIP Financing (and instead will be deemed to have consented to
such Use of Cash Collateral or DIP Financing), (ii) it shall not be entitled to
request (and will not request) adequate protection or any other relief in
connection therewith (except as expressly agreed by the First Priority
Administrative Agent or to the extent permitted by Section 6.2), and (iii) to
the extent the First Priority Liens are junior in priority to or pari passu with
Liens granted in connection with such Use of Cash Collateral or such DIP
Financing (including adequate protection Liens), the Second Priority Liens in
the Collateral shall be maintained as junior in priority to the First Priority
Liens as contemplated hereunder and to such Liens granted in connection with
such Use of Cash Collateral or such DIP Financing on the same basis as the
Second Priority Liens are junior in priority to First Priority Liens under this
Agreement. Without limiting the other provisions of this Agreement, nothing in
this Section 6.1(a) is intended to limit the ability of the First Priority
Secured Parties or the Second Priority Secured Parties to participate in,
support, or object to any Use of Cash Collateral or DIP Financing that does not
involve the Collateral. Each of the Lenders (as defined in the Second Priority
Credit Agreement) agrees that none of them shall offer to provide, administer or
syndicate any DIP Financing to any Obligor unless (i) the

21



--------------------------------------------------------------------------------



 



application of the proceeds of such DIP Financing would result in the Discharge
of the First Priority Claims or (ii) consented to by the First Priority
Administrative Agent.
     (b) Until the Discharge of First Priority Claims has occurred, the Second
Priority Secured Parties, in any Insolvency Proceeding, shall not be entitled to
oppose (and shall not oppose) (1) any sale or disposition of any assets of any
of the Obligors, or (2) any procedure governing sale or disposition of any
assets of any of the Obligors, in each case that is supported by the First
Priority Administrative Agent, and the Second Priority Secured Parties will be
deemed to have consented under Section 363 of the Bankruptcy Code to any sale,
and any procedure for sale (and in each case any motion in support hereof),
supported by such First Priority Secured Parties and to have released (and to
have consented to the release of) their Liens in such assets so long as and to
the extent that (i) the First Priority Secured Parties shall have likewise
released their Liens and (ii) the First Priority Liens and the Second Priority
Liens shall attach to the proceeds of any Collateral sold or disposed of in the
priorities set forth herein. For the avoidance of doubt, and without limitation
of the generality of the foregoing, in any Insolvency Proceeding, the Second
Priority Secured Parties irrevocably waive any right to object to any sale, or
any procedure for sale, or any motion for sale or for bid procedures regarding
the sale, of any Collateral under Section 363 of the Bankruptcy Code on the
grounds of inadequate time for marketing of such asset, inopportune time for
sale of such asset (based on market conditions or otherwise), inadequate
purchase price/value to be received for such asset, or any expense
reimbursement, break-up fee or other condition or covenant contained in any
stalking horse bid for such asset.
     6.2 Adequate Protection. If and only if directed to do so by Second
Priority Secured Parties holding at least a majority of the principal amount of
the Second Priority Claims, the Second Priority Administrative Agent or the
Second Priority Collateral Agent, on behalf of itself and the Second Priority
Secured Parties, may seek or request adequate protection in the form of a Lien
on any additional collateral as to which the First Priority Secured Parties have
received adequate protection in the form of a Lien (including by way of
objecting to any DIP Financing that does not provide for such Lien), which Lien
will be junior in priority to the First Priority Liens (including any adequate
protection Lien in favor of the First Priority Secured Parties) and any Lien
securing such DIP Financing (and all Obligations relating thereto) on the same
basis as the other Liens securing the Second Priority Claims are junior in
priority to the First Priority Liens under this Agreement and subject in all
respects to the release obligations set forth in this Agreement, including in
Section 5.1 and Section 6.1 hereof. If the Second Priority Secured Parties are
granted post-petition interest and/or adequate protection payments in an
Insolvency Proceeding (“Junior Priority Bankruptcy Payments”), such amounts
shall be deemed Collateral, shall be turned over to the First Priority
Collateral Agent in accordance with Section 4.2 hereof (or, following the
Discharge of First Priority Claims and prior to the Discharge of Second Priority
Claims, to the Second Priority Collateral Agent) and shall be applied according
to the terms thereof (regardless of whether or not any order of a bankruptcy
court authorizing and/or directing any Junior Priority Bankruptcy Payments shall
expressly provide for such direct payment to the First Priority Collateral Agent
or the Second Priority Collateral Agent, as applicable).

22



--------------------------------------------------------------------------------



 



     6.3 No Waiver. Subject to Section 3.1(a), nothing contained herein shall
prohibit or in any way limit the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party from
objecting in any Insolvency Proceeding or otherwise to any action taken by any
Second Priority Secured Party, including the seeking by any Second Priority
Secured Party of adequate protection or the asserting by any Second Priority
Secured Party of any of its rights and remedies under the Second Priority
Documents or otherwise. Subject to Section 3.1(a), following the Discharge of
First Priority Claims, nothing contained herein shall prohibit or in any way
limit the Second Priority Administrative Agent, the Second Priority Collateral
Agent or any other Second Priority Secured Party from objecting in any
Insolvency Proceeding.
     6.4 Reinstatement. If, in any Insolvency Proceeding or otherwise, all or
part of any payment with respect to the First Priority Claims previously made
shall be rescinded for any reason whatsoever (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law) (a
“Recovery”), then the First Priority Claims shall be reinstated to the extent of
such Recovery. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement. If
any Second Priority Secured Party is required in any Insolvency Proceeding or
otherwise to turn over any Recovery, then the Second Priority Claims shall be
reinstated to the extent of such Recovery. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.
     6.5 Post-Petition Interest. No Second Priority Secured Party shall oppose
or seek to challenge any claim by the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party for
allowance or payment in any Insolvency Proceeding of the First Priority Claims
consisting of post-petition interest, fees or expenses to the extent of the
value of any First Priority Lien on the Collateral, without regard to the
existence of the Second Priority Liens on the Collateral, such value to be
determined without regard to the existence of the Second Priority Liens on the
Collateral.
     6.6 Separate Grants of Security and Separate Classification. Each of the
First Priority Collateral Agent and the First Priority Administrative Agent, on
behalf of itself and the other First Priority Secured Parties, and each of the
Second Priority Collateral Agent and the Second Priority Administrative Agent,
on behalf of itself and the other Second Priority Secured Parties, acknowledge
and agree that:
     (a) the grants of Liens pursuant to the First Priority Collateral Documents
and the Second Priority Collateral Documents constitute two separate and
distinct grants of Liens; and
     (b) because of, among other things, their differing rights in the
Collateral, the First Priority Claims and the Second Priority Claims are
fundamentally different from one another and

23



--------------------------------------------------------------------------------



 



must be separately classified in any Plan of Reorganization proposed or
confirmed in an Insolvency Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that, contrary to the intention of the
parties, the claims of the First Priority Secured Parties and/or the Second
Priority Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of first priority and second
priority secured claims), then (i) each of the parties hereto hereby
acknowledges and agrees that, subject to Sections 2.1 and 4.1, all distributions
shall be made as if there were separate classes of first priority and second
priority secured claims against the Obligors in respect of the Collateral and
(ii) the First Priority Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, including any additional interest payable pursuant to the First
Priority Documents, arising from or related to a default, which is disallowed as
a claim in any Insolvency Proceeding, and reimbursement of all fees and expenses
of the First Priority Collateral Agent’s and the First Priority Administrative
Agent’s respective attorneys, financial consultants, and other agents) before
any distribution is made in respect of or by virtue of the Second Priority
Liens, with each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby acknowledging and agreeing to turn over to the First Priority
Collateral Agent amounts otherwise received or receivable by them in respect of
or by virtue of the Second Priority Liens to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Priority Secured Parties.
     6.7 Voting for Plan of Reorganization. The First Priority Secured Parties
and the Second Priority Secured Parties, in each case in such capacity, shall be
entitled to vote to accept or reject any Plan of Reorganization in connection
with any Insolvency Proceeding so long as such Plan of Reorganization is a
Conforming Plan of Reorganization and shall be entitled to vote to reject any
such Plan of Reorganization that is a Non-Conforming Plan of Reorganization;
provided that each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, agrees that none of the Second Priority Secured Parties, in
such capacity, shall be entitled to take any action or vote in any way that
supports any Non-Conforming Plan of Reorganization or to object to a Plan of
Reorganization to which the requisite holders of First Priority Claims have
consented on the grounds that any sale of Collateral thereunder or pursuant
thereto is for inadequate consideration, or that the sale process in respect
thereof was inadequate. Without limiting the generality of the foregoing or of
the other provisions of this Agreement, any vote to accept, and any other act to
support the confirmation or approval of, any Non-Conforming Plan of
Reorganization by any Second Priority Secured Party, in such capacity, shall be
inconsistent with and accordingly, a violation of the terms of this Agreement,
and the First Priority Administrative Agent shall be entitled (and hereby
authorized by the Second Priority Secured Parties) to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any such Non-Conforming Plan of Reorganization withdrawn.
     6.8 X Clause. Notwithstanding Section 4.2 hereof or any other provision of
this Agreement, regardless of whether a Discharge of First Priority Claims shall
occur in connection

24



--------------------------------------------------------------------------------



 



with a confirmed Plan of Reorganization, the Second Priority Secured Parties
shall be permitted to receive or retain any debt or equity securities or other
obligations of the Obligors to be distributed to them under any such confirmed
Plan of Reorganization on account of or otherwise by virtue of the Second
Priority Liens on the Collateral (collectively, a “Plan Distribution”), so long
as (i) any lien granted on the Collateral (or any other assets of an Obligor) to
secure such Plan Distributions shall be junior in priority to any liens granted
to secure any Plan Distribution to the First Priority Secured Parties under any
such Plan of Reorganization on account of the First Priority Liens to the same
extent as the Second Priority Liens are junior in priority to the First Priority
Liens on the Collateral hereunder and such liens shall otherwise be subject to
the terms and conditions of this Agreement (or an analogous agreement), and
(ii) any Plan Distribution received by a Second Priority Secured Party shall not
be entitled to receive cash interest (but may accrue interest or contain
pay-in-kind interest), any Plan Distribution may not be subject to amortization,
redemption or other principal or preference paydown, in each case prior to the
Discharge of First Priority Claims (including by way of full payment of any Plan
Distribution received by the First Priority Secured Parties); provided, however,
that, absent a Discharge of the First Priority Claims, any Plan Distribution
received by a Second Priority Secured Party under a Plan of Reorganization which
the class of First Priority Claims has voted to reject (and which was
implemented despite such rejection), or which does not satisfy the criteria set
forth in clauses (i) and (ii) above, shall be turned over to the First Priority
Administrative Agent in accordance with Section 4.2.
     6.9 Determination of Distributions on Account of Lien on Collateral. For
the purposes of this Agreement, including for the purposes of Sections 4.2, 5.4,
and 6.8 hereof, there shall be a presumption that any distribution to or for the
benefit of the Second Priority Secured Parties under any Plan of Reorganization
for any Obligor shall be on account of or by virtue of the Second Priority Liens
on the Collateral. Each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, shall have the burden of rebutting that presumption, and of
proving the portion (if any) of any distribution under any Plan of
Reorganization to, or for the benefit of, the Second Priority Secured Parties
that does not consist of proceeds of (or is not otherwise on account of or by
virtue of) such Lien on the Collateral, in each case by clear and convincing
evidence.
     6.10 Plan of Reorganization. Neither the Second Priority Administrative
Agent nor any other Second Priority Secured Party will sponsor, fund or
otherwise facilitate, or support or vote in favor of in an Insolvency
Proceeding, any Plan of Reorganization that does not contemplate the payment in
full, in cash of the First Priority Claims upon the effective date of such Plan
of Reorganization unless the First Lien Administrative Agent shall have
otherwise consented. Neither the Second Priority Administrative Agent nor any
other Second Priority Secured Party will raise or support any objection to any
Plan of Reorganization on the basis that the rate of interest payable on any
Plan Distribution to the First Priority Secured Parties is excessive or
over-compensatory.
     6.11 Turnover Provisions. If, in connection with an Insolvency Proceeding,
a First Lien Deficiency Claim exists and any Second Priority Secured Party
receives a distribution (whether in cash or in-kind) solely on account of its
Second Lien Deficiency Claim out of property not constituting Collateral or
otherwise not subject to Section 4.2, Section 6.2 or Section 6.8 of the
Intercreditor Agreement (such amount, the “Turnover Proceeds”), then such

25



--------------------------------------------------------------------------------



 



Second Priority Secured Party’s interest in such Turnover Proceeds shall be
subject and subordinate to the First Lien Deficiency Claim until such First Lien
Deficiency Claim shall have been paid in full, and, subject to the immediately
following proviso, such Second Priority Secured Party shall segregate and hold
in trust such Turnover Proceeds for the benefit of the First Priority Secured
Parties and shall forthwith pay over such Turnover Proceeds in the form received
to the First Priority Administrative Agent for application to the First Lien
Deficiency Claim until the First Lien Deficiency Claim shall have been paid in
full; provided that, to the extent, and only to the extent, required by the last
paragraph of Section 4.09 of the Senior Note Documents, each Second Priority
Secured Party hereby agrees that (i) its Second Lien Deficiency Claim shall be
subject and subordinate to the Senior Note Obligations to the extent and in the
same manner as its Second Lien Deficiency Claim is subject and subordinate to
the First Lien Deficiency Claim under this paragraph, (ii) it shall, subject to
the preceding provisions of this paragraph, segregate and hold in trust Turnover
Proceeds for the benefit of the holders of the Senior Note Obligations and (iii)
it shall, subject to the preceding provisions of this paragraph, forthwith pay
over Turnover Proceeds in the form received to the trustee(s) under the Senior
Note Documents. The First Lien Secured Parties and the Second Lien Secured
Parties agree that the foregoing shall not be deemed to restrict the Second
Priority Secured Parties from acquiring or repaying and discharging in full
(other than out of Turnover Proceeds) the First Lien Deficiency Claim. For the
avoidance of doubt, nothing in this paragraph shall otherwise impact the rights
of the First Priority Secured Parties or the Second Priority Secured Parties to
the Collateral, the proceeds of Collateral or any property or distribution
contemplated by Section 4.2, Section 6.2 or Section 6.8 above.
     Section 7. Reliance; Waivers; etc.
     7.1 Reliance. Each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the Second Priority
Secured Parties, acknowledges that the Second Priority Secured Parties have,
independently and without reliance on the First Priority Collateral Agent, the
First Priority Administrative Agent or any other First Priority Secured Party,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into the Second Priority Credit
Agreement, any other applicable Second Priority Document, this Agreement and the
transactions contemplated hereby and thereby and they will continue to make
their own credit decisions in taking or not taking any action under the Second
Priority Credit Agreement, any such other Second Priority Document or this
Agreement.
     7.2 No Warranties or Liability. Each of the Second Priority Collateral
Agent and the Second Priority Administrative Agent, on behalf of itself and the
Second Priority Secured Parties, acknowledges and agrees that each of the First
Priority Collateral Agent, the First Priority Administrative Agent and the other
holders of First Priority Claims have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the First Priority
Documents or the ownership of any Collateral or the perfection or priority of
any Lien thereon. The holders of First Priority Claims will be entitled to
manage and supervise their respective loans and extensions of credit to the
Obligors in accordance with applicable law and as they may otherwise, in their
sole discretion, deem appropriate, and the holders of First Priority Claims may
manage

26



--------------------------------------------------------------------------------



 



their loans and extensions of credit without regard to any right or interest
that any Second Priority Secured Party may have in the Collateral or otherwise,
except as otherwise provided in this Agreement. None of the First Priority
Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party shall have any duty to any Second Priority Secured Party
to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreement
with any Obligor (including the Second Priority Documents), regardless of any
knowledge thereof which they may have or be charged with.
     7.3 No Waiver of Lien Priorities.
     (a) To the fullest extent permitted under applicable law, no right of the
First Priority Collateral Agent, the First Priority Administrative Agent, the
other First Priority Secured Parties or any of them to enforce any provision of
this Agreement shall at any time in any way be prejudiced or impaired by any act
or failure to act on the part of any Obligor or by any act or failure to act by
any First Priority Secured Party, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement or any of the First Priority
Documents or the Second Priority Documents, regardless of any knowledge thereof
which the First Priority Collateral Agent, the First Priority Administrative
Agent or the other First Priority Secured Parties, or any of them, may have or
be otherwise charged with. To the fullest extent permitted under applicable law,
no right of the Second Priority Collateral Agent, the Second Priority
Administrative Agent, the other Second Priority Secured Parties or any of them
to enforce any provision of this Agreement shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Obligor
or by any act or failure to act by any Second Priority Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any of the Second Priority Documents, regardless of any knowledge
thereof which the Second Priority Collateral Agent, the Second Priority
Administrative Agent or the other Second Priority Secured Parties, or any of
them, may have or be otherwise charged with.
     (b) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Obligors under the First Priority Documents),
the First Priority Secured Parties and any of them may, to the fullest extent
permitted under applicable law, at any time and from time to time, without the
consent of, or notice to, any Second Priority Secured Party, without incurring
any liability to any Second Priority Secured Party and without impairing or
releasing the lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of any Second
Priority Secured Party is affected, impaired or extinguished thereby), do any
one or more of the following:
     (i) make loans and advances to any Obligor or issue, guaranty or obtain
letters of credit for account of any Obligor or otherwise extend credit to any
Obligor, in any amount and on any terms, whether pursuant to a commitment or as
a discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

27



--------------------------------------------------------------------------------



 



     (ii) change the manner, place or terms of payment or change or extend the
time of payment of, or renew, exchange, amend, increase or alter, the terms of
any of the First Priority Claims or any First Priority Lien or guaranty thereof
or any liability of the Obligors, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Priority Claims), without any restriction as to the amount, tenor or terms
of any such increase or extension or otherwise amend, renew, exchange, extend,
modify or supplement in any manner any Liens held by the holders of First
Priority Claims, the First Priority Claims or any of the First Priority
Documents;
     (iii) sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral or
any liability of any Obligor to the First Priority Secured Parties, or any
liability incurred directly or indirectly in respect thereof;
     (iv) settle or compromise any First Priority Claim or any other liability
of any Obligor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sum by whomsoever paid and however
realized to any liability (including the First Priority Claims) in any manner or
order; and
     (v) exercise or delay in or refrain from exercising any right or remedy
against any Obligor or any security or any other Person, elect any remedy and
otherwise deal freely with the Obligors and the Collateral and any security or
any liability of any Obligor to the holders of First Priority Claims or any
liability incurred directly or indirectly in respect thereof.
     (c) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, also agrees, to the fullest extent permitted under applicable law, that
no First Priority Secured Party shall have any liability to any of them, and
each of them, to the fullest extent permitted under applicable law, hereby
waives any claim against any First Priority Secured Party, arising out of any
action which such holders of First Priority Claims may take or permit or omit to
take with respect to the foreclosure upon, or sale, liquidation or other
disposition of, the Collateral. Each of the Second Priority Collateral Agent and
the Second Priority Administrative Agent, on behalf of itself and the other
Second Priority Secured Parties, agrees that none of the First Priority
Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party shall have any duty to them, express or implied,
fiduciary or otherwise, in respect of the maintenance or preservation of the
Collateral, the First Priority Claims or otherwise.
     (d) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshaling, appraisal,

28



--------------------------------------------------------------------------------



 



valuation or other similar right that may otherwise be available under
applicable law or any other similar right a junior secured creditor may have
under applicable law.
     7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Priority Secured Parties and the Second Priority
Secured Parties hereunder shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any First Priority Document
or Second Priority Document or any setting aside or avoidance of any First
Priority Lien or Second Priority Lien;
     (b) any change in the time, manner or place of payment of, or in any other
terms of, any First Priority Claim or Second Priority Claim, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the First Priority
Documents or the Second Priority Documents;
     (c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of any First Priority Claim or Second
Priority Claim or any guarantee thereof;
     (d) the commencement of any Insolvency Proceeding in respect of any
Obligor; or
     (e) any other circumstance which otherwise might constitute a defense
available to, or a discharge of, any Obligor in respect of the First Priority
Claims or Second Priority Claims or of any First Priority Secured Party or
Second Priority Secured Party in respect of this Agreement.
     Section 8. Miscellaneous.
     8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Priority Documents and the Second
Priority Documents, the provisions of this Agreement shall govern and control.
     8.2 Continuing Nature of this Agreement. This Agreement shall continue to
be effective until the Discharge of First Priority Claims shall have occurred.
This is a continuing agreement of lien priority. Each of the Second Priority
Collateral Agent and the Second Priority Administrative Agent, on behalf of
itself and the other Second Priority Secured Parties, hereby irrevocably,
absolutely, and unconditionally waives any right it may have under applicable
law to revoke this Agreement or any provisions hereof.
     8.3 Amendments; Waivers. No amendment, modification or waiver of any
provision of this Agreement shall be deemed to be made unless the same shall be
in writing signed by the First Priority Collateral Agent, the First Priority
Administrative Agent, the Second Priority Collateral Agent and the Second
Priority Administrative Agent and, subject to the immediately

29



--------------------------------------------------------------------------------



 



following sentence, each Obligor and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. Notwithstanding the
foregoing, no Obligor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected (which includes any amendment to
such Obligor’s ability to cause additional obligations to constitute First
Priority Claims or Second Priority Claims as such Obligor may designate).
     8.4 Information Concerning Financial Condition of the Obligors and their
Subsidiaries.
     (a) Each of the First Priority Secured Parties and the Second Priority
Secured Parties, as separate groups of secured creditors, shall be responsible
for keeping themselves informed of (i) the financial condition of the Obligors
and their Subsidiaries and all endorsers and/or guarantors of the First Priority
Claims or the Second Priority Claims and (ii) all other circumstances bearing
upon the risk of nonpayment of the First Priority Claims or the Second Priority
Claims.
     (b) None of the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party shall have any
duty to advise the Second Priority Collateral Agent, the Second Priority
Administrative Agent or any other Second Priority Secured Party of information
known to it or them regarding such condition or any such circumstance or
otherwise. In the event the First Priority Collateral Agent or the First
Priority Administrative Agent or any other First Priority Secured Party
undertakes at any time or from time to time to provide any such information to
any Second Priority Secured Party, it or they shall be under no obligation
(i) to provide any additional information or to provide any such information on
any subsequent occasion, (ii) to undertake any investigation or (iii) to
disclose any information which, pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential.
     8.5 Certain Successors. Each successor First Priority Collateral Agent and
Second Priority Collateral Agent shall execute and deliver a counterpart of and
become a party to this Agreement (but the failure to execute such counterpart
shall not diminish such Person’s obligations under this Agreement).
     8.6 Application of Payments. All payments received by the holders of First
Priority Claims may be applied, reversed and reapplied, in whole or in part, to
such part of the First Priority Claims as the holders of First Priority Claims,
in their sole discretion, deem appropriate. Following the Discharge of First
Priority Claims and until the Discharge of Second Priority Claims has occurred,
all payments received by the holders of Second Priority Claims may be applied,
reversed and reapplied, in whole or in part, to such part of the Second Priority
Claims as the holders of Second Priority Claims, in their sole discretion, deem
appropriate.
     8.7 Marshalling of Assets. Each of the Second Priority Collateral Agent and
the Second Priority Administrative Agent, on behalf of itself and the other
Second Priority Secured

30



--------------------------------------------------------------------------------



 



Parties, hereby irrevocably, absolutely, and unconditionally waives any and all
rights or powers any Second Priority Secured Party may have at any time under
applicable law or otherwise to have the Collateral, or any part thereof,
marshaled upon any foreclosure or other enforcement of the First Priority Liens
or the Second Priority Liens.
     8.8 No Purchase Option in Favor of Second Priority Secured Parties. Without
in any manner limiting the other provisions of this Agreement (including as to
the enforcement of the rights, powers and/or remedies of the First Priority
Collateral Agent, the First Priority Administrative Agent or the other First
Priority Secured Parties in and to the Collateral), nothing herein is intended
to grant the Second Priority Secured Parties the option to purchase the
aggregate amount (or any other portion) of the outstanding First Priority
Claims, whether at par or at any other price or under any other terms or
conditions.
     8.9 Notices. (a) All notices to the First Priority Secured Parties
permitted or required under this Agreement may be sent to the First Priority
Administrative Agent (with a copy to the First Priority Collateral Agent). All
notices to the Second Priority Secured Parties permitted or required under this
Agreement may be sent to the Second Priority Administrative Agent (with a copy
to the Second Priority Collateral Agent). All notices to the Obligors permitted
or required under this Agreement may be sent to the Borrower. Unless otherwise
expressly provided herein, all notices and other communications provided for
hereunder shall be in writing (including by facsimile transmission or other
electronic means). All such written notices shall be mailed, faxed or delivered
to the applicable address, facsimile number or electronic mail address as set
forth below each party’s name on the signature pages hereto, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail, when delivered. In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.
     8.10 Further Assurances. Each of the First Priority Administrative Agent,
on behalf of itself and the other First Priority Secured Parties, the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, and each Obligor, agrees that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as any other party may reasonably
request to effect the terms of this Agreement (including, in the case of the
First Priority Administrative Agent and the Second Priority Administrative
Agent, to direct the First Priority Collateral Agent and the Second Priority
Collateral Agent to do the same). Each of Holdings and the Borrower shall cause
each of its Subsidiaries that becomes an Obligor to execute and deliver a
counterpart of and become a party to this Agreement.
     8.11 Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

31



--------------------------------------------------------------------------------



 



     8.12 Binding on Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the First Priority
Collateral Agent, the First Priority Administrative Agent, the other First
Priority Secured Parties (including to the benefit of any successors to the
First Priority Secured Parties by virtue of any refinancing), the Second
Priority Collateral Agent, the Second Priority Administrative Agent, the other
Second Priority Secured Parties (including to the benefit of any successors to
the Second Priority Secured Parties by virtue of any refinancing), and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits hereunder. This Agreement shall be binding upon the
Obligors and their successors and assigns; provided that no Obligor or any
successor or assign thereof shall be entitled to enforce any provision of this
Agreement (other than any provision hereof expressly preserving any right of any
Obligor under any First Priority Document or Second Priority Document).
     8.13 Specific Performance. Each of the First Priority Collateral Agent, the
First Priority Administrative Agent, the Second Priority Collateral Agent and
the Second Priority Administrative Agent may demand specific performance of this
Agreement. Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the First Priority
Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party (other than the defense that the obligation for which
specific performance is being sought has been performed in accordance with this
Agreement). Without limiting the generality of the foregoing or of the other
provisions of this Agreement, in seeking specific performance in any Insolvency
Proceeding, the First Priority Collateral Agent and the First Priority
Administrative Agent may seek such relief as if it were the “holder” of the
claims of the Second Priority Secured Parties under Section 1126(a) of the
Bankruptcy Code or otherwise had been granted an irrevocable power of attorney
by the Second Priority Secured Parties.
     8.14 Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.
     8.15 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.
     8.16 Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
     8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties listed below. This Agreement shall be effective both
before and after the commencement of any Insolvency Proceeding. Consistent with,
but not in limitation of, the preceding sentence, each of the First Priority
Collateral Agent and the First Priority Administrative Agent, on behalf of
itself and the other First Priority Secured Parties, and each of

32



--------------------------------------------------------------------------------



 



the Second Priority Collateral Agent and the Second Priority Administrative
Agent, on behalf of itself and the other Second Priority Secured Parties,
irrevocably acknowledges that this Agreement constitutes a “subordination
agreement” within the meaning of both New York law and Section 510(a) of the
Bankruptcy Code. All references to any Obligor shall include any Obligor as
debtor and debtor-in-possession and any receiver or trustee for such Obligor (as
the case may be) in any Insolvency Proceeding.
     8.18 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Priority Secured Parties and the Second Priority Secured
Parties as separate groups of secured creditors. Neither the Borrower nor any
other Obligor (including any Guarantor) or any other creditor thereof shall have
any right hereunder. Nothing in this Agreement is intended to or shall impair
the obligations of the Borrower or any other Obligor, which are absolute and
unconditional, to pay the First Priority Claims and the Second Priority Claims
as and when the same shall become due and payable in accordance with their
terms. Each provision hereunder applicable to the First Priority Secured Parties
and the Second Priority Secured Parties shall be applicable to, and binding upon
them, solely in their respective capacities as such.
     8.19 Exclusive Means of Exercising Rights under this Agreement. The First
Priority Secured Parties shall be deemed to have irrevocably appointed the First
Priority Administrative Agent as their exclusive agent hereunder. The Second
Priority Secured Parties shall be deemed to have irrevocably appointed the
Second Priority Administrative Agent as their exclusive agent hereunder.
Consistent with such appointment, (a) the First Priority Secured Parties further
shall be deemed to have agreed that only the First Priority Administrative Agent
(and not any individual claimholder or group of claimholders) as agent for the
First Priority Secured Parties, or any of the First Priority Administrative
Agent’s agents (including the First Priority Collateral Agent) shall have the
right on their behalf to exercise any rights, powers, and/or remedies under or
in connection with this Agreement (including bringing any action to interpret or
otherwise enforce the provisions of this Agreement); provided that (i) First
Priority Secured Parties holding obligations in respect to obligations in
respect of hedging agreements may exercise customary netting rights with respect
thereto, (ii) cash collateral may be held pursuant to the terms of the First
Priority Documents (including any relating to hedging agreements) and any such
individual First Priority Secured Party may act against such cash collateral,
and (iii) First Priority Secured Parties may exercise customary rights of setoff
against depository or other accounts maintained with them; and (b) the Second
Priority Secured Parties further shall be deemed to have agreed that only the
Second Priority Administrative Agent (and not any individual claimholder or
group of claimholders), as the agent of the Second Priority Secured Parties, or
any of the Second Priority Administrative Agent’s agents (including the Second
Priority Collateral Agent) shall have the right on their behalf to exercise any
rights, powers, and/or remedies under or in connection with this Agreement
(including bringing any action to interpret or otherwise enforce the provisions
of this Agreement). Specifically, but without limiting the generality of the
foregoing, each First Priority Secured Party or group of First Priority Secured
Parties and each Second Priority Secured Party or group of Second Priority
Secured Parties shall not be entitled to take or file, but instead shall be
precluded from taking or filing (whether in any Insolvency Proceeding or
otherwise), any action, judicial or otherwise, to enforce any right or power or
pursue any remedy under this Agreement (including any declaratory judgment or
other action to

33



--------------------------------------------------------------------------------



 



interpret or otherwise enforce the provisions of this Agreement), except solely
as provided in the proviso in the immediately preceding sentence.
     8.20 Right of First Priority Collateral Agent to Continue. Any Person
serving as First Priority Collateral Agent shall be entitled to continue,
including to continue to perform his, her or its rights, obligations and duties,
as the First Priority Collateral Agent, notwithstanding whether any such Person
has served or is serving as the Second Priority Collateral Agent. Without
limiting the generality of the preceding sentence of this Section 8.20, any
Person serving as First Priority Collateral Agent shall be entitled to continue
to so serve in such capacity (including to continue to perform any of such First
Priority Collateral Agent’s rights, obligations, and/or duties) even if any such
Person has resigned as the Second Priority Collateral Agent, but such
resignation has not become effective for any reason, including because a
successor Second Priority Collateral Agent has not been appointed or has
accepted such appointment, without any liability to any of the Second Priority
Secured Parties by virtue of any such resignation and any of the circumstances
relating in any manner whatsoever to such resignation.
     8.21 Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, each of the First
Priority Collateral Agent, the Second Priority Collateral Agent, the First
Priority Administrative Agent, the Second Priority Administrative Agent and each
Obligor and is the product of those Persons on behalf of themselves and the
First Priority Secured Parties (in the case of the First Priority Administrative
Agent) and the Second Priority Secured Parties (in the case of the Second
Priority Administrative Agent). Accordingly, this Agreement’s provisions shall
not be construed against, or in favor of, any party or other Person merely by
virtue of the extent of that party or other Person’s involvement, or lack of
involvement, in the preparation of this Agreement and of any of its specific
provisions.
     8.22 Forum Selection and Consent to Jurisdiction. ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO.
     8.23 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL

34



--------------------------------------------------------------------------------



 



TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 8.23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     8.24 Bond Conversion Offer. Notwithstanding anything to the contrary set
forth herein, on and after the Consummation Date, (i) any references to the
Second Priority Credit Agreement shall be replaced by the trust indenture
entered into by the Borrower on the Consummation Date and (ii) this Agreement
shall be automatically amended mutatis mutandis to reflect the continuation or
replacement of the second priority liens of the lenders under the Second
Priority Credit Agreement with the second priority liens of the trustee on
behalf of the bondholders under the trust indenture entered into by the Borrower
on the Consummation Date.
     8.25 No Contest. Each of the Second Priority Collateral Agent and the
Second Priority Administrative Agent, on behalf of itself and the other Second
Priority Secured Parties, agrees that none of them shall contest, in an
Insolvency Proceeding or otherwise, the enforceability of any provision of this
Agreement.
[Signature Pages Follow]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            UBS AG, STAMFORD BRANCH, as First
Priority Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans         Title:  
Associate Director Banking Products Services, US              By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services, US        UBS AG, STAMFORD BRANCH, as First
Priority Administrative Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services, US              By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services, US     

[Additional Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Second Priority Administrative Agent
      By:   /s/ Julius R. Zamora         Name:   Julius R. Zamora       
Title:   Vice President       
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Second Priority Collateral Agent
      By:   /s/ Julius R. Zamora         Name:   Julius R. Zamora       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            Obligors:

TRAVELPORT LLC, as the Borrower
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Authorized Person        TRAVELPORT LIMITED, as Holdings
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        
Title:   Senior Vice President and
Assistant Secretary        WALTONVILLE LIMITED, as Intermediate Parent
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Director        TDS INVESTOR (LUXEMBOURG) S.À.R.L.,
as TDS Intermediate Parent
      By:   /s/ John Sutherland        Name:   John Sutherland        Title:  
Manager     

 



--------------------------------------------------------------------------------



 



            TRAVELPORT INC.
GALILEO TECHNOLOGIES LLC
GTA NORTH AMERICA, INC.
OWW2, LLC
TRAVEL INDUSTRIES, INC.
TRAVELPORT HOLDINGS, INC.
TRAVELPORT HOLDINGS, LLC
TRAVELPORT INTERNATIONAL SERVICES, INC.
TRAVELPORT OPERATIONS, INC.
WORLDSPAN LLC
WORLDSPAN BBN HOLDINGS, LLC
WORLDSPAN DIGITAL HOLDINGS, LLC
WORLDSPAN IJET HOLDINGS, LLC
WORLDSPAN OPENTABLE HOLDINGS, LLC
WORLDSPAN S.A. HOLDINGS II, L.L.C.
WORLDSPAN SOUTH AMERICAN HOLDINGS LLC
WORLDSPAN STOREMAKER HOLDINGS, LLC
WORLDSPAN TECHNOLOGIES INC.
WORLDSPAN VIATOR HOLDINGS, LLC
WORLDSPAN XOL LLC
WS FINANCING CORP.
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Secretary         TRAVELPORT, LP

BY: TRAVELPORT HOLDINGS, LLC, as General Partner           By:   /s/ Rochelle J.
Boas         Name:   Rochelle J. Boas        Title:   Senior Vice President and
Secretary of Travelport Holdings, LLC, as
General Partner     

 